Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 1 of 228
ÿ
ÿ
ÿ
ÿ
ÿ
     ÿ                 UNITEDÿSTATESÿDISTRICTÿCOURT
     ÿ                            FORÿTHE
     ÿ                      DISTRICTÿOFÿVERMONT
     ÿ                              ÿ
     ÿ                              ÿ
     ÿ                              ÿ
     ÿUNITEDÿSTATESÿOFÿAMERICAÿ*ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ          V.ÿÿÿÿÿÿÿÿÿÿÿÿÿ*ÿÿÿÿCaseÿNo:ÿÿ2:16-cr-94-1
     ÿBRIANÿFOLKSÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ                   TRIALÿBYÿJURYÿ-ÿDAYÿTHREE
     ÿ                        APRILÿ26,ÿ2019
     ÿ                      BURLINGTON,ÿVERMONT
     ÿ
     ÿ
     ÿBEFORE:
     ÿ     THEÿHONORABLEÿWILLIAMÿK.ÿSESSIONSÿIII
     ÿ     DistrictÿJudge
     ÿ
     ÿAPPEARANCES:
     ÿ
     ÿ     WilliamÿDarrow,ÿEsq.ÿandÿEmilyÿM.ÿSavner,ÿEsq.ÿandÿMatthewÿ
     ÿT.ÿGrady,ÿAssistantÿUnitedÿStatesÿAttorneys,ÿP.O.ÿBoxÿ570,ÿ
     ÿBurlington,ÿVTÿÿ05402-0570;ÿAttorneysÿforÿtheÿPlaintiff.
     ÿ
     ÿ     MarkÿKaplan,ÿEsq.,ÿKaplanÿandÿKaplan,ÿ95ÿSt.ÿPaulÿStreet,ÿ
     ÿBurlington,ÿVTÿÿ05401;ÿAttorneyÿforÿtheÿDefendant.
     ÿ
     ÿ     NatashaÿSen,ÿEsq.,ÿP.O.ÿBoxÿ193,ÿBrandon,ÿVTÿÿ05733;ÿ
     ÿAttorneyÿforÿtheÿDefendant.
     ÿ
     ÿ
     ÿ
     ÿCourtÿReporter:ÿÿJoAnnÿQ.ÿCarson,ÿRMR,ÿCRR
     ÿ
     ÿ
     ÿ
     ÿ                 CAPITOLÿCOURTÿREPORTERS,ÿINC.
     ÿ                        P.O.ÿBOXÿ329ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ              BURLINGTON,ÿVERMONTÿÿ05402-0329
     ÿ                      (802/800)ÿ863-6067
     ÿ         E-MAIL:ÿÿInfo@capitolcourtreporters.com

ÿ
ÿ
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 2 of 228
ÿ
ÿ
ÿ
ÿ                                                                  2
ÿ
        ÿ                           IÿNÿDÿEÿX
        ÿ                              ÿ
        ÿ     Witness                            Page
        ÿ
        ÿMandyÿL.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ10,17
        ÿ ExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ12ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
        ÿ ExaminationÿbyÿMr.ÿDarrowÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ13ÿ
        ÿ ContinuedÿDirectÿExamÿbyÿMr.ÿDarrowÿÿÿÿÿ18
        ÿ CrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿ21
        ÿ RedirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿÿÿ73
        ÿ VoirÿDireÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ94
        ÿ RecrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿ97
        ÿMaryÿP.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ106
        ÿ DirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿÿÿÿÿ106
        ÿ VoirÿDireÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ163
        ÿ CrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿ168
        ÿ VoirÿDireÿbyÿMr.ÿDarrowÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ198
        ÿ RedirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿÿÿ205
        ÿ RecrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿ210
        ÿKyleÿBrouilletteÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ211
        ÿ DirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿÿÿÿÿ212
        ÿ
        ÿ     Exhibits        Description        Admitted
        ÿGovernment
        ÿ108AÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿMotelÿ6ÿRecordsÿÿÿÿÿÿÿ95
        ÿ55AÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿVictoriaÿL.ÿ144
        ÿ47AÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿPhotoÿofÿHannahÿA.ÿÿÿÿ146
        ÿ123ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿPhotoÿofÿBrittanyÿB.ÿÿ149
        ÿ49BÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿHardÿDriveÿN-66ÿExh.ÿÿ164
        ÿDefendant
        ÿH19ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿFacebookÿMsgs.w/Mandyÿÿ34
        ÿH5ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿL.ÿPleaÿAgreementÿLtr.ÿ39
        ÿH6ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿPleaÿAgreementÿofÿM.L.ÿ39
        ÿH21ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2ndÿSupercedingÿÿÿÿÿÿÿÿ39
        ÿ                    Indictment
        ÿH20ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿre:ÿM.L.ÿÿÿÿÿÿÿÿ41
        ÿHÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿPhotoÿMaryÿP.ÿandÿÿÿÿÿÿ190ÿ
        ÿ                    Mandyÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
        ÿQQ3ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿFacebookÿMsgs.ÿM.P.ÿÿÿÿ194
        ÿQQ5ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿApartmentÿDiagramÿÿÿÿÿÿ200
    ÿ

    ÿ

    ÿ

    ÿ

    ÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 3 of 228
ÿ
ÿ
ÿ
ÿ                                                                  3
ÿ
    1ÿÿÿ[FRIDAY,ÿAPRILÿ26,ÿ2019ÿ9ÿA.M.]

    2ÿÿÿ[Theÿfollowingÿwasÿheldÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresent]

    3ÿÿÿ         THEÿCOURT:ÿÿGoodÿmorning.ÿÿ

    4ÿÿÿ         DEPUTYÿCLERK:ÿÿThisÿisÿCaseÿNumberÿ16-94ÿUnitedÿ

    5ÿÿÿStatesÿofÿAmericaÿversusÿBrianÿFolks.ÿÿTheÿGovernmentÿisÿ

    6ÿÿÿpresentÿthroughÿAssistantÿUnitedÿStatesÿAttorneysÿWilliamÿ

    7ÿÿÿDarrow,ÿEmilyÿSavner,ÿandÿMatthewÿGrady.ÿÿTheÿdefendantÿisÿ

    8ÿÿÿpresentÿinÿtheÿcourtroomÿwithÿhisÿattorneysÿMarkÿKaplanÿandÿ

    9ÿÿÿNatashaÿSen.ÿÿTheÿmatterÿbeforeÿtheÿCourtÿisÿTrialÿbyÿJuryÿdayÿ

10ÿÿÿthree.ÿÿ

11ÿÿÿ            THEÿCOURT:ÿÿSoÿIÿwasÿtoldÿthatÿtheÿlawyersÿwantÿtoÿ

12ÿÿÿspeakÿwithÿme.ÿÿ

13ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿweÿ--ÿtheÿdefenseÿhasÿ--ÿ

14ÿÿÿwouldÿlikeÿtoÿraiseÿanÿissueÿwithÿtheÿCourt.ÿÿ

15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

16ÿÿÿ            MR.ÿKAPLAN:ÿÿAndÿitÿhasÿtoÿdoÿwithÿMandy'sÿvoyeurismÿ

17ÿÿÿconviction.ÿÿTheÿCourtÿhadÿpreviouslyÿruledÿthatÿallÿweÿwereÿ

18ÿÿÿallowedÿtoÿdoÿwasÿindicateÿthatÿsheÿwasÿconvicted,ÿtheÿdateÿsheÿ

19ÿÿÿwasÿconvicted,ÿandÿherÿsentence.ÿÿ

20ÿÿÿ            THEÿCOURT:ÿÿCorrect.ÿÿThat'sÿtheÿhighÿpointsÿofÿtheÿ

21ÿÿÿconviction.ÿÿYou'reÿusingÿtheÿconvictionÿtoÿimpeach.ÿÿThatÿ

22ÿÿÿmeansÿthat'sÿwhatÿyouÿuseÿforÿtheÿconviction.ÿÿ

23ÿÿÿ            MR.ÿKAPLAN:ÿÿAndÿIÿunderstandÿthat'sÿprettyÿstandard,ÿ

24ÿÿÿbutÿweÿthinkÿtheÿGovernment'sÿopenedÿtheÿdoorÿonÿthatÿissueÿandÿ

25ÿÿÿthatÿweÿshouldÿbeÿallowedÿtoÿgetÿbehindÿtheÿconvictionÿandÿtalkÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 4 of 228
ÿ
ÿ
ÿ
ÿ                                                                  4
ÿ
    1ÿÿÿaboutÿwhatÿactuallyÿtookÿplace.ÿÿ

    2ÿÿÿ         THEÿCOURT:ÿÿWhy?ÿÿWhatÿ--ÿwhatÿdidÿtheyÿdoÿaboutÿ

    3ÿÿÿopeningÿtheÿconviction?ÿÿTheyÿactuallyÿmentionedÿtheÿ

    4ÿÿÿconviction.ÿÿSheÿindicatedÿthatÿsheÿwasÿconvictedÿofÿvoyeurism.ÿÿ

    5ÿÿÿTheyÿwentÿthroughÿtheÿhighÿpoints,ÿtheÿsentence,ÿetÿcetera.ÿÿ

    6ÿÿÿWhatÿdidÿtheyÿdoÿtoÿopenÿupÿtheÿdoorÿinÿtheÿfirstÿplace,ÿandÿ

    7ÿÿÿtheÿsecondÿisÿhowÿisÿitÿparticularlyÿrelevant?ÿÿ

    8ÿÿÿ         MR.ÿKAPLAN:ÿÿAllÿright.ÿÿSoÿtheÿconvictionÿinvolvedÿ

    9ÿÿÿMandyÿL.ÿalongÿwithÿherÿboyfriendÿatÿtheÿtimeÿEdwardsÿ

10ÿÿÿsurreptitiouslyÿfilmingÿherÿIÿthinkÿ13-year-oldÿdaughter,ÿandÿ

11ÿÿÿwhenÿtheÿpoliceÿfoundÿ--ÿtookÿtheÿelectronicsÿfromÿtheÿ--ÿfromÿ

12ÿÿÿherÿapartmentÿtheyÿhadÿnumerousÿvideosÿofÿthatÿtakingÿplaceÿandÿ

13ÿÿÿthatÿwasÿtheÿbasisÿforÿtheÿchargeÿtoÿwhichÿsheÿpledÿguilty.ÿÿSoÿ

14ÿÿÿthatÿshowsÿsomeoneÿwhoÿdoesn'tÿhaveÿaÿgreatÿconcernÿforÿtheirÿ

15ÿÿÿchildren.ÿÿInÿfact,ÿthat'sÿprobablyÿwhyÿsheÿlostÿ--ÿherÿ

16ÿÿÿchildrenÿwereÿtakenÿaway.ÿÿ

17ÿÿÿ       AtÿtrialÿtheÿGovernmentÿmadeÿaÿveryÿspecificÿpointÿinÿ

18ÿÿÿtryingÿtoÿconvinceÿtheÿjuryÿthatÿsheÿwasÿsadÿaboutÿhavingÿlostÿ

19ÿÿÿ--ÿhavingÿherÿchildrenÿtakenÿaway,ÿthatÿsheÿcriedÿaboutÿit,ÿ

20ÿÿÿthatÿsheÿisÿtryingÿtoÿgetÿthemÿback,ÿandÿtheyÿcreatedÿIÿthinkÿaÿ

21ÿÿÿsenseÿofÿsympathyÿforÿherÿbecauseÿsheÿnoÿlongerÿhadÿherÿ

22ÿÿÿchildren,ÿandÿIÿthinkÿthatÿtheÿjuryÿhasÿaÿrightÿtoÿknowÿwhyÿsheÿ

23ÿÿÿdoesn'tÿhaveÿthem.ÿÿIfÿshe'sÿgoingÿtoÿtakeÿtheÿstandÿandÿcomeÿ

24ÿÿÿtoÿtearsÿaboutÿtheÿfactÿthatÿsheÿnoÿlongerÿhasÿherÿchildren,ÿ

25ÿÿÿtheÿjuryÿisÿleftÿthinkingÿwellÿmaybeÿsheÿdidn'tÿdeserveÿtoÿhaveÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 5 of 228
ÿ
ÿ
ÿ
ÿ                                                                  5
ÿ
    1ÿÿÿherÿchildrenÿtakenÿawayÿandÿthatÿit'sÿreallyÿsadÿthatÿsheÿ

    2ÿÿÿdoesn'tÿhaveÿherÿchildren.ÿÿ

    3ÿÿÿ           THEÿCOURT:ÿÿWell,ÿfirstÿofÿall,ÿthere'sÿnoÿlinkÿ

    4ÿÿÿbetweenÿtheÿvoyeurismÿconvictionÿandÿtheÿlossÿofÿchildrenÿorÿisÿ

    5ÿÿÿthere?ÿÿ

    6ÿÿÿ           MR.ÿKAPLAN:ÿÿIÿbelieveÿthereÿis.ÿÿ

    7ÿÿÿ           THEÿCOURT:ÿÿSheÿlostÿtheÿchildrenÿbecauseÿofÿtheÿ

    8ÿÿÿvoyeurism?ÿÿ

    9ÿÿÿ           MR.ÿKAPLAN:ÿÿMaybeÿweÿcouldÿaskÿherÿthatÿbeforeÿtheÿ

10ÿÿÿjuryÿcomesÿin,ÿbutÿIÿthinkÿ--ÿbutÿevenÿso,ÿevenÿifÿthat'sÿnotÿ

11ÿÿÿtheÿcase,ÿthisÿisÿhowÿsheÿtreatedÿherÿchildrenÿandÿforÿherÿtoÿ

12ÿÿÿtakeÿtheÿstandÿandÿactÿasÿifÿ--ÿnowÿmaybeÿshe'sÿaÿchangedÿ

13ÿÿÿperson,ÿbutÿtoÿactÿasÿif,ÿyouÿknow,ÿsheÿcomesÿtoÿtearsÿbecauseÿ

14ÿÿÿsheÿdoesn'tÿhaveÿherÿchildrenÿanyÿlongerÿandÿsheÿengagesÿinÿ

15ÿÿÿthisÿkindÿofÿconductÿwithÿthemÿinÿtheÿpast,ÿIÿthinkÿtheÿjuryÿ

16ÿÿÿshouldÿknowÿbothÿsidesÿofÿtheÿstory.ÿÿ

17ÿÿÿ              THEÿCOURT:ÿÿWellÿhere'sÿaÿdifficultyÿinÿthisÿfactualÿ

18ÿÿÿanalysisÿthatÿyou'reÿpresenting.ÿÿIÿwouldÿbetÿthatÿtheÿotherÿ

19ÿÿÿsideÿwouldÿinÿsomeÿrespectsÿevenÿwantÿthisÿevidenceÿinÿbecauseÿ

20ÿÿÿtheÿactualÿfactsÿofÿtheÿvoyeurismÿsuggestÿthatÿstrongÿsortÿofÿ

21ÿÿÿabusiveÿguyÿgetsÿtheÿpicturesÿfromÿher.ÿÿSoÿyouÿgetÿthisÿimageÿ

22ÿÿÿofÿthisÿguyÿbehindÿthisÿwholeÿthingÿtellingÿherÿtoÿdoÿthingsÿ

23ÿÿÿwhichÿsheÿmayÿnotÿnecessarilyÿwantÿtoÿdo,ÿandÿthat'sÿaÿ--ÿ

24ÿÿÿthat'sÿanÿimage,ÿyouÿknow,ÿwhichÿmayÿbeÿrelevantÿtoÿthisÿ

25ÿÿÿparticularÿcase,ÿandÿIÿreallyÿdon'tÿwantÿtoÿgoÿdownÿtheseÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 6 of 228
ÿ
ÿ
ÿ
ÿ                                                                  6
ÿ
    1ÿÿÿrabbitÿholesÿhereÿonÿissuesÿwhichÿareÿnotÿparticularlyÿ

    2ÿÿÿsignificant,ÿbutÿifÿyouÿstartÿ--ÿyouÿstartÿthisÿexamination,ÿ

    3ÿÿÿyouÿareÿopeningÿupÿ--ÿIÿmeanÿyou'reÿopeningÿupÿaÿveryÿdifficultÿ

    4ÿÿÿareaÿitÿseemsÿtoÿme.ÿÿ

    5ÿÿÿ         MR.ÿKAPLAN:ÿÿWellÿifÿtheÿGovernmentÿwantsÿthisÿin,ÿweÿ

    6ÿÿÿcanÿstipulate.ÿÿWeÿcertainlyÿwouldÿbeÿagreeableÿtoÿthat.ÿÿ

    7ÿÿÿSecondly,ÿsheÿwasn'tÿanÿunwillingÿparticipant.ÿÿThere'sÿnothingÿ

    8ÿÿÿinÿtheÿpoliceÿaffidavitsÿtoÿsuggestÿsheÿwasÿforcedÿorÿabused.ÿÿ

    9ÿÿÿInÿfact,ÿsheÿwasÿrightÿthereÿwithÿherÿownÿcellÿphoneÿtakingÿ

10ÿÿÿpicturesÿandÿrecordingÿthings,ÿandÿthereÿisn'tÿanyÿevidenceÿ

11ÿÿÿthatÿsheÿwasÿ--ÿifÿsheÿwantsÿtoÿsayÿsheÿwasÿabused,ÿthat'sÿ

12ÿÿÿfine,ÿIÿcanÿdealÿwithÿthat,ÿbutÿ--ÿÿ

13ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿMr.ÿDarrow.ÿÿ

14ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿYourÿHonor,ÿthisÿmatterÿwasÿ

15ÿÿÿbroughtÿupÿtoÿtheÿCourtÿbeforeÿtrial.ÿÿAllÿtheÿcircumstancesÿ

16ÿÿÿcitedÿbyÿtheÿdefenseÿotherÿthanÿmyÿdirectÿexamÿofÿMs.ÿL.ÿwereÿ

17ÿÿÿbroughtÿup.ÿÿYouÿruledÿonÿit.ÿÿWeÿthoughtÿtheÿrulingÿwasÿ

18ÿÿÿcorrect.ÿÿYouÿheldÿthatÿtheÿessentialÿfacts,ÿnamelyÿtheÿ

19ÿÿÿconviction,ÿtheÿsentence,ÿcouldÿcomeÿinÿandÿweÿlimitÿourÿdirectÿ

20ÿÿÿonÿtheÿdirectÿ--ÿonÿtheÿexaminationÿtoÿthoseÿfacts.ÿÿ

21ÿÿÿ       Nowÿtheÿonlyÿthingÿnewÿhereÿisÿdefenseÿclaimÿ--ÿclaimsÿ

22ÿÿÿthatÿweÿopenedÿtheÿdoorÿbyÿgettingÿinÿtheÿfactÿthatÿinÿtheÿ

23ÿÿÿspringÿofÿ2015ÿMs.ÿL.ÿlostÿcustodyÿofÿherÿchildren.ÿÿIÿdon'tÿ

24ÿÿÿknowÿwhyÿthatÿhappened.ÿÿIÿknowÿ--ÿrememberÿtheÿJencksÿcase.ÿÿIÿ

25ÿÿÿthinkÿJencks'ÿwifeÿlostÿcustodyÿofÿtheÿyoungerÿdaughterÿforÿaÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 7 of 228
ÿ
ÿ
ÿ
ÿ                                                                  7
ÿ
    1ÿÿÿtimeÿbecauseÿDCFÿwasÿjustÿsuspiciousÿaboutÿwhatÿhadÿbeenÿgoingÿ

    2ÿÿÿonÿinÿtheÿhouse.ÿÿYouÿknowÿDCFÿtakesÿcustodyÿofÿkidsÿforÿallÿ

    3ÿÿÿkindsÿofÿreasons.ÿÿItÿmayÿhaveÿbeenÿrelatedÿtoÿorÿaÿcollateralÿ

    4ÿÿÿconsequenceÿofÿtheÿ2004ÿoffense,ÿtheÿvoyeurismÿoffense.ÿÿIÿ

    5ÿÿÿdon'tÿknow,ÿbutÿIÿagreeÿwithÿyouÿthatÿifÿweÿgetÿintoÿthatÿwe'reÿ

    6ÿÿÿgoingÿdownÿaÿrabbit'sÿhole,ÿandÿfurtherÿitÿwouldÿbeÿpureÿ

    7ÿÿÿcharacterÿassassinationÿonÿMs.ÿL.ÿonÿsomethingÿthatÿhappenedÿ

    8ÿÿÿfiveÿyearsÿago,ÿandÿIÿdon'tÿthinkÿ--ÿsheÿobviouslyÿmadeÿaÿ

    9ÿÿÿmistakeÿinÿ2014ÿandÿsheÿfeelsÿ--ÿI'mÿsureÿsheÿfeelsÿbadÿaboutÿ

10ÿÿÿit,ÿandÿwhenÿsheÿappearedÿemotionalÿyesterdayÿsayingÿsheÿwasÿ

11ÿÿÿtryingÿtoÿgetÿbackÿcustodyÿofÿaÿdifferentÿkidÿthatÿsheÿdidn'tÿ

12ÿÿÿhaveÿthen,ÿaÿbaby,ÿyouÿknow,ÿIÿthoughtÿthatÿwas,ÿyouÿknow,ÿ

13ÿÿÿintrinsicÿtoÿbeingÿaÿparent,ÿaÿmotherÿparticularly,ÿandÿIÿjustÿ

14ÿÿÿdon'tÿseeÿhowÿforcingÿherÿtoÿreliveÿherÿ--ÿwhatÿhappenedÿbackÿ

15ÿÿÿinÿ2014ÿhelpsÿtheÿjuryÿunderstandÿthings,ÿandÿIÿthinkÿitÿwouldÿ

16ÿÿÿbeÿ--ÿÿ

17ÿÿÿ            THEÿCOURT:ÿÿWellÿIÿmeanÿinÿsomeÿ--ÿyou'reÿinÿsomeÿ

18ÿÿÿrespectsÿmakingÿtheÿdefense'sÿpoint.ÿÿYou'reÿsuggestingÿthatÿ

19ÿÿÿsheÿlookedÿlikeÿaÿreallyÿsensitiveÿcaringÿparentÿandÿthisÿwouldÿ

20ÿÿÿbeÿevidenceÿthatÿsheÿwasÿnotÿaÿsensitiveÿcaringÿparent.ÿÿ

21ÿÿÿ       Theÿproblemÿisÿtheÿconvictionÿisÿadmissibleÿunderÿ609ÿtoÿ

22ÿÿÿimpeachÿbecauseÿitÿcarriesÿoverÿtoÿ--ÿorÿcarries.ÿÿOkay.ÿÿSoÿ

23ÿÿÿyouÿcanÿimpeachÿwithÿaÿconviction.ÿÿIÿsaidÿyouÿcanÿimpeachÿwithÿ

24ÿÿÿaÿconviction.ÿÿTheÿquestionÿisÿwhetherÿyouÿcanÿgetÿintoÿtheÿ

25ÿÿÿfactsÿbecauseÿitÿhasÿbeenÿraisedÿtangentiallyÿbyÿtheÿGovernmentÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 8 of 228
ÿ
ÿ
ÿ
ÿ                                                                  8
ÿ
    1ÿÿÿinÿregardÿtoÿherÿbeingÿaÿsensitiveÿparent,ÿand,ÿyouÿknow,ÿ

    2ÿÿÿfranklyÿifÿIÿwasÿtoÿpermitÿthisÿexamination,ÿit'sÿinconsistentÿ

    3ÿÿÿwithÿwhatÿIÿdecidedÿbefore,ÿbutÿmoreÿthanÿthatÿitÿopensÿupÿanÿ

    4ÿÿÿincredibleÿdoorÿtoÿexploringÿwhatÿherÿrelationshipÿwasÿwithÿ

    5ÿÿÿthisÿguyÿwhoÿwasÿbeingÿgivenÿtheseÿpictures,ÿandÿtheÿquestionÿ

    6ÿÿÿisÿwhetherÿthat'sÿatÿtheÿdirectionÿofÿtheÿ--ÿofÿtheÿguy.ÿÿIÿ

    7ÿÿÿjustÿthinkÿthatÿisÿaÿdetourÿfromÿthisÿcaseÿonÿveryÿminimalÿ

    8ÿÿÿrelevanceÿ--ÿaÿshowingÿofÿveryÿminimalÿrelevance.ÿÿ

    9ÿÿÿ         MR.ÿKAPLAN:ÿÿJudge,ÿIÿthinkÿit'sÿextremelyÿrelevant.ÿÿ

10ÿÿÿFirstÿofÿall,ÿthisÿconductÿisÿallegedÿtoÿhaveÿoccurredÿonÿ

11ÿÿÿNovemberÿ20ÿ--ÿwellÿsomeÿtimeÿaroundÿNovemberÿofÿ2014.ÿÿSheÿ

12ÿÿÿpledÿinÿ2015ÿandÿwentÿtoÿjailÿonÿtheÿchargeÿinÿAprilÿofÿ2015.ÿÿ

13ÿÿÿSoÿwhenÿtheÿprosecutorÿtalksÿaboutÿancientÿhistoryÿeverythingÿ

14ÿÿÿsheÿsaidÿonÿtheÿstandÿisÿancientÿhistoryÿthenÿIÿwouldÿassume,ÿ

15ÿÿÿbutÿtheyÿwentÿoutÿofÿtheirÿwayÿtoÿcreateÿtheÿimpressionÿthatÿ

16ÿÿÿshe'sÿaÿcaring,ÿlovingÿmotherÿandÿdoingÿeverythingÿsheÿcanÿtoÿ

17ÿÿÿgetÿherÿchildrenÿback,ÿandÿsheÿlostÿherÿchildrenÿaboutÿtheÿsameÿ

18ÿÿÿtimeÿsheÿwentÿtoÿjailÿonÿthisÿcharge.ÿÿ

19ÿÿÿ       SoÿIÿthinkÿthere'sÿ--ÿtheÿ--ÿIÿthinkÿtheÿjuryÿisÿentitledÿ

20ÿÿÿtoÿknowÿbecauseÿifÿtheÿprosecutorÿcreatesÿaÿsympatheticÿimageÿ

21ÿÿÿofÿtheÿwitnessÿwithÿrespectÿtoÿtheÿchildren,ÿthenÿIÿhaveÿ--ÿIÿ

22ÿÿÿthinkÿIÿshouldÿhaveÿtheÿrightÿtoÿletÿtheÿjuryÿknowÿthatÿinÿfactÿ

23ÿÿÿshe'sÿnotÿtheÿpersonÿsheÿsaysÿsheÿisÿwithÿrespectÿtoÿherÿ

24ÿÿÿchildren.ÿÿ

25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿwhatÿdoÿyouÿwantÿtoÿdoÿwhenÿsheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 9 of 228
ÿ
ÿ
ÿ
ÿ                                                                  9
ÿ
    1ÿÿÿsuggestsÿthatÿallÿofÿtheseÿpicturesÿwereÿatÿtheÿdirectionÿofÿ

    2ÿÿÿthisÿguy?ÿÿ

    3ÿÿÿ         MR.ÿKAPLAN:ÿÿWellÿI'veÿcrossÿexaminedÿwitnessesÿ

    4ÿÿÿbefore.ÿÿIÿthinkÿIÿcanÿdealÿwithÿthat,ÿJudge.ÿÿI'mÿnotÿworriedÿ

    5ÿÿÿaboutÿit.ÿÿ

    6ÿÿÿ         THEÿCOURT:ÿÿOkay.ÿÿ

    7ÿÿÿ         MR.ÿDARROW:ÿÿYourÿHonor,ÿcounselÿsuggestsÿthatÿweÿ

    8ÿÿÿmadeÿaÿbigÿthingÿoutÿofÿherÿlovingÿherÿkidsÿandÿwhatnot.ÿÿMyÿ

    9ÿÿÿfinalÿquestionÿwasÿtoÿdrawÿoutÿherÿcurrentÿcircumstancesÿandÿ

10ÿÿÿsheÿwasÿbasicallyÿ--ÿitÿwasÿveryÿshortÿatÿtheÿendÿof,ÿIÿdon'tÿ

11ÿÿÿknow,ÿaÿthree-hourÿexaminationÿandÿsheÿsaidÿyouÿknowÿ

12ÿÿÿessentiallyÿI'mÿworking,ÿoneÿofÿmyÿkidsÿisÿstayingÿwithÿme,ÿandÿ

13ÿÿÿI'mÿtryingÿtoÿgetÿcustodyÿofÿtheÿother.ÿÿNowÿwhenÿsheÿsaidÿ

14ÿÿÿthat,ÿyouÿknow,ÿsheÿlookedÿemotional,ÿbutÿIÿjustÿdon'tÿseeÿhowÿ

15ÿÿÿ--ÿweÿlimitedÿourÿexaminationÿtoÿtheÿessentialÿfactsÿwhenÿweÿ

16ÿÿÿwereÿtalkingÿaboutÿitÿpursuantÿtoÿtheÿCourt'sÿinstructionÿandÿ

17ÿÿÿinÿorderÿto,ÿyouÿknow,ÿrespondÿbecauseÿweÿknewÿitÿwouldÿbeÿ

18ÿÿÿcomingÿthroughÿtheÿdefenseÿotherwise.ÿÿIÿdon'tÿthinkÿweÿdidÿ

19ÿÿÿanythingÿwrongÿandÿIÿdon'tÿthinkÿwe'reÿbelaboringÿtheÿpointÿ--ÿÿ

20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIsÿyourÿwitnessÿhere?ÿÿ

21ÿÿÿ            MR.ÿDARROW:ÿÿIÿbelieveÿso.ÿÿ

22ÿÿÿ            THEÿCOURT:ÿÿIÿwouldÿlikeÿtoÿaskÿherÿsomeÿquestions.ÿÿ

23ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿ

24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿCouldÿyouÿapproachÿpleaseÿandÿtakeÿ

25ÿÿÿtheÿoath?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 10 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  10
ÿ
    1ÿÿÿMANDYÿL.

    2ÿÿÿ    Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

    3ÿÿÿ           THEÿCOURT:ÿÿGoodÿmorning.ÿÿ

    4ÿÿÿ           THEÿWITNESS:ÿÿGoodÿmorning.ÿÿ

    5ÿÿÿ           THEÿCOURT:ÿÿIÿwantÿtoÿaskÿyouÿjustÿaÿcoupleÿofÿ

    6ÿÿÿquestionsÿandÿtakeÿyourÿseat.ÿÿYouÿhadÿaÿvoyeurismÿ

    7ÿÿÿconvictionÿ--ÿÿ

    8ÿÿÿ           THEÿWITNESS:ÿÿYes.ÿÿ

    9ÿÿÿ           THEÿCOURT:ÿÿ--ÿinÿ2014?ÿÿCanÿyouÿtellÿmeÿwhatÿ

 10ÿÿÿhappened?ÿÿ

 11ÿÿÿ             THEÿWITNESS:ÿÿItÿwasÿtheÿguyÿIÿwasÿwithÿandÿmeÿwereÿ

 12ÿÿÿ--ÿIÿknewÿaboutÿhimÿrecordingÿmyÿoldestÿdaughter.ÿÿ

 13ÿÿÿ             THEÿCOURT:ÿÿI'mÿsorry.ÿÿYouÿknewÿaboutÿhimÿ--ÿÿ

 14ÿÿÿ             THEÿWITNESS:ÿÿRecording.ÿÿMakingÿvideoÿrecordingÿofÿ

 15ÿÿÿmyÿoldestÿ--ÿmyÿoldestÿdaughter.ÿÿ

 16ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿ

 17ÿÿÿ             THEÿWITNESS:ÿÿLikeÿchanging.ÿÿLikeÿheÿhadÿvideosÿofÿ

 18ÿÿÿherÿbeingÿnude.ÿÿHeÿwasÿmolestingÿher.ÿÿ

 19ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿWhenÿdidÿyouÿlearnÿthis?ÿÿ

 20ÿÿÿ             THEÿWITNESS:ÿÿAÿfewÿmonthsÿbeforeÿheÿwasÿarrested.ÿÿ

 21ÿÿÿ             THEÿCOURT:ÿÿOkay,ÿbutÿyouÿwereÿarrestedÿforÿthatÿasÿ

 22ÿÿÿwell?ÿÿ

 23ÿÿÿ             THEÿWITNESS:ÿÿYes.ÿÿ

 24ÿÿÿ             THEÿCOURT:ÿÿSoÿwhatÿhappenedÿinÿregardÿtoÿyourÿ

 25ÿÿÿinvolvement?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 11 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   11
ÿ
    1ÿÿÿ          THEÿWITNESS:ÿÿMeÿknowingÿaboutÿitÿandÿIÿwasÿinvolved.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿWellÿhowÿwereÿyouÿinvolved?ÿÿ

    3ÿÿÿ          THEÿWITNESS:ÿÿLikeÿIÿsaidÿIÿknewÿaboutÿhimÿrecordingÿ

    4ÿÿÿherÿandÿnotÿdoingÿanythingÿaboutÿit.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿDidÿyouÿrecord?ÿÿ

    6ÿÿÿ          THEÿWITNESS:ÿÿYes.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYouÿrecordedÿyourÿchildrenÿasÿwell?ÿÿ

    8ÿÿÿ          THEÿWITNESS:ÿÿYes.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAndÿwhatÿhappened?ÿÿ

 10ÿÿÿ            THEÿWITNESS:ÿÿWhatÿdoÿyouÿmeanÿwhatÿhappened?ÿÿLikeÿ

 11ÿÿÿ--ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿWellÿwhatÿdidÿyouÿdoÿandÿwhyÿdidÿyouÿdoÿ

 13ÿÿÿit?ÿÿ

 14ÿÿÿ            THEÿWITNESS:ÿÿIÿwasÿafraidÿofÿtheÿman.ÿÿHeÿhadÿ

 15ÿÿÿthreatenedÿifÿIÿdidn'tÿdoÿwhatÿheÿwantedÿmeÿtoÿdoÿthatÿIÿwouldÿ

 16ÿÿÿneverÿseeÿmyÿchildrenÿagainÿsoÿIÿdidÿwhatÿheÿwanted.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿwhatÿexactlyÿdidÿyouÿdo?ÿÿ

 18ÿÿÿ            THEÿWITNESS:ÿÿRecordedÿmyÿdaughterÿchanging.ÿÿSentÿitÿ

 19ÿÿÿtoÿhim.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿHowÿmanyÿtimesÿdidÿyouÿdoÿthat?ÿÿ

 21ÿÿÿ            THEÿWITNESS:ÿÿOnce.ÿÿItÿwasÿanÿoneÿcountÿsoÿ--ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay,ÿandÿthenÿwhatÿhappenedÿasÿaÿresultÿ

 23ÿÿÿofÿthat?ÿÿHeÿwasÿconvictedÿofÿmolestingÿyourÿdaughter?ÿÿ

 24ÿÿÿ            THEÿWITNESS:ÿÿYes,ÿandÿthenÿinÿAprilÿofÿ2015ÿIÿhadÿ

 25ÿÿÿlostÿmyÿkidsÿbecauseÿofÿmyÿinvolvementÿandÿthenÿobviouslyÿmyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 12 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   12
ÿ
    1ÿÿÿkidsÿwentÿforÿaÿyear.ÿÿSoÿasÿofÿAprilÿ2016ÿIÿwasÿ--ÿIÿpledÿ

    2ÿÿÿguilty.ÿÿ

    3ÿÿÿ            THEÿCOURT:ÿÿOkayÿandÿtheÿchargesÿwereÿ--ÿtheÿchargesÿ

    4ÿÿÿwereÿyouÿvideoedÿyourÿchild?ÿÿ

    5ÿÿÿ            THEÿWITNESS:ÿÿYes.ÿÿ

    6ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿDoÿeitherÿcounselÿhaveÿ

    7ÿÿÿanyÿpreliminaryÿquestionsÿtoÿaskÿher?ÿÿ

    8ÿÿÿ            MR.ÿKAPLAN:ÿÿYes,ÿYourÿHonor.ÿÿ

    9ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 10ÿÿÿ                              EXAMINATIONÿÿ

 11ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSo,ÿMissÿL.,ÿyouÿhadÿanÿopportunityÿtoÿreadÿtheÿpoliceÿ

 13ÿÿÿreportÿbeforeÿyouÿpledÿguilty?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿtheÿpoliceÿreportÿindicatesÿthatÿwhenÿyourÿboyfriendÿ

 16ÿÿÿwasÿvideotapingÿyourÿdaughterÿdressingÿandÿundressingÿandÿsoÿonÿ

 17ÿÿÿyouÿwereÿinÿtheÿroomÿwithÿyourÿphoneÿandÿyouÿwereÿalsoÿatÿtheÿ

 18ÿÿÿsameÿtimeÿvideotapingÿher?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿseenÿbrushingÿherÿhairÿbeforeÿ--ÿbeforeÿtheÿ

 21ÿÿÿvideoÿwasÿtaken?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿActuallyÿit'sÿonÿtheÿvideoÿandÿyouÿneverÿtoldÿtheÿpoliceÿ

 24ÿÿÿthatÿyouÿwereÿforcedÿtoÿdoÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿAtÿfirstÿno.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 13 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   13
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwentÿintoÿcourtÿandÿyouÿpledÿguiltyÿandÿyouÿ

    2ÿÿÿadmittedÿthatÿyouÿhadÿonÿyourÿownÿvoluntarilyÿtakenÿtheseÿ

    3ÿÿÿvideos?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿdidÿpleadÿguilty?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿpledÿguilty.ÿÿYes.ÿÿ

    7ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿIÿhaveÿnothingÿfurther.ÿÿ

    8ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿMr.ÿDarrow,ÿdoÿyouÿhaveÿanyÿ

    9ÿÿÿquestions?ÿÿ

 10ÿÿÿ              MR.ÿDARROW:ÿÿWellÿmaybeÿaÿcoupleÿthings.ÿ

 11ÿÿÿ                              EXAMINATIONÿ

 12ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿYourÿdaughterÿatÿtheÿtimeÿwasÿwhat?ÿÿ14?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAtÿtheÿtimeÿofÿtheÿrecordings?ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSheÿwasÿ13.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿ13,ÿokay,ÿandÿtheÿchildÿthatÿyou'reÿtryingÿtoÿgetÿ

 18ÿÿÿcustodyÿbackÿofÿnowÿ--ÿfromÿnowÿhowÿoldÿisÿthatÿchild?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿShe'sÿ18ÿmonths.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhat'sÿherÿbirthÿdate?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿOctoberÿ--ÿOctoberÿ18,ÿ2017.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThankÿyou.ÿÿ

 23ÿÿÿ              THEÿCOURT:ÿÿOkay.ÿÿThankÿyouÿandÿwouldÿyouÿgoÿoutsideÿ

 24ÿÿÿjustÿforÿaÿbriefÿtime.ÿÿ

 25ÿÿÿ[MandyÿL.ÿexitsÿtheÿcourtroom]

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 14 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   14
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿSoÿIÿaskedÿthatÿlastÿquestionÿbecauseÿat

    3ÿÿÿtheÿcloseÿofÿtheÿdirectÿyesterdayÿthatÿchild,ÿwhoÿwasn'tÿevenÿ

    4ÿÿÿbornÿuntilÿ2017,ÿisÿtheÿoneÿthatÿmadeÿherÿfeelÿemotionalÿshe'sÿ

    5ÿÿÿtryingÿtoÿgetÿback.ÿÿIÿthinkÿthat'sÿveryÿdifferentÿfromÿ

    6ÿÿÿcounsel'sÿtheoryÿthatÿ--ÿIÿdon'tÿknowÿ--ÿshe'sÿfakingÿbeingÿaÿ

    7ÿÿÿgoodÿmomÿorÿsomething.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿMr.ÿKaplan.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿActually,ÿJudge,ÿtheÿprosecutorÿaskedÿ

 10ÿÿÿherÿaboutÿallÿherÿchildrenÿandÿsheÿgotÿemotionalÿtalkingÿaboutÿ

 11ÿÿÿallÿherÿchildren,ÿtheÿfactÿthatÿtheyÿwereÿtakenÿawayÿfromÿher,ÿ

 12ÿÿÿandÿshe'sÿdoingÿtheÿsameÿthingÿinÿthatÿcaseÿthatÿshe'sÿdoingÿinÿ

 13ÿÿÿthisÿcaseÿwhichÿisÿblamingÿeveryoneÿelseÿforÿherÿconduct.ÿÿIÿ

 14ÿÿÿthinkÿtheÿjuryÿshouldÿhearÿthatÿinÿfactÿsheÿdidÿtheseÿthingsÿ

 15ÿÿÿandÿshe'sÿnotÿtheÿmotherÿthatÿsheÿclaimsÿtoÿbeÿandÿthatÿ--ÿandÿ

 16ÿÿÿthatÿshe'sÿtryingÿtoÿblameÿherÿboyfriendÿforÿherÿownÿconduct,ÿ

 17ÿÿÿandÿit'sÿextremelyÿrelevantÿtoÿtheÿkindÿofÿimageÿthatÿtheÿ

 18ÿÿÿprosecutorÿattemptedÿtoÿcreateÿwithÿtheÿjury.ÿÿThisÿisÿanÿ

 19ÿÿÿimportantÿaspectÿofÿherÿcharacterÿIÿbelieve.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿI'mÿgoingÿtoÿallowÿyouÿtoÿaskÿherÿ

 21ÿÿÿquestionsÿaboutÿthat.ÿÿIÿthinkÿtheÿinterestingÿquestionÿthenÿisÿ

 22ÿÿÿwhetherÿthatÿopensÿupÿtheÿdoorÿtoÿherÿbeingÿpersuadedÿbyÿaÿmanÿ

 23ÿÿÿtoÿdoÿthingsÿthatÿsheÿnecessarilyÿwouldÿnotÿwantÿtoÿdo,ÿandÿmyÿ

 24ÿÿÿguessÿisÿthatÿifÿyouÿopenÿupÿtheÿdoorÿbyÿaskingÿherÿquestionsÿ

 25ÿÿÿaboutÿwhatÿsheÿdid,ÿthenÿthatÿopensÿupÿtheÿwholeÿrelationshipÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 15 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   15
ÿ
    1ÿÿÿbetweenÿthisÿguy,ÿwhatÿthisÿguyÿsaidÿtoÿher,ÿherÿresponsesÿtoÿ

    2ÿÿÿthisÿguy,ÿandÿanywayÿI'mÿgoingÿtoÿletÿyouÿaskÿtheÿquestionÿifÿ

    3ÿÿÿyouÿreallyÿwantÿtoÿgoÿdownÿthatÿroad.ÿÿOkay.ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿThankÿyou.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿWeÿfeelÿaÿlittleÿambushedÿnowÿbecauseÿ

    6ÿÿÿyouÿreversedÿtheÿcourseÿyouÿruledÿbeforeÿtrial.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿWaitÿaÿsecond.ÿÿThatÿisÿnotÿambushed.ÿÿ

    8ÿÿÿTheÿfactÿisÿyouÿaskedÿquestionsÿwhichÿcreatedÿanÿimageÿofÿherÿ

    9ÿÿÿasÿaÿparent.ÿÿTheÿonlyÿreasonÿthisÿisÿcomingÿinÿnowÿisÿbecauseÿ

 10ÿÿÿofÿthatÿparticularÿimageÿandÿquiteÿfranklyÿmaybeÿI'veÿgotÿaÿ

 11ÿÿÿwrongÿassessment,ÿbutÿ--ÿwellÿI'llÿstrikeÿthat.ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿWellÿweÿaskedÿherÿnowÿinÿ2019ÿwhat'sÿherÿ

 13ÿÿÿcurrentÿstatus.ÿÿSheÿsaidÿshe'sÿemotionalÿ--ÿsheÿdidn'tÿsayÿ

 14ÿÿÿthat,ÿbutÿsheÿdisplayedÿemotionalÿaboutÿtryingÿtoÿgetÿbackÿherÿ

 15ÿÿÿ18-month-oldÿbabyÿwhichÿwasn'tÿevenÿbornÿuntilÿ2017.ÿÿIÿcan'tÿ

 16ÿÿÿimagineÿhowÿthat'sÿopeningÿtheÿdoorÿasÿtoÿsomethingÿthatÿ

 17ÿÿÿhappenedÿinÿ2014ÿwithÿaÿdifferentÿchild.ÿÿHadÿweÿknownÿthatÿ

 18ÿÿÿthisÿwasÿgoingÿtoÿbeÿcomingÿupÿweÿwouldÿhaveÿtalkedÿaboutÿitÿonÿ

 19ÿÿÿdirectÿandÿnowÿit'sÿgoingÿtoÿlookÿlikeÿsheÿwasÿhidingÿitÿandÿ

 20ÿÿÿshe'sÿaÿbadÿpersonÿinÿthatÿregardÿtoo.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿWellÿIÿdon'tÿthinkÿthatÿyouÿareÿ

 22ÿÿÿsnuckered.ÿÿIÿthinkÿthereÿwasÿanÿimageÿleftÿofÿherÿthatÿsheÿwasÿ

 23ÿÿÿaÿstrongÿparent.ÿÿIÿfranklyÿ--ÿwellÿIÿwon'tÿgoÿintoÿmyÿ

 24ÿÿÿassessmentÿofÿtheÿcase,ÿbutÿasÿaÿpracticalÿmatterÿinÿlightÿofÿ

 25ÿÿÿtheÿfactÿthatÿitÿisÿleftÿoutÿthereÿI'mÿgoingÿtoÿletÿtheÿdefenseÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 16 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   16
ÿ
    1ÿÿÿcrossÿexamineÿonÿthatÿandÿyouÿcanÿthenÿredirect.ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿOkay,ÿandÿourÿconcernÿis,ÿyouÿknow,ÿweÿ

    3ÿÿÿhadÿaÿMarchÿ29thÿdeadlineÿforÿpretrialÿmotionsÿexactlyÿsoÿweÿ

    4ÿÿÿwouldn'tÿbeÿinÿthisÿsituationÿnotÿknowingÿwhatÿevidenceÿwasÿ

    5ÿÿÿcomingÿinÿorÿnotÿandÿcounselÿkeepsÿbasicallyÿrelitigatingÿ--ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿMr.ÿDarrow,ÿthisÿisÿtheÿsecondÿtimeÿwe'veÿ

    7ÿÿÿbeenÿinÿaÿsituationÿinÿwhichÿyouÿfeelÿlikeÿyouÿhaveÿbeenÿ

    8ÿÿÿsnuckeredÿisÿtheÿwordÿthatÿIÿwouldÿsuggestÿyou'reÿsuggesting,ÿ

    9ÿÿÿandÿtheÿfactÿisÿwhenÿyou'reÿinÿaÿtrialÿthingsÿcomeÿoutÿandÿwhenÿ

 10ÿÿÿthingsÿcomeÿoutÿthenÿthereÿareÿresponsesÿtoÿthose.ÿÿSoÿyouÿ

 11ÿÿÿcan'tÿnecessarilyÿpredictÿallÿtheÿthingsÿthatÿareÿgoingÿtoÿcomeÿ

 12ÿÿÿout.ÿÿSoÿanywayÿtheÿrulingÿisÿtheÿwayÿitÿisÿandÿlet'sÿbringÿtheÿ

 13ÿÿÿjuryÿin.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿIÿthinkÿourÿclientÿwouldÿlikeÿtoÿ

 15ÿÿÿtalkÿtoÿusÿforÿaboutÿtwoÿminutes.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿPardonÿme.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿCanÿweÿjustÿtalkÿtoÿourÿclientÿforÿaboutÿ

 18ÿÿÿtwoÿminutes?ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWe'llÿtakeÿaÿbreak,ÿtwoÿminutes,ÿ

 20ÿÿÿthenÿtheÿjuryÿcomesÿin.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿHowÿaboutÿwouldÿitÿbeÿpossibleÿforÿusÿtoÿ

 22ÿÿÿreopenÿtheÿdirectÿsoÿIÿcanÿgoÿintoÿaÿcoupleÿthingsÿandÿmaybeÿ

 23ÿÿÿbringÿthisÿoutÿatÿtheÿtime?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿwouldÿobjectÿtoÿthat.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿIÿwillÿletÿyouÿdoÿthat.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 17 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   17
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    3ÿÿÿ[Recessÿatÿ9:27ÿa.m.ÿÿJuryÿentersÿtheÿcourtroomÿatÿ9:30ÿa.m.]

    4ÿÿÿ          THEÿCOURT:ÿÿGoodÿmorning.ÿÿYouÿwantÿtoÿcallÿtheÿcase.ÿÿ

    5ÿÿÿ          DEPUTYÿCLERK:ÿÿThisÿisÿCaseÿNumberÿ16-94ÿUnitedÿ

    6ÿÿÿStatesÿofÿAmericaÿversusÿBrianÿFolks.ÿÿTheÿGovernmentÿisÿ

    7ÿÿÿpresentÿthroughÿAssistantÿUnitedÿStatesÿAttorneysÿWilliamÿ

    8ÿÿÿDarrow,ÿEmilyÿSavner,ÿandÿMatthewÿGrady.ÿÿTheÿdefendantÿisÿ

    9ÿÿÿpresentÿinÿtheÿcourtroomÿwithÿhisÿattorneysÿMarkÿKaplanÿandÿ

 10ÿÿÿNatashaÿSen.ÿÿTheÿmatterÿbeforeÿtheÿCourtÿisÿTrialÿbyÿJuryÿdayÿ

 11ÿÿÿthree.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿIÿapologizeÿforÿstartingÿlate.ÿÿWeÿhadÿ

 13ÿÿÿissuesÿwhichÿneededÿtoÿbeÿaddressed.ÿÿHasÿanyoneÿtalkedÿtoÿyouÿ

 14ÿÿÿaboutÿthisÿcaseÿorÿhaveÿyouÿlearnedÿanythingÿaboutÿthisÿcaseÿ

 15ÿÿÿfromÿoutsideÿtheÿcourtroomÿorÿhaveÿyouÿtalkedÿamongÿyourselvesÿ

 16ÿÿÿatÿallÿaboutÿtheÿfactsÿofÿthisÿcase?ÿÿ[Jurorsÿrespondÿno.]ÿÿAllÿ

 17ÿÿÿright.ÿÿEveryoneÿisÿconsistentlyÿsayingÿno.ÿÿAllÿright.ÿÿ

 18ÿÿÿGovernment'sÿwitness.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿCanÿweÿgetÿMs.ÿ

 20ÿÿÿL.ÿbackÿin?ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿIÿpermittedÿtheÿGovernmentÿtoÿquestionÿ

 22ÿÿÿMs.ÿL.ÿaÿlittleÿbitÿfurtherÿbeforeÿcrossÿexaminationÿbegins.ÿÿ

 23ÿÿÿOkay.ÿÿ

 24ÿÿÿMANDYÿL.,

 25ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 18 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   18
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿGoodÿmorning,ÿMissÿL.ÿÿ

    2ÿÿÿ          THEÿWITNESS:ÿÿGoodÿmorning.ÿÿ

    3ÿÿÿ                  CONTINUEDÿDIRECTÿEXAMINATION

    4ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    5ÿÿÿQ.ÿÿÿÿÿGoodÿmorning.ÿÿThanksÿforÿcomingÿbackÿin.ÿÿTodayÿshouldÿ

    6ÿÿÿbeÿtheÿlastÿday.ÿÿMs.ÿL.,ÿIÿwantÿtoÿreturnÿtoÿtheÿspringÿorÿmidÿ

    7ÿÿÿ2015ÿwhenÿyouÿmetÿMoe.ÿÿOkay.ÿÿDoÿyouÿhaveÿanyÿunderstandingÿasÿ

    8ÿÿÿtoÿwhetherÿorÿnotÿheÿwasÿawareÿofÿyourÿpersonalÿissuesÿatÿtheÿ

    9ÿÿÿtime?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAtÿthatÿtimeÿIÿdidn't.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿdidÿthatÿchange?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿlearn?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwasÿstayingÿatÿhisÿson'sÿmom'sÿhouseÿandÿherÿkid'sÿ

 15ÿÿÿfatherÿhadÿbroughtÿupÿmyÿcharge.ÿÿSoÿsheÿhadÿmessagedÿMoeÿandÿ

 16ÿÿÿthereÿwasÿconversationÿIÿshouldÿhaveÿtoldÿyouÿaheadÿofÿtimeÿofÿ

 17ÿÿÿherÿcharge.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿthereÿconversationsÿbetweenÿyouÿandÿMoe?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAfterÿknowingÿthatÿweÿhadÿdiscussedÿit,ÿyes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthisÿwasÿaÿdiscussionÿaboutÿwhat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAboutÿwhatÿhappenedÿtoÿmyÿchildrenÿandÿwhatÿmyÿ

 22ÿÿÿinvolvementÿ--ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtalkedÿwithÿMoeÿaboutÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿaboutÿwhenÿwasÿthat?ÿÿWasÿthisÿearlyÿonÿinÿyourÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 19 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   19
ÿ
    1ÿÿÿadventures?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthisÿaroundÿtheÿtimeÿthatÿyouÿstartedÿ

    4ÿÿÿprostitutingÿorÿbeforeÿthen?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿItÿwasÿbefore.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿNowÿlet'sÿtalkÿaboutÿthatÿforÿaÿsecond.ÿÿSoÿ

    7ÿÿÿyouÿhadÿconversationsÿwithÿtheÿdefendantÿaboutÿwhatÿyouÿ

    8ÿÿÿdescribedÿyesterdayÿasÿyourÿvoyeurismÿconviction?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿtellÿhimÿaÿlittleÿmoreÿaboutÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿgetÿintoÿtooÿmuchÿdetail,ÿno.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿtellÿusÿpleaseÿbrieflyÿ--ÿwellÿlet'sÿbackÿ

 13ÿÿÿupÿforÿaÿsecond.ÿÿYouÿtoldÿusÿyesterday.ÿÿWhoÿwasÿtheÿmanÿyouÿ

 14ÿÿÿwereÿwithÿatÿtheÿtime?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿHisÿnameÿisÿRay.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿRay,ÿandÿisÿthisÿtheÿfellowÿthatÿisÿnowÿservingÿaÿ

 17ÿÿÿlengthyÿtermÿofÿimprisonment?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhyÿisÿheÿinÿjail?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿHeÿhasÿ--ÿhe'sÿgotÿ12ÿyears.ÿÿHeÿwasÿchargedÿwithÿ

 21ÿÿÿvoyeurism,ÿlewdÿandÿlasciviousÿconductÿwithÿaÿchildÿunderÿtheÿ

 22ÿÿÿageÿofÿ14,ÿandÿsellingÿherÿpicsÿonline.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿitÿcorrectÿthatÿactuallyÿhe'sÿservingÿchildÿ

 24ÿÿÿexploitation,ÿsimilarÿlikeÿthat,ÿactuallyÿinÿfederalÿprison?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 20 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   20
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿIÿthinkÿyouÿmentionedÿthatÿheÿwasÿabusiveÿtoÿ

    2ÿÿÿyou,ÿbutÿIÿdon'tÿreallyÿrememberÿwhatÿyouÿsaidÿyesterday.ÿÿHowÿ

    3ÿÿÿwereÿyouÿtreatedÿbyÿthisÿfellow?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿItÿwasÿmoreÿmentalÿabuseÿthanÿphysical.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhat'sÿthatÿmean?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTellingÿmeÿIÿwasÿworthless,ÿI'llÿneverÿamountÿtoÿ

    7ÿÿÿnothing.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿheÿuseÿparticularÿnamesÿinÿreferringÿtoÿyou?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwasÿaÿwhore.ÿÿIÿamÿaÿslut.ÿÿIÿwasÿaÿworthlessÿmother.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿtheÿtroubleÿthatÿheÿgotÿintoÿthatÿlandedÿhimÿ

 11ÿÿÿinÿjailÿwasÿthatÿtroubleÿwithÿyourÿchildren?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthereÿoneÿchildÿinÿparticularÿthatÿheÿwasÿ

 14ÿÿÿinterestedÿin?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMyÿoldest.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhat'sÿherÿname?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿHailey.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSorry?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHailey.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿI'mÿsorryÿtoÿputÿyouÿthroughÿthis.ÿÿYourÿ

 23ÿÿÿvoyeurismÿconvictionÿwhatÿwasÿitÿbasedÿon?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿRecordingÿmyÿdaughter.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿyouÿdid.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 21 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   21
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿvideoÿrecordedÿherÿandÿsentÿhimÿtheÿvideo.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWasÿthatÿvideoÿrecordingÿherÿwhenÿsheÿwasÿchangingÿherÿ

    3ÿÿÿclothes?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿdoÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿBecauseÿheÿwouldÿthreatenÿmeÿifÿIÿdidn'tÿdoÿwhatÿheÿ

    7ÿÿÿwantedÿmeÿtoÿdo.ÿÿIÿwouldÿneverÿseeÿmyÿkidsÿagain.ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿNothingÿfurther.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿMr.ÿKaplan.ÿÿ

 10ÿÿÿ                           CROSSÿEXAMINATION

 11ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿMs.ÿL.,ÿasÿIÿlistenÿtoÿyourÿtestimonyÿIÿgetÿtheÿ

 13ÿÿÿimpressionÿthatÿyourÿpositionÿisÿthisÿwasÿnotÿyourÿfault?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtheÿrecordedÿconversationÿthatÿyouÿhadÿ

 16ÿÿÿwithÿyourÿdaughterÿwhileÿyouÿwereÿvoluntarilyÿfilmingÿherÿ

 17ÿÿÿundressing?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿthatÿyouÿcalledÿherÿdumbÿonÿseveralÿ

 20ÿÿÿoccasions?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿdon'tÿexactlyÿrememberÿeverything.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhenÿsheÿsaidÿtoÿyouÿsheÿdidn'tÿwantÿtoÿbeÿ

 23ÿÿÿfilmedÿsheÿsaidÿI'mÿnotÿaÿpornÿstarÿandÿyouÿsaidÿjustÿshutÿup?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿEdwardsÿmakeÿyouÿsayÿthoseÿthingsÿtoÿyourÿdaughter?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 22 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  22
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿguessÿIÿdon'tÿrememberÿsayingÿthat.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

    3ÿÿÿexhibitÿH2ÿandÿaskÿyouÿtoÿreadÿtoÿyourselfÿtheÿconversationÿ

    4ÿÿÿthatÿyouÿhadÿwithÿyourÿdaughterÿfromÿthereÿontoÿtheÿnextÿpageÿ

    5ÿÿÿplease.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿsaysÿthisÿisÿsoÿnoticeableÿ--ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿJustÿreadÿitÿtoÿyourself.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿSorry.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿrefreshÿyourÿmemory?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿThatÿwasÿaÿconversationÿthatÿyouÿrecordedÿonÿyourÿcellÿ

 12ÿÿÿphone,ÿisn'tÿthatÿright?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿyouÿsaidÿwasÿfirstÿyouÿwereÿtalkingÿtoÿEdwardsÿ

 15ÿÿÿaboutÿtheÿfactÿthatÿtheÿcameraÿwasÿnoticeableÿandÿyouÿwantedÿ

 16ÿÿÿhimÿtoÿdoÿsomethingÿaboutÿthat,ÿandÿthenÿyouÿsaidÿifÿyou'reÿ

 17ÿÿÿstandingÿhereÿinÿtheÿmirrorÿyouÿcanÿseeÿit,ÿandÿEdwardsÿsaidÿifÿ

 18ÿÿÿyou'reÿlookingÿforÿit,ÿsure,ÿandÿthenÿyouÿsaidÿIÿdon'tÿknowÿwhyÿ

 19ÿÿÿsheÿhasÿaÿbureauÿsheÿdoesn'tÿputÿanyÿclothesÿinÿhere.ÿÿSoÿyouÿ

 20ÿÿÿwereÿactivelyÿworkingÿwithÿhimÿtoÿgetÿtheÿcameraÿsetÿupÿ

 21ÿÿÿproperly?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿHeÿputÿtheÿcameraÿ--ÿhidÿtheÿcameraÿinÿaÿbox.ÿÿYesÿ

 23ÿÿÿIÿwasÿinÿtheÿroomÿwhenÿheÿdidÿit.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿthenÿyourÿdaughterÿsaysÿtoÿyouÿaren'tÿyouÿsupposedÿtoÿ

 25ÿÿÿbeÿfoldingÿclothes.ÿÿYouÿsaidÿIÿam.ÿÿI'mÿwaitingÿforÿyouÿtoÿgetÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 23 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   23
ÿ
    1ÿÿÿdressed.ÿÿI'mÿgoingÿtoÿtellÿwhetherÿorÿnotÿyou'reÿonÿFacebook.ÿÿ

    2ÿÿÿSheÿsaysÿohÿandÿyouÿsaidÿyou'reÿsoÿdumb.ÿÿDidÿEdwardsÿtellÿyouÿ

    3ÿÿÿtoÿsayÿthatÿtoÿher?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿthenÿsheÿsaidÿ--ÿyourÿdaughterÿsaidÿtheÿcamera'sÿ

    6ÿÿÿfacingÿme.ÿÿHowÿoldÿwasÿyourÿdaughterÿatÿtheÿtime?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿ13.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿwellÿyeahÿIÿhaveÿitÿonÿmyÿknee,ÿstupid.ÿÿ

    9ÿÿÿI'mÿnotÿrecording.ÿÿYouÿdon'tÿworry.ÿÿYouÿareÿnotÿworthÿit.ÿÿSoÿ

 10ÿÿÿdidÿEdwardsÿtellÿyouÿtoÿcallÿyourÿdaughterÿstupid?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿwereÿinterviewedÿbyÿtheÿpoliceÿisÿitÿfairÿ

 13ÿÿÿtoÿsayÿthatÿyouÿliedÿtoÿthemÿonÿseveralÿoccasions?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAtÿfirst,ÿyes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿtoldÿthemÿthatÿyouÿonlyÿdidÿitÿonceÿandÿthatÿyouÿ

 16ÿÿÿdeletedÿtheÿvideo?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasn'tÿtrue?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿunderstandÿatÿtheÿtimeÿthatÿit'sÿaÿcrimeÿtoÿlieÿ

 21ÿÿÿtoÿlawÿenforcement?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿeventuallyÿendedÿupÿtellingÿtheÿDetectiveÿ

 24ÿÿÿthatÿyouÿdidÿitÿfourÿtimes.ÿÿDoÿyouÿrecallÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 24 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   24
ÿ
    1ÿÿÿQ.ÿÿÿÿÿLetÿmeÿhaveÿyouÿreadÿtoÿyourselfÿtheÿlastÿpageÿofÿtheÿ

    2ÿÿÿpoliceÿofficer'sÿaffidavit.ÿÿSeeÿifÿthatÿrefreshesÿyourÿmemory.ÿÿ

    3ÿÿÿDoesÿthatÿrefreshÿyourÿmemory?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdon'tÿrememberÿtellingÿtheÿpoliceÿofficerÿyouÿ

    6ÿÿÿonlyÿdidÿitÿonce?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿrecordedÿmyÿdaughterÿonce.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿitÿwasÿfourÿtimes?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿAskedÿandÿanswered,ÿYourÿHonor.ÿÿIÿ

 11ÿÿÿobject.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿYouÿcanÿaskÿherÿtoÿ

 13ÿÿÿrefreshÿherÿrecollection.ÿÿIfÿsheÿhasÿaÿrecollection,ÿsheÿcanÿ

 14ÿÿÿtestifyÿaboutÿthat,ÿbutÿyouÿcan'tÿuseÿthatÿforÿcrossÿ

 15ÿÿÿexaminationÿifÿsheÿdoesÿnotÿrememberÿit.ÿÿ

 16ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdon'tÿrememberÿanyÿofÿthis?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿreadingÿthisÿdoesn'tÿrefreshÿyourÿmemory?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿButÿyouÿdoÿrememberÿbeingÿforcedÿintoÿit?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿThatÿpartÿIÿdo,ÿyes.ÿÿ

 23ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿIÿhaveÿnothingÿfurtherÿonÿthat,ÿ

 24ÿÿÿJudge.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 25 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   25
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿThanks.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAreÿyouÿnotÿcrossÿexaminingÿanyÿmoreÿonÿ

    3ÿÿÿthis?ÿÿIÿmeanÿthisÿwasÿonlyÿpartÿofÿtheÿcrossÿexaminationÿorÿisÿ

    4ÿÿÿthisÿtheÿwholeÿ--ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿthoughtÿweÿwereÿstillÿonÿdirect.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOhÿI'mÿsorry.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿActuallyÿIÿgotÿconfused,ÿJudge.ÿÿWhatÿ

    8ÿÿÿareÿweÿon?ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿSoÿhisÿdirectÿisÿcompletedÿthenÿitÿgoesÿ

 10ÿÿÿtoÿyourÿcrossÿexamination.ÿÿYouÿstartedÿwithÿthisÿcrossÿ

 11ÿÿÿexamination.ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿAllÿright.ÿÿOkay.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿIÿthoughtÿitÿwasÿyourÿcrossÿexamination.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿIÿthoughtÿcounselÿwasÿallÿdone.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿYouÿthoughtÿheÿwasÿallÿdone?ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿIÿwasÿhopingÿandÿI'mÿsureÿtheÿwitnessÿ

 17ÿÿÿwasÿtoo.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿI'mÿsureÿthat'sÿright.ÿÿIÿthinkÿthatÿyouÿ

 19ÿÿÿhadÿfinishedÿyourÿdirectÿexamination.ÿÿNowÿhe'sÿonÿcross.ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 22ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 23ÿÿÿQ.ÿÿÿÿÿMissÿL.,ÿIÿwouldÿlikeÿtoÿaskÿyou,ÿyouÿtestifiedÿ

 24ÿÿÿyesterday,ÿright?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 26 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   26
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿIÿwouldÿlikeÿtoÿaskÿyouÿwhatÿitÿisÿthatÿyouÿdidÿtoÿ

    2ÿÿÿprepareÿforÿyourÿtestimony.ÿÿDidÿyouÿmeetÿwithÿtheÿprosecutorÿ

    3ÿÿÿtoÿprepareÿyourÿtestimony?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿdidÿyouÿdoÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAÿlongÿperiodÿofÿtime.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿtimesÿdidÿyouÿmeetÿwithÿthemÿtoÿprepareÿyourÿ

    8ÿÿÿtestimony?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿexactÿhowÿmanyÿtimes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿsaidÿIÿdon'tÿrememberÿexactlyÿhowÿmanyÿtimes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWellÿcanÿyouÿapproximate?ÿÿ5?ÿÿ10?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿ10ÿmaybe.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿtheÿresultÿofÿwhatÿyouÿ--ÿtheÿresultÿofÿallÿthoseÿ

 15ÿÿÿmeetings,ÿthoseÿ10ÿmeetingsÿwithÿtheÿprosecutors,ÿwasÿwhatÿyouÿ

 16ÿÿÿsaidÿinÿcourtÿyesterday?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿTellingÿthemÿwhatÿIÿknew,ÿyes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿmetÿwithÿtheÿprosecutorsÿorÿbeforeÿdidÿyouÿ

 19ÿÿÿreviewÿanyÿpreviousÿstatementsÿthatÿyouÿhadÿmade?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿreview?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿMyÿstatementÿwhenÿIÿwasÿfirstÿarrested.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿTheÿoneÿonÿJulyÿ19thÿofÿ2016?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿreadÿtheÿtwoÿpoliceÿreportsÿaboutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 27 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   27
ÿ
    1ÿÿÿconversationsÿwithÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNotÿsure.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿwereÿtalkingÿwithÿtheÿprosecutorsÿandÿ

    4ÿÿÿreviewingÿ--ÿpreparingÿyourÿtestimonyÿdidÿtheyÿtellÿyouÿthatÿ

    5ÿÿÿsomeÿofÿtheÿthingsÿyouÿwereÿsayingÿtoÿthemÿandÿyouÿsaidÿinÿ

    6ÿÿÿcourtÿyesterdayÿareÿveryÿinconsistent,ÿforÿexample,ÿwithÿyourÿ

    7ÿÿÿJulyÿ19,ÿ2016ÿtestimony?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿTheyÿdidn'tÿpointÿthatÿoutÿtoÿyou?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿThatÿIÿdon'tÿknow.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿPardonÿme.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿButÿyouÿknowÿthatÿaÿlotÿofÿtheÿthingsÿyouÿsaidÿinÿcourtÿ

 14ÿÿÿyesterdayÿareÿnotÿconsistentÿwithÿwhatÿyouÿpreviouslyÿtoldÿ

 15ÿÿÿthem?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWouldÿyouÿagreeÿthatÿtheÿeventsÿthatÿtookÿplaceÿinÿ2015ÿ

 18ÿÿÿandÿ2016ÿwereÿfresherÿinÿyourÿmindÿinÿJulyÿofÿ2016ÿandÿinÿ2017ÿ

 19ÿÿÿthanÿtheyÿareÿtoday?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿwhyÿdidÿitÿtakeÿyouÿ10ÿmeetingsÿthenÿtoÿprepareÿyourÿ

 22ÿÿÿtestimony?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿBecauseÿthereÿwasÿaÿlotÿtoÿgoÿover.ÿÿAÿlotÿthatÿIÿknew.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿtheÿprosecutorÿneverÿaskedÿyouÿwhyÿyourÿtestimonyÿ

 25ÿÿÿwasÿsoÿinconsistent?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 28 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   28
ÿ
    1ÿÿÿ           MR.ÿDARROW:ÿÿObjection.ÿÿAskedÿandÿanswered,ÿYourÿ

    2ÿÿÿHonor.ÿÿ

    3ÿÿÿ           THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

    4ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWouldÿyouÿagreeÿthatÿyouÿsaidÿyouÿreviewedÿtheÿJulyÿ16thÿ

    6ÿÿÿ--ÿJulyÿ19,ÿ2016ÿstatementÿthatÿyouÿgaveÿtheÿpolice?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrememberÿthatÿtranscriptÿwasÿoverÿ200ÿpages?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿwouldn'tÿyouÿagreeÿthatÿinÿthatÿdiscussionÿthatÿwentÿ

 11ÿÿÿonÿforÿaÿlongÿtimeÿyouÿneverÿtoldÿtheÿpoliceÿthatÿBrianÿaskedÿ

 12ÿÿÿyouÿtoÿprostitute?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNotÿthatÿIÿrecall.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿInÿfact,ÿyouÿwereÿveryÿclearÿinÿthatÿstatement,ÿweren'tÿ

 15ÿÿÿyou,ÿthatÿheÿneverÿaskedÿyouÿtoÿprostitute?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿwasÿscared,ÿbutÿyes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWellÿifÿyouÿwereÿsoÿ--ÿwhatÿwereÿyouÿscaredÿabout?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿhaveÿneverÿbeenÿarrestedÿbefore.ÿÿItÿwasÿscary.ÿÿIÿ

 21ÿÿÿdidn'tÿknowÿwhatÿIÿwasÿsupposedÿtoÿdo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWellÿdidn'tÿtheyÿtellÿyouÿthatÿallÿyouÿhadÿtoÿdoÿwasÿ

 23ÿÿÿtellÿtheÿtruth?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿweren'tÿtooÿafraidÿtoÿtellÿthemÿthatÿBrianÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 29 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   29
ÿ
    1ÿÿÿwasÿworkingÿwithÿprostitutesÿandÿthatÿBrianÿsoldÿdrugsÿorÿthatÿ

    2ÿÿÿyouÿsoldÿdrugs.ÿÿYouÿtoldÿthemÿallÿthat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrecallÿbackÿinÿJulyÿ19thÿyouÿtoldÿthemÿthatÿ

    5ÿÿÿyouÿneverÿbaggedÿanyÿdrugsÿforÿanyone?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿBackÿwhenÿIÿwasÿarrested?ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿInÿtheÿbeginning,ÿyeahÿIÿdidn't.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿyouÿalsoÿtoldÿthemÿthatÿinÿseveralÿstatementsÿinÿ

 10ÿÿÿ2017,ÿaÿyearÿ--ÿalmostÿaÿyearÿafterÿyouÿwereÿarrested?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿwritingÿitÿlikeÿthat,ÿbutÿ--ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtellingÿtheÿprosecutorÿ--ÿIÿmeanÿtheÿ

 13ÿÿÿagentsÿthatÿyouÿneverÿsawÿBrianÿ--ÿyouÿhadn'tÿseenÿBrianÿforÿ

 14ÿÿÿlikeÿtwoÿmonthsÿbeforeÿJuly?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿdidÿtellÿthemÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿtellÿthem,ÿno.ÿÿThatÿdidn'tÿcomeÿoutÿthatÿIÿ

 18ÿÿÿhaven'tÿseenÿhimÿtwoÿmonthsÿpriorÿtoÿthat.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿButÿyouÿwereÿnoÿlongerÿ--ÿÿ

 20ÿÿÿA.ÿÿÿÿÿInvolved.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿwasÿthatÿtrue?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿbyÿAprilÿorÿMayÿofÿ2016ÿBrianÿandÿyouÿwereÿnoÿlongerÿ

 24ÿÿÿtogether?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿWeÿwereÿnoÿlongerÿinÿaÿsexualÿrelationship,ÿno.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 30 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   30
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrecallÿsayingÿinÿsomeÿofÿtheÿpoliceÿ

    2ÿÿÿinterviewsÿpreviousÿtoÿyourÿtestimonyÿthatÿtheÿreasonÿthatÿyouÿ

    3ÿÿÿdecidedÿtoÿprostituteÿwasÿbecauseÿyouÿsawÿwomenÿwereÿmakingÿsoÿ

    4ÿÿÿmuchÿmoneyÿandÿyouÿcouldÿuseÿtheÿmoney?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿThatÿdidÿnotÿcomeÿoutÿofÿmyÿmouth.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿthatÿyouÿneverÿmentionedÿbeforeÿyesterdayÿ

    7ÿÿÿthatÿBrianÿFolksÿaccusedÿyouÿofÿtheÿdrugsÿ--ÿforÿbeingÿ

    8ÿÿÿresponsibleÿforÿtheÿdrugsÿthatÿwereÿstolen?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿI'mÿprettyÿsureÿthatÿwasÿmentionedÿwayÿbeforeÿyesterday.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿwhereÿwasÿthatÿmentioned?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿOverÿaÿperiodÿofÿtimeÿwhenÿIÿwasÿ--ÿwhenÿtheÿtimesÿmyÿ

 12ÿÿÿattorneyÿandÿIÿwereÿdiscussingÿthings.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDuringÿtheÿ10ÿmeetingsÿorÿso,ÿbutÿyouÿneverÿsaidÿthatÿtoÿ

 14ÿÿÿtheÿpoliceÿinÿJulyÿorÿyourÿotherÿstatementsÿinÿ2017?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWhenÿIÿwasÿfirstÿarrested,ÿno.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿneverÿtoldÿthemÿbeforeÿyouÿsaidÿitÿinÿcourtÿ

 17ÿÿÿyesterdayÿthatÿyouÿsawÿtheÿHannahÿvideo?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeahÿthatÿwasÿmentioned.ÿÿNotÿwhenÿIÿwasÿfirstÿarrested,ÿ

 19ÿÿÿno,ÿbutÿitÿwasÿmentioned.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿitÿwasn'tÿmentionedÿinÿtheÿtwoÿlongerÿinterviewsÿ

 21ÿÿÿthatÿyouÿhadÿwithÿtheÿpoliceÿinÿ2017?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿInterviewsÿwithÿtheÿpolice.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿTheÿfirstÿtimeÿyouÿeverÿsaidÿitÿwasÿinÿcourtÿyesterdayÿ

 24ÿÿÿotherÿthanÿmaybeÿtoÿtheÿprosecutorÿprivately?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿwasÿnotÿ--ÿyeahÿwhenÿIÿwasÿarrestedÿitÿwasÿnotÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 31 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  31
ÿ
    1ÿÿÿdiscussedÿbecauseÿitÿwasÿneverÿbroughtÿup.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿyouÿneverÿmentioned,ÿforÿexample,ÿwhenÿyouÿwereÿ

    3ÿÿÿarrestedÿorÿotherÿtimesÿthatÿyouÿwereÿmadeÿtoÿwearÿanÿapron?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿTheÿfirstÿtimeÿanyÿofÿusÿheardÿaboutÿthatÿwasÿyesterdayÿ

    6ÿÿÿinÿcourt?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThat'sÿnotÿtrue.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYou'reÿsayingÿyouÿtoldÿtheÿprosecutorsÿaboutÿthatÿduringÿ

    9ÿÿÿtheÿmeetings?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿdidÿtheyÿaskÿyouÿaboutÿthatÿfirst?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿTheyÿquestionedÿmeÿaboutÿeverything.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿwhichÿtimesÿwereÿyouÿtellingÿtheÿtruth,ÿbackÿinÿJulyÿ

 14ÿÿÿofÿ2016ÿorÿyesterdayÿinÿcourt?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿBackÿinÿJulyÿofÿ'16ÿIÿdidÿtellÿtheÿtruth.ÿÿMaybeÿnotÿallÿ

 16ÿÿÿofÿit,ÿbutÿthatÿwasÿtheÿtruthÿthatÿtoÿmyÿknowledgeÿIÿdidn'tÿ

 17ÿÿÿadmitÿtoÿeverything,ÿno.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿifÿsomethingÿyouÿsaidÿinÿcourtÿyesterdayÿwasÿ

 19ÿÿÿinconsistentÿwithÿwhatÿyouÿsaidÿbackÿinÿJuly,ÿyourÿtestimonyÿisÿ

 20ÿÿÿtheÿJulyÿ2016ÿstatementsÿareÿmoreÿaccurate?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿneverÿsaidÿthat.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWellÿhowÿareÿweÿsupposedÿtoÿknowÿwhichÿstatementsÿareÿ

 23ÿÿÿaccurateÿandÿwhichÿonesÿareÿnot?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿsaidÿbackÿinÿJulyÿ2016ÿIÿdidn'tÿadmitÿtoÿeverything,ÿ

 25ÿÿÿno.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 32 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   32
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWellÿareÿyouÿsayingÿtheÿthingsÿyouÿdidÿadmitÿtoÿsomeÿofÿ

    2ÿÿÿthat'sÿnotÿtrue?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿEverythingÿbackÿthenÿ--ÿeverythingÿIÿsaidÿwasÿ--ÿIÿsaidÿ

    4ÿÿÿIÿdidÿadmitÿtoÿeverythingÿIÿwasÿinvolvedÿin,ÿno,ÿbutÿeverythingÿ

    5ÿÿÿIÿsaidÿthatÿdayÿwasÿtrue.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhenÿyouÿsaidÿthatÿdayÿthatÿBrianÿFolksÿneverÿ

    7ÿÿÿaskedÿyouÿtoÿparticipateÿonÿBackpageÿthatÿwasÿtrue?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThatÿpartÿwasÿnot.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWellÿyouÿjustÿsaidÿthatÿeverythingÿyouÿsaidÿbackÿthenÿ

 10ÿÿÿwasÿtrue?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿBackÿthenÿIÿwasÿsayingÿwhatÿIÿthoughtÿwasÿ--ÿIÿwasÿjustÿ

 12ÿÿÿtryingÿ--ÿyes,ÿokay,ÿIÿliedÿonÿcertainÿthings.ÿÿIÿhadÿtoÿfigureÿ

 13ÿÿÿoutÿwaysÿtoÿwordÿthemÿtheÿrightÿway.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿBecauseÿthat'sÿhowÿIÿam.ÿÿIfÿIÿdon'tÿwordÿthemÿtheÿrightÿ

 16ÿÿÿway,ÿtheyÿdon'tÿcomeÿoutÿtheÿrightÿway.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿbeforeÿyouÿmetÿBrian,ÿasÿIÿunderstandÿyourÿtestimony,ÿ

 18ÿÿÿyouÿhadÿtwoÿpreviousÿrelationshipsÿthatÿweren'tÿsoÿgood?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhaveÿthreeÿchildren?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿhaveÿfour.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿFour,ÿokay,ÿandÿitÿwasÿbecauseÿofÿtheÿvoyeurismÿ

 23ÿÿÿconvictionÿthatÿtheÿStateÿtookÿsomeÿofÿyourÿchildren?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAllÿofÿmyÿchildren.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿdoÿyouÿrecallÿthatÿ--ÿsayingÿyesterdayÿthatÿwhenÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 33 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  33
ÿ
    1ÿÿÿfirstÿsawÿtheÿHannahÿvideoÿyouÿthoughtÿitÿwasÿamusing?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿBackÿthen,ÿyes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿsoÿyouÿlookedÿatÿthatÿvideoÿ--ÿyouÿfoundÿtheÿvideoÿ

    4ÿÿÿonÿFacebook?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿyouÿlookedÿatÿitÿandÿyourÿfirstÿreactionÿwasÿIÿthinkÿ

    7ÿÿÿthat'sÿfunny?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿjustÿshookÿitÿoffÿandÿlaughed,ÿyes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿyouÿsaidÿyouÿthoughtÿaboutÿitÿforÿaÿwhileÿ

 10ÿÿÿandÿthenÿyouÿwereÿconcernedÿthatÿmaybeÿthatÿcouldÿhappenÿtoÿ

 11ÿÿÿyou?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿButÿasÿIÿunderstandÿyourÿtestimonyÿyouÿdidn'tÿhaveÿanyÿ

 14ÿÿÿconcernÿforÿHannah?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿsaidÿthatÿitÿwasÿdowngradingÿtoÿher.ÿÿHumiliating.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿButÿyouÿdidn'tÿsayÿthatÿyouÿwereÿconcernedÿ--ÿthatÿyouÿ

 17ÿÿÿwereÿmoreÿconcernedÿaboutÿyourselfÿthanÿanyoneÿelse?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿItÿcouldÿhappenÿtoÿme.ÿÿAnyone.ÿÿIfÿheÿcouldÿdoÿitÿtoÿ

 19ÿÿÿher,ÿitÿcouldÿprettyÿmuchÿbeÿmeÿorÿanyoneÿelse.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿButÿheÿneverÿdidÿthatÿtoÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿifÿyouÿwereÿsoÿworriedÿ--ÿletÿmeÿshowÿyouÿwhat'sÿ

 23ÿÿÿbeenÿmarkedÿasÿdefendant'sÿexhibitÿH19,ÿaskÿyouÿifÿyouÿ

 24ÿÿÿrecognizeÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 34 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   34
ÿ
    1ÿÿÿQ.ÿÿÿÿÿThoseÿwereÿ--ÿtheyÿareÿFacebookÿmessagesÿbetweenÿBrianÿ

    2ÿÿÿandÿyou?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿtheyÿtookÿplaceÿonÿJulyÿ12thÿofÿ2016?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿIÿwouldÿmoveÿtoÿadmitÿ

    7ÿÿÿdefendant'sÿexhibitÿH19.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿMayÿIÿseeÿitÿplease,ÿYourÿHonor?ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 13ÿÿÿ[DefendantÿexhibitÿH19ÿadmitted]

 14ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿinÿthisÿ--ÿinÿtheseÿFacebookÿmessagesÿonÿJulyÿ12thÿofÿ

 16ÿÿÿ2016ÿyou'reÿexchangingÿconversations,ÿmessagesÿwithÿBrianÿaboutÿ

 17ÿÿÿsex?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿsendingÿhimÿnudeÿpicturesÿofÿyourself?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿwouldn'tÿyouÿagreeÿthatÿdoesn'tÿsoundÿlikeÿsomeoneÿ

 22ÿÿÿwhoÿwouldÿbeÿafraidÿofÿBrianÿpublishingÿsomethingÿaboutÿher?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿaskedÿforÿtheÿpictures.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿcouldÿyouÿhaveÿsaidÿno?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿwasÿafraid.ÿÿIÿfearedÿhim.ÿÿIfÿIÿdidn'tÿdoÿwhatÿheÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 35 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  35
ÿ
    1ÿÿÿwanted,ÿthenÿheÿwouldÿcomeÿafterÿmeÿorÿmyÿfamily.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWellÿyouÿsaidÿyouÿhadn'tÿhadÿaÿrelationshipÿwithÿhimÿ

    3ÿÿÿsinceÿspring?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWeÿhadn'tÿhadÿaÿsexualÿrelationship.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿIÿwantedÿtoÿaskÿyouÿaboutÿthisÿpictureÿcanÿyouÿ--ÿ

    6ÿÿÿitÿlooksÿlikeÿwhenÿyouÿsentÿaÿmessageÿthere'sÿtwoÿpeopleÿinÿ

    7ÿÿÿyourÿpicture.ÿÿCanÿyouÿtellÿmeÿwhoÿthatÿis?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes,ÿthatÿisÿmyÿdaughter.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYourÿdaughter?ÿÿI'mÿsorry.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYesÿmyÿdaughter.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿsendingÿpornographicÿpicturesÿtoÿBrianÿonÿJulyÿ

 12ÿÿÿ12thÿofÿ2016ÿandÿnextÿtoÿeachÿoneÿofÿyourÿmessagesÿisÿaÿpictureÿ

 13ÿÿÿofÿyourÿdaughter?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMeÿandÿmyÿdaughter.ÿÿMyÿprofileÿpicture.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿthatÿdidn'tÿconcernÿyou?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSheÿwasn'tÿinÿmyÿcustody.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿthatÿmadeÿitÿallÿright?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿToÿhaveÿmyÿkidÿonÿmyÿFacebook,ÿyeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhenÿyou'reÿsendingÿnudeÿphotographsÿofÿyourself?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWhatÿdoesÿsheÿhaveÿtoÿdo.ÿÿShe'sÿnotÿseeingÿthem.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿasÿIÿunderstandÿitÿ--ÿjustÿaÿminute,ÿJudgeÿ--ÿyouÿ

 22ÿÿÿwereÿarrestedÿonÿJulyÿ19th,ÿ2016?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿeventuallyÿyouÿwereÿindicted?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 36 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   36
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿIÿmeanÿwhenÿIÿsayÿindicted?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWellÿletÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

    4ÿÿÿexhibitÿH21.ÿÿYourÿattorneyÿisÿinÿtheÿcourtroomÿtoday,ÿright?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿisÿthatÿtheÿindictmentÿ--ÿdidn'tÿyouÿreviewÿthatÿ

    7ÿÿÿwithÿher?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿyouÿunderstandÿjustÿhowÿseriousÿtheseÿchargesÿare?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿunderstandÿthatÿinÿthisÿindictmentÿyouÿwereÿchargedÿ

 12ÿÿÿwithÿbeingÿinvolvedÿinÿaÿconspiracyÿtoÿdistributeÿdrugsÿandÿ

 13ÿÿÿthenÿyouÿhadÿone,ÿtwo,ÿthree,ÿfour;ÿfourÿotherÿfederalÿchargesÿ

 14ÿÿÿofÿdistributingÿdrugs?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿyouÿunderstoodÿthatÿyouÿcouldÿbeÿfacingÿupÿtoÿ20ÿ

 17ÿÿÿyearsÿinÿprison?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿdecidedÿtoÿcooperate?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿletÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

 22ÿÿÿexhibitÿH5ÿandÿaskÿyouÿifÿyouÿrecognizeÿthatÿdocument?ÿÿIsÿthatÿ

 23ÿÿÿyourÿcooperationÿagreement?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsignedÿit?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 37 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   37
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿthenÿunderÿtheÿtermsÿofÿthisÿagreementÿyouÿagreedÿtoÿ

    3ÿÿÿtellÿtheÿprosecutorÿeverythingÿyouÿknewÿandÿtoÿbeÿtruthful?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿthenÿtheÿnextÿthingÿyouÿdidÿwasÿonÿAugustÿ31,ÿ2017,ÿ

    6ÿÿÿjustÿaÿcoupleÿofÿmonthsÿafterÿyouÿwereÿarrested,ÿyouÿsignedÿaÿ

    7ÿÿÿpleaÿagreementÿwithÿtheÿprosecutor?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿletÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿH6ÿ

 10ÿÿÿandÿaskÿyouÿifÿthat'sÿaÿcopyÿofÿtheÿpleaÿagreementÿwithÿyourÿ

 11ÿÿÿsignatureÿonÿtheÿlastÿpage?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿunderÿtheÿtermsÿofÿtheÿpleaÿagreementÿyouÿagreeÿtoÿ

 14ÿÿÿpleadÿguiltyÿtoÿCountÿIÿtoÿtheÿconspiracyÿcharge?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿinÿexchangeÿtheÿprosecutorsÿagreeÿtoÿdismissÿallÿtheÿ

 17ÿÿÿotherÿcounts?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWellÿparagraphÿ1ÿindicatesÿthatÿyou'reÿagreeingÿtoÿpleadÿ

 20ÿÿÿguiltyÿtoÿCountÿI.ÿÿDoÿyouÿrememberÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿthenÿdoÿyouÿrememberÿ--ÿyouÿmightÿnotÿrememberÿtheÿ

 23ÿÿÿexactÿparagraph,ÿbutÿinÿparagraphÿ11BÿitÿsaysÿtheÿGovernmentÿ

 24ÿÿÿmovedÿtoÿdismissÿtheÿremainingÿcountsÿagainstÿherÿinÿtheÿsecondÿ

 25ÿÿÿsupersedingÿindictmentÿatÿtheÿtimeÿofÿsentencing.ÿÿDoesÿthatÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 38 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   38
ÿ
    1ÿÿÿrefreshÿyourÿmemory?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿyouÿagreedÿtoÿpleadÿguiltyÿtoÿtheÿconspiracyÿandÿtheyÿ

    4ÿÿÿareÿgoingÿtoÿdismissÿallÿtheÿotherÿcounts?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿisÿitÿfairÿtoÿsayÿthatÿtheÿreasonÿthatÿyouÿenteredÿ

    7ÿÿÿintoÿaÿpleaÿagreementÿandÿenteredÿintoÿaÿcooperationÿagreementÿ

    8ÿÿÿisÿyouÿwantÿtoÿreceiveÿaÿlowerÿsentence?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿasÿyouÿsitÿhereÿinÿcourtÿtodayÿtestifyingÿunderÿoathÿ

 11ÿÿÿyouÿwantÿtheÿjuryÿtoÿbelieveÿthatÿyouÿdon'tÿexpectÿtoÿreceiveÿaÿ

 12ÿÿÿlowerÿsentenceÿbecauseÿofÿyourÿcooperation?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThatÿisÿnotÿwhyÿtheÿsignedÿtheÿpleaÿagreement.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿButÿisn'tÿitÿyourÿexpectationÿthatÿyouÿwillÿreceiveÿaÿ

 15ÿÿÿlowerÿsentenceÿifÿtheÿprosecutorsÿareÿhappyÿwithÿyourÿ

 16ÿÿÿtestimony?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿalsoÿunderstandÿ--ÿandÿitÿsaysÿthisÿinÿtheÿ

 19ÿÿÿcooperationÿagreementÿ--ÿthatÿifÿtheyÿdon'tÿthinkÿyou'reÿ

 20ÿÿÿtellingÿtheÿtruth,ÿifÿtheyÿareÿnotÿhappyÿwithÿyourÿtestimony,ÿ

 21ÿÿÿthenÿtheyÿcannotÿgiveÿyouÿaÿlowerÿsentence?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿyouÿknowÿifÿyouÿtestifyÿthatÿyouÿneedÿtoÿsayÿwhatÿ

 24ÿÿÿtheyÿwantÿyouÿtoÿsay?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 39 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   39
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿatÿthisÿpointÿIÿwouldÿmoveÿ

    2ÿÿÿtoÿadmitÿdefendant'sÿexhibitÿH6,ÿH5,ÿandÿH21.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjection?ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿJustÿsoÿthatÿwe'reÿclearÿthat'sÿtheÿpleaÿ

    5ÿÿÿagreementÿandÿtheÿcooperationÿagreementÿ--ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿPleaÿagreement,ÿcooperationÿagreement,ÿ

    7ÿÿÿandÿsecondÿsupersedingÿindictment.ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿThat'sÿfine.ÿÿThankÿyou.ÿÿNoÿobjection.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿ

 10ÿÿÿ[DefendantÿexhibitsÿH5,ÿH6,ÿandÿH21ÿadmitted]ÿ

 11ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿonÿJulyÿ16ÿ--ÿJulyÿ19th,ÿ2016ÿwhenÿyouÿmetÿ

 13ÿÿÿwithÿtheÿagentsÿyouÿsaidÿyouÿfirstÿmetÿBrianÿonÿMayÿ24thÿofÿ

 14ÿÿÿ2015?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿsubsequentlyÿlikeÿonÿMayÿ19thÿofÿ2017ÿwhenÿyouÿwereÿ

 17ÿÿÿinterviewedÿagainÿbyÿtheÿagentsÿandÿbyÿtheÿprosecutorsÿyouÿsaidÿ

 18ÿÿÿtheÿsameÿthing?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿisn'tÿthatÿinÿfactÿwhenÿyouÿdidÿmeetÿhim?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿmaybeÿlessÿthanÿaÿyearÿorÿaboutÿaÿyearÿafterÿyouÿmetÿ

 23ÿÿÿBrianÿandÿ--ÿaboutÿaÿyearÿandÿaÿhalfÿafterÿyouÿmetÿBrianÿyou'reÿ

 24ÿÿÿsayingÿthatÿyourÿmemoryÿwasn'tÿasÿgoodÿthenÿasÿitÿwasÿyesterdayÿ

 25ÿÿÿinÿcourt?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 40 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   40
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿhadÿtheÿdatesÿmixedÿup.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWithÿwhat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿBecauseÿinÿMayÿsomethingÿelseÿhadÿhappenedÿandÿIÿhadÿitÿ

    4ÿÿÿconfusedÿofÿ--ÿfromÿAprilÿandÿMay.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿwhatÿelseÿhappenedÿinÿMay?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿPersonalÿstuffÿthatÿIÿdoÿnotÿcareÿtoÿdiscussÿinÿcourt.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWellÿdidn'tÿyouÿtellÿtheÿprosecutorsÿthatÿtheÿfirstÿ

    8ÿÿÿmeetingÿyouÿhadÿwithÿBrianÿwasn'tÿtoÿdiscussÿdrugsÿorÿanythingÿ

    9ÿÿÿitÿwasÿtoÿdiscussÿwhetherÿorÿnotÿyouÿcouldÿgiveÿhimÿpicturesÿofÿ

 10ÿÿÿyouÿnaked?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿThatÿwasÿnotÿtheÿfullÿdiscussion.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿButÿthatÿwasÿpartÿofÿtheÿdiscussion?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿinÿfactÿyouÿagreedÿtoÿdoÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAtÿfirstÿno,ÿandÿthenÿyesÿIÿagreedÿafterwards.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿInÿMayÿ--ÿlikeÿaroundÿMayÿ22ndÿofÿ2015ÿyouÿhadÿallÿtheseÿ

 17ÿÿÿphotographsÿtakenÿofÿyouÿnakedÿinÿaÿcar?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿoriginallyÿthatÿwasÿtheÿdateÿyouÿsaidÿyouÿmetÿhim?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

 22ÿÿÿexhibitÿH20ÿandÿaskÿyouÿifÿthisÿrepresentsÿsomeÿofÿtheÿpicturesÿ

 23ÿÿÿthatÿwereÿtakenÿinÿtheÿcar?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿIÿwouldÿmoveÿtoÿadmitÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 41 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   41
ÿ
    1ÿÿÿdefendant'sÿexhibitÿH20.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿMayÿweÿseeÿit,ÿYourÿHonor?ÿÿNoÿ

    4ÿÿÿobjection.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

    6ÿÿÿ[DefendantÿexhibitÿH20ÿadmitted]

    7ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿonÿtheÿfirstÿdayÿthatÿyouÿmetÿBrianÿorÿcloseÿtoÿtheÿ

    9ÿÿÿfirstÿtimeÿthatÿyouÿmetÿBrianÿyouÿallowedÿaÿseriesÿofÿ

 10ÿÿÿphotographsÿtoÿbeÿtakenÿofÿyouÿnudeÿinÿtheÿvehicle?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿheÿtoldÿyouÿthatÿthatÿwasÿforÿtheÿpurposeÿheÿhadÿaÿ

 13ÿÿÿbusinessÿgoingÿwhereÿheÿwasÿsellingÿthemÿtoÿdifferentÿpeople?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿthatÿdidn'tÿconcernÿyou?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAtÿthatÿtimeÿno.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿtestifiedÿyesterdayÿthatÿyouÿdidÿallÿtheseÿthingsÿ

 18ÿÿÿforÿBrianÿbecauseÿyouÿwereÿinÿloveÿwithÿhim?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿ--ÿbutÿthisÿwasn'tÿloveÿatÿfirstÿsight,ÿwasÿit?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿweren'tÿinÿloveÿwithÿhimÿwhenÿyouÿallowedÿallÿtheseÿ

 23ÿÿÿnakedÿphotographsÿtoÿbeÿtaken?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿwhyÿdidÿyouÿdoÿit?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 42 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   42
ÿ
    1ÿÿÿA.ÿÿÿÿÿAtÿthatÿtimeÿIÿwasÿatÿmyÿlowest.ÿÿIÿwasÿhomeless.ÿÿIÿ

    2ÿÿÿhatedÿmyselfÿforÿwhatÿIÿhadÿ--ÿwhatÿIÿdidÿtoÿmyÿkids.ÿÿIÿhadÿ

    3ÿÿÿjustÿlostÿthemÿsoÿIÿwasÿnotÿinÿtheÿrightÿstateÿofÿmind.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿifÿyou'reÿinÿtheÿrightÿstateÿofÿmindÿyouÿdon'tÿ

    5ÿÿÿdoÿanyÿofÿtheseÿthings?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNoÿunlessÿI'mÿactuallyÿinÿloveÿwithÿtheÿpersonÿandÿIÿ

    7ÿÿÿcare.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAsÿIÿunderstandÿitÿyouÿweren'tÿusingÿdrugsÿatÿtheÿtime?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿisÿthisÿsomethingÿyouÿwereÿinÿtheÿhabitÿofÿdoing?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿCanÿyouÿrephraseÿthatÿorÿexplainÿthatÿbetter?ÿÿPardonÿ

 12ÿÿÿme.ÿÿWhatÿdoÿyouÿmeanÿbyÿthat?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿIÿmeanÿdidÿyouÿhaveÿpeopleÿtakeÿnakedÿphotographsÿofÿyouÿ

 14ÿÿÿonÿaÿregularÿbasis?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿButÿyouÿhaveÿhadÿitÿdoneÿinÿtheÿpast?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿthatÿsomeÿofÿtheÿreasonÿ--ÿoneÿofÿtheÿreasonsÿ

 19ÿÿÿyouÿdidÿallÿtheseÿthingsÿwasÿbecauseÿyouÿfellÿinÿloveÿwithÿ

 20ÿÿÿBrianÿandÿheÿpromisedÿtoÿtakeÿcareÿofÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿdidn'tÿheÿtakeÿcareÿofÿyouÿforÿoverÿaÿyear?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿGaveÿmeÿaÿplaceÿtoÿlive,ÿyes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHeÿgaveÿyouÿaÿplaceÿtoÿlive,ÿheÿpaidÿallÿyourÿexpenses,ÿ

 25ÿÿÿspentÿaÿlotÿofÿtimeÿwithÿyou?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 43 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   43
ÿ
    1ÿÿÿA.ÿÿÿÿÿHeÿdidn'tÿpayÿallÿmyÿexpenses.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿexpensesÿdidÿyouÿhaveÿthatÿheÿdidn'tÿtakeÿcareÿof?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿhadÿnoÿexpensesÿsoÿheÿdidn'tÿhaveÿtoÿtakeÿcareÿofÿ

    4ÿÿÿthem.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿhaveÿanÿexpense.ÿÿHeÿprovidedÿyouÿaÿplaceÿtoÿ

    6ÿÿÿliveÿforÿwellÿoverÿaÿyear?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThatÿisÿit.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿatÿtheÿtimeÿthatÿyouÿfirstÿmetÿBrianÿyouÿwereÿ

    9ÿÿÿhomeless?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿwhyÿwereÿyouÿhomeless?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿhadÿlostÿmyÿapartmentÿ--ÿmyÿSectionÿ8.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿyouÿlostÿyourÿSectionÿ8ÿbecauseÿofÿtheÿvoyeurismÿ

 14ÿÿÿcharge?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿyouÿcontactedÿBrianÿagainÿandÿaskedÿhimÿifÿheÿcouldÿ

 17ÿÿÿhelpÿyouÿfindÿhousing?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿinÿfactÿheÿdidÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿdidÿheÿaskÿforÿanythingÿinÿreturn?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿheÿeverÿaskÿforÿanythingÿinÿreturnÿforÿhelpÿ

 24ÿÿÿprovidingÿhousingÿforÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿInÿtheÿbeginning,ÿno.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 44 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   44
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿsoÿaboutÿaÿweekÿlaterÿBrianÿfoundÿyouÿaÿplaceÿtoÿ

    2ÿÿÿlive?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿwithÿDanielleÿM.?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿheÿmadeÿarrangementsÿforÿyouÿtoÿstayÿthere?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿthenÿtwoÿweeksÿlaterÿyouÿmoveÿintoÿyourÿ

    9ÿÿÿgrandmother's?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿBrianÿpaidÿtheÿrentÿforÿyouÿatÿyourÿgrandmother's?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿTheÿfirstÿfewÿtimes,ÿyes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿthenÿatÿsomeÿpointÿyouÿmovedÿintoÿNorthÿUnionÿStreetÿ

 14ÿÿÿwhereÿyouÿ--ÿwhereÿyouÿlivedÿwithÿBrian?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿheÿpaidÿallÿthoseÿexpenses?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthatÿbetweenÿMayÿorÿJuneÿofÿ2015ÿandÿ

 19ÿÿÿNovemberÿofÿ2015ÿwhenÿyouÿmovedÿintoÿNorthÿUnionÿyouÿsawÿBrianÿ

 20ÿÿÿaÿlot?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿsawÿhimÿalmostÿeveryday?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿIfÿnotÿeveryday?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 45 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  45
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿyouÿlearnedÿaÿlotÿaboutÿhim?ÿÿYouÿgotÿtoÿknowÿhim?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtwoÿhadÿaÿveryÿcloseÿrelationship?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNotÿalways.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿbyÿAprilÿofÿ20ÿ--ÿIÿthinkÿyouÿsaidÿinÿAprilÿorÿMayÿofÿ

    6ÿÿÿ2016ÿyouÿwereÿnoÿlongerÿinÿaÿrelationshipÿwithÿBrian?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWeÿwereÿneverÿinÿaÿrelationship.ÿÿItÿwasÿaÿsexualÿ

    8ÿÿÿrelationship.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿnoÿlongerÿsellingÿdrugs?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿsaidÿitÿslowedÿdownÿaroundÿthatÿtime.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWellÿyesterdayÿyouÿtestifiedÿthatÿyouÿdidÿnotÿrememberÿ

 12ÿÿÿwhenÿyouÿfirstÿlearnedÿthatÿBrianÿwasÿsellingÿdrugs?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿButÿisn'tÿitÿtrueÿthatÿitÿwasÿaroundÿNovemberÿofÿ2015ÿ

 15ÿÿÿwhenÿyouÿfirstÿlearnedÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNovemberÿ20ÿ--ÿNovemberÿofÿ2015ÿisÿwhenÿIÿgotÿinvolved.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿButÿthat'sÿwhenÿyouÿfoundÿoutÿthatÿheÿwasÿsellingÿdrugs?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿItÿwasÿpriorÿtoÿthat.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿshowÿyouÿpageÿ9ÿofÿyourÿJulyÿ19th,ÿ2016ÿ

 20ÿÿÿinterviewÿandÿwhereÿIÿhaveÿunderlinedÿitÿdidn'tÿyouÿsayÿyouÿ

 21ÿÿÿfoundÿoutÿinÿNovember?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYesÿthatÿisÿwhatÿIÿsaid.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿyouÿsaidÿthatÿyouÿreviewedÿlaterÿreportsÿ

 24ÿÿÿandÿwouldn'tÿyouÿagreeÿinÿtheÿlaterÿreportsÿyouÿsaidÿtheÿsameÿ

 25ÿÿÿthingÿthatÿyouÿfirstÿfoundÿoutÿBrianÿwasÿsellingÿdrugsÿinÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 46 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   46
ÿ
    1ÿÿÿNovemberÿofÿ2015?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNoÿthatÿwasÿnotÿhowÿIÿrecallÿit.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿThat'sÿnotÿhowÿyouÿrecallÿitÿtodayÿorÿbackÿwhenÿyouÿwereÿ

    4ÿÿÿmeetingÿwithÿtheÿpolice?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿBackÿwhenÿIÿwasÿmeetingÿwithÿthemÿI'mÿsureÿIÿsaidÿIÿwasÿ

    6ÿÿÿinvolvedÿinÿNovember.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿthisÿisÿdefendant'sÿexhibitÿN9.ÿÿIt'sÿanÿinterviewÿofÿ

    8ÿÿÿyouÿonÿorÿaboutÿJanuaryÿ5,ÿ2017.ÿÿSoÿnotÿtooÿlongÿafterÿyouÿ

    9ÿÿÿwereÿarrested.ÿÿMaybeÿsixÿmonths.ÿÿI'mÿgoingÿtoÿdirectÿyourÿ

 10ÿÿÿattentionÿtoÿpageÿ5ÿwhereÿIÿhaveÿhighlightedÿit.ÿÿIsn'tÿitÿ

 11ÿÿÿprettyÿclearÿthereÿthatÿatÿleastÿtheÿagentÿthinksÿyouÿtoldÿhimÿ

 12ÿÿÿthatÿyouÿdidn'tÿfindÿoutÿaboutÿdrugsÿuntilÿNovemberÿofÿ2015?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿsaidÿIÿbelieveÿthat'sÿwhen.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿbackÿonÿtheÿdayÿyouÿwereÿarrestedÿinÿJulyÿofÿ

 15ÿÿÿ2016ÿandÿonÿorÿaboutÿJanuaryÿ5,ÿ2016,ÿlikeÿsixÿmonthsÿafterÿyouÿ

 16ÿÿÿwereÿarrested,ÿyou'reÿsayingÿyourÿrecollectionÿthenÿwasÿworseÿ

 17ÿÿÿthanÿitÿisÿyesterday,ÿfourÿyearsÿlater?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿI'mÿnotÿsayingÿthat.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿButÿyouÿareÿsayingÿthatÿinÿfactÿyouÿdidÿtellÿbothÿ--ÿonÿ

 20ÿÿÿbothÿthoseÿoccasionsÿyouÿtoldÿthemÿyouÿdidn'tÿknowÿaboutÿdrugsÿ

 21ÿÿÿuntilÿNovemberÿ2015?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿwhyÿdidÿyouÿsayÿsomethingÿdifferentÿinÿcourtÿ

 24ÿÿÿyesterday?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecall.ÿÿIÿdidn'tÿsayÿanythingÿdifferentÿinÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 47 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   47
ÿ
    1ÿÿÿcourtÿyesterday.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿIÿthinkÿyouÿindicatedÿduringÿtheÿinterviewÿwhenÿyouÿwereÿ

    3ÿÿÿarrestedÿthatÿyouÿdeliveredÿdrugsÿforÿBrian?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿtheyÿwereÿsmallÿquantities?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿalwaysÿtoÿtheÿsameÿpeople?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿThatÿheÿdidÿnotÿhaveÿaÿbigÿcustomerÿbase?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿItÿwasÿprettyÿmuchÿtheÿsameÿpeopleÿthatÿwouldÿalwaysÿ

 11ÿÿÿcome.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿyouÿindicatedÿthatÿnotÿtooÿlongÿafterÿyouÿstartedÿ

 13ÿÿÿtheÿbusinessÿstartedÿtoÿslowÿdown?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿatÿsomeÿpointÿitÿgotÿdownÿtoÿlikeÿtwoÿorÿ

 16ÿÿÿthreeÿpeople?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿthenÿeventuallyÿthereÿreallyÿwasn'tÿanyone?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿduringÿallÿthisÿtimeÿwhatÿyouÿsawÿwasÿsmallÿ

 21ÿÿÿquantities?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿdidÿitÿwindÿdownÿtoÿwhereÿthereÿwasn'tÿanyone?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿApril/May.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAboutÿtheÿtimeÿthatÿyouÿstoppedÿseeingÿhimÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 48 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   48
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿ--ÿromantically?ÿÿSoÿdoÿyouÿrecallÿsayingÿinÿtheÿJulyÿ

    3ÿÿÿ19th,ÿ2016ÿstatementÿthatÿyouÿwentÿtoÿMarty'sÿhouseÿ--ÿthat'sÿ

    4ÿÿÿtheÿoneÿyouÿwereÿshownÿaÿpictureÿofÿyesterdayÿ--ÿaboutÿfourÿ

    5ÿÿÿtimes?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOneÿtimeÿwasÿforÿBrian'sÿbachelorÿparty?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrecallÿsayingÿthatÿonÿoneÿoccasionÿyouÿwentÿ

 10ÿÿÿthereÿwithÿBrianÿFolksÿandÿGÿwasÿthere?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿThat'sÿMcFarlan,ÿright?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿGÿwasÿthereÿwithÿtwoÿwomenÿheÿhadÿbroughtÿupÿfromÿ

 15ÿÿÿNewÿYorkÿandÿanotherÿguy?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿtheyÿwereÿallÿbaggingÿdrugs?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿthoseÿdrugsÿbelongÿtoÿMcFarlanÿnotÿBrian?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿsaidÿMcFarlanÿbroughtÿthemÿup.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿYouÿalsoÿsaidÿtheyÿbelongedÿtoÿhim?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿTheyÿdidn'tÿ--ÿinÿfact,ÿyouÿsaidÿtheyÿdidÿnotÿbelongÿtoÿ

 24ÿÿÿBrian?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿsayingÿtheyÿneverÿbelongedÿtoÿhim.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 49 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   49
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿgoingÿtoÿreadÿtoÿyouÿwhatÿyouÿsaidÿandÿtellÿmeÿifÿ

    2ÿÿÿyouÿrememberÿthatÿorÿnot.ÿÿYouÿwereÿaskedÿbyÿ--ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿObjection.ÿÿYourÿHonor,ÿshouldn'tÿthisÿ

    4ÿÿÿbeÿalongÿtheÿlinesÿofÿrefreshingÿrecollectionÿratherÿthanÿ

    5ÿÿÿreadingÿtoÿherÿfromÿdocuments.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYesÿitÿshouldÿbe.ÿÿSoÿifÿyouÿaskÿtheÿ

    7ÿÿÿquestion,ÿifÿthatÿrefreshesÿherÿrecollection,ÿsheÿcanÿtestifyÿ

    8ÿÿÿtoÿwhatÿwasÿsaid.ÿÿOtherwise,ÿifÿsheÿdoesn'tÿremember,ÿthenÿyouÿ

    9ÿÿÿhaveÿtoÿcallÿtheÿpersonÿwhoÿtookÿtheÿstatement.ÿÿ

 10ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿdidÿsayÿtheÿdrugsÿbelongedÿtoÿMcFarlan?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿonÿtheÿissueÿofÿyouÿsayingÿtheyÿdidÿnotÿbelongÿtoÿ

 14ÿÿÿBrianÿI'mÿjustÿgoingÿtoÿhaveÿyouÿreadÿtoÿyourself,ÿplease,ÿtheÿ

 15ÿÿÿbottomÿofÿthis.ÿÿDoesÿthatÿrefreshÿyourÿmemory?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿprettyÿclearÿthatÿyouÿtoldÿtheÿpoliceÿ

 18ÿÿÿofficersÿonÿJulyÿ19th,ÿ2016ÿthatÿthoseÿwereÿnotÿBrian'sÿdrugs?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿyouÿrecallÿalsoÿtellingÿthemÿthatÿitÿwasÿMcFarlanÿ

 21ÿÿÿwhoÿbroughtÿallÿtheÿdrugsÿtoÿVermont?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYesterdayÿyouÿtestifiedÿthatÿ--ÿdidn'tÿyouÿsayÿyesterdayÿ

 24ÿÿÿunderÿoathÿthatÿyouÿmadeÿthreeÿorÿfourÿdrugÿtripsÿwithÿBrianÿtoÿ

 25ÿÿÿNewÿYork?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 50 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   50
ÿ
    1ÿÿÿA.ÿÿÿÿÿWeÿtookÿtripsÿtoÿNewÿYorkÿtoÿbringÿthemÿback,ÿyes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtellingÿtheÿprosecutorÿonÿJulyÿ19thÿofÿ

    3ÿÿÿ2016ÿthatÿthatÿwasÿnotÿtheÿcase,ÿthatÿyouÿonlyÿmadeÿoneÿtripÿ

    4ÿÿÿthatÿyouÿknowÿwhereÿdrugsÿwereÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwasÿalsoÿonÿprobationÿandÿwasÿtryingÿtoÿavoidÿgettingÿ

    6ÿÿÿinÿtrouble.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿyouÿunderstandÿmyÿquestion?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿunderstand.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿtellingÿmeÿwhyÿyouÿliedÿaboutÿit?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿsaidÿIÿ--ÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿunderstandÿit'sÿaÿcrimeÿtoÿlieÿtoÿaÿpoliceÿ

 12ÿÿÿofficer?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhenÿyouÿmadeÿthoseÿtripsÿtoÿNewÿYorkÿyouÿwereÿ

 15ÿÿÿonÿprobation?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿviolationÿofÿyourÿprobation?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿLeavingÿtheÿstateÿwithoutÿpermission,ÿyes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOrÿbeingÿinvolvedÿinÿdrugs?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿtoldÿtheÿagentsÿonÿJulyÿ19thÿthatÿyouÿonlyÿ

 22ÿÿÿmadeÿoneÿtripÿwhereÿdrugsÿwereÿinvolvedÿandÿyouÿdidn'tÿknowÿhowÿ

 23ÿÿÿmanyÿdrugsÿwereÿbroughtÿback,ÿyouÿneverÿsawÿthem,ÿisÿthatÿnotÿ

 24ÿÿÿtrue?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 51 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   51
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿhowÿdoÿweÿknowÿwhat'sÿtheÿtruthÿofÿwhatÿyouÿsaidÿ

    2ÿÿÿyesterdayÿorÿwhatÿyouÿsaidÿthen?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYesterdayÿisÿtheÿtruth.ÿÿBackÿthen,ÿyes,ÿIÿkindÿofÿliedÿ

    4ÿÿÿaboutÿthatÿbecauseÿIÿwasÿavoidingÿgettingÿinÿtroubleÿfromÿ

    5ÿÿÿprobation.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿisÿitÿfairÿtoÿsayÿthatÿifÿyouÿthinkÿsomethingÿwillÿ

    7ÿÿÿhelpÿyou,ÿyou'llÿlieÿaboutÿitÿtoÿyourÿadvantage?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿIsn'tÿthatÿwhatÿyouÿjustÿsaid?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿsaidÿIÿwasÿprotectingÿmyselfÿfromÿgettingÿinÿ

 11ÿÿÿtroubleÿonÿprobationÿnotÿlyingÿisÿgoingÿtoÿbeÿtheÿrightÿthingÿ

 12ÿÿÿtoÿdo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿthenÿtellÿmeÿagain,ÿplease,ÿhowÿmanyÿtripsÿdidÿyouÿ

 14ÿÿÿmake?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThree.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿsaidÿoneÿyouÿwereÿlying?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿunderstandÿthatÿwhenÿyouÿtalkÿtoÿpoliceÿofficersÿ

 19ÿÿÿorÿwhenÿyouÿcomeÿintoÿcourtÿlikeÿyesterdayÿthatÿbasedÿonÿwhatÿ

 20ÿÿÿyouÿsayÿsomeoneÿisÿeitherÿgoingÿtoÿbeÿconvictedÿorÿchargedÿorÿ

 21ÿÿÿarrested?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿsoÿwhenÿyouÿsitÿthereÿandÿyouÿtellÿtheseÿliesÿtoÿ

 24ÿÿÿpoliceÿofficersÿyouÿunderstandÿtheÿpossibleÿconsequencesÿofÿ

 25ÿÿÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 52 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   52
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿthatÿdidn'tÿconcernÿyou?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSortÿofÿlikeÿtheÿvideoÿwhatÿyou'reÿconcernedÿaboutÿisÿ

    5ÿÿÿwhatÿhappensÿtoÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLikeÿIÿwasÿsayingÿitÿcouldÿhappenÿtoÿanybody.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿ--ÿdoÿyouÿrecallÿtellingÿtheÿagentsÿonÿJulyÿ19thÿofÿ

    8ÿÿÿ2016ÿthatÿyouÿhadÿneverÿbaggedÿanyÿdrugsÿforÿBrian?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYesÿIÿrecallÿthat.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿcameÿintoÿcourtÿyesterdayÿandÿsaidÿyouÿdidÿ

 11ÿÿÿitÿmultipleÿtimes?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿsaidÿIÿwasÿinÿtheÿroomÿwhileÿothersÿbagged.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿstillÿstandÿonÿyourÿstatementÿthatÿyouÿ

 14ÿÿÿneverÿbagged?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthatÿwasn'tÿanythingÿthatÿBrianÿaskedÿyouÿtoÿ

 17ÿÿÿdoÿorÿmadeÿyouÿdo?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿLikeÿwhatÿdoÿyouÿmean?ÿÿHeÿdidn'tÿaskÿmeÿtoÿdoÿit.ÿÿHeÿ

 19ÿÿÿaskedÿforÿmeÿtoÿbeÿinÿtheÿroomÿwithÿthemÿwhileÿtheyÿwereÿ

 20ÿÿÿbagging,ÿyes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿButÿheÿdidn'tÿforceÿyouÿtoÿbag?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿwouldÿyouÿagreeÿthatÿeveryÿtimeÿyouÿwereÿaskedÿaboutÿ

 24ÿÿÿyourÿroleÿinÿprostitutionÿyourÿstoryÿchanged?ÿÿYouÿneverÿtoldÿ

 25ÿÿÿtheÿsameÿstoryÿtwice?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 53 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   53
ÿ
    1ÿÿÿA.ÿÿÿÿÿInÿtheÿbeginningÿIÿprostitutedÿonÿmyÿown,ÿyes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿitÿwasn'tÿwithÿBrian?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿpostedÿme.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWellÿyouÿtestifiedÿyesterdayÿthatÿinÿJuneÿofÿ2015ÿyou'reÿ

    5ÿÿÿinÿaÿhotelÿroomÿwithÿBrianÿandÿDelaney?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿyouÿandÿDelaney,ÿandÿyouÿsaidÿBrianÿaskedÿyouÿtoÿ

    8ÿÿÿprostitute?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿHisÿexactÿwordsÿwereÿifÿyou'reÿgivingÿitÿawayÿforÿ

 10ÿÿÿfreeÿwhyÿnotÿmakeÿmoney.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿsoÿwhatÿyou'reÿsayingÿisÿitÿwasÿBrianÿthatÿwasÿ

 12ÿÿÿaskingÿyouÿtoÿprostitute?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿButÿthatÿisn'tÿtrue,ÿisÿit?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYesÿitÿis.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWellÿdidn'tÿyouÿonÿseveralÿotherÿoccasionsÿsayÿsomethingÿ

 17ÿÿÿdifferent?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿAtÿthatÿtimeÿ--ÿtheÿfirstÿtimeÿIÿpostedÿheÿhadÿmentionedÿ

 19ÿÿÿifÿyou'reÿgoingÿtoÿgiveÿitÿawayÿforÿfreeÿwhyÿnotÿmakeÿmoney.ÿÿ

 20ÿÿÿSoÿIÿfiguredÿokayÿsoÿI'llÿdoÿit.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿsayingÿBrianÿsaidÿifÿyou'reÿgoingÿtoÿgiveÿitÿ

 22ÿÿÿawayÿforÿfreeÿyouÿmightÿasÿwellÿgetÿpaidÿforÿit,ÿandÿyouÿsaidÿ

 23ÿÿÿokay?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿButÿdidn'tÿyouÿtellÿtheÿprosecutorsÿbackÿinÿJulyÿofÿ2016ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 54 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   54
ÿ
    1ÿÿÿthatÿwhenÿtheyÿaskedÿyouÿifÿheÿtookÿtheÿpicturesÿforÿBackpageÿ

    2ÿÿÿyouÿsaidÿnoÿyouÿtookÿyourÿownÿpicture?ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿIfÿIÿmay,ÿYourÿHonor,ÿIÿthinkÿcounselÿ

    4ÿÿÿmeansÿdidÿyouÿtellÿtheÿpoliceÿofficersÿatÿthatÿtime.ÿÿTheÿ

    5ÿÿÿprosecutorsÿweren'tÿpresentÿforÿthatÿinterview.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿDidÿIÿsayÿprosecutors?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿIsÿthatÿcorrect?ÿÿYouÿdidÿsayÿ

    8ÿÿÿprosecutors.ÿÿYouÿareÿtalkingÿlawÿenforcement?ÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿSorry.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 11ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIsn'tÿthatÿtrue?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿthat.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWellÿletÿmeÿshowÿyouÿpageÿ201ÿofÿtheÿtranscriptÿofÿthatÿ

 15ÿÿÿandÿaskÿyouÿifÿyouÿcanÿjustÿreadÿthatÿpageÿtoÿyourself.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeahÿthat'sÿnotÿhowÿIÿwordedÿitÿandÿthisÿisÿnotÿ--ÿ

 17ÿÿÿbecauseÿIÿdidÿtakeÿpicturesÿofÿmyself,ÿyes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿ--ÿtheÿagentÿsaidÿdidÿyouÿtakeÿpicturesÿforÿ

 19ÿÿÿ--ÿyouÿsaidÿnoÿIÿtookÿmyÿownÿpicturesÿinÿtheÿmirror,ÿandÿthenÿ

 20ÿÿÿtheÿagentÿsaidÿfurtherÿdownÿI'mÿsurprisedÿthatÿheÿdidn'tÿtryÿtoÿ

 21ÿÿÿ--ÿtryÿtoÿdoÿthat,ÿinÿotherÿwords,ÿgetÿyouÿtoÿbecomeÿaÿ

 22ÿÿÿprostitute,ÿandÿyouÿsaidÿnoÿheÿactuallyÿneverÿaskedÿmeÿaboutÿ

 23ÿÿÿdoingÿBackpageÿforÿhim.ÿÿIsÿthatÿtrue?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿThatÿisÿwhatÿIÿsaidÿinÿtheÿbeginningÿwhenÿIÿfirstÿfoundÿ

 25ÿÿÿout,ÿyes,ÿbutÿeventuallyÿheÿdidÿask.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 55 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   55
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWellÿshowÿmeÿhereÿwhereÿitÿsaysÿthatÿheÿneverÿaskedÿyouÿ

    2ÿÿÿtoÿdoÿBackpage,ÿbutÿthenÿeventuallyÿheÿdid?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThatÿwasÿinÿtheÿbeginningÿwhenÿIÿwasÿarrested.ÿÿNotÿ--ÿIÿ

    4ÿÿÿdidn'tÿadmitÿtoÿeverything.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhyÿwouldÿyouÿsayÿthatÿifÿit'sÿnotÿtrue?ÿÿI'mÿsorry.ÿÿ

    6ÿÿÿYouÿsaidÿallÿtheseÿotherÿthingsÿaboutÿBrianÿthatÿcouldÿgetÿhimÿ

    7ÿÿÿintoÿallÿkindsÿofÿtrouble;ÿprostitution,ÿdrugs,ÿandÿyetÿyou'reÿ

    8ÿÿÿgoingÿtoÿlieÿaboutÿwhetherÿorÿnotÿheÿaskedÿyouÿtoÿdoÿBackpage?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿAtÿthatÿtimeÿIÿwasÿscaredÿandÿIÿdidn'tÿknowÿwhatÿtoÿsayÿ

 10ÿÿÿand,ÿno,ÿnotÿeverythingÿcameÿout.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿIsÿitÿdifficultÿtoÿunderstandÿthatÿyou'reÿsupposedÿtoÿ

 12ÿÿÿtellÿtheÿtruth?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿObviouslyÿit'sÿnotÿthatÿdifficultÿandÿIÿknowÿthat.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿisn'tÿtheÿtruthÿthatÿheÿneverÿdidÿaskÿyou?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThat'sÿnotÿtheÿtruth.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿtestifiedÿyesterdayÿthatÿBrianÿpostedÿitÿ

 17ÿÿÿthatÿwasn'tÿtrue;ÿtheÿfactÿofÿtheÿmatterÿwasÿyouÿtookÿyourÿownÿ

 18ÿÿÿpictures?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAtÿthatÿtimeÿheÿdidÿtakeÿtwoÿofÿtheÿpicturesÿthatÿwereÿ

 20ÿÿÿshownÿtoÿme.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿIsn'tÿitÿaÿtruerÿstatementÿyouÿactuallyÿpostedÿpicturesÿ

 22ÿÿÿforÿotherÿgirlsÿonÿtheÿBackpage?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿPardonÿme.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿneverÿpostedÿotherÿgirls.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 56 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   56
ÿ
    1ÿÿÿQ.ÿÿÿÿÿButÿhowÿdoÿyouÿexplainÿtheÿfactÿthatÿyourÿe-mailÿaddressÿ

    2ÿÿÿisÿonÿseveralÿofÿtheÿpostsÿforÿtheÿotherÿwomen?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿLikeÿIÿhadÿtoldÿeverybodyÿelseÿsomeÿofÿtheÿgirlsÿdidn'tÿ

    4ÿÿÿhaveÿanÿe-mailÿsoÿtheyÿusedÿmyÿaccount.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿfineÿwithÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿItÿisÿ6:30ÿ--ÿIÿmeanÿ10:30.ÿÿ

    8ÿÿÿItÿisÿtimeÿforÿourÿbreakÿatÿthisÿpoint.ÿÿIsÿthisÿaÿgoodÿplaceÿ

    9ÿÿÿtoÿstop?ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿSure.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿLet'sÿtakeÿaÿ15-minuteÿ

 12ÿÿÿrecess.ÿÿBeÿbackÿatÿquarterÿof.ÿÿ

 13ÿÿÿ[Recessÿ10:30ÿ-ÿ10:50ÿa.m.]ÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿMr.ÿKaplan,ÿareÿyouÿreadyÿtoÿ

 15ÿÿÿproceed?ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿam,ÿJudge.ÿÿIÿneedÿaÿwitness.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿIÿthinkÿyouÿdo.ÿÿOkay.ÿÿWelcomeÿback.ÿÿ

 18ÿÿÿAllÿright.ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿThankÿyou,ÿJudge.ÿÿ

 20ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿIÿthinkÿwhenÿweÿleftÿoffÿyouÿhadÿsaidÿthatÿyouÿwereÿinÿ

 22ÿÿÿtheÿhotelÿroomÿorÿmotelÿroomÿwithÿBrianÿandÿDelaney,ÿandÿBrianÿ

 23ÿÿÿsuggestedÿtoÿyouÿthatÿyouÿprostituteÿandÿyouÿsaidÿokay?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿIsn'tÿitÿtrueÿthatÿonÿMayÿ19thÿofÿ2017ÿwhenÿyouÿwereÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 57 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   57
ÿ
    1ÿÿÿinterviewedÿbyÿtheÿagentsÿyouÿsaidÿthatÿyouÿwentÿwithÿBrianÿinÿ

    2ÿÿÿJuneÿofÿ2015ÿtoÿpickÿupÿDelaney,ÿbutÿyouÿneverÿsaidÿ--ÿandÿyouÿ

    3ÿÿÿsaidÿthat'sÿwhenÿyouÿlearnedÿaboutÿprostitution,ÿbutÿyouÿneverÿ

    4ÿÿÿsaidÿBrianÿaskedÿyouÿtoÿprostitute?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿTheyÿaskedÿaboutÿthatÿday.ÿÿThat'sÿtheÿdayÿthatÿheÿ

    6ÿÿÿdidn'tÿask.ÿÿNo,ÿitÿwasÿafterÿthat.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿyouÿhaven'tÿyetÿtoldÿusÿwhenÿthatÿwas,ÿisÿthatÿtrue?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿhaveÿtalkedÿaboutÿit.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿthatÿheÿaskedÿyouÿ--ÿsoÿitÿwasn'tÿwhenÿDelaneyÿ

 10ÿÿÿwasÿthereÿitÿwasÿsomeÿotherÿtime?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿItÿwasÿwhenÿ--ÿitÿwasÿaÿfewÿdaysÿafterÿDelaneyÿgotÿupÿ

 12ÿÿÿhere.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿthenÿyouÿsaidÿ--ÿdoÿyouÿrecallÿthisÿ--ÿtheÿnextÿthingÿ

 14ÿÿÿyouÿsaidÿwasÿyouÿdecidedÿtoÿengageÿinÿprostitutionÿafterÿyouÿ

 15ÿÿÿmet?ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿobject?ÿÿCounselÿisÿ

 17ÿÿÿjustÿreadingÿinformationÿfromÿaÿdocumentÿtoÿtheÿwitness.ÿÿAgainÿ

 18ÿÿÿheÿshouldÿaskÿaÿquestion,ÿseeÿifÿsheÿremembers.ÿÿIfÿsheÿdoesn'tÿ

 19ÿÿÿremember,ÿrefreshÿher.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿ--ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿFirstÿofÿall,ÿevenÿifÿIÿwasÿreadingÿtheÿ

 22ÿÿÿdocumentÿIÿthinkÿitÿwouldÿbeÿokay,ÿbutÿit'sÿnot.ÿÿI'mÿreadingÿ

 23ÿÿÿtheÿquestionsÿthatÿIÿwroteÿout.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOh.ÿÿAllÿright.ÿÿOkay.ÿÿSoÿgoÿaheadÿandÿ

 25ÿÿÿaskÿtheÿquestion.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 58 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   58
ÿ
    1ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtellingÿtheÿpoliceÿonÿMayÿ19thÿ--ÿtheÿ

    3ÿÿÿagentsÿMayÿ19thÿofÿ2017ÿthatÿtheÿreasonÿyouÿfirstÿbecameÿ

    4ÿÿÿinvolvedÿinÿprostitutionÿwasÿbecauseÿyouÿmetÿPingÿM.ÿÿIÿcan'tÿ

    5ÿÿÿpronounceÿherÿname.ÿÿDoÿyouÿrememberÿsayingÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿshowÿyouÿdefendant'sÿexhibitÿK72ÿandÿaskÿyouÿ

    8ÿÿÿtoÿreadÿ--ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿIÿapologizeÿtoÿjumpÿupÿagain.ÿÿThat'sÿ

 10ÿÿÿtheÿlastÿnameÿofÿDelaneyÿandÿifÿweÿcouldÿjustÿuseÿtheÿfirstÿ

 11ÿÿÿnameÿandÿleaveÿoutÿtheÿlastÿname,ÿthatÿwouldÿbeÿgreat.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿThat'sÿtheÿnameÿyouÿcouldn'tÿ

 13ÿÿÿpronounce.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿSoÿIÿprobablyÿdidn'tÿgetÿitÿrightÿ

 15ÿÿÿanyway.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿRight.ÿÿ

 17ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿI'mÿgoingÿtoÿaskÿyouÿtoÿreadÿwhatÿIÿhaveÿhighlighted,ÿ

 19ÿÿÿplease,ÿtoÿyourself.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿsayingÿthat.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿthisÿwasÿaÿprofferÿsessionÿonÿMayÿ19th,ÿ2017.ÿÿSoÿ

 22ÿÿÿit'sÿhereÿinÿthisÿbuildingÿinÿtheÿU.S.ÿAttorney'sÿOffice,ÿandÿIÿ

 23ÿÿÿassumeÿtheÿprosecutorÿwasÿthereÿandÿyourÿlawyerÿwasÿthereÿandÿ

 24ÿÿÿwhatÿ--ÿwhatÿtheÿagentÿwroteÿdownÿwhatÿyouÿsaidÿwasÿafterÿ--ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿsameÿdeal.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 59 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   59
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿIÿthinkÿIÿhaveÿ--ÿitÿdoesn'tÿ

    3ÿÿÿrefreshÿherÿmemoryÿIÿthinkÿIÿhaveÿaÿrightÿtoÿcallÿitÿtoÿherÿ

    4ÿÿÿattention.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿYouÿhaveÿaÿrightÿtoÿanÿopen-endedÿ

    6ÿÿÿquestion.ÿÿSheÿdoesn'tÿremember.ÿÿThenÿyouÿhaveÿaÿrightÿtoÿshowÿ

    7ÿÿÿherÿtheÿdocument.ÿÿIfÿsheÿstillÿsaysÿsheÿdoesn'tÿ--ÿthatÿ

    8ÿÿÿdoesn'tÿrefreshÿherÿrecollection,ÿyouÿcan'tÿthenÿaskÿtheÿ

    9ÿÿÿquestionÿbecauseÿshe'sÿreadÿitÿandÿit'sÿaÿstatementÿofÿanotherÿ

 10ÿÿÿperson.ÿÿThatÿcan'tÿbeÿintroducedÿbyÿwayÿofÿcrossÿexamination.ÿÿ

 11ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWellÿwhoÿisÿPing?ÿÿYouÿdon'tÿknowÿwhoÿsheÿis?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿneverÿhadÿaÿconversationÿwithÿher?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿanyoneÿbyÿthatÿname.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWellÿletÿmeÿshowÿyouÿthisÿagainÿandÿreadÿtheÿnameÿtoÿ

 17ÿÿÿyourselfÿandÿtellÿmeÿwhetherÿorÿnotÿyouÿknowÿanybodyÿbyÿthatÿ

 18ÿÿÿname?ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿAnd,ÿYourÿHonor,ÿweÿhaveÿalreadyÿdoneÿ

 20ÿÿÿthis.ÿÿIt'sÿbeenÿaskedÿandÿanswered.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿWellÿitÿwasn'tÿactuallyÿaskedÿinÿthatÿ

 22ÿÿÿparticularÿway.ÿÿSoÿifÿyouÿcanÿtakeÿaÿlookÿatÿthisÿandÿseeÿifÿ

 23ÿÿÿthisÿrefreshesÿyourÿrecollectionÿaboutÿtheÿ--ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecognizeÿthatÿname.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿotherÿtimeÿthatÿyouÿdidÿitÿwasÿbecauseÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 60 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   60
ÿ
    1ÿÿÿknewÿsomeoneÿnamedÿOteroÿwhoÿwasÿmakingÿmoneyÿandÿyouÿthoughtÿ

    2ÿÿÿyouÿcouldÿmakeÿmoney?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

    5ÿÿÿexhibitÿN9ÿandÿhaveÿyouÿjustÿreadÿthisÿparagraphÿtoÿyourselfÿ

    6ÿÿÿplease.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThat'sÿnotÿhowÿIÿrecallÿwordingÿthat.ÿÿ

    8ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿWhatÿwasÿtheÿanswer?ÿÿ

    9ÿÿÿ            THEÿWITNESS:ÿÿIÿsaidÿIÿdon'tÿrememberÿwordingÿitÿlikeÿ

 10ÿÿÿthat.ÿÿ

 11ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdon'tÿrecallÿsayingÿthatÿyouÿbecameÿ--ÿgetÿ

 13ÿÿÿinvolvedÿinÿprostitutionÿbecauseÿyouÿsawÿsheÿwasÿmakingÿmoneyÿ

 14ÿÿÿandÿyouÿthoughtÿyouÿcouldÿmakeÿmoney?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿI'veÿbeenÿinformedÿthatÿwhenÿIÿaskedÿyouÿaboutÿPingÿ

 17ÿÿÿthat'sÿreallyÿDelaney.ÿÿSoÿfairÿtoÿsayÿthatÿyouÿdecidedÿtoÿ

 18ÿÿÿbecomeÿaÿprostituteÿbecauseÿDelaneyÿtalkedÿtoÿyouÿaboutÿit?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿyouÿknewÿsomeoneÿnamedÿHannah?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿsheÿwasÿinvolvedÿinÿtheÿdrugÿdistributionÿwithÿ

 23ÿÿÿBrian?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtoldÿtheÿagents,ÿdidn'tÿyou,ÿonÿMayÿ19thÿofÿ2017ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 61 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   61
ÿ
    1ÿÿÿthatÿyouÿwereÿnotÿawareÿthatÿsheÿwasÿinvolvedÿinÿprostitution?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿknowÿtheÿtermÿswitchÿandÿbait?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIt'sÿsometimesÿpicturesÿareÿpostedÿonÿFacebookÿwithÿ

    6ÿÿÿsomeone'sÿpictureÿonÿthat,ÿthatÿwasÿnotÿactuallyÿtheÿpersonÿ

    7ÿÿÿthatÿwasÿgoingÿtoÿshowÿup?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿwhatÿyou'reÿtalkingÿabout.ÿÿIÿdon'tÿ

    9ÿÿÿunderstand.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿawareÿ--ÿIÿmeanÿyouÿwereÿveryÿinvolvedÿ--ÿ

 11ÿÿÿwhenÿyouÿweren'tÿprostitutingÿyourselfÿyouÿwereÿveryÿinvolvedÿ

 12ÿÿÿinÿtheÿoperation?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWellÿyouÿspentÿtimeÿinÿtheÿhotels?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhelpedÿtakeÿcareÿofÿtheÿwomenÿthatÿwereÿinvolvedÿ

 17ÿÿÿinÿprostitution?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYouÿmeanÿhelpedÿtakeÿcareÿofÿthem?ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWellÿyouÿwatchedÿwhatÿtheyÿwereÿdoing?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿYouÿcollectedÿtheÿmoneyÿfromÿthem?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYouÿmadeÿsureÿthatÿtheyÿpaidÿyouÿwhatÿtheyÿwereÿsupposedÿ

 24ÿÿÿtoÿpayÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 62 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   62
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIfÿtheyÿneededÿanythingÿandÿyouÿcouldÿhelp,ÿyouÿwouldÿ

    2ÿÿÿhelpÿout?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿButÿyouÿknewÿwhatÿwasÿgoingÿon?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿknewÿwhatÿwasÿgoingÿon,ÿyes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿyouÿunderstoodÿthatÿtheÿarrangementÿwasÿthatÿBrianÿ

    7ÿÿÿwouldÿkeepÿhalfÿandÿtheyÿwouldÿkeepÿhalf?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿthatÿmostÿofÿtheÿwomenÿwantedÿBrianÿthereÿforÿ

 10ÿÿÿprotection?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWellÿwasn'tÿBrianÿ--ÿyouÿsaidÿBrianÿwouldÿneverÿleaveÿ

 13ÿÿÿbecauseÿheÿwasÿthereÿwhenÿtheÿgirlsÿwereÿthere?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿsaidÿheÿwouldÿbeÿthereÿeverydayÿtoÿgetÿtheÿmoney.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿthatÿheÿwouldÿ--ÿonÿoneÿoccasionÿdon'tÿyouÿ

 16ÿÿÿrecallÿsayingÿthatÿheÿwouldÿnotÿleaveÿthemÿalone?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThatÿwouldÿbeÿwhenÿtheyÿgoÿonÿoutÿcallsÿlikeÿaÿcarÿdateÿ

 18ÿÿÿorÿtheyÿhadÿtoÿgoÿsomewhereÿheÿwouldÿtransportÿthem.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿthatÿtheyÿwouldÿhaveÿsomeÿprotection?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿisn'tÿitÿtrueÿheÿwouldÿfrequentlyÿbeÿinÿaÿhotelÿroomÿ

 22ÿÿÿnextÿdoorÿandÿtheyÿcouldÿknockÿonÿtheÿwallÿifÿtheyÿneededÿto?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNotÿalways.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿdidn'tÿyouÿsayÿatÿoneÿpointÿthatÿtheÿwomenÿwhoÿwereÿ

 25ÿÿÿprostitutingÿwereÿdoingÿitÿbecauseÿtheyÿwantedÿmoneyÿforÿdrugsÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 63 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   63
ÿ
    1ÿÿÿandÿtheyÿwouldÿdoÿanythingÿtoÿgetÿmoneyÿforÿdrugs?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿsayingÿthat.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIsÿthatÿyourÿfeelingÿaboutÿit?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿTheyÿwereÿobviouslyÿsupportingÿtheirÿhabit,ÿyes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿThatÿvideoÿthatÿyouÿwatchedÿofÿHannahÿyouÿsaidÿyouÿhadÿ

    6ÿÿÿseenÿitÿbefore?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿsaidÿFacebookÿwasÿtheÿfirstÿtimeÿIÿseenÿit.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿknowÿthenÿtheÿwholeÿthingÿ--ÿtheÿprosecutorÿ

    9ÿÿÿdidn'tÿplayÿtheÿwholeÿvideo,ÿtheyÿonlyÿplayedÿaÿportionÿofÿit?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿwouldÿyouÿagreeÿthatÿtheÿpartÿtheÿprosecutorsÿdidn'tÿ

 12ÿÿÿplayÿwasÿmoreÿfavorableÿtowardsÿBrian?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSoÿyourÿtestimonyÿisÿthatÿyouÿneverÿpostedÿforÿanyÿofÿ

 15ÿÿÿtheÿotherÿgirlsÿyouÿjustÿletÿthemÿuseÿyourÿe-mail?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIsÿthereÿaÿdifference?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYouÿhaveÿtoÿhaveÿanÿe-mailÿinÿorderÿtoÿpostÿonÿBackpage.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrecallÿsayingÿthatÿAylaÿliesÿaÿlot?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿsayingÿthat.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿpageÿ181ÿofÿtheÿJulyÿ9ÿ--ÿIÿshouldÿhaveÿ

 22ÿÿÿidentifiedÿitÿasÿtheÿdefendant'sÿexhibitÿH16.ÿÿLetÿmeÿshowÿyouÿ

 23ÿÿÿpageÿ181ÿandÿaskÿyouÿifÿthatÿrefreshesÿyourÿmemory?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿConsideredÿhearsayÿsoÿIÿdon'tÿknowÿtheseÿ--ÿwhatÿsheÿwasÿ

 25ÿÿÿsaying.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 64 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   64
ÿ
    1ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿSheÿwasÿsayingÿsheÿliesÿaÿlot?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿSheÿwasÿtellingÿmeÿstuffÿandÿIÿwasÿsayingÿIÿdon'tÿ

    3ÿÿÿknowÿifÿIÿshouldÿbelieveÿherÿorÿnot.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWellÿyouÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYouÿcan'tÿbelieveÿeverythingÿyouÿhearÿfromÿpeople.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿEssentiallyÿwhatÿyouÿwereÿsayingÿyouÿdon'tÿknowÿwhatÿtoÿ

    7ÿÿÿbelieveÿbecauseÿsheÿliesÿaÿlot?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿItÿwasn'tÿhowÿ--ÿthat'sÿnotÿhowÿIÿwasÿmeaningÿtoÿwordÿ

    9ÿÿÿit,ÿbutÿthat'sÿhowÿitÿcameÿout.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿitÿisÿwhatÿyouÿsaid?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAnd,ÿinÿfact,ÿdidn'tÿsheÿhaveÿaÿreputationÿinÿtheÿ

 13ÿÿÿcommunityÿforÿnotÿbeingÿtruthful?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthatÿwhenÿwomenÿwhoÿareÿaddictedÿwouldÿ

 16ÿÿÿwakeÿupÿinÿtheÿmorningsÿthatÿtheyÿwouldÿsortÿofÿhaveÿtheÿshakesÿ

 17ÿÿÿuntilÿtheyÿgotÿtheirÿfirstÿhit?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsawÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿyou'veÿheardÿtheÿnameÿDanielleÿM.?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿNotÿDanielle?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿDanielle.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿwereÿinÿtheÿroomÿatÿtheÿhotelÿtheÿfirstÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 65 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   65
ÿ
    1ÿÿÿtimeÿsheÿprostituted?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿyourÿstatementÿwasÿthatÿyouÿactuallyÿrentedÿ

    4ÿÿÿtheÿroom?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿthisÿwasÿinÿJuneÿofÿ2015?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿyourÿstatementÿwasÿthatÿsheÿwasÿnervous?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿyouÿspentÿtimeÿexplainingÿtoÿherÿwhatÿtheÿfeeÿ

 11ÿÿÿarrangementÿshouldÿbe?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿSheÿhadÿquestions.ÿÿIÿansweredÿher.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSheÿwantedÿ--ÿsheÿaskedÿyouÿhowÿsheÿcouldÿmakeÿanalÿsexÿ

 14ÿÿÿeasier?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿSheÿaskedÿthat,ÿyes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿyouÿtellÿher?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿToÿuseÿlubeÿbecauseÿitÿmakesÿitÿeasier.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿisÿitÿfairÿtoÿsayÿthatÿBrianÿFolksÿwasÿinsistentÿ

 19ÿÿÿthatÿeveryoneÿuseÿaÿcondom?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿisÿitÿfairÿtoÿsayÿthatÿsheÿwouldn'tÿdoÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿthatÿupsetÿBrian?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿthatÿsheÿwouldÿgoÿoffÿwithÿaÿdateÿandÿnotÿcomeÿbackÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 66 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   66
ÿ
    1ÿÿÿforÿhours?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿSheÿwouldÿalwaysÿcomeÿrightÿback.ÿÿ

    3ÿÿÿ           THEÿCOURT:ÿÿLetÿmeÿinterruptÿforÿaÿsecond.ÿÿYouÿusedÿ

    4ÿÿÿtheÿlastÿnameÿwhenÿyouÿintroducedÿthisÿparticularÿ--ÿÿ

    5ÿÿÿ           MR.ÿKAPLAN:ÿÿI'mÿsorry.ÿÿ

    6ÿÿÿ           THEÿCOURT:ÿÿ--ÿwitnessÿandÿsoÿIÿwouldÿorderÿthatÿlastÿ

    7ÿÿÿnameÿbeÿstrickenÿandÿreplacedÿwithÿaÿfirstÿinitial.ÿÿOkay.ÿÿGoÿ

    8ÿÿÿahead.ÿÿ

    9ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿIsÿitÿfairÿtoÿsayÿthatÿinÿallÿofÿtheÿpaperworkÿinÿthisÿ

 11ÿÿÿcaseÿthere'sÿneverÿanyÿreferenceÿtoÿyouÿbeingÿforcedÿtoÿwearÿanÿ

 12ÿÿÿapron?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿneverÿseenÿthatÿbefore?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWhat?ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿneverÿseenÿthatÿinÿanyÿofÿtheÿpaperworkÿbefore?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAboutÿmeÿwearingÿit?ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿhaveÿtalkedÿaboutÿthisÿmultipleÿtimes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhileÿyouÿwereÿpreparingÿyourÿtestimonyÿforÿtrial?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿButÿnotÿbeforeÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿafterÿfourÿyearsÿitÿsuddenlyÿdawnedÿonÿyouÿ

 25ÿÿÿthat'sÿwhatÿhappened?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 67 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   67
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿ--ÿit'sÿnotÿevenÿwhatÿhappened.ÿÿIÿwasÿtoldÿtoÿ

    2ÿÿÿtellÿtheÿtruthÿsoÿIÿwasÿgivingÿallÿofÿtheÿtruth.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿButÿyouÿdidn'tÿsayÿwhoÿwasÿthere?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿsayÿthatÿBrianÿtookÿpictures?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿanyÿpicturesÿofÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidn'tÿBrianÿtakeÿpicturesÿofÿeverything?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿUsually,ÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwouldÿsayÿthat'sÿnotÿsomethingÿheÿwouldÿtakeÿaÿ

 12ÿÿÿpictureÿof?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThatÿdayÿweÿhadÿcamerasÿinÿtheÿhouse.ÿÿI'mÿsureÿthere'sÿ

 14ÿÿÿpictures.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿHeÿtookÿaÿpictureÿofÿHannahÿlikeÿthat,ÿright?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeahÿthatÿwasÿbecauseÿHannahÿhadÿleftÿthatÿheÿ--ÿ

 17ÿÿÿobviouslyÿheÿhadÿissuesÿwithÿher.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIsÿitÿtrueÿthatÿyouÿhaveÿhadÿvisitsÿwithÿyourÿ--ÿwhileÿ

 19ÿÿÿyouÿwereÿwithÿBrianÿyouÿhadÿvisitsÿwithÿyourÿchildren?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWhatÿdoesÿmyÿkidsÿhaveÿtoÿdoÿwithÿthis?ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtrue?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhoÿdroveÿyouÿtoÿthoseÿvisits?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿtookÿaÿbusÿsometimes,ÿbutÿaÿfewÿtimesÿheÿdroveÿme.ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿCouldÿIÿhaveÿaÿminute,ÿJudge?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 68 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   68
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿMayÿIÿhaveÿaÿminute?ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿAllÿright.ÿÿI'mÿgoingÿtoÿ

    4ÿÿÿturnÿtheÿhusherÿon.ÿÿYou'reÿfreeÿtoÿstretch.

    5

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 69 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   69
ÿ
    1ÿÿÿ[Benchÿconference]ÿÿ

    2ÿÿÿ           MR.ÿKAPLAN:ÿÿIÿcan'tÿimagineÿthatÿIÿwouldÿwantÿtoÿdoÿ

    3ÿÿÿthis,ÿbutÿitÿturnsÿoutÿtheÿprosecutorÿdidn'tÿplayÿtheÿwholeÿ

    4ÿÿÿvideoÿsoÿIÿneedÿtoÿwatchÿ--ÿweÿneedÿtoÿwatchÿitÿandÿifÿIÿdecideÿ

    5ÿÿÿIÿwantÿtoÿplayÿit,ÿIÿdon'tÿwantÿtoÿhaveÿtoÿcallÿherÿbackÿtoÿdoÿ

    6ÿÿÿthat.ÿÿ

    7ÿÿÿ           THEÿCOURT:ÿÿOkay,ÿbutÿyouÿcan'tÿstopÿtheÿtrialÿhereÿ

    8ÿÿÿforÿ--ÿÿ

    9ÿÿÿ           MR.ÿKAPLAN:ÿÿI'mÿnotÿaskingÿtoÿstopÿtheÿtrial.ÿÿI'mÿ

 10ÿÿÿjustÿsayingÿifÿatÿsomeÿpointÿIÿdecideÿIÿwantÿtoÿplayÿtheÿwholeÿ

 11ÿÿÿthing,ÿIÿdon'tÿwantÿtoÿhaveÿtoÿgetÿherÿbackÿhereÿtoÿintroduceÿ

 12ÿÿÿit.ÿÿ

 13ÿÿÿ             MR.ÿDARROW:ÿÿWeÿthinkÿit'sÿinÿevidence.ÿÿ

 14ÿÿÿ             MR.ÿKAPLAN:ÿÿTheÿwholeÿthingÿisÿinÿevidence?ÿÿ

 15ÿÿÿ             THEÿCOURT:ÿÿYes.ÿÿYouÿcanÿadmitÿit.ÿÿAlsoÿIÿwouldÿ

 16ÿÿÿhaveÿthoughtÿ--ÿanticipatedÿtheÿvideoÿwouldÿcomeÿinÿbyÿwayÿofÿ

 17ÿÿÿlawÿenforcement,ÿbutÿregardlessÿ--ÿÿ

 18ÿÿÿ             MR.ÿDARROW:ÿÿOneÿofÿourÿwitnessesÿwillÿintroduceÿit.ÿÿ

 19ÿÿÿIÿdon'tÿwantÿ--ÿitÿturnsÿintoÿrattlingÿonÿaboutÿhisÿcreditÿ

 20ÿÿÿcardsÿandÿjustÿlessÿinteresting.ÿÿ

 21ÿÿÿ             THEÿCOURT:ÿÿOkay,ÿbutÿyou'reÿableÿtoÿdoÿthat.ÿÿ

 22ÿÿÿ             MR.ÿKAPLAN:ÿÿThankÿyou.ÿÿ

 23ÿÿÿ             MR.ÿDARROW:ÿÿMayÿIÿaddÿsomethingÿandÿIÿwouldÿbeÿ

 24ÿÿÿaskingÿtoÿcomeÿupÿbeforeÿ--ÿYourÿHonor,ÿbeforeÿ--ÿIÿmovedÿ

 25ÿÿÿbeforeÿtrialÿthatÿthisÿwitnessÿtestimonyÿthatÿinÿJuneÿandÿJulyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 70 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   70
ÿ
    1ÿÿÿafterÿsheÿandÿFolksÿseparatedÿheÿwasÿdispleasedÿwithÿherÿ

    2ÿÿÿbecauseÿsheÿhadÿaÿboyfriendÿandÿheÿrapedÿher.ÿÿYouÿruledÿthatÿ

    3ÿÿÿwasÿinadmissibleÿbecauseÿitÿwasÿoutsideÿtheÿscope.ÿÿCounselÿhasÿ

    4ÿÿÿopenedÿtheÿdoorÿtoÿJulyÿbyÿaskingÿherÿmultipleÿquestionsÿaboutÿ

    5ÿÿÿwhatÿwasÿgoingÿonÿinÿJuly,ÿwhetherÿsheÿwasÿseeingÿhimÿinÿJuly.ÿÿ

    6ÿÿÿHeÿintroducedÿexhibits,ÿFacebookÿchatsÿandÿphotographs,ÿthatÿ

    7ÿÿÿsheÿsentÿhimÿfromÿJuly.ÿÿWeÿthinkÿhe'sÿopenedÿtheÿdoorÿtoÿwhatÿ

    8ÿÿÿhappenedÿinÿJulyÿandÿweÿwouldÿlikeÿtoÿintroduceÿit.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿIÿreadÿthatÿcase.ÿÿWe'reÿtalkingÿveryÿ

 10ÿÿÿprejudicialÿtestimony.ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿThat'sÿwhyÿsheÿwasÿafraid.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYeah,ÿbutÿit'sÿnotÿimpactingÿherÿjudgmentÿ

 13ÿÿÿwhileÿsheÿisÿdoingÿactsÿwithÿhim.ÿÿThat'sÿwhyÿthere'sÿthatÿ

 14ÿÿÿdistinctionÿifÿsheÿstopsÿsellingÿdrugs,ÿthenÿwhatÿsheÿknowsÿ

 15ÿÿÿaboutÿhimÿbecomesÿmuchÿlessÿrelevantÿandÿI'mÿreallyÿconcernedÿ

 16ÿÿÿthat,ÿfirstÿofÿall,ÿthatÿviolatesÿtheÿprinciple.ÿÿOnceÿsheÿ

 17ÿÿÿstopsÿdealingÿwithÿhimÿthenÿanythingÿthatÿheÿdoesÿfromÿthatÿ

 18ÿÿÿpointÿforwardÿhasÿnothingÿtoÿdoÿwithÿwhyÿsheÿmakesÿtheÿdecisionÿ

 19ÿÿÿtoÿdoÿsomething.ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿthinkÿitÿdoesÿhaveÿ

 21ÿÿÿsomethingÿtoÿdoÿwithÿwhatÿsheÿdid.ÿÿCounselÿintroducedÿtheÿ

 22ÿÿÿFacebookÿexchangesÿandÿtwoÿobsceneÿphotographsÿthatÿsheÿsentÿtoÿ

 23ÿÿÿhimÿwhichÿareÿdatedÿmidÿJulyÿandÿweÿwouldÿlikeÿtoÿexamineÿwhyÿ

 24ÿÿÿwouldÿyouÿdoÿthis,ÿyourÿdaughterÿisÿonÿtheÿprofileÿwithÿobsceneÿ

 25ÿÿÿpictures.ÿÿSheÿwouldÿsayÿsheÿdidÿthat,ÿevenÿthoughÿtheyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 71 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   71
ÿ
    1ÿÿÿseparated,ÿsheÿwasÿscaredÿtoÿdeathÿwithÿhim.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿNo.ÿÿJulyÿ12thÿherÿallegationÿwasÿthreeÿ

    3ÿÿÿdaysÿbeforeÿ--ÿitÿwasÿthreeÿdaysÿbeforeÿsheÿwasÿarrestedÿnotÿ

    4ÿÿÿafterÿthatÿJulyÿ16th.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿShe'llÿalsoÿtestifyÿthatÿheÿhadÿsexuallyÿ

    6ÿÿÿ--ÿheÿhadÿsexÿwithÿherÿrepeatedlyÿthroughout.ÿÿItÿwasn'tÿ

    7ÿÿÿconsentedÿandÿsheÿwasÿscaredÿofÿhim.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿIÿthinkÿsheÿkeptÿsayingÿasÿofÿAprilÿorÿ

    9ÿÿÿbeginningÿofÿMayÿsheÿstoppedÿhavingÿaÿsexualÿrelationshipÿwithÿ

 10ÿÿÿhim.ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿsheÿwasÿ--ÿthatÿwasÿaÿlittleÿ

 12ÿÿÿconfusing.ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿitÿdidn'tÿconfuseÿme.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿsheÿsaidÿonÿtheÿoneÿhandÿ--ÿIÿ

 15ÿÿÿforgetÿtheÿwordÿ--ÿsheÿwasn'tÿseeingÿhimÿorÿsomethingÿlikeÿ

 16ÿÿÿthat,ÿbutÿIÿthinkÿsheÿmeantÿsheÿwasn'tÿromanticallyÿinvolvedÿ

 17ÿÿÿwithÿhim,ÿbutÿthereÿwasÿjustÿaÿsexualÿrelationshipÿthatÿwasÿ

 18ÿÿÿstillÿgoing.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿSheÿactuallyÿdefinedÿitÿasÿaÿsexualÿ

 20ÿÿÿrelationshipÿthatÿended,ÿbutÿdoesÿsheÿcontinueÿtoÿfeelÿ--ÿ

 21ÿÿÿthat'sÿwhatÿsheÿtestified.ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿSheÿconsistentlyÿsaidÿheÿrapedÿherÿinÿ

 23ÿÿÿJuly.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿThatÿisÿextraordinarilyÿprejudicial.ÿÿ

 25ÿÿÿUnlessÿyouÿcanÿactuallyÿlinkÿitÿtoÿsomethingÿsheÿdidÿasÿaÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 72 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   72
ÿ
    1ÿÿÿresultÿofÿthatÿlevelÿofÿcoercion,ÿit'sÿoutweighedÿbyÿitsÿ

    2ÿÿÿprejudicialÿvalue.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou,ÿJudge.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿThatÿtestimonyÿwouldÿbeÿexplosive.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿIÿcan'tÿimagineÿhowÿthatÿtestimonyÿcanÿ

    6ÿÿÿbeÿworseÿthanÿaÿlotÿofÿotherÿstuffÿthat'sÿcomingÿin,ÿinÿthisÿ

    7ÿÿÿcase.ÿÿTheÿwalnutÿchallenge.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿ

    9ÿÿÿ[Endÿofÿbenchÿconference]ÿ

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 73 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   73
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿMr.ÿKaplan,ÿdoÿyouÿhaveÿanythingÿ

    2ÿÿÿfurther?ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿhaveÿnothingÿfurther.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿRedirect.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿYes,ÿYourÿHonor.ÿÿThanks.ÿÿ

    6ÿÿÿ                      REDIRECTÿEXAMINATION

    7ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHello.ÿÿYou'reÿcloseÿtoÿtheÿend.ÿÿIÿwantÿtoÿjumpÿaroundÿ

    9ÿÿÿaÿlittleÿbitÿandÿtouchÿonÿsomeÿofÿtheÿareasÿthatÿcounselÿaskedÿ

 10ÿÿÿyouÿaboutÿonÿcross.ÿÿFirstÿofÿall,ÿearlyÿonÿinÿtheÿcrossÿheÿ

 11ÿÿÿaskedÿyouÿhowÿmanyÿtimesÿyouÿhaveÿbeenÿinterviewedÿandÿitÿwasÿaÿ

 12ÿÿÿlot.ÿÿDoÿyouÿknowÿifÿtheÿtrialÿinÿthisÿcaseÿhasÿbeenÿrepeatedlyÿ

 13ÿÿÿdelayed?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOverÿaÿperiodÿofÿaÿyearÿorÿtwo?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿeachÿtimeÿyouÿhaveÿcomeÿinÿandÿpreparedÿtoÿtestifyÿ

 18ÿÿÿandÿthenÿtheÿtrialÿwasÿdelayedÿagain?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿ

 22ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿwereÿthoseÿsomeÿofÿtheÿinterviewsÿyou'reÿtalkingÿ

 24ÿÿÿabout?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 74 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   74
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAnd,ÿinÿaddition,ÿdoÿyouÿrememberÿtheÿprosecutorÿwhoÿdidÿ

    2ÿÿÿallÿthoseÿinterviewsÿwithÿyouÿupÿuntil,ÿIÿdon'tÿknow,ÿmaybeÿaÿ

    3ÿÿÿmonthÿago?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAbigail.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhetherÿsheÿleftÿtheÿoffice?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYesÿsheÿhas.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿIÿthenÿaskedÿtoÿmeetÿwithÿyou?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿdidÿweÿmeetÿtwice?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿMayÿweÿhaveÿtheÿElmo?ÿÿCounselÿintroducedÿthisÿ

 14ÿÿÿexhibit.ÿÿIt'sÿH19ÿwhichÿisÿaÿJulyÿ12ÿ--ÿJulyÿ12thÿ

 15ÿÿÿcommunicationÿbetweenÿyouÿandÿyouÿmentionedÿearlierÿthatÿMoe'sÿ

 16ÿÿÿFacebookÿpageÿwasÿunderÿMoetÿHart?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿthisÿwasÿtheÿdefendant?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhat'sÿheÿaskingÿyouÿtoÿdoÿthere?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿSuckÿhisÿdick.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿfirstÿtimeÿheÿaskedÿyouÿtoÿdoÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿheardÿthatÿmanyÿtimes?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 75 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   75
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿtheÿprosecutorÿaskedÿyouÿaboutÿyourÿFacebookÿprofileÿ

    2ÿÿÿpic.ÿÿIsÿthatÿyourÿbabyÿthatÿyou'reÿtryingÿtoÿgetÿcustodyÿof?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhichÿchildÿisÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThatÿisÿmyÿ8ÿyearÿold.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿaboutÿtheÿdefendant'sÿFacebookÿprofileÿpic?ÿÿWhat'sÿ

    7ÿÿÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿPictureÿofÿhim.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿIsÿheÿholdingÿhisÿfingerÿ--ÿmiddleÿfingerÿupÿtoÿwhoeverÿ

 10ÿÿÿisÿlookingÿatÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿthat'sÿonÿtheÿfirstÿpage.ÿÿEatÿmyÿdick,ÿ

 13ÿÿÿsuckÿuntilÿIÿcum,ÿandÿwhat'sÿheÿsayÿonÿtheÿnextÿpageÿthere?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿGoÿinÿtheÿbathroomÿandÿpopÿaÿfingerÿinÿyaÿbuttÿhole.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿunderstandÿhimÿtoÿbeÿaskingÿtoÿdo?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿToÿtakeÿaÿpictureÿofÿmyÿfingerÿinÿmyÿass.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿthenÿdidÿyouÿdoÿasÿyouÿwereÿinstructedÿandÿsendÿhimÿ

 18ÿÿÿthatÿpicture?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿMissÿL.,ÿwereÿyouÿinÿtheÿhabitÿofÿdoingÿwhatÿtheÿ

 21ÿÿÿdefendantÿtoldÿyouÿtoÿdo?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿsayÿnoÿtoÿhim?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿhowÿtoÿanswerÿthat.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 76 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   76
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿhowÿtoÿanswerÿthat.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿwereÿinÿtheÿhabitÿofÿdoingÿwhatÿheÿwanted,ÿright?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿGoÿahead.ÿÿ

    6ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿNowÿlet'sÿtalkÿaboutÿsomeÿofÿtheÿinterviews.ÿÿCounselÿ

    8ÿÿÿaskedÿyouÿaÿlotÿofÿquestionsÿaboutÿyourÿpostÿarrestÿinterviewÿ

    9ÿÿÿbackÿfromÿJulyÿofÿ2016ÿ--ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿ--ÿright?ÿÿComingÿupÿonÿthreeÿyearsÿago?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿanÿattorneyÿwithÿyouÿatÿthatÿinterview?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿtimeÿofÿdayÿitÿtookÿplace?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿItÿwasÿnighttime.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWereÿyouÿtired?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrecallÿdiscussionsÿaboutÿtripsÿtoÿNewÿYorkÿ

 20ÿÿÿinÿthatÿinterview?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿCounselÿaskedÿyouÿaÿleadingÿquestionÿaboutÿwhetherÿyouÿ

 23ÿÿÿdidn'tÿtellÿtheÿinvestigatorsÿthatÿyouÿonlyÿwentÿ--ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿItÿ

 25ÿÿÿcharacterizes.ÿÿThisÿisÿcrossÿexamination.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 77 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  77
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿRight.ÿÿThisÿisÿaÿpreliminaryÿtoÿtheÿ

    2ÿÿÿquestionÿwhichÿisÿtoÿbeÿfollowedÿbyÿanÿopen-endedÿquestion;ÿisÿ

    3ÿÿÿthatÿcorrect?ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿYes.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿgoÿahead.ÿÿAnnounceÿtheÿareaÿ

    6ÿÿÿandÿthenÿaskÿtheÿopen-endedÿquestion.ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

    8ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿCounselÿaskedÿwhetherÿitÿwasn'tÿtrueÿthatÿyouÿonlyÿ

 10ÿÿÿdescribedÿoneÿtripÿtoÿNewÿYorkÿwithÿMoe.ÿÿDoÿyouÿrememberÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿyourÿanswerÿwas?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThatÿIÿwentÿthreeÿtimes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOnÿyourÿdirectÿtestimonyÿyesterdayÿyouÿsaidÿyouÿwentÿ

 15ÿÿÿthreeÿtimes?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿButÿIÿthoughtÿyouÿassentedÿtoÿcounsel'sÿquestionÿisn'tÿ

 18ÿÿÿitÿtrueÿyouÿonlyÿwentÿoneÿtime?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhetherÿorÿnotÿyouÿactuallyÿdescribedÿ

 21ÿÿÿseveralÿtripsÿtoÿNewÿYorkÿinÿeachÿofÿyourÿinterviews?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿIt'sÿleading.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿAreÿyouÿgoingÿtoÿ

 25ÿÿÿaskÿherÿtoÿdescribeÿwhatÿsheÿsaidÿinÿregardÿtoÿtheÿthreeÿ--ÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 78 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   78
ÿ
    1ÿÿÿoneÿorÿthreeÿtrips?ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿYes.ÿÿ

    3ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿ--ÿyouÿdescribedÿyesterdayÿtheÿtermÿthat'sÿ

    5ÿÿÿcalledÿbodyÿpackingÿdrugsÿatÿMoe'sÿrequest.ÿÿDoÿyouÿrememberÿ

    6ÿÿÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhetherÿorÿnotÿyouÿsaidÿthatÿ--ÿsomethingÿ

    9ÿÿÿaboutÿhavingÿdoneÿthatÿalsoÿbackÿatÿyourÿfirstÿinterviewÿbackÿ

 10ÿÿÿinÿJuly?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿCounsel,ÿcanÿyouÿrefreshÿmyÿmemory?ÿÿ

 13ÿÿÿWhatÿexhibitÿisÿherÿtranscriptÿofÿ2016?ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿhadÿitÿmarkedÿasÿH16.ÿÿIÿhaveÿitÿhereÿ

 15ÿÿÿifÿyouÿwantÿtoÿuseÿthis.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿThanks.ÿÿ

 17ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿthatÿtranscript,ÿandÿdrawingÿyourÿ

 19ÿÿÿattentionÿtoÿpageÿ175ÿcanÿyouÿreadÿthatÿandÿthenÿIÿhaveÿaÿ

 20ÿÿÿquestionÿforÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿRightÿthereÿ--ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿShouldÿreadÿthatÿtoÿyourselfÿandÿthenÿheÿ

 23ÿÿÿwillÿaskÿanÿopen-endedÿquestion.ÿÿ

 24ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿNowÿdoÿyouÿrememberÿwhetherÿorÿnotÿyouÿtoldÿtheÿpoliceÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 79 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   79
ÿ
    1ÿÿÿofficersÿwhoÿfirstÿinterviewedÿyouÿnearlyÿthreeÿyearsÿagoÿaboutÿ

    2ÿÿÿtripsÿtoÿNewÿYork?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿtellÿthem?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThatÿweÿwentÿdownÿ--ÿtheÿfirstÿtimeÿIÿeverÿwentÿ--ÿIÿ

    6ÿÿÿfirstÿtimeÿorÿ--ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWellÿdoÿyouÿrecallÿwhetherÿorÿnotÿyouÿtoldÿthemÿyouÿwentÿ

    8ÿÿÿoneÿtimeÿorÿmultipleÿtimes?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMultiple.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhetherÿorÿnotÿyouÿtoldÿthemÿyouÿbodyÿ

 11ÿÿÿpacked?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿNowÿcounselÿaskedÿyouÿquestionsÿaboutÿanotherÿquestion.ÿÿ

 14ÿÿÿHeÿsaidÿ--ÿwasÿsomethingÿalongÿtheÿlinesÿofÿisn'tÿitÿtrueÿthatÿ

 15ÿÿÿGhost,ÿMcFarlan,ÿwasÿtheÿonlyÿoneÿtoÿbringÿdrugsÿtoÿVermont.ÿÿIÿ

 16ÿÿÿmayÿnotÿhaveÿthisÿexactlyÿright,ÿbutÿsomethingÿlikeÿthatÿandÿIÿ

 17ÿÿÿthoughtÿyouÿhadÿassentedÿtoÿthat.ÿÿDoÿyouÿrememberÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿisÿMcFarlanÿtheÿonlyÿoneÿthatÿbroughtÿdrugsÿtoÿ

 20ÿÿÿVermont?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿBecauseÿyouÿbroughtÿsomeÿdrugsÿtoÿVermontÿ--ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿ--ÿwithÿMoe?ÿÿDoÿyouÿrecallÿwhetherÿyouÿwereÿableÿtoÿ

 25ÿÿÿnameÿtheÿfemalesÿthatÿ--ÿyoungÿwomenÿinvolvedÿinÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 80 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   80
ÿ
    1ÿÿÿprostitutionÿthatÿyouÿmentionedÿyesterdayÿdoÿyouÿrecallÿbeingÿ

    2ÿÿÿaskedÿtoÿidentifyÿthoseÿwomenÿbackÿinÿJuly?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyou?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrecallÿyesterdayÿidentifyingÿtheÿvariousÿ

    7ÿÿÿmotelsÿinÿtheÿBurlingtonÿareaÿthatÿtheÿprostitutionÿenterpriseÿ

    8ÿÿÿwasÿoperatedÿoutÿof?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhetherÿorÿnotÿyouÿalsoÿidentifiedÿthoseÿ

 11ÿÿÿbackÿinÿJuly?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtestifyingÿyesterdayÿthatÿwhenÿyouÿwereÿ

 14ÿÿÿworkingÿasÿaÿrunnerÿforÿMr.ÿFolksÿyouÿwereÿdistributingÿaboutÿ

 15ÿÿÿ10ÿbundlesÿaÿday?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿThatÿheÿprovidedÿtoÿyou?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿbeingÿaskedÿaboutÿthatÿ--ÿwhatÿanswerÿyouÿ

 20ÿÿÿgaveÿbackÿinÿJulyÿ2016?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCanÿyouÿrefreshÿmyÿmemory?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSure.ÿÿDrawingÿyourÿattentionÿtoÿdefenseÿH16,ÿatÿtheÿ

 23ÿÿÿbottomÿofÿpageÿ117ÿyourÿlastÿanswer,ÿisÿyourÿmemoryÿrefreshed?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿtellÿtheÿpoliceÿasÿtoÿhowÿmuchÿdopeÿ--ÿhowÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 81 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   81
ÿ
    1ÿÿÿmanyÿbundlesÿofÿheroinÿyouÿwereÿsellingÿforÿMoeÿeveryday?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿ10.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿ10ÿwhat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿBundlesÿaÿday.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿcounselÿaskingÿyouÿaboutÿtheÿJanuaryÿ20thÿ

    6ÿÿÿcarÿstopÿwhenÿtheÿpoliceÿretrievedÿthatÿblackÿclothÿbagÿofÿ

    7ÿÿÿdrugsÿfromÿtheÿcar?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿyouÿrememberÿhimÿaskingÿyouÿwhetherÿorÿnotÿyouÿhadÿ

 10ÿÿÿearlierÿsaidÿthatÿthoseÿwereÿnotÿMoe'sÿdrugs?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿIÿdidÿnotÿ

 13ÿÿÿinquireÿonÿthatÿsubject.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿIÿdon'tÿrecallÿwhetherÿthatÿspecificÿ

 15ÿÿÿquestionÿwasÿasked.ÿÿDoÿyou?ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿIÿthoughtÿitÿwas.ÿÿIfÿnot,ÿIÿ

 17ÿÿÿapologize.ÿÿI'llÿputÿitÿaway.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 19ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿbeingÿaskedÿbyÿtheÿpoliceÿofficersÿthatÿ

 21ÿÿÿinterviewedÿyouÿinÿJulyÿ2016ÿwhoseÿdrugsÿthoseÿwereÿinÿtheÿcar?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhatÿyourÿanswerÿwas?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿthisÿisÿnotÿ--ÿthisÿisÿnotÿ

 25ÿÿÿpartÿofÿtheÿcross.ÿÿSheÿtestifiedÿyesterdayÿthatÿtheyÿwereÿourÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 82 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   82
ÿ
    1ÿÿÿclient'sÿdrugs.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿWellÿIÿdon'tÿrememberÿthatÿspecificallyÿ

    3ÿÿÿsoÿI'mÿgoingÿtoÿletÿtheÿGovernmentÿaskÿtheÿquestion.ÿÿGoÿahead.ÿÿ

    4ÿÿÿYouÿcanÿshowÿherÿtheÿtranscript.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿAndÿtheÿgistÿ--ÿI'mÿtryingÿtoÿbeÿ

    6ÿÿÿresponsiveÿtoÿtheÿcross,ÿbutÿthereÿwereÿaÿlotÿofÿsuggestionsÿ

    7ÿÿÿthatÿsheÿwasn'tÿtellingÿtheÿstoryÿsoÿI'mÿ--ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿRight.ÿÿ

    9ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿdrawingÿyourÿattentionÿtoÿdefenseÿH16ÿonÿpageÿ149ÿ--ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿEssentiallyÿwhatÿyou'reÿsuggestingÿisÿtheÿ

 12ÿÿÿcrossÿestablishedÿinconsistenciesÿbetweenÿtheÿJulyÿ2016ÿ

 13ÿÿÿinterviewÿandÿtheÿtestimonyÿandÿyouÿareÿraisingÿconsistency.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿOurÿthesisÿisÿtheÿbulkÿofÿitÿwas.ÿÿ

 15ÿÿÿCorrect.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿGoÿahead.ÿÿ

 17ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿdrawingÿyourÿattentionÿtoÿthatÿpageÿwhenÿyou'reÿaskedÿ

 19ÿÿÿwhoseÿdrugsÿwereÿthose,ÿdoesÿthisÿrefreshÿyourÿmemory?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿisÿyourÿmemory?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿsaidÿtheyÿwereÿMoe's.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿNowÿcounselÿaskedÿyouÿaboutÿpageÿ181ÿofÿtheÿtranscriptÿ

 24ÿÿÿwhereÿyouÿmadeÿaÿstatementÿaboutÿAyla.ÿÿCanÿyouÿgiveÿusÿtheÿ

 25ÿÿÿcontext?ÿÿDoÿyouÿrememberÿtheÿcontextÿofÿthatÿstatement?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 83 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  83
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIfÿIÿshowedÿyouÿtheÿtranscript,ÿwouldÿitÿrefreshÿ

    3ÿÿÿyourÿmemory?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿStartingÿatÿtheÿtopÿofÿpageÿ--ÿyouÿcanÿgoÿbackÿaÿpageÿifÿ

    6ÿÿÿyouÿwantÿto.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWhichÿone?ÿÿHere?ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWasÿthatÿ--ÿwasÿwhatÿyouÿwereÿtalkingÿaboutÿthereÿ

    9ÿÿÿrelatedÿtoÿ--ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿExcuseÿme.ÿÿIsÿsheÿbeingÿaskedÿtoÿhaveÿ

 11ÿÿÿherÿmemoryÿrefreshed?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿSheÿwasÿaskedÿthat.ÿÿCanÿyouÿrephraseÿtheÿ

 13ÿÿÿquestionÿasÿtoÿwhetherÿsheÿremembersÿtheÿcontextÿinÿwhichÿthatÿ

 14ÿÿÿcommentÿaboutÿAylaÿwasÿmade.ÿÿ

 15ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 16ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿnowÿtheÿcontextÿinÿwhichÿthatÿstatementÿ

 18ÿÿÿaboutÿAylaÿwasÿmade?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWasÿthatÿrelatedÿtoÿwhatÿhappenedÿshortlyÿafterÿ--ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿThat'sÿaÿleadingÿ

 23ÿÿÿquestion.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿ

 25ÿÿÿBYÿMR.ÿDARROW:

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 84 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   84
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿwasÿtheÿcontext?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThatÿquestionÿ--ÿitÿwasÿaboutÿ--ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿhadÿ--ÿcounselÿaskedÿyouÿaboutÿaÿtimeÿwhenÿyouÿsaidÿ

    4ÿÿÿthatÿyouÿweren'tÿsureÿyouÿcouldÿalwaysÿbelieveÿAyla.ÿÿIsÿitÿ

    5ÿÿÿpronouncedÿAyla?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAyla.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿIÿaskedÿyouÿforÿtheÿcontext.ÿÿYouÿthenÿwantedÿtoÿ

    8ÿÿÿrefreshÿyourÿmemory.ÿÿYouÿlookedÿatÿit.ÿÿIsÿyourÿmemoryÿ

    9ÿÿÿrefreshed?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNotÿreally.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿLet'sÿmoveÿon.ÿÿNeverÿmind.ÿÿDoÿyouÿrecallÿwhetherÿyouÿ

 12ÿÿÿwereÿaskedÿbyÿtheÿpoliceÿbackÿinÿ2016ÿhowÿmuchÿMoeÿsoldÿbundlesÿ

 13ÿÿÿofÿheroinÿfor?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿwasÿit?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿ$75.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿNowÿyouÿtestifiedÿgenerallyÿunderÿcross,ÿifÿIÿunderstoodÿ

 18ÿÿÿyouÿcorrectly,ÿthatÿitÿsoundedÿlikeÿyouÿwereÿminimizingÿonÿsomeÿ

 19ÿÿÿthingsÿduringÿthisÿinterview?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿLikeÿhowÿtheÿprostitutionÿbegan,ÿthingsÿlikeÿthat.ÿÿCanÿ

 22ÿÿÿyouÿtellÿusÿwhy?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿBetweenÿbeingÿonÿprobationÿandÿbeingÿscaredÿthatÿifÿIÿ

 24ÿÿÿtoldÿtheÿfullÿtruthÿthatÿMoeÿwouldÿhaveÿpeopleÿcomeÿafterÿme.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿMoeÿwouldÿwhat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 85 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   85
ÿ
    1ÿÿÿA.ÿÿÿÿÿHaveÿpeopleÿcomeÿafterÿme.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhyÿwouldÿyouÿbeÿscared?ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿMayÿweÿapproach?ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿI'mÿgoingÿtoÿturnÿtheÿhusherÿ

    5ÿÿÿonÿsoÿpleaseÿstretch.ÿÿ

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 86 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   86
ÿ
    1ÿÿÿ[Benchÿconference]ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿThisÿisÿ--ÿsheÿhasÿsaidÿpeopleÿorÿ

    3ÿÿÿMoeÿwouldÿhaveÿpeopleÿcomeÿafterÿme.ÿÿWhyÿisÿthat.ÿÿSheÿmayÿ

    4ÿÿÿveryÿwellÿgetÿintoÿhisÿmembershipÿ--ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿI'mÿnotÿlookingÿforÿthat.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿIÿknowÿyouÿaren't,ÿbutÿyouÿmayÿgetÿthatÿ

    7ÿÿÿandÿthenÿwhyÿnotÿleaveÿtheÿquestionÿorÿtheÿanswerÿtheÿwayÿitÿisÿ

    8ÿÿÿandÿnotÿgetÿintoÿaÿriskyÿquestionÿaboutÿwhoÿheÿcouldÿcallÿuponÿ

    9ÿÿÿtoÿenforceÿthingsÿagainstÿher.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿitÿdoesn'tÿmakeÿanyÿsense.ÿÿSheÿ

 11ÿÿÿtoldÿhimÿsheÿwasÿinÿprostitution.ÿÿSheÿtoldÿthemÿheÿwasÿaÿdrugÿ

 12ÿÿÿdealer.ÿÿSheÿsaidÿsheÿmadeÿaÿtripÿtoÿNewÿYork.ÿÿSheÿtoldÿthemÿ

 13ÿÿÿeverythingÿsoÿ--ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿThat'sÿnotÿtheÿwayÿitÿsoundedÿonÿtheÿ

 15ÿÿÿcross.ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿWellÿ--ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿMayÿIÿrespond?ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿSheÿhadÿbeenÿtoldÿthatÿI'veÿgotÿpeopleÿ

 20ÿÿÿwhoÿwillÿcomeÿfindÿyouÿifÿyouÿmessÿwithÿme.ÿÿThat'sÿwhatÿsheÿ

 21ÿÿÿwasÿafraidÿof.ÿÿSoÿtheÿquestionÿisÿwhyÿwereÿyouÿafraid,ÿwhyÿ

 22ÿÿÿwereÿyouÿminimizingÿaboutÿMoeÿonÿtheÿfrontÿend,ÿandÿthatÿwasÿheÿ

 23ÿÿÿrapedÿherÿtwice.ÿÿWe'reÿnotÿallowedÿtoÿtalkÿaboutÿthat.ÿÿ

 24ÿÿÿAnotherÿpartÿheÿwouldÿhaveÿpeopleÿcomeÿfindÿher.ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿSheÿdidn'tÿminimizeÿit.ÿÿHowÿcouldÿsheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 87 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   87
ÿ
    1ÿÿÿminimizeÿit?ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿYouÿhaveÿgotÿtheÿanswer.ÿÿYouÿhaveÿ

    3ÿÿÿalreadyÿgotÿtheÿanswerÿthatÿshe'sÿafraidÿthatÿheÿwillÿhaveÿ

    4ÿÿÿpeopleÿcomeÿoverÿandÿgetÿher.ÿÿThat'sÿitÿunlessÿsheÿwantsÿtoÿ

    5ÿÿÿstartÿdescribingÿthingsÿthatÿheÿsaidÿandÿincludingÿmembershipÿ

    6ÿÿÿinÿgangs.ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿWeÿdon'tÿwantÿthatÿandÿIÿcanÿtellÿherÿ

    8ÿÿÿnotÿtoÿmentionÿanythingÿaboutÿgangs.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿButÿsheÿalreadyÿansweredÿtheÿquestion.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿButÿunlessÿ--ÿunlessÿsheÿcanÿsayÿthatÿitÿ

 11ÿÿÿwasÿaÿwellÿfoundedÿfearÿheÿtoldÿmeÿthatÿwasÿgoingÿtoÿhappen,ÿitÿ

 12ÿÿÿsoundsÿlikeÿparanoia.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿmeanÿIÿhaveÿneverÿheardÿbeforeÿthatÿheÿ

 15ÿÿÿtoldÿherÿthat.ÿÿSheÿneverÿsaidÿthatÿbefore.ÿÿIt'sÿnotÿinÿ

 16ÿÿÿanything.ÿÿSheÿneverÿtoldÿtheÿpoliceÿthat.ÿÿSheÿdidn'tÿtestifyÿ

 17ÿÿÿtoÿthatÿyesterday.ÿÿIÿdon'tÿknow.ÿÿHaveÿyouÿspokenÿwithÿherÿ

 18ÿÿÿsinceÿsheÿtestified?ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿNo.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿSoÿIÿdon'tÿknowÿwhyÿallÿofÿaÿsuddenÿ

 21ÿÿÿshe'sÿgoingÿtoÿsayÿMoeÿtoldÿherÿthat.ÿÿIÿhaveÿneverÿheardÿthatÿ

 22ÿÿÿbefore.ÿÿIÿthinkÿit'sÿdangerousÿbecauseÿshe'sÿjustÿtryingÿtoÿ

 23ÿÿÿgetÿoutÿofÿtheÿsituationÿshe'sÿin.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿYouÿhaveÿgotÿherÿmakingÿaÿstatementÿthatÿ

 25ÿÿÿsheÿthoughtÿthatÿheÿhadÿpeopleÿwhoÿwouldÿcomeÿgetÿher.ÿÿIÿdon'tÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 88 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   88
ÿ
    1ÿÿÿthinkÿthere'sÿaÿlineÿthatÿhasÿbeenÿcrossedÿatÿthisÿparticularÿ

    2ÿÿÿpoint,ÿbutÿifÿallÿofÿaÿsuddenÿyouÿaskÿaÿquestionÿandÿsheÿstartsÿ

    3ÿÿÿtalkingÿaboutÿthingsÿthatÿheÿmayÿhaveÿsaidÿwhichÿwereÿjustÿ

    4ÿÿÿoverlyÿprejudicial,ÿthenÿweÿhaveÿaÿproblem.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿIt'sÿveryÿprejudicial.ÿÿIt'sÿreallyÿ

    6ÿÿÿprejudicial,ÿparticularlyÿifÿyouÿgoÿbeyondÿthisÿpoint.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿBeyondÿthisÿpointÿitÿmayÿbeÿprejudicial,ÿ

    8ÿÿÿbutÿI'mÿtryingÿtoÿpersuadeÿMr.ÿDarrowÿ--ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿIÿappreciateÿthat,ÿJudge,ÿandÿmaybeÿIÿ

 10ÿÿÿcanÿdoÿthat.ÿÿMyÿconcernÿisÿtheÿGovernment'sÿwholeÿtheoryÿofÿ

 11ÿÿÿthisÿcase,ÿatÿleast,ÿisÿthatÿheÿintimidatedÿherÿtoÿdo,ÿandÿoneÿ

 12ÿÿÿofÿtheÿwaysÿwasÿ--ÿsheÿwasÿscaredÿofÿhimÿinÿaÿlotÿofÿways,ÿbutÿ

 13ÿÿÿoneÿofÿtheÿwaysÿsheÿwasÿscaredÿwasÿbecauseÿheÿmadeÿtheseÿ

 14ÿÿÿthreatsÿtoÿher.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿYouÿrememberÿgooseÿversusÿgander,ÿbutÿ

 16ÿÿÿanywayÿyouÿrememberÿJudgeÿBillingsÿwouldÿsustainÿobjectionsÿ

 17ÿÿÿbasedÿuponÿIÿthinkÿtheÿlineÿ--ÿIÿthinkÿyouÿestablishedÿtheÿlineÿ

 18ÿÿÿandÿifÿyouÿgoÿintoÿthisÿaÿlittleÿfurtherÿyou'reÿlikelyÿtoÿ--ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyouÿforÿyourÿconcerns.ÿÿ

 20ÿÿÿ[Endÿofÿbenchÿconference]ÿÿ

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 89 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   89
ÿ
    1ÿÿÿ           MR.ÿDARROW:ÿÿLetÿmeÿjustÿregroupÿjustÿforÿaÿmoment.ÿÿ

    2ÿÿÿSorry.ÿÿ

    3ÿÿÿ           THEÿCOURT:ÿÿYes.ÿÿ

    4ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    5ÿÿÿQ.ÿÿÿÿÿLet'sÿpickÿupÿmovingÿtoÿaÿdifferentÿsubject.ÿÿCounselÿ

    6ÿÿÿaskedÿyouÿquestionsÿaboutÿhowÿhisÿclientÿtookÿcareÿofÿyouÿearlyÿ

    7ÿÿÿinÿyourÿrelationship.ÿÿEarlyÿinÿyourÿrelationshipÿwithÿhimÿdidÿ

    8ÿÿÿyouÿthinkÿthat'sÿwhatÿheÿwasÿdoing?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyourÿviewÿofÿthatÿchange?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿitÿchangeÿto?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿToÿlikeÿnoÿoneÿtakesÿcareÿofÿme.ÿÿIÿwasÿtakingÿcareÿofÿ

 14ÿÿÿmyself.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSorry.ÿÿHeÿreallyÿwasn'tÿtakingÿcareÿofÿme.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHeÿwasn'tÿtakingÿcareÿofÿyou?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDoÿyouÿthinkÿbyÿhavingÿyouÿprostituteÿandÿsellÿdrugsÿ

 20ÿÿÿthatÿheÿwasn'tÿtakingÿcareÿofÿyou?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿ--ÿÿ

 23ÿÿÿ             MR.ÿKAPLAN:ÿÿObject,ÿJudge,ÿthatÿwasn'tÿ--ÿthatÿ

 24ÿÿÿwasn'tÿtheÿtestimonyÿthatÿmyÿclientÿhadÿherÿprostitute.ÿÿThatÿ

 25ÿÿÿwasÿnotÿtheÿtestimony.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 90 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   90
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿWellÿobjectionÿoverruled.ÿÿTheÿjuryÿmakesÿ

    2ÿÿÿtheÿdeterminationÿasÿtoÿwhatÿtheÿtestimonyÿwas.ÿÿGoÿahead.ÿÿ

    3ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿthatÿwhenÿcounselÿwasÿaskingÿyouÿaboutÿ

    5ÿÿÿearlyÿinÿtheÿrelationshipÿwithÿFolksÿwhetherÿheÿaskedÿyouÿforÿ

    6ÿÿÿanythingÿinÿreturnÿupfront?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿyourÿanswerÿtoÿthat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿheÿhavingÿsexÿwithÿyouÿatÿthatÿtimeÿonÿaÿ

 11ÿÿÿregularÿbasis?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWasÿthatÿsomethingÿyouÿwereÿgivingÿtoÿhim?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAtÿthatÿtime,ÿyes.ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿGoÿahead.ÿÿ

 17ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿCounselÿaskedÿyouÿaboutÿpriorÿstatementsÿyouÿhadÿmadeÿ

 19ÿÿÿaboutÿwhenÿyouÿfirstÿlearnedÿaboutÿtheÿdrugÿtraffickingÿ

 20ÿÿÿorganizationÿandÿyouÿhadÿsaid,ÿifÿmemoryÿserves,ÿaroundÿ

 21ÿÿÿNovemberÿ2015?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYesterdayÿyouÿtestifiedÿthatÿitÿwasÿ--ÿyouÿthoughtÿitÿ

 24ÿÿÿwasÿaroundÿNovemberÿ2015ÿwhenÿtheÿgroupÿgotÿaÿholdÿofÿLoriÿC'sÿ

 25ÿÿÿapartmentÿonÿSpringÿStreetÿandÿstartedÿoperatingÿoutÿofÿthere?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 91 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   91
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhetherÿorÿnotÿthatÿwasÿwhatÿyouÿwereÿ

    3ÿÿÿthinkingÿof?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿcounselÿaskingÿyouÿquestionsÿaboutÿ

    6ÿÿÿDanielleÿM.?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrecallÿcounselÿaskingÿyouÿquestionsÿaboutÿ

    9ÿÿÿyouÿansweringÿDanielle'sÿquestions?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿQuestionsÿaboutÿanalÿsex?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿDanielleÿaskÿyouÿaboutÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿSheÿaskedÿhowÿ--ÿwhatÿwaysÿtoÿmakeÿitÿsoÿitÿdidn'tÿhurtÿ

 15ÿÿÿasÿmuch.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿsheÿmentionÿwhoÿwasÿhavingÿitÿwithÿher?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿCounselÿaskedÿyouÿsomeÿquestionsÿaboutÿthatÿHannahÿvideoÿ

 21ÿÿÿandÿIÿthinkÿyouÿtestifiedÿatÿsomeÿpointÿthatÿitÿwasÿ--ÿifÿ

 22ÿÿÿmemoryÿserves,ÿitÿwasÿbecauseÿsheÿleft?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿsheÿleft?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿHannahÿupÿandÿleftÿtheÿnightÿofÿMoe'sÿbachelorÿparty.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 92 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   92
ÿ
    1ÿÿÿHannahÿhadÿjustÿupÿandÿleftÿwithÿnoÿword.ÿÿNothing.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdoÿyouÿassociateÿthatÿwithÿtheÿvideo?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿSheÿdidÿhimÿwrongÿandÿjustÿleftÿwithoutÿwordÿsoÿthatÿwasÿ

    4ÿÿÿhisÿwayÿofÿgettingÿbackÿatÿher.ÿÿ

    5ÿÿÿ          MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿhaveÿaÿmoment?ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    7ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿcounselÿaskingÿyouÿquestionsÿaboutÿ

    9ÿÿÿsomethingÿlikeÿwhenÿyouÿfirstÿmetÿMoeÿorÿwhenÿthingsÿstartedÿ

 10ÿÿÿandÿyouÿhadÿ--ÿpreviouslyÿhadÿsaidÿIÿthinkÿMayÿ25,ÿ2015?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtheÿGovernmentÿaÿcoupleÿweeksÿagoÿshowingÿ

 13ÿÿÿyouÿaÿmotelÿrecordÿthatÿwasÿfromÿbeforeÿthen?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿWhat'sÿtheÿobjection?ÿÿYou'reÿaskingÿforÿ

 17ÿÿÿ--ÿleadingÿquestion.ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿLeading.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿPardonÿme.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿIt'sÿleading.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿWellÿyou'reÿgoingÿtoÿfollowÿthisÿupÿwithÿ

 22ÿÿÿanÿopen-endedÿquestion?ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿRight.ÿÿYes.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿSoÿobjectionÿoverruled.ÿÿGoÿahead.ÿÿ

 25ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 93 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   93
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAÿmotelÿrecord.ÿÿDidÿIÿshowÿthatÿtoÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿdidÿthatÿchangeÿyourÿview?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHow?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿrealizedÿitÿwasÿprettyÿmuchÿaÿcoupleÿweeksÿafterÿIÿ

    7ÿÿÿlostÿmyÿchildrenÿthatÿIÿhadÿmetÿMr.ÿFolks.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿwork?ÿÿWhyÿdidÿtheÿmotelÿrecordÿchangeÿyourÿ

    9ÿÿÿmemory?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿBecauseÿIÿrememberÿthat'sÿtheÿfirstÿtimeÿIÿrentedÿaÿroomÿ

 11ÿÿÿforÿhim.ÿÿ

 12ÿÿÿ              MR.ÿDARROW:ÿÿMayÿIÿjustÿshowÿthisÿtoÿcounsel?ÿÿ

 13ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 14ÿÿÿ              MR.ÿKAPLAN:ÿÿIÿwouldÿlikeÿtoÿvoirÿdire.ÿÿ

 15ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿIsÿtheÿGovernmentÿseekingÿtoÿ

 16ÿÿÿintroduceÿthisÿparticularÿexhibit?ÿÿ

 17ÿÿÿ              MR.ÿDARROW:ÿÿIt'sÿtheÿrecordsÿofÿ--ÿtheÿmotelÿrecordÿ

 18ÿÿÿweÿshowedÿherÿandÿIÿwasÿjustÿgoingÿtoÿshowÿitÿtoÿherÿandÿaskÿ

 19ÿÿÿherÿaboutÿit.ÿÿ

 20ÿÿÿ              THEÿCOURT:ÿÿButÿyouÿintendÿtoÿintroduceÿitÿbecauseÿ

 21ÿÿÿtheÿvoirÿdireÿisÿonlyÿifÿyou'reÿintendingÿtoÿintroduceÿaÿ

 22ÿÿÿparticularÿdocument.ÿÿ

 23ÿÿÿ              MR.ÿDARROW:ÿÿIt'sÿoneÿofÿtheÿmotelÿrecordsÿtheÿ

 24ÿÿÿpartiesÿhaveÿagreedÿtoÿcomeÿin,ÿbutÿitÿhasn'tÿbeenÿintroducedÿ

 25ÿÿÿyet,ÿbutÿit'sÿcoming.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 94 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   94
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿyouÿcanÿvoirÿdire.

    2ÿÿÿ                             VOIRÿDIREÿÿ

    3ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿIÿnotice,ÿMs.ÿL.,ÿthatÿtheÿdateÿonÿthisÿisÿMayÿ7,ÿ

    5ÿÿÿ2015?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿit'sÿnotÿApril?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿIÿthoughtÿyouÿtestifiedÿ--ÿareÿyouÿsayingÿthisÿroomÿ

 10ÿÿÿwasÿrentedÿforÿprostitutionÿpurposes?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿButÿIÿthoughtÿyouÿtestifiedÿthatÿyouÿdidn'tÿfindÿoutÿ

 13ÿÿÿaboutÿtheÿprostitutionÿuntilÿJuneÿwhenÿyouÿpickedÿupÿtheÿmoney?ÿ

 14ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿnowÿyou'reÿsayingÿ--ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿfoundÿoutÿaboutÿitÿallÿtogether.ÿÿWhenÿIÿfirstÿwentÿtoÿ

 17ÿÿÿtheÿroomÿMoeÿhadÿcameÿtoÿmeÿandÿsaidÿheÿneededÿaÿroomÿbecauseÿ

 18ÿÿÿheÿandÿCassandraÿwereÿfightingÿandÿheÿcouldn'tÿstayÿthere.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhereÿwereÿyouÿlivingÿatÿtheÿtime?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿMe?ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwasÿstayingÿwithÿmyÿgrandmotherÿatÿthatÿtime.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿthenÿthisÿroomÿwasn'tÿforÿprostitutionÿpurposes?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAtÿtheÿtimeÿIÿdidn'tÿknow.ÿÿSoÿno.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿinsteadÿofÿmeetingÿhimÿonÿMayÿ24ÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 95 of 228
ÿ
ÿ
ÿ
ÿ                         MandyÿL.                                  95
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿYourÿHonor,ÿIÿobject.ÿÿThisÿisÿoutsideÿ

    2ÿÿÿtheÿscopeÿofÿvoirÿdire.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿSoÿhowÿisÿthatÿrelatedÿtoÿtheÿ

    4ÿÿÿintroductionÿofÿthatÿexhibit?ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿWellÿIÿthinkÿtheyÿareÿtryingÿtoÿ

    6ÿÿÿintroduceÿitÿtoÿshowÿwhenÿsheÿmetÿourÿclient,ÿandÿsoÿshe'sÿ

    7ÿÿÿalwaysÿsaidÿitÿwasÿMayÿ24th.ÿÿSoÿnowÿI'mÿassumingÿyou'reÿsayingÿ

    8ÿÿÿit'sÿMayÿ5th.ÿÿ

    9ÿÿÿ          THEÿWITNESS:ÿÿWeÿdiscussedÿthatÿIÿhadÿtheÿdatesÿmixedÿ

 10ÿÿÿup.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿhaveÿnoÿobjection,ÿYourÿHonor.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 13ÿÿÿ[Governmentÿexhibitÿ108Aÿadmitted]

 14ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿweÿhaveÿthisÿmarkedÿasÿGovernmentÿ108A.ÿÿIsÿthisÿtheÿ

 16ÿÿÿ--ÿdoÿyouÿrecallÿwhetherÿorÿnotÿthisÿisÿtheÿrecordÿthatÿweÿ

 17ÿÿÿlookedÿatÿwithÿyouÿwhenÿweÿwereÿtryingÿtoÿfigureÿoutÿwhenÿthisÿ

 18ÿÿÿallÿstarted?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿdateÿcounselÿreferredÿtoÿhere,ÿMayÿ6th,ÿ

 21ÿÿÿdoesÿthisÿhelpÿyouÿrememberÿaroundÿwhenÿyouÿfirstÿmetÿhim?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWasÿitÿearlierÿthanÿMayÿ25th?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿThereÿwereÿsomeÿquestionsÿaboutÿtheÿotherÿfemalesÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 96 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   96
ÿ
    1ÿÿÿworking.ÿÿWhatÿdidÿyouÿwitnessÿMoeÿdoÿwithÿtheÿotherÿfemalesÿtoÿ

    2ÿÿÿgetÿthemÿtoÿdoÿwhatÿheÿwanted?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿWithheldÿdrugs.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿTellÿusÿhowÿthatÿhappened?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIfÿtheyÿdidn'tÿdoÿwhatÿheÿwanted,ÿheÿwouldÿrefuseÿtoÿ

    6ÿÿÿgiveÿthemÿtheÿdrugsÿthatÿtheyÿneededÿtoÿmakeÿthemselvesÿbetter.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿareÿyouÿtalkingÿaboutÿtheÿaddictedÿyoungÿwomen?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿLikeÿwho?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAyla.ÿÿI'veÿseenÿitÿwithÿKeisha.ÿÿJerrika.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿ--ÿandÿothersÿthatÿyouÿidentifiedÿyesterday?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿseeÿduringÿtheÿtimeÿthatÿthoseÿwomenÿwereÿ

 14ÿÿÿworkingÿinÿ2015ÿintoÿearlyÿ2016ÿanyÿchangesÿinÿtheirÿ

 15ÿÿÿappearance?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿForÿexample,ÿyouÿwantÿmeÿtoÿexampleÿoneÿperson?ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSure.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWhenÿIÿfirstÿmetÿAylaÿsheÿhadÿlongÿblondÿhair,ÿsheÿwasÿ

 21ÿÿÿbeautiful,ÿsheÿhadÿweightÿon,ÿandÿthenÿasÿtimeÿwentÿsheÿjustÿ

 22ÿÿÿletÿherselfÿgoÿlikeÿsheÿwasÿskinny,ÿlikeÿnotÿsleeping,ÿnotÿ

 23ÿÿÿeating,ÿnotÿtakingÿcareÿofÿherself.ÿÿEvenÿherÿhygieneÿwentÿ

 24ÿÿÿdown.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkayÿandÿthat'sÿjustÿanÿexample?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 97 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   97
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿaÿtattoo?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿMoe'sÿname.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhoÿaskedÿyouÿtoÿgetÿthat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeÿdid.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhoÿareÿyouÿlivingÿwithÿnow?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMyselfÿandÿmyÿ18-year-oldÿdaughter.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHailey?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿmadeÿupÿwithÿher?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿMayÿIÿhaveÿaÿmoment?ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿRecross.ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿThankÿyou,ÿJudge.ÿÿ

 19ÿÿÿ                         RECROSSÿEXAMINATION

 20ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿcuriousÿaboutÿsomethingÿyouÿsaid.ÿÿYouÿsaidÿthatÿ

 22ÿÿÿyouÿwouldn'tÿsayÿnoÿtoÿBrianÿFolks.ÿÿYouÿwereÿinÿtheÿhabitÿofÿ

 23ÿÿÿsayingÿyes?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿWhatÿwasÿthat?ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYouÿtestifiedÿjustÿaÿminuteÿagoÿthatÿyouÿwouldÿnotÿsayÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 98 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   98
ÿ
    1ÿÿÿnoÿtoÿBrianÿFolks?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿButÿIÿmeanÿyouÿsawÿtheÿpicturesÿthatÿwereÿintroducedÿ

    4ÿÿÿthatÿwereÿtakenÿaroundÿMayÿ22nd,ÿright?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAccordingÿtoÿyourÿtestimonyÿjustÿnowÿthatÿwasÿ17ÿdaysÿ

    7ÿÿÿafterÿyouÿmetÿhim?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿyouÿcouldÿhaveÿsaidÿnoÿthen?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿButÿyouÿdidn't?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿInÿfact,ÿyouÿsentÿpicturesÿlikeÿthatÿtoÿotherÿpeople?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿneverÿdoneÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿTheyÿareÿnotÿ--ÿnotÿpriorÿtoÿthis,ÿno.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿButÿafter?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿwasÿonÿprivateÿwebÿsitesÿonÿFacebookÿwhereÿyouÿ

 19ÿÿÿpostÿpictures,ÿyeah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿsoÿjustÿtalkingÿaboutÿthatÿoneÿandÿyouÿonlyÿknewÿhimÿ

 21ÿÿÿforÿlikeÿ17ÿdaysÿatÿtheÿmostÿyouÿcouldÿhaveÿsaidÿnoÿandÿwalkedÿ

 22ÿÿÿaway?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿisn'tÿthatÿtrueÿofÿtheÿdrugÿdealingÿyouÿcouldÿhaveÿ

 25ÿÿÿsaidÿnoÿandÿwalkedÿaway?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 99 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                   99
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿyouÿmadeÿaÿlotÿofÿ--ÿyouÿweren'tÿanÿaddict?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿyouÿknowÿ--ÿtheÿprosecutorÿaskedÿyouÿwhetherÿwhatÿ

    5ÿÿÿMoeÿgotÿfromÿitÿwasÿsexÿfromÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿButÿdidn'tÿyouÿhaveÿsexÿalsoÿatÿtheÿsameÿtime?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWithÿhim.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿItÿwasÿtwoÿofÿyou,ÿright?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿdidn'tÿMs.ÿM.ÿaskÿyouÿaboutÿhowÿtoÿmakeÿsexÿeasierÿ

 12ÿÿÿbecauseÿsheÿwasÿgoingÿonÿaÿdate?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAgainÿIÿwouldÿaskÿyouÿtoÿnotÿmentionÿlastÿ

 15ÿÿÿnames.ÿÿ

 16ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿ--ÿohÿyeah.ÿÿRight.ÿÿSorry.ÿÿYouÿsaidÿyouÿwereÿ

 18ÿÿÿarrestedÿonÿJulyÿ19thÿandÿyouÿwereÿnervous?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿwasÿarrested.ÿÿIÿwasÿscared.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿwhyÿyouÿlied?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿbeenÿarrestedÿbefore?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNoÿIÿhaven't.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWellÿyouÿwentÿtoÿtheÿpoliceÿonÿtheÿvoyeurismÿcharge?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿwasn'tÿarrestedÿforÿit.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 100 of 228
ÿ
ÿ
ÿ
ÿ                        MandyÿL.                                    100
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿwereÿcharged?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿwasÿchargedÿandÿIÿhadÿaÿweekÿtoÿturnÿmyselfÿintoÿtheÿÿ

    3ÿÿÿpoliceÿdepartment,ÿtheÿjail.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtestifiedÿearlierÿthatÿyouÿliedÿduringÿthatÿ

    5ÿÿÿinterviewÿtoo?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿliedÿinÿtheÿbeginning,ÿyes.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿhaveÿnothingÿfurther.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿThankÿyou.ÿÿYou'reÿ

    9ÿÿÿexcusedÿatÿthisÿpointÿandÿGovernmentÿcallÿtheÿnextÿwitness.ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿYes.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿweÿhaveÿanÿissue.ÿÿWeÿwouldÿlikeÿ

 12ÿÿÿtoÿapproach.ÿ

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 101 of 228
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿ[Benchÿconference].ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿSo,ÿJudge,ÿupÿuntilÿlastÿMondayÿallÿtheÿ

    3ÿÿÿreportsÿthatÿweÿwereÿgivenÿaboutÿherÿsheÿsaidÿwhenÿtheÿdrugsÿ

    4ÿÿÿwereÿstolenÿthatÿBrianÿblamedÿherÿandÿheldÿaÿgunÿtoÿherÿhead.ÿÿ

    5ÿÿÿSoÿlastÿMondayÿweÿgetÿaÿreportÿwhereÿsheÿnowÿsaidÿ--ÿandÿthat'sÿ

    6ÿÿÿwhatÿsheÿsaidÿwhenÿinÿaÿlongÿinterviewÿtoo.ÿÿSoÿnowÿweÿgetÿaÿ

    7ÿÿÿreportÿlastÿMondayÿthatÿsaysÿheÿthoughtÿsheÿstoleÿtheÿdrugsÿsoÿ

    8ÿÿÿheÿwentÿthere,ÿheÿdraggedÿherÿallÿaroundÿtheÿapartment,ÿbeatÿ

    9ÿÿÿherÿup,ÿthrewÿherÿonÿtheÿbed,ÿandÿheÿandÿsomeoneÿelseÿrapedÿ

 10ÿÿÿher,ÿandÿthenÿheÿheldÿaÿgunÿtoÿherÿheadÿlaterÿon.ÿÿSoÿthisÿ

 11ÿÿÿseemsÿlikeÿlateÿnoticeÿtoÿusÿtoÿbeÿtellingÿusÿthat'sÿwhatÿshe'sÿ

 12ÿÿÿsaying.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿWhyÿisÿthatÿlateÿnotice?ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿLastÿMonday.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿYeah,ÿbutÿthatÿwasÿ--ÿIÿmeanÿtheÿnoticeÿ

 16ÿÿÿthatÿyouÿgotÿwasÿsheÿwasÿ--ÿheÿthoughtÿsheÿwasÿtheÿpersonÿwhoÿ

 17ÿÿÿstoleÿtheÿdrugs,ÿright?ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿButÿtheÿGovernmentÿhadÿthatÿforÿ

 19ÿÿÿmonthsÿ--ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿ--ÿandÿdidn'tÿturnÿitÿover.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿWhatÿyou'reÿsayingÿyouÿdidn'tÿknowÿ

 23ÿÿÿanythingÿaboutÿthisÿassault?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿUntilÿlastÿMonday.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 102 of 228
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿWe'reÿnotÿblamingÿtheÿGovernmentÿbecauseÿ

    2ÿÿÿweÿwereÿtoldÿitÿwasÿanÿerror,ÿbutÿyouÿknowÿweÿjustÿdidn'tÿgetÿ

    3ÿÿÿitÿandÿtoÿgetÿitÿaÿweekÿbeforeÿtrialÿnowÿ--ÿwaitÿaÿminuteÿ--ÿweÿ

    4ÿÿÿneverÿknewÿaboutÿthis.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿwhat'sÿtheÿstory?ÿÿ

    6ÿÿÿ          MR.ÿDARROW:ÿÿMary'sÿtestimonyÿ--ÿshe'sÿhereÿtoÿ

    7ÿÿÿdescribeÿgenerallyÿaboutÿsheÿmeetsÿhimÿnotÿuntilÿDecemberÿ2015,ÿ

    8ÿÿÿandÿIÿthinkÿisÿtheÿoneÿpersonÿwhoÿwalkedÿawayÿbesidesÿHannahÿinÿ

    9ÿÿÿFebruaryÿ2016.ÿÿSoÿshe'sÿjustÿtalkingÿaboutÿaÿfewÿmonths.ÿÿHeÿ

 10ÿÿÿhiresÿherÿtoÿbag.ÿÿSheÿdoesÿthat.ÿÿHeÿthenÿhiresÿherÿtoÿsortÿofÿ

 11ÿÿÿrunÿwithÿMandy.ÿÿThat'sÿwhyÿsheÿshowsÿupÿinÿthatÿbust.ÿÿAfterÿ

 12ÿÿÿtheÿstashÿwasÿstolenÿoutÿofÿtheÿcarÿoutsideÿMoeÿdecidedÿthatÿitÿ

 13ÿÿÿwasÿherÿwhoÿwasÿresponsibleÿforÿit,ÿbutÿanywayÿheÿsummonsÿherÿ

 14ÿÿÿtoÿtheÿapartment.ÿÿAtÿtheÿtimeÿMandyÿhadÿgoneÿtoÿtheÿstore.ÿÿ

 15ÿÿÿThisÿisÿwhyÿIÿaskedÿher.ÿÿSheÿwalkedÿoffÿtoÿtheÿstore.ÿÿ

 16ÿÿÿ      Maryÿ--ÿwhatÿhappenedÿtoÿherÿisÿupsettingÿtoÿherÿenoughÿ

 17ÿÿÿsheÿwentÿtoÿtheÿpoliceÿandÿherÿfamilyÿandÿwithÿherÿauntÿandÿmetÿ

 18ÿÿÿwithÿEssexÿPDÿwhereÿsheÿmadeÿaÿstatementÿaboutÿwhatÿwasÿgoingÿ

 19ÿÿÿon,ÿandÿsheÿsaidÿthatÿheÿheldÿaÿgunÿtoÿherÿhead,ÿblamedÿher.ÿÿ

 20ÿÿÿSheÿdidÿnotÿsayÿthatÿheÿrapedÿher.ÿÿWhenÿsheÿwasÿinterviewedÿ

 21ÿÿÿagainÿaboutÿitÿshe'sÿaskedÿ--ÿshe'sÿalsoÿatÿtheÿEssexÿPDÿthen,ÿ

 22ÿÿÿandÿoneÿofÿtheÿguysÿinÿtheÿdepartmentÿandÿsheÿwasÿaskedÿwhyÿ

 23ÿÿÿdidn'tÿyouÿsayÿanythingÿaboutÿthat.ÿÿSheÿsaidÿbecauseÿmyÿauntÿ

 24ÿÿÿwasÿwithÿmeÿandÿIÿdidn'tÿwantÿherÿtoÿknowÿwhatÿhappened.ÿÿNowÿIÿ

 25ÿÿÿknowÿtheÿsecondÿreportÿwentÿoutÿtoÿcounselÿmoreÿrecently.ÿÿIÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 103 of 228
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿdon'tÿknowÿifÿinÿtheÿpastÿseveralÿyearsÿit'sÿbeenÿsentÿtoÿpriorÿ

    2ÿÿÿattorneys.ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿWeÿneverÿhadÿit.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿEvenÿifÿthat'sÿtrue,ÿofÿcourseÿwhenÿaÿ

    5ÿÿÿwitnessÿtestifiesÿourÿpracticeÿisÿtoÿgiveÿitÿoutÿaÿweekÿorÿtwoÿ

    6ÿÿÿinÿadvance.ÿÿTheyÿhaveÿhadÿitÿforÿaÿweek.ÿÿIÿdon'tÿthinkÿsheÿ

    7ÿÿÿshouldÿbeÿbarredÿfromÿtestifyingÿaboutÿit.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿIt'sÿoverlyÿprejudicialÿevenÿifÿit'sÿ

 10ÿÿÿrelevant,ÿbutÿweÿneverÿ--ÿweÿweren'tÿableÿtoÿinvestigateÿit.ÿÿ

 11ÿÿÿYouÿknowÿwe'reÿtryingÿtoÿgetÿreadyÿforÿtrial,ÿthisÿpopsÿup,ÿ

 12ÿÿÿyou'reÿworkingÿonÿaÿmillionÿotherÿthings,ÿandÿthisÿinterviewÿ

 13ÿÿÿtookÿplaceÿIÿthinkÿaÿlongÿtimeÿagoÿandÿtheyÿjustÿneverÿsentÿitÿ

 14ÿÿÿtoÿus.ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿTheyÿdidn'tÿsendÿitÿtoÿme.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿThisÿisÿEssexÿPD?ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿYes.ÿÿ

 18ÿÿÿ            MS.ÿSEN:ÿÿNoÿIÿthinkÿthisÿisÿtheÿfirstÿinterviewÿsheÿ

 19ÿÿÿgaveÿwasÿrecordedÿandÿtranscribedÿbyÿtheÿEssexÿPoliceÿ

 20ÿÿÿDepartment,ÿandÿthisÿsecondÿoneÿIÿthinkÿwasÿaÿprofferÿreportÿbyÿ

 21ÿÿÿlawÿenforcementÿwithÿtheÿU.S.ÿAttorneys.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿWhenÿwasÿthat?ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿMs.ÿSenÿisÿcorrect.ÿÿIÿdon'tÿ

 24ÿÿÿknow.ÿÿItÿwas,ÿI'mÿguessing,ÿ2017/18,ÿsomewhereÿinÿthere.ÿÿIÿ

 25ÿÿÿwasn'tÿpresentÿforÿit.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 104 of 228
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿAllÿright,ÿandÿsoÿtheÿdisclosureÿwasÿnotÿ

    2ÿÿÿmadeÿuntilÿlastÿweek?ÿÿOkay.ÿÿI'mÿgoingÿtoÿletÿtheÿjuryÿgoÿandÿ

    3ÿÿÿ--ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿIÿcanÿcheckÿwithÿmyÿteamÿwhetherÿthatÿ

    5ÿÿÿwasÿtheÿfirstÿtime.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿCanÿweÿdoÿitÿrightÿafterÿlunch?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿAllÿright,ÿandÿcanÿyouÿcheckÿtoÿseeÿifÿ

    8ÿÿÿyouÿhaveÿanyÿdisclosuresÿtoÿtheÿdefenseÿbackÿwithÿtheÿinitialÿ

    9ÿÿÿstatement?ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿWeÿactuallyÿgotÿanÿe-mailÿfromÿU.S.ÿ

 11ÿÿÿAttorneyÿsayingÿsorryÿthereÿwasÿaÿmistakeÿandÿweÿdidn'tÿgetÿ

 12ÿÿÿthisÿtoÿyou.ÿÿ

 13ÿÿÿ            MS.ÿSEN:ÿÿItÿwasÿ--ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿWasÿitÿfromÿKaren?ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿYes.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿHowÿaboutÿkeepÿgoingÿforÿ10ÿminutes?ÿÿ

 17ÿÿÿYou'reÿnotÿgoingÿtoÿgetÿintoÿthisÿforÿ10ÿminutes?ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿNo.ÿÿI'mÿhopingÿshe'sÿhere,ÿbutÿIÿthinkÿ

 19ÿÿÿsheÿprobablyÿis.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿDoÿyouÿwantÿmeÿtoÿfindÿoutÿbeforeÿweÿ

 22ÿÿÿresume?ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿYouÿneedÿtoÿfindÿher,ÿgetÿherÿonÿtheÿ

 24ÿÿÿstandÿandÿstartÿandÿletÿthemÿgoÿatÿ12.ÿÿThenÿyouÿgotÿaÿperiodÿ

 25ÿÿÿofÿtimeÿtoÿfigureÿoutÿexactlyÿwhatÿhappened.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 105 of 228
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿOkay.ÿÿThankÿyou,ÿJudge.ÿÿ

    2ÿÿÿ[Endÿofÿbenchÿconference]ÿ

    3

    4

    5

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 106 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ           THEÿCOURT:ÿÿOkay.ÿÿGovernmentÿwantÿtoÿcallÿtheÿnextÿ

    2ÿÿÿwitness.ÿÿ

    3ÿÿÿ           MR.ÿDARROW:ÿÿYes.ÿÿWeÿcallÿMaryÿP.ÿandÿcanÿweÿswitchÿ

    4ÿÿÿfromÿtheÿElmoÿbackÿtoÿtheÿdigitalÿplease?ÿÿThanks.ÿÿ

    5ÿÿÿ           DEPUTYÿCLERK:ÿÿPleaseÿcomeÿforward,ÿma'am,ÿtoÿbeÿ

    6ÿÿÿsworn.ÿÿYouÿcanÿcomeÿrightÿupÿtoÿtheÿpodium,ÿandÿwouldÿyouÿ

    7ÿÿÿraiseÿyourÿright-hand.ÿ

    8ÿÿÿMARYÿP.,

    9ÿÿÿ    Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 10ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿGoodÿmorning.ÿÿThankÿyouÿforÿbeingÿ

 11ÿÿÿhereÿandÿifÿyouÿcouldÿtakeÿyourÿseatÿrightÿthere.ÿÿOkay.ÿÿ

 12ÿÿÿ                          DIRECTÿEXAMINATION

 13ÿÿÿBYÿMR.ÿDARROW:ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿGoodÿmorning.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿHello.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿdon'tÿlookÿtooÿhappyÿtoÿbeÿhere.ÿÿ

 17ÿÿÿ             THEÿCOURT:ÿÿCanÿIÿjustÿ--ÿallÿright.ÿÿAreÿyouÿallÿ

 18ÿÿÿright?ÿÿJustÿit'sÿreallyÿimportantÿthatÿyouÿspeakÿupÿandÿspeakÿ

 19ÿÿÿrightÿintoÿtheÿmicrophone.ÿÿOkay.ÿÿ

 20ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿyourÿnameÿMary?ÿÿDoesÿyourÿlastÿnameÿstartÿ

 22ÿÿÿwithÿP?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿLet'sÿjustÿtryÿandÿgoÿalongÿslowlyÿhere,ÿokay.ÿÿMary,ÿ

 25ÿÿÿwe'reÿonÿaÿfirstÿnameÿbasisÿwithÿotherÿyoungÿwomenÿinvolvedÿsoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 107 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿdon'tÿmentionÿanyÿlastÿnames.ÿÿOkay?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿLetÿmeÿstartÿbyÿaskingÿyouÿtoÿintroduceÿ

    4ÿÿÿyourselfÿtoÿtheÿjuryÿandÿtellÿthemÿwhereÿyouÿwereÿbornÿandÿ

    5ÿÿÿraised?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwasÿbornÿinÿBurlington,ÿVermont.ÿÿIÿwasÿraisedÿinÿ

    7ÿÿÿFairfax.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwereÿyouÿraisedÿbyÿyourÿparents?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwasÿraisedÿbyÿmyÿauntÿandÿmyÿfatherÿwasÿableÿtoÿshareÿ

 10ÿÿÿcustody.ÿÿIÿhaveÿvisitationsÿtowardsÿmyÿrealÿmotherÿTracy.ÿÿWeÿ

 11ÿÿÿgotÿtakenÿawayÿfromÿherÿ--ÿmeÿandÿmyÿsisterÿbothÿdid.ÿÿSheÿwasÿ

 12ÿÿÿabusive.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿIÿapologizeÿforÿinterrupting,ÿbutÿI'mÿjustÿ

 14ÿÿÿgoingÿtoÿ--ÿwe'reÿgoingÿtoÿtakeÿthisÿinÿpieces.ÿÿOkay.ÿÿSoÿyouÿ

 15ÿÿÿwereÿbornÿinÿBurlingtonÿraisedÿinÿFairfax?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿraisedÿbyÿyourÿauntÿandÿyourÿdad?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheyÿbothÿsharedÿcustody.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿyouÿwereÿjustÿsayingÿthatÿvisitationÿandÿ

 20ÿÿÿyourÿmotherÿ--ÿthereÿwasÿaÿproblem?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿSheÿleftÿus.ÿÿSheÿwasÿhighlyÿabusive.ÿÿLeftÿusÿinÿ

 22ÿÿÿanÿabandonedÿbuilding.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿdidÿsheÿloseÿcustody?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwasÿitÿyourÿAuntÿTammyÿthatÿhadÿanÿimportantÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 108 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿroleÿinÿraisingÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿShe'sÿlikeÿmyÿmother,ÿyes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿhowÿlongÿwereÿyouÿwithÿyourÿdad?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿUntilÿIÿwasÿ7.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿisÿyourÿdad?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHe'sÿinÿprisonÿforÿ145ÿyearsÿforÿfourÿcountsÿforÿfirstÿ

    7ÿÿÿdegreeÿmurder.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhenÿisÿtheÿlastÿtimeÿyouÿsawÿhim?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿ20ÿyearsÿago.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿaboutÿyourÿmom?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdon'tÿspeakÿtoÿher.ÿÿIÿwantÿnothingÿtoÿdoÿwithÿher.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿwhenÿyouÿwereÿyoung,ÿMary,ÿdidÿyouÿ

 13ÿÿÿstartÿtakingÿdrugs?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAboutÿhowÿoldÿwereÿyou?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿwasÿ13.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdrugsÿdidÿyouÿstartÿoutÿwith?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿStartedÿoutÿasÿpills,ÿpot,ÿandÿthenÿitÿraisedÿupÿuntilÿ

 19ÿÿÿheroinÿandÿcrack.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAroundÿwhenÿwasÿitÿthatÿyouÿstartedÿtakingÿheroinÿ

 21ÿÿÿandÿcrack?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿInÿmyÿearlyÿ20's.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿEarlyÿ20's?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYesÿIÿbelieveÿso.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿhowÿfarÿdidÿyouÿgetÿinÿschool?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 109 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿ11thÿgrade.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿoldÿdoÿyouÿthinkÿyouÿwereÿ--ÿatÿsomeÿpointÿdidÿyouÿ

    3ÿÿÿbecomeÿaddictedÿtoÿheroin?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿFirstÿtimeÿIÿeverÿtriedÿit,ÿyes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿthatÿhappenedÿprettyÿquickly?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿaboutÿhowÿoldÿwereÿyouÿthen?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwasÿinÿmyÿ20's.ÿÿIÿreallyÿwouldn'tÿ--ÿIÿdon'tÿrememberÿ

    9ÿÿÿtheÿage.ÿÿIÿjustÿknowÿitÿwasÿinÿmyÿ20's.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿAtÿsomeÿpointÿdidÿyouÿmeetÿaÿmanÿnamedÿBrianÿ

 11ÿÿÿFolks?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿnameÿdidÿheÿuseÿwhenÿyouÿknewÿhim?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMoetÿHart.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿMoet?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMoetÿHart,ÿyes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAroundÿwhenÿwasÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿDecember.ÿÿEarlyÿDecember.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOfÿwhatÿyear?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿwantÿtoÿsayÿ2016ÿorÿso.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿthinkÿtheÿthingsÿwe'reÿtalkingÿaboutÿwereÿallÿ

 22ÿÿÿoverÿbyÿmidÿ2016ÿsoÿitÿmightÿhaveÿbeenÿbeforeÿthat.ÿÿDoÿyouÿ

 23ÿÿÿrememberÿwhetherÿitÿwasÿtheÿyearÿbeforeÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHonestlyÿit'sÿhardÿtoÿremember.ÿÿIÿjustÿknowÿitÿwasÿcoldÿ

 25ÿÿÿout.ÿÿItÿwasÿsnowyÿsoÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 110 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿwhatÿtimeÿofÿyearÿitÿwas?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿDecember.ÿÿIÿreallyÿdoÿbelieveÿitÿwasÿDecember.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDecember?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿDecember,ÿyes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhoÿintroducedÿyouÿtoÿhim?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿSelena.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhoÿisÿSelena?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMyÿcousin.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿYourÿcousin?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿdidÿyouÿfirstÿmeetÿMoet?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿSelenaÿknewÿIÿhadÿ--ÿIÿwasÿwithdrawingÿfromÿheroinÿsoÿ

 13ÿÿÿsheÿcalledÿhim,ÿandÿhimÿandÿMandyÿcameÿoverÿtoÿherÿhouseÿonÿ

 14ÿÿÿNorthÿAvenueÿandÿIÿgotÿinÿtheÿcarÿwithÿhimÿandÿmetÿhimÿinÿtheÿ

 15ÿÿÿcar.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYou'reÿdoingÿfine.ÿÿDidÿyouÿsayÿyouÿwereÿwithdrawingÿ

 17ÿÿÿfromÿheroin?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhat'sÿthatÿfeelÿlike?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTheÿworstÿthingÿtoÿgoÿthrough.ÿÿYou'reÿpuking,ÿyouÿhaveÿ

 21ÿÿÿ--ÿyou'reÿpuking,ÿyou'reÿshaking,ÿyou'reÿcold,ÿyouÿfeelÿlikeÿ

 22ÿÿÿyou'reÿgoingÿtoÿdie.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhereÿ--ÿyouÿgaveÿtheÿaddressÿofÿtheÿ

 24ÿÿÿmeeting.ÿÿWasÿthisÿnearÿyourÿcousin'sÿhouse?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿmetÿhimÿatÿmyÿcousin'sÿhouseÿbecauseÿsheÿcalledÿhimÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 111 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿandÿtheyÿdroveÿoverÿthere.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿheÿcameÿover?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes,ÿbutÿheÿstayedÿoutÿinÿtheÿcar.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHeÿstayedÿoutÿinÿtheÿcarÿandÿMandyÿwentÿupÿinÿtheÿhouse.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhatÿdidÿyouÿdo?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿSelenaÿexplainedÿeverything.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿJustÿbackingÿupÿforÿaÿmomentÿasÿIÿ

    9ÿÿÿunderstandÿcorrectlyÿMoet'sÿinÿtheÿcarÿ--ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿ--ÿoutÿonÿtheÿstreet?ÿÿMandyÿgoesÿupÿtoÿseeÿSelena.ÿÿ

 12ÿÿÿWhatÿdoÿyouÿdo?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿI'mÿsittingÿinÿtheÿhouse.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿdidÿyouÿmeetÿMoe?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWhenÿIÿwentÿoutside.ÿÿAfterÿtheyÿwereÿdoneÿtalkingÿIÿ

 16ÿÿÿwentÿoutside,ÿgotÿinÿtheÿcar.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿandÿMoetÿwereÿinÿtheÿcar?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿaÿconversationÿwithÿhim?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWasÿthisÿwhileÿyouÿwereÿstillÿinÿtheÿwithdrawalÿyouÿwereÿ

 22ÿÿÿtalkingÿabout?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿheÿofferÿyouÿaÿjob?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 112 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿjobÿdidÿheÿofferÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAtÿfirstÿitÿwasÿtoÿgoÿoverÿbagÿupÿforÿhimÿandÿdoÿstuffÿ

    3ÿÿÿlikeÿthat.ÿÿEverythingÿwasÿgoingÿgood,ÿandÿthenÿ--ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿIÿapologize.ÿÿI'mÿsorryÿtoÿinterrupt,ÿbutÿIÿjustÿ

    5ÿÿÿwantÿtoÿtakeÿaÿlittleÿstepÿatÿaÿtime.ÿÿOkay.ÿÿSoÿheÿofferedÿyouÿ

    6ÿÿÿaÿjobÿyouÿsaidÿbagging,ÿbaggingÿup?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿthatÿmean?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwouldÿhaveÿtoÿcutÿupÿtheÿheroinÿandÿtheÿcrack,ÿputÿ

 10ÿÿÿthemÿinÿtheirÿbags,ÿeverythingÿlikeÿthat,ÿandÿthenÿafterÿIÿwasÿ

 11ÿÿÿdoneÿheÿwouldÿthrowÿmeÿaÿcoupleÿhundredÿdollars,ÿaÿfewÿbuns,ÿ

 12ÿÿÿandÿaÿcoupleÿofÿpiecesÿofÿcrack.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿYouÿsayÿyouÿwouldÿgetÿthatÿafterÿyouÿwereÿdone?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAfterÿIÿwasÿdone.ÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhatÿaboutÿifÿyou'reÿinÿwithdrawal?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaidÿatÿfirst,ÿyouÿknow,ÿbeginningÿofÿmeÿdoingÿ

 17ÿÿÿthisÿstuffÿwithÿhimÿeverythingÿwasÿgoingÿgreatÿandÿthenÿ--ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿthenÿ--ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿItÿisÿaÿlittleÿbitÿpastÿ12.ÿÿ

 20ÿÿÿWhyÿdon'tÿweÿtakeÿaÿbreakÿatÿthisÿpoint.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWeÿtakeÿaÿbreak,ÿtakeÿourÿ

 23ÿÿÿnoonÿbreak,ÿandÿlet'sÿreconveneÿatÿ1:15ÿandÿIÿwouldÿlikeÿtoÿseeÿ

 24ÿÿÿcounselÿatÿ1ÿo'clock.ÿÿAllÿright.ÿÿ

 25ÿÿÿ[Recessÿ12ÿp.m.ÿ-ÿ1:05ÿp.m.]

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 113 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ[Theÿfollowingÿoccurredÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresent]

    2ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿThisÿisÿtheÿafternoon.ÿÿTheÿ

    3ÿÿÿdefenseÿhadÿraisedÿanÿobjectionÿtoÿpartsÿofÿtheÿtestimonyÿofÿ

    4ÿÿÿtheÿcurrentÿwitness.ÿÿTheÿGovernmentÿwasÿgoingÿtoÿlookÿintoÿ

    5ÿÿÿdisclosuresÿofÿanÿallegedÿsexualÿassault.ÿÿCanÿyouÿtellÿmeÿwhatÿ

    6ÿÿÿwasÿdisclosedÿtoÿtheÿdefense?ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿToÿtheÿbestÿofÿmyÿunderstanding,ÿYourÿ

    8ÿÿÿHonor,ÿwhenÿtheÿtrialÿwasÿscheduledÿforÿaboutÿaÿyearÿago,ÿIÿ

    9ÿÿÿthinkÿitÿwasÿAprilÿorÿMayÿinÿfrontÿofÿJudgeÿCrawford,ÿduringÿaÿ

 10ÿÿÿprepÿsessionÿwithÿMaryÿP.ÿsheÿsaidÿthatÿinÿadditionÿtoÿbeingÿ

 11ÿÿÿthreatenedÿwithÿaÿgunÿwhenÿtheÿdefendantÿsuspectedÿherÿofÿ

 12ÿÿÿstealingÿtheÿdrugsÿfromÿtheÿcarÿsheÿwasÿraped.ÿÿSheÿwasÿaskedÿ

 13ÿÿÿwellÿwhyÿdidn'tÿyouÿsayÿthatÿwhenÿyouÿwereÿinterviewedÿearlier,ÿ

 14ÿÿÿandÿsheÿsaidÿbecauseÿmyÿauntÿwasÿthereÿandÿanotherÿfamilyÿ

 15ÿÿÿmemberÿandÿIÿdidn'tÿwantÿthemÿtoÿknowÿwhatÿhappenedÿtoÿme.ÿÿSoÿ

 16ÿÿÿevenÿthoughÿitÿwasÿaÿprepÿsessionÿbecauseÿitÿwasÿaÿ

 17ÿÿÿcontradictoryÿstoryÿitÿwasÿwrittenÿupÿinÿaÿsense.ÿÿTrialÿwasÿ

 18ÿÿÿthenÿcontinued,ÿtheÿmatterÿwasÿtransferredÿtoÿyou,ÿandÿitÿ

 19ÿÿÿappearsÿthatÿbyÿGovernmentÿoversightÿthatÿ6ÿwasÿnotÿdisclosedÿ

 20ÿÿÿuntil,ÿasÿcounselÿmentioned,ÿfairlyÿrecently.ÿÿSoÿthat'sÿtheÿ

 21ÿÿÿfacts.ÿÿ

 22ÿÿÿ      IÿtookÿaÿlookÿatÿtheÿJencksÿActÿ3500ÿandÿFederalÿRuleÿ

 23ÿÿÿCriminalÿProcedureÿ26.2,ÿbothÿhavingÿtoÿdoÿwithÿtheÿproductionÿ

 24ÿÿÿofÿwitnessÿstatementsÿandÿtheÿtimingÿthereof,ÿandÿtheyÿbothÿsayÿ

 25ÿÿÿafterÿaÿwitnessÿotherÿthanÿdefendantÿhasÿtestifiedÿonÿdirectÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 114 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿexaminationÿthereÿhasÿtoÿbeÿthisÿdisclosure.ÿÿNowÿofÿcourseÿ

    2ÿÿÿit'sÿtheÿpracticeÿinÿVermontÿforÿtheÿU.S.A.O.ÿtoÿmakeÿthoseÿ

    3ÿÿÿdisclosuresÿwellÿbeforeÿthat;ÿyouÿknow,ÿaÿweek,ÿsometimesÿtwoÿ

    4ÿÿÿweeksÿbeforeÿtrialÿdepending.ÿÿSoÿweÿregretÿtheÿlateÿdisclosureÿ

    5ÿÿÿofÿtheÿ--ÿthatÿsecondÿDEAÿ6ÿinÿwhichÿthatÿmatterÿisÿdiscussed,ÿ

    6ÿÿÿhowever,ÿyouÿknowÿweÿwereÿnotÿobligatedÿbyÿlawÿtoÿmakeÿthatÿ

    7ÿÿÿdisclosureÿearly.ÿÿ

    8ÿÿÿ    CounselÿhasÿhadÿMaryÿP.ÿonÿtheÿwitnessÿlistÿforÿaÿlongÿ

    9ÿÿÿtimeÿandÿalsoÿcounselÿcouldÿhaveÿbroughtÿthisÿupÿbefore,ÿyouÿ

 10ÿÿÿknow,ÿMaryÿP.ÿisÿactuallyÿonÿtheÿstandÿsoÿthatÿweÿcouldÿhave,ÿ

 11ÿÿÿyouÿknow,ÿmaybeÿreshuffledÿherÿinÿtheÿorderÿorÿsomething.ÿÿIt'sÿ

 12ÿÿÿsortÿofÿbroughtÿupÿatÿtheÿveryÿlastÿminute.ÿÿWeÿdon'tÿthinkÿtheÿ

 13ÿÿÿtestimonyÿshouldÿbeÿexcluded.ÿÿPartÿofÿtheÿreasonÿforÿthatÿis,ÿ

 14ÿÿÿyouÿknow,ÿtheÿtestimonyÿofÿMandyÿaboutÿaÿrapeÿhasÿbeenÿ

 15ÿÿÿexcluded.ÿÿNowÿthere'sÿtestimonyÿbyÿMaryÿaboutÿaÿrape.ÿÿIt'sÿ

 16ÿÿÿourÿimpressionÿthatÿtheÿdefendantÿhadÿessentiallyÿweaponizedÿ

 17ÿÿÿrapeÿandÿusedÿitÿtoÿpenalizeÿtheÿyoungÿwomenÿwhoÿdispleasedÿ

 18ÿÿÿhim,ÿandÿweÿthinkÿthat'sÿprettyÿcoreÿevidenceÿforÿourÿcaseÿsoÿ

 19ÿÿÿweÿhopeÿyouÿwon'tÿalsoÿexcludeÿthis.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿMr.ÿKaplan.ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿregardlessÿofÿwhatÿtheÿJencksÿActÿ

 22ÿÿÿsaysÿthisÿCourtÿissuedÿanÿorderÿandÿtheÿorderÿwasÿthatÿallÿ

 23ÿÿÿJencksÿbeÿdisclosedÿbyÿAprilÿ5thÿandÿtheÿGovernmentÿagreed.ÿÿIÿ

 24ÿÿÿmeanÿtheyÿneverÿsaidÿwellÿtheÿJencksÿActÿsaysÿsomethingÿ

 25ÿÿÿdifferentÿwe'reÿgoingÿtoÿgoÿwithÿtheÿJencksÿAct.ÿÿThatÿwasÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 115 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿorder.ÿÿWeÿgotÿtheÿorder,ÿweÿfiledÿmotionsÿinÿlimine,ÿandÿthisÿ

    2ÿÿÿinterviewÿtookÿplaceÿonÿMarchÿ27,ÿ2018.ÿÿSoÿweÿreceivedÿitÿthisÿ

    3ÿÿÿMonday,ÿlikeÿoneÿdayÿbeforeÿtrial,ÿandÿIÿunderstandÿmaybeÿweÿ

    4ÿÿÿcouldÿhaveÿraisedÿthisÿearlier,ÿbutÿweÿhadÿotherÿthingsÿtoÿdo.ÿÿ

    5ÿÿÿWeÿhadÿtheÿjuryÿdrawÿthatÿtookÿtwoÿdaysÿandÿthenÿweÿhadÿaÿveryÿ

    6ÿÿÿcomplicatedÿwitnessÿinÿMandyÿL.ÿgettingÿreadyÿtoÿtestify.ÿÿYouÿ

    7ÿÿÿsortÿofÿgetÿtoÿtheseÿthingsÿwhenÿyouÿcanÿduringÿtrial.ÿÿSoÿIÿ

    8ÿÿÿdon'tÿthinkÿthatÿweÿdelayedÿthisÿbyÿanyÿmeans,ÿandÿthisÿisÿ

    9ÿÿÿextremely,ÿextremelyÿincriminatingÿevidenceÿandÿweÿshouldÿhaveÿ

 10ÿÿÿhadÿtimeÿtoÿthinkÿaboutÿit,ÿprepare,ÿmaybeÿsendÿoutÿanÿ

 11ÿÿÿinvestigator,ÿtalkÿtoÿotherÿpeople,ÿthereÿwereÿtwoÿotherÿpeopleÿ

 12ÿÿÿinÿtheÿroom,ÿandÿsoÿevenÿifÿtheÿCourtÿfindsÿthatÿitÿshouldÿbeÿ

 13ÿÿÿallowed,ÿIÿthinkÿtheÿprobativeÿvalueÿofÿitÿisÿoutweighedÿbyÿtheÿ

 14ÿÿÿprejudiceÿtoÿourÿclient.ÿÿShe'sÿalreadyÿtestifyingÿheÿheldÿaÿ

 15ÿÿÿgunÿtoÿherÿheadÿandÿsheÿwaitsÿwellÿoverÿaÿmonthÿtoÿdiscloseÿ

 16ÿÿÿthisÿtoÿtheÿGovernment.ÿÿIt'sÿdisclosedÿinÿanotherÿprofferÿ

 17ÿÿÿsessionÿinÿthisÿcase.ÿÿIt'sÿalwaysÿmoreÿandÿmoreÿaddedÿeveryÿ

 18ÿÿÿtimeÿthere'sÿaÿprofferÿsession,ÿandÿIÿjustÿthinkÿthatÿit'sÿ

 19ÿÿÿoverlyÿprejudicial,ÿbutÿIÿjustÿthinkÿifÿtheÿCourtÿisÿgoingÿtoÿ

 20ÿÿÿissueÿanÿorder,ÿthatÿitÿshouldÿmeanÿsomethingÿandÿinÿthisÿ

 21ÿÿÿparticularÿcaseÿtheÿorderÿwasÿAprilÿ5th.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿtellÿmeÿagainÿwhenÿwasÿtheÿ

 23ÿÿÿactualÿdisclosureÿofÿthisÿtestimony?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿMonday.ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿcounselÿisÿright.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 116 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿItÿarrivedÿonÿMonday.ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿYesÿandÿalsoÿasÿtoÿtheÿsuggestionÿwe'reÿ

    3ÿÿÿviolatingÿanÿorderÿwe'reÿtryingÿtoÿ--ÿweÿthoughtÿweÿgotÿaÿ

    4ÿÿÿgiglioÿorder.ÿÿItÿisÿtheÿcase?

    5ÿÿÿ          MS.ÿSAVNER:ÿÿIt'sÿdocketÿnumberÿ342ÿwasÿthatÿallÿ

    6ÿÿÿgiglioÿmaterialÿbeÿdisclosedÿbyÿAprilÿ5thÿnotÿJencks.ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿIÿthinkÿyouÿknowÿeverythingÿaboutÿit.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿthat'sÿgiglioÿmaterial.ÿÿIt'sÿ

    9ÿÿÿnotÿJencksÿActÿmaterial?ÿÿ

 10ÿÿÿ            MS.ÿSEN:ÿÿCorrect.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWellÿIÿappreciateÿthatÿdefenseÿhasÿ

 12ÿÿÿbeenÿputÿinÿaÿreallyÿdifficultÿspotÿhere,ÿalthough,ÿyouÿknow,ÿ

 13ÿÿÿfranklyÿtheÿJencksÿActÿdidn'tÿrequireÿunderÿtheÿtermsÿofÿtheÿ

 14ÿÿÿActÿforÿdisclosureÿuntilÿafterÿtheÿwitnessÿtestified.ÿÿNextÿ

 15ÿÿÿthereÿisÿnoÿintentionalÿviolationÿhereÿbyÿtheÿGovernment.ÿÿThisÿ

 16ÿÿÿcaseÿinvolvedÿtheÿtransferÿofÿtheÿprosecutionÿfromÿanÿassistantÿ

 17ÿÿÿwhoÿleftÿandÿreplacedÿbyÿanotherÿassistantÿfairlyÿrecently.ÿÿ

 18ÿÿÿThereÿisÿnoÿsuggestionÿthatÿthisÿmaterialÿwasÿomittedÿ

 19ÿÿÿintentionallyÿinÿtheÿtransitionÿtoÿnewÿcounsel.ÿÿInÿfact,ÿtheÿ

 20ÿÿÿnewÿcounselÿisÿtheÿpersonÿwhoÿisÿinterviewingÿthisÿparticularÿ

 21ÿÿÿwitness.ÿÿItÿwasÿnotÿdisclosedÿbyÿ--ÿitÿwasÿnotÿunderstoodÿbyÿ

 22ÿÿÿtheÿGovernmentÿuntilÿthisÿMondayÿwhenÿallÿofÿaÿsuddenÿthatÿ

 23ÿÿÿmaterialÿwasÿpromptlyÿsentÿtoÿtheÿdefense.ÿÿ

 24ÿÿÿ      TheÿCourtÿisÿgoingÿtoÿpermitÿtheÿtestimony.ÿÿItÿisÿhighlyÿ

 25ÿÿÿprobative,ÿextraordinarilyÿprobative,ÿandÿitÿoutweighsÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 117 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿprejudicialÿimpact.ÿÿNowÿifÿtheÿdefenseÿneedsÿsomeÿadditionalÿ

    2ÿÿÿtimeÿforÿtheÿconductÿofÿcrossÿexamination,ÿIÿwouldÿlistenÿtoÿ

    3ÿÿÿthatÿrequest,ÿbutÿinÿlightÿofÿtheÿsignificanceÿofÿthisÿ

    4ÿÿÿtestimonyÿandÿtheÿlackÿofÿitÿbeingÿdeliberatelyÿkeptÿfromÿtheÿ

    5ÿÿÿdefense,ÿI'mÿgoingÿtoÿpermitÿtheÿintroductionÿofÿtheÿallegedÿ

    6ÿÿÿassaultÿ--ÿsexualÿassaultÿofÿMaryÿP.ÿÿNowÿI'mÿgoingÿtoÿtakeÿaÿ

    7ÿÿÿrecessÿatÿthisÿpoint.ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿifÿyouÿcouldÿjustÿnoteÿourÿ

    9ÿÿÿobjection,ÿandÿIÿthinkÿIÿwillÿneedÿsomeÿtimeÿafterÿsheÿ

 10ÿÿÿtestifiesÿtoÿdiscussÿthisÿwithÿmyÿclient.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿThankÿyou.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿHowÿlongÿwasÿsheÿgoingÿtoÿtestify?ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿShe'sÿnotÿaÿveryÿlongÿwitness,ÿYourÿ

 15ÿÿÿHonor.ÿÿWeÿwereÿtryingÿtoÿsortÿthatÿout.ÿÿI'mÿthinkingÿmaybeÿ--ÿ

 16ÿÿÿwellÿI'mÿhopingÿsheÿwillÿpickÿupÿaÿlittleÿbit.ÿÿWe'reÿkindÿofÿ

 17ÿÿÿdraggingÿatÿtheÿoutset,ÿbutÿanÿhourÿmaybeÿonÿdirect.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿWe'llÿtakeÿaÿbriefÿ

 19ÿÿÿrecessÿatÿtheÿcloseÿofÿherÿtestimony.ÿÿDefendantÿshouldÿhaveÿanÿ

 20ÿÿÿopportunityÿtoÿspeakÿwithÿMr.ÿKaplan,ÿandÿokay.ÿÿ

 21ÿÿÿ[Recessÿ1:14ÿ-ÿ1:17ÿp.m.ÿÿTheÿfollowingÿoccurredÿinÿopenÿcourtÿ

 22ÿÿÿwithÿtheÿjuryÿpresent]ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWitnessÿwantÿtoÿreturnÿtoÿtheÿ

 24ÿÿÿwitnessÿstand?ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿYes,ÿYourÿHonor.ÿÿYourÿHonor,ÿmayÿIÿgo?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 118 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿYes,ÿthat'sÿfine.ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:

    3ÿÿÿQ.ÿÿÿÿÿMary,ÿwelcomeÿback.ÿÿYou'reÿstillÿunderÿoath.ÿÿOkay.ÿÿ

    4ÿÿÿWe'reÿgoingÿtoÿpickÿupÿwhereÿweÿleftÿoff.ÿÿYouÿhadÿtoldÿusÿthatÿ

    5ÿÿÿwhenÿyouÿfirstÿstartedÿworkingÿforÿ--ÿisÿitÿMoeÿorÿMoet?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIt'sÿeither/orÿMoeÿorÿMoet.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿfirstÿstartedÿworkingÿforÿhimÿitÿwasÿ

    8ÿÿÿbagging?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿyouÿwereÿtellingÿusÿaboutÿtheÿfirstÿtimeÿ

 11ÿÿÿthatÿyouÿbagged?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿsayÿwhereÿthatÿwas?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿwasÿIÿthinkÿMarty's.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿMarty'sÿhouse?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿbrickÿhouse?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿhaveÿaÿmoment?ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿYes.

 21ÿÿÿBYÿMR.ÿDARROW:

 22ÿÿÿQ.ÿÿÿÿÿWe'reÿgoingÿtoÿpullÿupÿGovernment'sÿ98ÿwhichÿisÿaÿ

 23ÿÿÿphotograph.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿCanÿyouÿtellÿusÿifÿyouÿrecognizeÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 119 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿThatÿisÿMarty'sÿhouseÿ--ÿUncleÿMarty'sÿhouse.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿplaceÿyou'reÿtalkingÿabout?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿgoÿoverÿtoÿMarty'sÿhouseÿandÿtellÿusÿwhatÿ

    5ÿÿÿhappensÿoverÿthere?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿWeÿwentÿintoÿaÿroomÿandÿBrianÿpullsÿoutÿtheÿdrugs,ÿtheÿ

    7ÿÿÿheroin,ÿbreaksÿoffÿsome,ÿputsÿitÿonÿaÿscale.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkayÿandÿlet'sÿpauseÿrightÿthereÿforÿaÿsecond.ÿÿYouÿsaidÿ

    9ÿÿÿyouÿgoÿintoÿaÿroom?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAtÿMarty'sÿhouse?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿMoeÿorÿMoetÿorÿBrianÿwhatÿdoesÿheÿcomeÿoutÿwith?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAÿbrickÿofÿheroin.ÿÿHeÿbreaksÿoffÿaÿpiece,ÿheÿputÿitÿonÿ

 15ÿÿÿtheÿscale,ÿandÿthenÿweÿstartÿcuttingÿitÿupÿuntilÿit'sÿfine.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿisÿitÿjustÿheroinÿorÿwereÿyouÿgoingÿ--ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿThereÿwasÿcrackÿasÿwell.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCrackÿcocaine?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿCrack,ÿyes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿcomesÿoutÿwithÿsomeÿheroin,ÿputsÿitÿonÿtheÿscale,ÿandÿ

 21ÿÿÿthenÿwhereÿdoesÿitÿgo?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿWeÿleaveÿitÿonÿaÿroundÿ--ÿitÿwasÿlikeÿaÿcuttingÿboardÿ

 23ÿÿÿtypeÿofÿthingÿandÿitÿwasÿroundÿandÿweÿcutÿitÿupÿwithÿaÿbladeÿ

 24ÿÿÿandÿeverythingÿandÿthenÿweÿseparateÿeverythingÿandÿthenÿweÿputÿ

 25ÿÿÿthemÿinÿtheÿtickets,ÿweÿfoldedÿthemÿup,ÿwrapÿthemÿup,ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 120 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿrubberbands,ÿandÿthenÿweÿleaveÿthemÿoffÿtoÿtheÿside,ÿandÿthenÿ

    2ÿÿÿtheÿtinyÿlittleÿblueÿbagsÿorÿgreenÿbagsÿthatÿwouldÿbeÿcrackÿandÿ

    3ÿÿÿweÿwouldÿcutÿthatÿupÿinto,ÿyouÿknow,ÿpiecesÿwhereÿweÿcouldÿfitÿ

    4ÿÿÿthemÿintoÿtheÿbag.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThatÿwasÿaÿgoodÿdescription,ÿbutÿI'mÿgoingÿtoÿaskÿ

    6ÿÿÿyouÿaÿcoupleÿfollowups.ÿÿYouÿusedÿtheÿwordÿticket?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿAÿticketÿisÿjustÿaÿlongÿpieceÿofÿwhiteÿpaperÿthatÿ

    8ÿÿÿhonestlyÿlooksÿlikeÿaÿticket.ÿÿYouÿfoldÿitÿout.ÿÿWeÿfillÿtheÿ

    9ÿÿÿbottomÿofÿtheÿbagÿaboutÿthisÿmuchÿandÿthenÿweÿjustÿfoldÿitÿupÿ

 10ÿÿÿandÿitÿlooksÿlikeÿaÿsmallÿticket.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿsoÿisÿaÿticketÿorÿisÿthatÿtheÿbaggieÿthat'sÿ

 12ÿÿÿbeingÿusedÿforÿheroin?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿtheÿcrackÿbags,ÿasÿyouÿsay,ÿareÿcolored?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWellÿyouÿcanÿgetÿticketsÿinÿwhiteÿorÿtheyÿcanÿcomeÿinÿ

 16ÿÿÿsquareÿlittleÿwhiteÿlittleÿplasticÿbagÿthings.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿpullÿupÿ66Aÿplease?ÿÿDoÿyouÿhaveÿaÿ

 18ÿÿÿphotographÿinÿfrontÿofÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes,ÿsir,ÿIÿdo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿ--ÿIÿwantÿtoÿaskÿyouÿwhatÿweÿhaveÿhere.ÿÿ

 21ÿÿÿThereÿareÿlotsÿofÿthingsÿinÿtheÿpictureÿsoÿlet'sÿgoÿthroughÿitÿ

 22ÿÿÿslowly.ÿÿOkay?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhyÿdon'tÿweÿstartÿwithÿitÿlooksÿlikeÿinÿtheÿupperÿ

 25ÿÿÿleft-handÿcornerÿaÿblueÿcoloredÿ--ÿwhat'sÿthat?ÿÿAÿcookieÿtinÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 121 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿorÿsomething?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿWhenÿyouÿbuyÿitÿinÿaÿstoreÿitÿhasÿcookiesÿinÿit.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿeverÿseenÿthatÿtinÿbefore?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYesÿIÿhave.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhere?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAtÿ103ÿNorthÿUnion.ÿÿThat'sÿwhatÿweÿkeptÿeverythingÿin.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿopenÿtinÿthereÿonÿtheÿrightÿ--ÿjustÿtoÿtheÿ

    8ÿÿÿrightÿofÿtheÿtopÿcanÿyouÿtellÿusÿpieceÿbyÿpieceÿwhatÿwe'reÿ

    9ÿÿÿlookingÿatÿinÿthere?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿSoÿatÿtheÿtopÿwhiteÿlongÿthingÿthatÿyouÿseeÿ--ÿsorryÿ--ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿcanÿseeÿyourÿfingerÿonÿthatÿscreenÿIÿthink.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿThatÿrightÿhere,ÿwhatÿIÿjustÿcircled,ÿthatÿisÿaÿticketÿ

 13ÿÿÿwhenÿweÿputÿheroinÿinside.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿTheÿlittleÿbaggiesÿthatÿyouÿseeÿasÿofÿrightÿhereÿthoseÿ

 16ÿÿÿareÿtheÿbagsÿthatÿweÿuseÿforÿcrack.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIfÿanyÿ--ÿifÿMoetÿsaidÿweÿcouldÿdoÿaÿlineÿafterÿ

 19ÿÿÿeverythingÿisÿdone,ÿthat'sÿtheÿreasonÿwhyÿtheÿstrawÿisÿrightÿ

 20ÿÿÿhereÿtoÿbeÿhonestÿwithÿyou.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿIÿapologize.ÿÿIÿdidn'tÿunderstandÿtheÿlastÿsentence.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTheÿstrawsÿthatÿyouÿseeÿisÿanyÿofÿtheÿgirlsÿorÿevenÿmeÿ

 23ÿÿÿatÿtheÿtimeÿifÿweÿcouldÿgetÿaÿsmallÿlineÿoutÿofÿtheÿheroin,ÿ

 24ÿÿÿthoseÿareÿtooters.ÿÿYouÿknowÿweÿuseÿthoseÿasÿtooters.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAs?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 122 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿTooters.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿTooters?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿForÿusÿtoÿputÿitÿupÿourÿnose.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOhÿtoÿsnort?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYesÿtoÿsnort.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿuseÿthemÿasÿlikeÿlittleÿspoons?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿTheÿthingÿweÿusedÿforÿaÿspoonÿwouldÿbeÿthisÿ

    8ÿÿÿcardÿthingÿrightÿhere.ÿÿSoÿwhenÿweÿhaveÿtheÿticketÿopenÿthat'sÿ

    9ÿÿÿwhatÿweÿputÿtheÿheroinÿintoÿthat.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAndÿtheÿheroinÿwouldÿbeÿinÿthat.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿwhat'sÿoverÿtoÿtheÿrightÿofÿtheÿfoldedÿcard?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThatÿwouldÿbeÿhonestlyÿanotherÿtooter.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAnother?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAnotherÿtooter.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿIsÿitÿtooter?ÿÿOhÿtooter.ÿÿT-O-O-T-E-R?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿHowÿaboutÿtoÿtheÿrightÿofÿthatÿtooter?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThoseÿareÿtheÿbladesÿthatÿweÿusedÿtoÿcutÿupÿheroinÿandÿ

 20ÿÿÿcrack.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿifÿweÿgoÿdownÿtoÿtheÿrectangularÿobjectÿ

 22ÿÿÿbelowÿtheÿcard,ÿwhat'sÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿDoÿyouÿmeanÿtheÿscale?ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿThat'sÿwhatÿI'mÿasking.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿThatÿisÿtheÿscaleÿthatÿweÿwouldÿ--ÿyouÿcanÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 123 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿobviouslyÿseeÿtheÿresidueÿonÿitÿandÿthatÿwouldÿbeÿheroinÿmixedÿ

    2ÿÿÿwithÿcrack.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthenÿtoÿtheÿleftÿofÿtheÿscaleÿlooksÿlikeÿ

    4ÿÿÿareÿthoseÿlittleÿgreenÿbagsÿlikeÿtheÿonesÿinÿtheÿcan?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿSoÿareÿyouÿtalkingÿaboutÿthisÿrightÿhere?ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿThoseÿareÿcrackÿbags.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtoÿtheÿleftÿofÿthose?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿSoÿtheseÿareÿtheÿbagsÿI'mÿtalkingÿabout.ÿÿTheseÿasÿofÿ

 10ÿÿÿrightÿhereÿifÿweÿcan'tÿgetÿticketsÿorÿanythingÿlikeÿthat,ÿweÿ

 11ÿÿÿwouldÿputÿtheÿheroinÿinÿthoseÿbags.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿhowÿaboutÿjustÿaboveÿthatÿhereÿandÿhere?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿWellÿlikeÿIÿsaidÿtheÿlittleÿbaggiesÿtheyÿcomeÿinÿthose.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿSoÿ--ÿbutÿifÿweÿdidn'tÿhaveÿtickets,ÿweÿwouldÿtakeÿtheÿ

 16ÿÿÿlittleÿbaggiesÿoutÿofÿcrackÿthatÿweÿwouldÿuseÿinÿthoseÿsmallÿ

 17ÿÿÿbags.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿcanÿweÿslideÿdownÿaÿlittleÿandÿenlargeÿit?ÿÿ

 19ÿÿÿThereÿweÿgo.ÿÿThankÿyou.ÿÿWe'veÿgotÿtheseÿmarksÿonÿhere,ÿbutÿ

 20ÿÿÿstartingÿtoÿtheÿrightÿwhat'sÿoverÿonÿtheÿrightÿinÿthisÿpicture?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿtape?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHonestlyÿIÿreallyÿneverÿusedÿtape.ÿÿIt'sÿalwaysÿbeenÿ--ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿseenÿtapeÿused?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNotÿwhenÿIÿwasÿdoingÿitÿtoÿbeÿhonest,ÿno.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 124 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿToÿtheÿleftÿofÿtheÿtapeÿwhat'sÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThoseÿareÿrubberbandsÿthatÿweÿwouldÿdoÿbecauseÿaÿbundleÿ

    3ÿÿÿisÿ10ÿticketsÿandÿafterÿdoingÿtheÿ10ÿticketsÿweÿwouldÿtieÿthemÿ

    4ÿÿÿup,ÿwrapÿaÿrubberbandÿaroundÿthemÿtoÿkeepÿthemÿtogether.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtoÿtheÿleftÿofÿtheÿticketsÿwhat'sÿoverÿthereÿ

    6ÿÿÿinÿtheÿlowerÿleftÿcorner?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheseÿareÿallÿtheÿticketsÿweÿwouldÿuseÿforÿheroinÿwhenÿ

    8ÿÿÿweÿwouldÿbuyÿthem.ÿÿLikeÿwhenÿweÿgoÿtoÿ--ÿit'sÿaÿplaceÿnearÿ

    9ÿÿÿdowntown,ÿshootingÿstarsÿorÿnorthernÿstarsÿorÿsomethingÿlikeÿ

 10ÿÿÿthat.ÿÿIt'sÿjustÿaÿstore,ÿyeah.ÿÿThat'sÿwhereÿweÿwouldÿbuyÿtheÿ

 11ÿÿÿboxesÿofÿtickets.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿNowÿ--ÿthankÿyouÿ--ÿanotherÿthingÿthatÿweÿwereÿgettingÿ

 13ÿÿÿintoÿjustÿbeforeÿtheÿlunchÿbreakÿwasÿyouÿtalkedÿaboutÿgettingÿ

 14ÿÿÿyourÿpaymentÿforÿbaggingÿafterÿtheÿbagging?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿsometimesÿbagÿsick?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMostÿofÿtheÿtime,ÿyes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿ--ÿandÿyouÿsaidÿyouÿwereÿ--ÿsomeÿofÿyourÿ

 19ÿÿÿpaymentÿwasÿdrugs?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿhaveÿanÿestimateÿ--ÿafterÿtheÿfirstÿ

 22ÿÿÿbaggingÿsessionÿthatÿyouÿtalkedÿaboutÿdidÿyouÿhaveÿotherÿ

 23ÿÿÿbaggingÿupÿsessions?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿwouldÿsitÿinÿaÿroomÿforÿhoursÿcuttingÿthisÿstuffÿupÿ

 25ÿÿÿandÿbaggingÿthemÿsoÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 125 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿdidÿyouÿdoÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿMostÿofÿtheÿtimeÿitÿwasÿatÿMarty's.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWasÿitÿeverÿelsewhere?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿAndÿweÿdoneÿitÿonceÿ--ÿorÿaÿcoupleÿofÿtimesÿweÿhaveÿdoneÿ

    5ÿÿÿitÿatÿ103ÿNorthÿUnion.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿwasÿinvolvedÿinÿbaggingÿupÿorÿwhoÿwasÿpresentÿ

    7ÿÿÿwhenÿitÿwasÿhappening?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMandyÿwasÿthereÿwithÿme.ÿÿBrianÿwasÿthere.ÿÿSometimesÿ

    9ÿÿÿthereÿwouldÿbeÿaÿgirlÿnamedÿAshley.ÿÿSheÿwouldÿbeÿthereÿ

 10ÿÿÿhelping.ÿÿI'mÿsorry.ÿÿIt'sÿsoÿlongÿagoÿIÿreallyÿcan'tÿthinkÿofÿ

 11ÿÿÿallÿtheÿpeople.ÿÿIÿapologizeÿforÿthat.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿmentionedÿMoeÿbeingÿthere?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿBrian.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWasÿheÿalwaysÿthere?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿinÿcharge?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿBrian,ÿbutÿifÿBrianÿwasn'tÿthere,ÿthenÿmeÿandÿMandyÿ

 18ÿÿÿwouldÿbeÿinÿcharge.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwasÿheÿalwaysÿthereÿorÿwasÿheÿnot?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿMostÿofÿtheÿtimeÿheÿwouldÿbeÿthere,ÿbutÿsometimesÿ--ÿtheÿ

 21ÿÿÿfewÿtimesÿthatÿheÿcouldn'tÿthenÿthatÿwouldÿbeÿmeÿandÿMandyÿ

 22ÿÿÿwouldÿbeÿinÿchargeÿofÿeverything.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿafterÿyouÿhadÿworkedÿforÿaÿwhileÿasÿ

 24ÿÿÿaÿbaggerÿdidÿyourÿworkÿchange?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿactuallyÿofferedÿmeÿaÿ$500ÿpaycheckÿeveryÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 126 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿSunday,ÿbutÿforÿmeÿtoÿgoÿliveÿatÿtheÿhouseÿwithÿMandy,ÿkeepÿherÿ

    2ÿÿÿcompany,ÿyouÿknow,ÿsellÿtheÿdrugsÿthatÿweÿhadÿtoÿ--ÿweÿcouldÿ

    3ÿÿÿonlyÿdoÿitÿonÿSchoolÿStreetÿ--ÿSchoolÿStreetÿandÿ--ÿIÿreallyÿ

    4ÿÿÿcan'tÿthinkÿofÿtheÿotherÿstreet,ÿbutÿitÿwouldÿbeÿwhereÿ103ÿ

    5ÿÿÿNorthÿUnionÿwasÿweÿwouldÿhaveÿtoÿdoÿitÿacrossÿfromÿthatÿstreet.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYouÿwouldÿhaveÿtoÿdoÿwhat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿForÿ--ÿifÿsomebodyÿcalledÿoneÿofÿtheÿphonesÿandÿtheyÿ

    8ÿÿÿneededÿsomething,ÿweÿcouldÿonlyÿleaveÿ103ÿNorthÿUnion,ÿgoÿ

    9ÿÿÿacrossÿtheÿstreet,ÿandÿI'mÿthinkingÿthatÿisÿSchoolÿStreetÿtoÿ

 10ÿÿÿsellÿtheÿdrugsÿthereÿifÿanybodyÿwantedÿanything.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWeÿweren'tÿallowedÿtoÿleaveÿtoÿgoÿdowntownÿtoÿgoÿtoÿanyÿ

 13ÿÿÿofÿthat.ÿÿItÿliterallyÿhadÿtoÿbeÿrightÿthereÿinÿthatÿarea.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿsayÿinÿtheÿareaÿofÿ103ÿNorthÿUnion?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿthatÿpicture?ÿÿIÿapologize.ÿÿWhatÿexhibitÿisÿ

 17ÿÿÿthis?ÿÿ49.ÿÿSoÿyouÿhaveÿ94ÿonÿtheÿscreen.ÿÿDoÿyouÿrecognizeÿ

 18ÿÿÿthatÿbuilding?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿThatÿwasÿtheÿhouseÿweÿstayedÿandÿthatÿwouldÿbeÿallÿ

 20ÿÿÿtheÿwayÿinÿtheÿback.ÿÿYup.ÿÿRightÿthere.ÿÿThatÿwasÿwhereÿmeÿandÿ

 21ÿÿÿMandyÿwereÿstaying.ÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿstartedÿtalkingÿaboutÿyourÿjobÿtakingÿonÿ

 23ÿÿÿaddedÿresponsibilities?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿheÿaskedÿyouÿtoÿdoÿthis?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 127 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhoÿisÿhe?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿBrianÿFolksÿorÿMoe,ÿMoet.ÿÿIÿdon'tÿknowÿwhatÿI'mÿ

    4ÿÿÿsupposedÿtoÿbeÿcallingÿhim.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAnyÿofÿthemÿareÿfine.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsayÿyouÿmovedÿintoÿthatÿplace?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿIÿmovedÿinÿwithÿMandy,ÿyes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAroundÿwhenÿwasÿthat?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿwantÿtoÿsayÿmaybeÿaÿmonthÿafterÿmeÿbaggingÿforÿhimÿorÿ

 11ÿÿÿitÿcouldÿhaveÿbeenÿpossiblyÿsoonerÿthanÿthat.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿatÿthatÿplaceÿyouÿwere,ÿifÿIÿunderstandÿwhatÿ

 13ÿÿÿyou'reÿsaying,ÿyouÿwereÿdistributingÿtoÿcustomers,ÿbutÿyouÿhadÿ

 14ÿÿÿtoÿstayÿrightÿ--ÿyouÿhadÿtoÿstayÿrightÿaroundÿtheÿhouse,ÿyouÿ

 15ÿÿÿcouldn'tÿleave?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿRight.ÿÿRight.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿwereÿdoingÿthatÿandÿwasÿMandyÿdoingÿthatÿasÿwell?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿMeÿandÿherÿbothÿdid.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿpricesÿwereÿyouÿsellingÿheroinÿfor?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿAÿbunÿwouldÿbeÿ$75ÿandÿwasÿ$10ÿaÿticket.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿaÿbunÿisÿoneÿofÿthoseÿrubberbandÿpackagesÿ

 22ÿÿÿofÿ10ÿtickets?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAÿbunÿisÿ$10ÿ--ÿisÿ10ÿticketsÿallÿinÿone.ÿÿYes.ÿÿThatÿisÿ

 24ÿÿÿwhatÿaÿbundleÿisÿcalledÿofÿheroin.ÿÿAÿticketÿisÿjustÿaÿsingleÿ

 25ÿÿÿoneÿwhichÿisÿ$10,ÿbutÿtheÿfullÿbumpÿwouldÿbeÿ75.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 128 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwereÿtheÿtimeÿperiodsÿthatÿyouÿwereÿ

    2ÿÿÿdistributingÿtheseÿdrugsÿfor?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿItÿcouldÿbeÿlikeÿhours.ÿÿLikeÿpeopleÿcalledÿusÿallÿtheÿ

    4ÿÿÿtimeÿonÿtheÿphonesÿallÿtheÿtimeÿsoÿ--ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿareÿyouÿtalkingÿaboutÿ24ÿhoursÿaÿday?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAboutÿsoÿorÿmaybeÿitÿcouldÿbeÿlikeÿaÿlittleÿlessÿthanÿ

    7ÿÿÿthat,ÿbutÿitÿwasÿanÿallÿdayÿthing.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿEveryday?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿNowÿyouÿtestifiedÿearlierÿthatÿwhenÿyouÿmetÿtheÿ

 11ÿÿÿdefendantÿyouÿwereÿalreadyÿaddicted?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYesÿIÿwasÿalreadyÿaddictedÿtoÿheroin.ÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿmuchÿwereÿyouÿ--ÿhowÿmuchÿheroinÿwereÿyouÿusingÿ

 14ÿÿÿbeforeÿyouÿmetÿhim?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿBeforeÿIÿmetÿhimÿIÿhadÿitÿveryÿmuchÿunderÿcontrol.ÿÿItÿ

 16ÿÿÿwasn'tÿbad,ÿbutÿthenÿwhenÿIÿmetÿBrianÿFolksÿitÿgotÿworseÿ

 17ÿÿÿbecauseÿitÿwasÿalwaysÿaround.ÿÿIÿwasÿtouchingÿitÿandÿitÿjustÿ

 18ÿÿÿproceeded,ÿandÿsoÿIÿcanÿsayÿbeforeÿIÿmetÿhimÿIÿhadÿitÿdownÿtoÿ

 19ÿÿÿmaybeÿkeepÿtwoÿbunsÿandÿthatÿcouldÿlastÿmeÿforÿaboutÿaÿmonth,ÿ

 20ÿÿÿandÿthenÿwhenÿIÿmetÿBrianÿFolksÿitÿwentÿtoÿlikeÿthree,ÿfourÿ

 21ÿÿÿbunsÿaÿdayÿthatÿIÿwasÿgoingÿthroughÿandÿitÿjustÿgotÿbad.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿdrugsÿthatÿyouÿwereÿdistributingÿoutÿofÿ103ÿ

 23ÿÿÿNorthÿUnionÿwhoseÿdrugsÿwereÿthose?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿBrianÿFolks.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿbecameÿofÿtheÿmoneyÿthatÿyouÿwouldÿgetÿwhenÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 129 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿwereÿsellingÿthemÿorÿdistributingÿthem?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿCanÿyouÿaskÿthatÿagain?ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSure.ÿÿWhenÿaÿcustomerÿwouldÿbuyÿaÿbundleÿforÿ$75ÿorÿaÿ

    4ÿÿÿcoupleÿbundlesÿforÿ$150ÿwhatÿbecameÿofÿtheÿmoney?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿWhatÿbecameÿtheÿmoney?ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿit?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWellÿfirstÿinÿtheÿbeginningÿMandyÿwasÿwithÿme.ÿÿSoÿMandyÿ

    8ÿÿÿwouldÿtakeÿtheÿmoneyÿuntilÿBrianÿFolksÿcouldÿlikeÿhaveÿthatÿ

    9ÿÿÿtrustÿinÿmeÿtoÿholdÿonÿtoÿtheÿmoneyÿmyselfÿinsteadÿofÿhandingÿ

 10ÿÿÿitÿtoÿMandy,ÿandÿyouÿknowÿ--ÿbutÿthenÿmeÿandÿhimÿhadÿaÿcoupleÿ

 11ÿÿÿdownfalls.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿwantÿtoÿgetÿtoÿthatÿinÿaÿminute.ÿÿSoÿatÿtheÿ

 13ÿÿÿbeginningÿtheÿmoneyÿthatÿyouÿgotÿforÿrunningÿwouldÿgoÿtoÿMandy?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿatÿsomeÿpointÿFolksÿtrustedÿyouÿenoughÿsoÿthatÿyouÿ

 16ÿÿÿdidn'tÿhaveÿtoÿgiveÿitÿtoÿMandy?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿButÿatÿtheÿendÿofÿtheÿdayÿ--ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿwouldÿalwaysÿgoÿbackÿinÿtheÿhouse,ÿputÿtheÿmoneyÿwhereÿ

 20ÿÿÿitÿneedsÿtoÿgo.ÿÿLikeÿIÿneverÿtookÿitÿfromÿhimÿorÿanythingÿlikeÿ

 21ÿÿÿthatÿbecauseÿlikeÿIÿsaidÿinÿtheÿbeginningÿeverythingÿwasÿfine,ÿ

 22ÿÿÿandÿsoÿwhenÿIÿgotÿit,ÿgotÿtheÿmoney,ÿitÿwentÿintoÿtheÿhouseÿ

 23ÿÿÿintoÿtheÿbedroomÿwhereÿthatÿhutchÿthingÿwasÿwhereÿMandyÿkeptÿ

 24ÿÿÿherÿclothesÿandÿwhereÿweÿkeptÿtheÿclothesÿandÿeverything.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAfterÿtheÿmoneyÿwasÿcollectedÿandÿwouldÿgoÿwhereÿyouÿputÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 130 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿitÿwhoÿgotÿtheÿmoney?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿHeÿwouldÿcomeÿtoÿ103ÿNorthÿUnionÿandÿheÿwouldÿtakeÿtheÿ

    3ÿÿÿmoney.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHowÿoftenÿwouldÿheÿcomeÿby?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿAlmostÿeveryday.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿisÿheÿtheÿdefendantÿBrianÿFolks?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿheÿeverÿhitÿyou?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIÿwantÿyouÿtoÿtellÿusÿaboutÿtheÿfirstÿtimeÿthatÿ

 13ÿÿÿhappened.ÿÿWhatÿwereÿtheÿcircumstances?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIt'sÿhard.ÿÿI'mÿsorry.ÿÿI'mÿallÿnervedÿup.ÿÿIÿdon'tÿwantÿ

 15ÿÿÿtoÿbeÿhere.ÿÿ

 16ÿÿÿ             MR.ÿKAPLAN:ÿÿJudge.ÿÿI'mÿsorryÿIÿcan'tÿhear.ÿÿ

 17ÿÿÿ             THEÿCOURT:ÿÿSheÿwasÿsayingÿsheÿdidÿnotÿwantÿtoÿbeÿ

 18ÿÿÿhere.ÿÿ

 19ÿÿÿ             THEÿWITNESS:ÿÿI'mÿallÿnervedÿupÿsoÿit'sÿreallyÿhardÿ

 20ÿÿÿtoÿremember.ÿÿ

 21ÿÿÿ             THEÿCOURT:ÿÿSure.ÿÿIÿunderstand.ÿÿ

 22ÿÿÿ             THEÿWITNESS:ÿÿI'mÿscared.ÿÿ

 23ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWeÿapologizeÿforÿputtingÿyouÿthroughÿthis.ÿÿLetÿmeÿputÿ

 25ÿÿÿtheÿquestionÿtoÿyouÿwithÿaÿlittleÿmoreÿdirectionÿonÿit.ÿÿWasÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 131 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿthereÿaÿtimeÿwhenÿyouÿwereÿbaggingÿthatÿsomethingÿhappened?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿwasÿsickÿandÿBrianÿ--ÿmeÿandÿhimÿwereÿarguing.ÿÿ

    3ÿÿÿIÿaskedÿhimÿpleaseÿcanÿIÿgetÿsomeÿheroin.ÿÿIÿdon'tÿwantÿtoÿdoÿ

    4ÿÿÿthisÿsick.ÿÿHeÿwasÿbeingÿaÿjackassÿtowardsÿmeÿandÿwhenÿheÿleftÿ

    5ÿÿÿtheÿroomÿIÿdidn'tÿthinkÿheÿsawÿmeÿandÿIÿtookÿaÿlineÿofÿheroinÿ

    6ÿÿÿandÿheÿside-swipedÿmeÿwithÿhisÿfist.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿaskingÿhimÿifÿyouÿcouldÿhaveÿsomeÿheroinÿ

    8ÿÿÿbecauseÿyouÿwereÿsickÿandÿhisÿresponseÿwas?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYouÿthenÿthoughtÿheÿleftÿtheÿroom?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿthinkÿheÿwasÿlookingÿatÿme.ÿÿIÿthoughtÿheÿleftÿ

 12ÿÿÿtheÿroomÿandÿIÿdidÿaÿlineÿandÿIÿjustÿgotÿside-swiped.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTellÿusÿwhatÿyouÿmeanÿbyÿsideswiped?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHeÿpunchedÿmeÿinÿtheÿsideÿofÿtheÿhead.ÿÿIÿdidn'tÿseeÿhimÿ

 15ÿÿÿcomingÿfromÿbehindÿmeÿsoÿheÿhitÿme.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿI'mÿsorry,ÿbutÿweÿsimplyÿcan'tÿ

 18ÿÿÿhearÿbackÿhere.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿjustÿwonderÿifÿyouÿcanÿactuallyÿ

 20ÿÿÿpullÿthatÿmicrophoneÿaÿlittleÿbitÿcloserÿtoÿyouÿandÿifÿyouÿcanÿ

 21ÿÿÿgetÿupÿveryÿcloseÿtoÿtheÿmicrophone,ÿspeakÿrightÿintoÿitÿ

 22ÿÿÿplease.ÿÿ

 23ÿÿÿ            THEÿWITNESS:ÿÿIÿdon'tÿwantÿtoÿseeÿhim.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿPardonÿme.ÿÿ

 25ÿÿÿ            THEÿWITNESS:ÿÿIÿdon'tÿwantÿtoÿseeÿhim.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 132 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿRight.ÿÿWellÿjustÿyouÿcanÿhaveÿtheÿ

    2ÿÿÿmicrophoneÿcomeÿrightÿoverÿandÿrightÿupÿtoÿyou.ÿÿ

    3ÿÿÿ          THEÿWITNESS:ÿÿLikeÿthis?ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿThat'sÿfine.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿmayÿweÿapproach?ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYes.

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 133 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ[Benchÿconference].ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿSoÿaÿcoupleÿissues.ÿÿOneÿisÿweÿjustÿ

    3ÿÿÿcan'tÿhearÿherÿbackÿthere.ÿÿSecondÿshe'sÿ--ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿI'llÿtryÿtoÿgetÿherÿtoÿspeakÿlouder.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿShe'sÿintentionallyÿsittingÿwhereÿweÿ

    6ÿÿÿcan'tÿseeÿherÿandÿIÿthinkÿsheÿjustÿsaidÿthat.ÿÿ

    7ÿÿÿ          MS.ÿSEN:ÿÿSheÿtestifiedÿtoÿthat.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿI'mÿnotÿsoÿsureÿshe'sÿtalkingÿaboutÿ--ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿWellÿbutÿIÿcan'tÿseeÿher.ÿÿThat'sÿaÿ

 10ÿÿÿproblemÿforÿme.ÿÿIÿcan'tÿseeÿherÿactions.ÿÿIÿcan'tÿjudgeÿherÿ

 11ÿÿÿemotions.ÿÿIÿcan'tÿhearÿher.ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿIÿcanÿgoÿfaster.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿSheÿisÿavoidingÿeyeÿcontactÿwithÿtheÿ

 14ÿÿÿdefendant.ÿÿNowÿisÿthereÿanyÿwayÿbothÿofÿyou,ÿparticularlyÿyouÿ

 15ÿÿÿhaveÿtoÿcrossÿexamineÿher,ÿmovingÿinÿsuchÿaÿwayÿthatÿyouÿcanÿ

 16ÿÿÿactuallyÿseeÿher?ÿÿAndÿIÿcanÿaskÿherÿtoÿmoveÿoverÿjustÿaÿlittleÿ

 17ÿÿÿbit.ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿcanÿsitÿnextÿtoÿher.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYeahÿwouldn'tÿyouÿlikeÿthat.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿWhereÿwouldÿIÿsit?ÿÿWhereÿcouldÿIÿsit?ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿWellÿyouÿcanÿsitÿatÿtheÿGovernment'sÿ

 22ÿÿÿtable.ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿAreÿyouÿcrossingÿherÿhowÿaboutÿifÿIÿjustÿ

 24ÿÿÿcameÿ--ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿJustÿmoveÿoverÿaÿlittleÿbit.ÿÿI'mÿgoingÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 134 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿtoÿmoveÿherÿjustÿaÿlittleÿbit.ÿ

    2ÿÿÿ[Endÿofÿbenchÿconference]

    3

    4

    5

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 135 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿIÿappreciateÿyourÿconcern.ÿÿCouldÿyouÿ

    2ÿÿÿmoveÿoverÿjustÿaÿlittleÿbit?ÿÿTheÿlawyersÿwantÿtoÿbeÿableÿtoÿ

    3ÿÿÿseeÿyouÿandÿhearÿyourÿtestimonyÿandÿtheyÿhaveÿaÿrightÿtoÿdoÿ

    4ÿÿÿthat.ÿÿSoÿifÿyouÿcanÿjustÿmoveÿoverÿaÿlittleÿbit,ÿyouÿdon'tÿ

    5ÿÿÿhaveÿtoÿmoveÿoverÿaÿlot,ÿbutÿjustÿaÿfoot.ÿÿOkay.ÿÿIsÿthereÿanyÿ

    6ÿÿÿproblemÿwithÿtheÿwitnessÿsittingÿthere?ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿNo.ÿÿThat'sÿfine,ÿJudge.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿGood.ÿÿAllÿright.ÿÿThankÿyouÿandÿ

    9ÿÿÿjustÿputÿthatÿmicrophoneÿrightÿupÿcloseÿandÿspeakÿrightÿintoÿitÿ

 10ÿÿÿbecauseÿpeopleÿwantÿtoÿhearÿwhatÿyouÿhaveÿtoÿsay.ÿÿ

 11ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿMary,ÿwhenÿheÿhitÿyouÿonÿyourÿheadÿwhatÿimpactÿdidÿthatÿ

 13ÿÿÿhaveÿonÿyourÿbody?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMadeÿmeÿseeÿstars.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿstayÿinÿyourÿchair?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿwentÿoutÿofÿmyÿchair.ÿÿIÿflewÿoutÿofÿmyÿchairÿ

 17ÿÿÿwhenÿheÿdidÿthat.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿwhereÿdidÿyouÿwindÿup?ÿÿDidÿyouÿfallÿonÿtheÿfloor?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿlastÿtimeÿyouÿtriedÿtoÿdoÿaÿlineÿduringÿ

 21ÿÿÿbagging?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿthat'sÿoneÿtimeÿheÿhitÿyou.ÿÿWereÿthereÿanyÿotherÿ

 24ÿÿÿtimesÿthatÿheÿhitÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 136 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿTellÿusÿaboutÿit.ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThereÿwasÿtheÿcarÿbeingÿrobbedÿandÿeverythingÿlikeÿthat.ÿÿ

    3ÿÿÿHeÿcalledÿmeÿoverÿtoÿtheÿhouseÿsayingÿthatÿheÿhadÿsomeÿnewÿ

    4ÿÿÿproductÿthatÿheÿwantedÿmeÿtoÿtasteÿandÿeverythingÿlikeÿthat.ÿÿIÿ

    5ÿÿÿsaidÿokayÿI'llÿbeÿover,ÿandÿIÿgotÿintoÿtheÿhouse.ÿÿIÿsaidÿIÿhadÿ

    6ÿÿÿtoÿgoÿtoÿtheÿbathroomÿfirstÿbeforeÿIÿwalkedÿintoÿtheÿroom.ÿÿ

    7ÿÿÿNextÿthingÿIÿknowÿafterÿI'mÿgoingÿtoÿtheÿbathroomÿIÿgoÿinÿtheÿ

    8ÿÿÿroomÿandÿbeingÿshovedÿaroundÿlikeÿI'mÿaÿragÿdoll.ÿÿHe'sÿhittingÿ

    9ÿÿÿme.ÿÿEverything.ÿÿHeÿthrewÿmeÿintoÿtheÿcornerÿandÿheÿcockedÿ

 10ÿÿÿbackÿtheÿgunÿandÿheÿputÿitÿrightÿtoÿmyÿhead.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿbackÿupÿforÿaÿmoment.ÿÿDidÿweÿunderstandÿ

 12ÿÿÿyouÿtoÿsayÿthatÿthisÿwasÿconnectedÿtoÿtheÿtheftÿofÿtheÿdrugsÿ

 13ÿÿÿfromÿaÿcar?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿdidÿyouÿguysÿkeepÿtheÿstashÿatÿ103ÿNorthÿ

 16ÿÿÿUnion?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿInÿtheÿcar.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿInÿaÿcar?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿInÿtheÿcar.ÿÿThereÿwasÿdrugsÿinÿtheÿcar.ÿÿThereÿwasÿlikeÿ

 20ÿÿÿstuffÿinÿtheÿhouse.ÿÿLikeÿIÿsaidÿinÿtheÿhutch.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWasÿtheÿstashÿinÿtheÿcarÿstolenÿbyÿsomebodyÿatÿsomeÿ

 22ÿÿÿpoint?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿisÿthatÿwhenÿtheÿdefendantÿtoldÿyouÿtoÿcomeÿ

 25ÿÿÿoverÿbecauseÿheÿwantedÿyouÿtoÿtryÿsomeÿnewÿproduct?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 137 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿgoÿoverÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿtellÿus,ÿjustÿgoingÿslowly,ÿwhatÿhappens?ÿÿ

    5ÿÿÿYouÿgoÿinÿtheÿbathroom?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwentÿtoÿtheÿbathroomÿandÿcameÿout.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿAndÿwentÿintoÿtheÿroom.ÿÿIÿgotÿhit.ÿÿThrownÿaroundÿlikeÿ

    9ÿÿÿIÿwasÿaÿragÿdoll.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhoÿisÿdoingÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿBrianÿFolks.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIsÿheÿsayingÿanything?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNotÿatÿfirst,ÿno.ÿÿHe'sÿjustÿdoingÿthat.ÿÿNextÿthingÿIÿ

 14ÿÿÿknowÿheÿcockedÿbackÿtheÿgun.ÿÿHeÿthrewÿmeÿinÿtheÿcornerÿofÿtheÿ

 15ÿÿÿroom.ÿÿWhereÿyouÿwalkÿintoÿtheÿroomÿthere'sÿtheÿbed,ÿtheÿhutch,ÿ

 16ÿÿÿandÿthenÿthereÿwasÿaÿcornerÿrightÿhere.ÿÿIÿgotÿsideÿthrownÿintoÿ

 17ÿÿÿtheÿcorner.ÿÿHeÿjumpedÿonÿtopÿofÿme,ÿcockedÿbackÿtheÿgun,ÿandÿ

 18ÿÿÿheÿputÿtheÿgunÿonÿme,ÿandÿheÿsaidÿwhatÿmakesÿyouÿthinkÿIÿwon'tÿ

 19ÿÿÿkillÿyouÿrightÿhereÿrightÿnow,ÿandÿthenÿheÿ--ÿIÿkeptÿcrying.ÿÿIÿ

 20ÿÿÿkeptÿscreamingÿIÿdon'tÿknowÿwhatÿyou'reÿtalkingÿabout.ÿÿIÿdon'tÿ

 21ÿÿÿknowÿwhat'sÿgoingÿon.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿreferÿtoÿaÿgunÿ--ÿdoÿyouÿknowÿanythingÿ

 23ÿÿÿaboutÿguns?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿdon'tÿlikeÿgunsÿbecauseÿofÿmyÿfather'sÿsituationÿsoÿIÿ

 25ÿÿÿstayÿawayÿfromÿguns.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 138 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿtheÿdifferenceÿbetweenÿaÿlongÿgunÿ

    2ÿÿÿlikeÿaÿrifleÿorÿshotgun?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿhandgun.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿItÿwasÿaÿhandgun.ÿÿWhatÿdidÿheÿdoÿwithÿtheÿhandgun?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿCockedÿitÿrightÿback,ÿputÿitÿrightÿhere,ÿandÿthenÿwentÿ

    6ÿÿÿtoÿrightÿhere.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿitÿwentÿrightÿhereÿwhatÿdoÿyouÿmean?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿHeÿputÿtheÿgunÿhereÿtoÿmyÿhead.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHeÿpressedÿtheÿbarrelÿagainstÿyourÿskin?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿMyÿhead,ÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappenedÿafterÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHeÿsatÿdownÿandÿsaidÿwhatÿmakesÿyouÿthinkÿIÿwon'tÿshootÿ

 13ÿÿÿyouÿandÿkillÿyouÿrightÿhereÿrightÿnow,ÿandÿIÿkeptÿcryingÿandÿ

 14ÿÿÿtellingÿhimÿIÿdon'tÿknowÿwhatÿyou'reÿtalkingÿabout.ÿÿIÿdon'tÿ

 15ÿÿÿknowÿwhat'sÿgoingÿon.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿnext?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAndÿthenÿafterwardsÿthenÿthat'sÿwhenÿIÿfoundÿoutÿtheÿcarÿ

 18ÿÿÿwasÿrobbedÿandÿ--ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿTakeÿyourÿtime,ÿbutÿweÿneedÿtoÿknowÿwhatÿhappened.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿThenÿhisÿfriendÿ--ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿMayÿIÿapproach,ÿYourÿHonor?ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 23ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿLet'sÿgetÿaÿglassÿofÿwater.ÿÿOkay.ÿÿMary.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWouldÿyouÿlikeÿaÿbreakÿofÿaÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 139 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿfewÿminutes?ÿÿWouldÿyouÿlikeÿaÿbreak?ÿÿ

    2ÿÿÿ          THEÿWITNESS:ÿÿYesÿplease.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿLet'sÿjustÿtakeÿaÿfive-minuteÿ

    4ÿÿÿrecess.ÿÿAskÿthatÿyouÿgoÿbackÿinÿtheÿjuryÿroom,ÿI'llÿgoÿbackÿasÿ

    5ÿÿÿwell,ÿandÿbeÿbackÿinÿ5ÿtoÿ10ÿminutes.ÿÿ

    6ÿÿÿ[Recessÿ1:44ÿ-ÿ1:54ÿp.m.ÿÿTheÿfollowingÿoccurredÿinÿopenÿcourtÿ

    7ÿÿÿwithÿtheÿjuryÿpresent]ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿMr.ÿDarrow.ÿÿ

    9ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿMary,ÿMary,ÿwhatÿhappenedÿafterÿtheÿincidentÿwithÿtheÿ

 11ÿÿÿgun?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHimÿandÿhisÿfriendÿstartedÿbeatingÿmeÿsenseless.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHimÿandÿhisÿfriendÿstartedÿbeatingÿmeÿsenselessÿafterÿ

 15ÿÿÿthat.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿelse?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿHeÿwasÿPuertoÿRican.ÿÿIÿcan'tÿrememberÿhisÿname.ÿÿIÿjustÿ

 18ÿÿÿknowÿheÿwasÿPuertoÿRican.ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿweÿjustÿcan'tÿhearÿthis.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIÿknowÿthisÿisÿdifficult.ÿÿCanÿyouÿ

 21ÿÿÿjustÿputÿthatÿmicrophoneÿupÿclose,ÿokay,ÿandÿdoÿyouÿwantÿtoÿ

 22ÿÿÿrepeatÿwhatÿyourÿlastÿstatementÿwas?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿOkay.ÿÿHimÿandÿhisÿfriendÿstartedÿbeatingÿme.ÿÿIÿdon'tÿ

 24ÿÿÿrememberÿhisÿfriend'sÿname.ÿÿIÿjustÿknowÿheÿwasÿeitherÿPuertoÿ

 25ÿÿÿRicanÿorÿMexican.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 140 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿthereÿwasÿanotherÿmanÿinÿtheÿapartment?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿheÿstartedÿjoiningÿin?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappenedÿafterÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTheyÿrapedÿme.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿthatÿhappen?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿAtÿ103ÿNorthÿUnion.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿtalkingÿaboutÿafterÿthisÿbeatingÿyouÿwereÿ

 10ÿÿÿraped?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿWithÿhisÿfriend,ÿyes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿwasÿit?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿtheÿguy'sÿname.ÿÿLikeÿIÿsaidÿIÿknowÿ

 14ÿÿÿhe'sÿPuertoÿRicanÿorÿhe'sÿMexican.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkayÿandÿIÿapologize.ÿÿI'mÿjustÿtryingÿtoÿmakeÿ

 16ÿÿÿeverythingÿveryÿclear.ÿÿWhenÿyouÿsayÿtheyÿorÿhisÿthereÿwereÿtwoÿ

 17ÿÿÿmen?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿItÿwasÿBrianÿFolksÿandÿhisÿfriendÿthatÿwasÿstayingÿ

 19ÿÿÿatÿtheÿhouseÿafterÿBrianÿkickedÿmeÿoutÿ--ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿ--ÿofÿtheÿhouse,ÿbutÿkeptÿhavingÿmeÿcomeÿoverÿ--ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿ--ÿtoÿdoÿeverything.ÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿNowÿwhenÿyouÿsayÿtheyÿrapedÿyouÿareÿyouÿ

 25ÿÿÿtalkingÿaboutÿintercourse?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 141 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿBothÿofÿthem?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿMary,ÿwe'reÿgoingÿtoÿleaveÿthatÿepisode.ÿÿ

    5ÿÿÿWereÿthereÿanyÿotherÿtimesÿthatÿyouÿwereÿstruckÿorÿhit?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿIt'sÿhardÿtoÿremember.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿtheÿcircumstancesÿthatÿwouldÿcauseÿthatÿ

    8ÿÿÿtoÿhappen?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿBecauseÿIÿthinkÿoneÿofÿthemÿwereÿbecauseÿwhenÿhisÿ

 10ÿÿÿfriendsÿcameÿfromÿNewÿYorkÿIÿwasn'tÿlikeÿMandy.ÿÿIÿwouldn'tÿ

 11ÿÿÿwalkÿaroundÿwithÿaÿt-shirtÿwithÿlikeÿnoÿbraÿandÿunderwearsÿand,ÿ

 12ÿÿÿyouÿknow,ÿlikeÿstuffÿlikeÿthat.ÿÿIÿwouldn'tÿdoÿstuffÿlikeÿthat.ÿÿ

 13ÿÿÿI'mÿnotÿaÿprostitute.ÿÿI'mÿsorryÿI'mÿnot.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdoesÿthisÿconnectÿupÿtoÿwhetherÿyouÿwereÿ

 15ÿÿÿhitÿorÿnot?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿBecauseÿheÿwasÿmadÿbecauseÿIÿwasn'tÿdoingÿlikeÿstuffÿ

 17ÿÿÿlikeÿMandy.ÿÿYouÿknowÿwhatÿIÿmean?ÿÿHavingÿsexÿwithÿanyÿofÿ

 18ÿÿÿthem,ÿyouÿknow,ÿdoingÿthatÿstuff.ÿÿWhenÿIÿfirstÿcameÿinvolvedÿ

 19ÿÿÿwithÿBrianÿFolksÿIÿtoldÿhimÿI'mÿhereÿtoÿmakeÿmyÿmoney,ÿgetÿ

 20ÿÿÿhigh,ÿandÿgoÿworkÿwithÿyouÿlikeÿyouÿwanted.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿthereÿotherÿyoungÿwomenÿinÿtheÿareaÿthatÿ

 22ÿÿÿwereÿinvolvedÿinÿprostitution?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿwereÿsomeÿofÿtheÿotherÿyoungÿwomenÿyouÿ

 25ÿÿÿremember?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 142 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿAyla,ÿBrittÿBarber,ÿoneÿofÿmyÿcousins.ÿÿI'mÿsorry.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿcousin'sÿfirstÿname?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿKatelynn.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿpullÿupÿ54Aÿplease?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThatÿisÿAyla.ÿÿAylaÿLang.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿpullÿupÿ55Aÿplease?ÿÿIÿapologize.ÿÿI'mÿ

    7ÿÿÿapproachingÿyouÿwithÿ55A.ÿÿCanÿyouÿtellÿusÿifÿyouÿrecognizeÿ

    8ÿÿÿthisÿperson?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿThatÿisÿVictoria.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdoÿyouÿrecognizeÿher?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿSheÿcalledÿourÿphoneÿoneÿnight.ÿÿSheÿwantedÿsomeÿdope.ÿÿ

 12ÿÿÿIÿwentÿout,ÿIÿwalkedÿdownÿtoÿher,ÿandÿeverythingÿlikeÿthat.ÿÿ

 13ÿÿÿSheÿtriedÿhandingÿmeÿaÿcardÿandÿIÿsaidÿno.ÿÿEitherÿyouÿhaveÿtheÿ

 14ÿÿÿmoneyÿorÿyouÿdon't.ÿÿSheÿwantedÿ--ÿwentÿtoÿgoÿputÿherÿhandÿinÿ

 15ÿÿÿmyÿpocketÿwhereÿIÿhadÿtheÿbundleÿonÿme.ÿÿMeÿandÿherÿ--ÿIÿgotÿ

 16ÿÿÿphysicalÿwithÿherÿandÿeverythingÿlikeÿthat.ÿÿIÿwalkedÿbackÿupÿ

 17ÿÿÿtoÿtheÿhouse.ÿÿSheÿwasÿbeggingÿmeÿforÿitÿandÿIÿsaidÿifÿyouÿ

 18ÿÿÿdon'tÿhaveÿtheÿmoneyÿyouÿdon'tÿgetÿit.ÿÿThat'sÿwhenÿsheÿputÿherÿ

 19ÿÿÿhandÿinÿmyÿpocketÿtoÿtryÿtoÿgrabÿit.ÿÿIÿgotÿphysicalÿwithÿherÿ

 20ÿÿÿandÿthenÿIÿleftÿandÿIÿwalkedÿbackÿtoÿ103ÿNorthÿUnion.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿAndÿsheÿ--ÿsheÿdidÿpayÿforÿstuff.ÿÿSheÿisÿaÿprostitute.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿIÿwantedÿtoÿaskÿyouÿaboutÿyourÿexperiencesÿwithÿ

 24ÿÿÿVictoria.ÿÿWasÿitÿjustÿasÿherÿbeingÿaÿdrugÿcustomerÿorÿwasÿsheÿ

 25ÿÿÿinvolvedÿinÿotherÿaspectsÿofÿtheÿsituation?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 143 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿItÿwasÿbothÿtheÿprostitutionÿandÿIÿdon'tÿthinkÿ--ÿI'veÿ

    2ÿÿÿneverÿseenÿherÿbag.ÿÿIÿhaven't.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿNeverÿseenÿher?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNeverÿseenÿherÿlikeÿbagÿupÿdrugsÿorÿanything.ÿÿIÿhaveÿ

    5ÿÿÿnot,ÿbutÿIÿknowÿherÿasÿaÿcustomerÿbuyingÿdrugsÿandÿsheÿisÿaÿ

    6ÿÿÿprostituteÿandÿthoseÿareÿtwoÿthingsÿIÿdoÿknow.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿdoÿyouÿknowÿwhetherÿshe'sÿaÿprostituteÿthatÿ

    8ÿÿÿwasÿworkingÿwithÿthisÿgroupÿorÿisÿsheÿdoingÿsomethingÿelse?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwouldÿsayÿwithÿtheÿgroup.ÿÿThat'sÿhowÿIÿmetÿher.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection.ÿÿThat'sÿspeculative.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿWellÿdoÿyouÿwantÿtoÿclarifyÿasÿtoÿhowÿsheÿ

 12ÿÿÿwouldÿknowÿthat?ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿExactly.ÿÿYes.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿCanÿsheÿindicateÿwhoÿshe'sÿtalkingÿ

 15ÿÿÿabout,ÿJudge?ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿShe'sÿtalkingÿaboutÿVictoria.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿThankÿyou.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAndÿI'mÿaskingÿaboutÿaÿfoundationÿforÿherÿ

 19ÿÿÿconclusionÿthatÿsheÿwasÿinvolvedÿinÿprostitution.ÿÿOkay.ÿÿ

 20ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿMary,ÿwhyÿdoÿyouÿthinkÿthatÿVictoriaÿwasÿinvolvedÿinÿ

 22ÿÿÿprostitution?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwasÿcloseÿwithÿAyla,ÿandÿherÿandÿAylaÿwouldÿ

 24ÿÿÿgetÿ--ÿdoÿtheirÿstoryÿonÿBackpageÿandÿeverythingÿandÿthat'sÿhowÿ

 25ÿÿÿIÿmetÿVictoria.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 144 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿsheÿwasÿworkingÿwithÿAyla?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿtellÿusÿwhetherÿtheseÿtwoÿphotographsÿinÿ

    4ÿÿÿ55Aÿfairlyÿandÿaccuratelyÿdepictÿtheÿwomanÿyouÿknewÿasÿ

    5ÿÿÿVictoria?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCanÿIÿseeÿthat?ÿÿIÿknowÿthisÿisÿVictoria.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿknowÿthisÿisÿVictoria.ÿÿTheÿfirstÿpage.ÿÿThisÿisÿrealÿ

    9ÿÿÿblurry.ÿÿIÿmeanÿ--ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿfirstÿpageÿfairlyÿandÿaccuratelyÿdepictsÿ

 11ÿÿÿVictoria?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿSoÿweÿmoveÿ55Aÿasÿaÿsingleÿpageÿexhibit.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 17ÿÿÿ[Governmentÿexhibitÿ55Aÿadmitted]

 18ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿAylaÿandÿVictoriaÿandÿwhoÿelse?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿKeisha.ÿÿKeishaÿwasÿtheÿgirlÿthatÿstoleÿforÿBrianÿFolks.ÿÿ

 21ÿÿÿLikeÿifÿsheÿneededÿdrugsÿorÿanythingÿlikeÿthatÿsheÿwouldÿgoÿinÿ

 22ÿÿÿtheÿstores,ÿbuyÿusÿjacketsÿbecauseÿitÿwasÿwintertimeÿand,ÿwell,ÿ

 23ÿÿÿnotÿbuy,ÿstealÿthem,ÿyouÿknowÿwhatÿIÿmean,ÿandÿIÿwouldÿpayÿherÿ

 24ÿÿÿinÿdrugsÿforÿthat.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿweÿlookÿatÿ50Aÿplease?ÿÿWhoÿisÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 145 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿThatÿwasÿKeishaÿ--ÿthatÿisÿKeisha.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿisÿthereÿaÿsecondÿpageÿtoÿthat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYup.ÿÿThat'sÿKeisha.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿdidÿKeishaÿ--ÿyouÿmentionedÿthatÿshe'sÿanÿ

    5ÿÿÿaddict?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿShe'sÿaÿheroinÿaddict.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿrightÿ--ÿorÿsheÿwasÿatÿtheÿtime?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿhaven'tÿseenÿherÿinÿyears,ÿbutÿyesÿsheÿusedÿtoÿshootÿ

    9ÿÿÿupÿheroinÿinÿherÿhand.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿyou'reÿsayingÿthatÿyouÿtalkedÿaboutÿherÿ

 11ÿÿÿboostingÿorÿshopliftingÿclothes?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿsheÿhaveÿanyÿotherÿinvolvementÿinÿtheÿgroup?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThat'sÿallÿIÿknewÿthatÿKeishaÿdid.ÿÿSheÿwouldÿstealÿ

 15ÿÿÿstuff,ÿwhateverÿBrianÿwantedÿherÿtoÿsteal,ÿandÿeverythingÿlikeÿ

 16ÿÿÿthat.ÿÿSheÿgotÿpaidÿinÿdrugs.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿCanÿweÿpullÿupÿ47Aÿplease?ÿÿIt'sÿnotÿ

 18ÿÿÿin.ÿÿSorry.ÿÿShowingÿyouÿanotherÿphotographÿofÿaÿyoungÿwoman.ÿÿ

 19ÿÿÿDoÿyouÿrecognizeÿher?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿThat'sÿHannah.

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿaÿfairÿandÿaccurateÿdepictionÿofÿher?ÿÿWeÿ

 22ÿÿÿmoveÿ47A.ÿÿ

 23ÿÿÿ              THEÿCOURT:ÿÿAllÿright.ÿÿAnyÿobjection?

 24ÿÿÿ              MR.ÿKAPLAN:ÿÿNoÿobjection,ÿYourÿHonor.ÿ

 25ÿÿÿ              THEÿCOURT:ÿÿSoÿadmitted.

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 146 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ[Governmentÿexhibitÿ47Aÿadmitted]ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAnyÿotherÿgirlsÿorÿyoungÿwomenÿdoÿyouÿrememberÿbeingÿinÿ

    4ÿÿÿtheÿ--ÿworkingÿwithÿthisÿgroupÿinÿtheÿtimeÿyouÿwereÿthereÿ

    5ÿÿÿDecemberÿandÿJanuaryÿ2015/2016?ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿmayÿweÿapproach?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿ

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 147 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ[Benchÿconference].ÿÿ

    2ÿÿÿ           MR.ÿKAPLAN:ÿÿIÿheardÿherÿidentifyÿHannahÿasÿsomeoneÿ

    3ÿÿÿsheÿknewÿandÿthenÿ--ÿÿ

    4ÿÿÿ           THEÿCOURT:ÿÿCorrect.ÿÿSheÿwasÿ--ÿwhetherÿsheÿknewÿ

    5ÿÿÿwhetherÿHannahÿwasÿengagedÿinÿdrugsÿorÿprostitution,ÿetÿcetera.ÿÿ

    6ÿÿÿ           MR.ÿKAPLAN:ÿÿIÿhaveÿnoÿproblemÿwithÿherÿanswer,ÿbutÿ

    7ÿÿÿthenÿBillÿsaysÿisÿsheÿsomeoneÿthatÿwasÿalsoÿworkingÿwithÿthisÿ

    8ÿÿÿgroup.ÿÿ

    9ÿÿÿ           THEÿCOURT:ÿÿOhÿno,ÿnoÿheÿdidn'tÿsayÿthat.ÿÿHeÿaskedÿ

 10ÿÿÿwhetherÿthere'sÿanyÿotherÿyoungÿwomenÿwhoÿareÿworkingÿwithÿthisÿ

 11ÿÿÿgroup.ÿÿ

 12ÿÿÿ             MR.ÿKAPLAN:ÿÿToÿmeÿthatÿimpliesÿnobodyÿknowsÿwhatÿ

 13ÿÿÿBillÿmeansÿbyÿthat,ÿisÿHannahÿworking.ÿÿ

 14ÿÿÿ             MR.ÿDARROW:ÿÿIÿbackedÿawayÿbecauseÿsheÿwasÿsoÿ

 15ÿÿÿemotional.ÿÿIÿwentÿonÿtoÿotherÿmaterial.ÿÿ

 16ÿÿÿ             THEÿCOURT:ÿÿRight,ÿbutÿwhenÿyouÿsuggestedÿyou'reÿ

 17ÿÿÿgoingÿtoÿgoÿbackÿtoÿthisÿatÿsomeÿtimeÿwhatÿareÿyouÿgoingÿtoÿaskÿ

 18ÿÿÿherÿandÿwhatÿfoundationÿdoÿyouÿhaveÿforÿherÿtoÿtestifyÿaboutÿ

 19ÿÿÿHannah?ÿÿ

 20ÿÿÿ             MR.ÿDARROW:ÿÿIÿwouldÿjustÿaskÿher,ÿasÿIÿwillÿeachÿofÿ

 21ÿÿÿtheÿwomenÿsheÿidentifies,ÿwhatÿ--ÿhowÿdidÿyouÿknowÿher?ÿÿHowÿisÿ

 22ÿÿÿsheÿinvolvedÿinÿtheÿgroup?ÿÿWithÿthatÿreactionÿmaybeÿIÿ

 23ÿÿÿshouldn'tÿbecauseÿwhyÿsheÿfeelsÿsoÿstronglyÿaboutÿit,ÿbutÿIÿ

 24ÿÿÿwouldÿlikeÿtoÿcomeÿbackÿtoÿwhatÿsheÿknowsÿaboutÿher.ÿÿ

 25ÿÿÿ             MR.ÿKAPLAN:ÿÿWhatÿwouldÿsheÿsay?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 148 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿHannahÿisÿanÿintegralÿmemberÿofÿthatÿ

    2ÿÿÿgroup.ÿÿIÿdon'tÿknowÿwhatÿcontactÿsheÿhadÿwithÿher.ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿAreÿyouÿgoingÿtoÿaskÿher?ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿIÿprobablyÿhaveÿbutÿ--ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿIÿwouldÿstayÿawayÿfromÿitÿatÿthisÿpoint.ÿÿ

    6ÿÿÿYou'reÿgoingÿ--ÿifÿshe'sÿnotÿgoingÿtoÿsayÿsomethingÿwithÿregardÿ

    7ÿÿÿtoÿHannah'sÿdeath.ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿWellÿsheÿdidÿseeÿtheÿvideo.ÿÿYou'reÿ

    9ÿÿÿright,ÿtheÿdanger.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿAbsolutely.ÿÿIfÿinÿfactÿyouÿstartÿhavingÿ

 11ÿÿÿherÿtestifyÿaboutÿHannah'sÿparticipation,ÿagainÿwe'reÿlimitedÿ

 12ÿÿÿtoÿwhatÿsheÿobservedÿHannahÿdoingÿandÿI'mÿafraidÿthatÿyou'reÿ

 13ÿÿÿgoingÿtoÿendÿupÿwithÿsomeÿreallyÿprejudicialÿmaterial.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿThanks.ÿÿ

 15ÿÿÿ[Endÿofÿbenchÿconference]

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 149 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿMary,ÿdoÿyouÿrecognizeÿthisÿwoman?ÿÿIfÿyou'reÿnotÿsure,ÿ

    3ÿÿÿthat'sÿokay.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿI'mÿnotÿsure.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿpleaseÿpullÿupÿ123?ÿÿI'mÿshowingÿyouÿaÿ

    6ÿÿÿsingleÿpageÿexhibitÿmarkedÿforÿidentificationÿasÿGovernmentÿ

    7ÿÿÿ123.ÿÿDoÿyouÿrecognizeÿtheÿpersonÿdepictedÿthere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThisÿisÿBrittanyÿBarber.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdoÿyouÿknowÿBrittanyÿBarber?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿusedÿtoÿdateÿherÿex-boyfriendÿandÿbeforeÿBrianÿofferedÿ

 11ÿÿÿmeÿtheÿjobÿtoÿstayÿatÿtheÿhouseÿandÿeverythingÿlikeÿthatÿsheÿ

 12ÿÿÿwasÿthere,ÿbutÿsheÿcausesÿaÿlotÿofÿproblemsÿandÿIÿdidn'tÿexpectÿ

 13ÿÿÿmeÿtoÿgetÿcaughtÿupÿinÿallÿofÿthisÿtypeÿofÿstuffÿsoÿIÿtoldÿhimÿ

 14ÿÿÿthat,ÿyouÿknow,ÿshe'sÿaÿveryÿbigÿsnitch.ÿÿSheÿwouldÿcauseÿaÿlotÿ

 15ÿÿÿofÿproblemsÿforÿyouÿandÿ--ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿsayÿsheÿwasÿthereÿdidÿsheÿhaveÿsomeÿroleÿ

 17ÿÿÿinÿthisÿgroupÿworkingÿoutÿofÿ103?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿProstitute.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿaÿfairÿandÿaccurateÿdepictionÿofÿher?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿMoveÿGovernmentÿ123,ÿYourÿHonor.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 23ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 25ÿÿÿ[Governmentÿexhibitÿ123ÿadmitted]

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 150 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿsheÿwasÿworkingÿasÿaÿprostitute?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿWhenÿIÿstartedÿdatingÿherÿex.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿgotÿitÿonÿtheÿwordÿofÿsomebodyÿelse?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYesÿandÿthenÿAylaÿknewÿherÿvery,ÿveryÿwell.ÿÿTheyÿwentÿ

    6ÿÿÿtoÿschoolÿtogether.ÿÿTheyÿgrewÿupÿtogetherÿandÿsheÿtoldÿmeÿ

    7ÿÿÿherself.ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿLet'sÿleaveÿoutÿwhatÿsheÿsaid.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

 11ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿWeÿcallÿthatÿhearsay.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿOkay.ÿÿOkay.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿThanks.ÿÿMary,ÿI'mÿgoingÿtoÿshowÿyouÿanotherÿpictureÿ56Aÿ

 15ÿÿÿforÿidentification.ÿÿActuallyÿtwoÿpicturesÿofÿaÿyoungÿwoman.ÿÿ

 16ÿÿÿLetÿmeÿaskÿyouÿifÿyouÿrecognizeÿher?ÿÿCanÿyouÿlookÿatÿtheÿ

 17ÿÿÿsecondÿpage?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSheÿdoesÿlookÿveryÿfamiliar,ÿbutÿIÿcan'tÿgiveÿyouÿaÿnameÿ

 19ÿÿÿrightÿnow.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿNotÿatÿall.ÿÿThat'sÿallÿright.ÿÿThankÿyou.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWereÿyouÿeverÿaskedÿtoÿprostitute?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿByÿwhom?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿBrianÿFolks.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 151 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿheÿasked?ÿÿHowÿdidÿheÿputÿit?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿWouldÿyouÿgoÿandÿsleepÿwithÿthisÿperson,ÿthatÿperson.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿGoÿandÿ--ÿÿ

    4ÿÿÿA.ÿÿÿÿÿLikeÿwouldÿyouÿsleepÿwithÿthisÿperson,ÿdoÿyouÿ

    5ÿÿÿprostitute,ÿdoÿyouÿdoÿthis.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿlanguageÿdidÿyouÿuseÿandÿpleaseÿjustÿtellÿusÿwhatÿ

    7ÿÿÿheÿsaid?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWillÿyouÿfuckÿthisÿpersonÿforÿsuchÿandÿsuchÿbecauseÿweÿ

    9ÿÿÿneedÿtheÿmoneyÿandÿallÿthat,ÿandÿIÿsaidÿnoÿIÿdon'tÿlayÿonÿmyÿ

 10ÿÿÿbackÿforÿanybody.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿwasÿhisÿreactionÿtoÿthatÿifÿyouÿremember?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿHeÿgotÿmad.ÿÿHeÿliterallyÿtoldÿmeÿthatÿI'mÿnoÿfun.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿsexÿwithÿtheÿdefendant?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWillingly?ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWellÿlet'sÿstartÿwithÿdidÿyouÿhaveÿsexÿwithÿhim?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿI'mÿgoingÿtoÿsayÿno.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWellÿdidÿyouÿunwillinglyÿhaveÿsexÿwithÿhim?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿWhenÿIÿ--ÿwhenÿmeÿandÿBrianÿeverÿhadÿsexÿitÿwasÿnotÿ

 19ÿÿÿwillingÿandÿthat'sÿtheÿwayÿI'mÿsayingÿit.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿyouÿdidÿhaveÿsexÿwithÿhim?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿClearly,ÿbutÿitÿwasn'tÿwilling.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿitÿintercourseÿorÿoralÿsex?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThereÿwasÿoneÿtimeÿthatÿitÿwasÿoralÿandÿtheÿotherÿtimesÿ

 24ÿÿÿwasÿintercourse.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿeverÿsayÿnoÿtoÿhim?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 152 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿthatÿstopÿthings?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿheÿaskÿyouÿtoÿprostituteÿjustÿoneÿtime?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿthinkÿthereÿwasÿaÿcoupleÿofÿtimes,ÿbutÿIÿcontinuallyÿ

    6ÿÿÿsaidÿno.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿeverÿhearÿtheÿwordÿviolationÿorÿviolateÿ

    8ÿÿÿwhenÿyouÿwereÿworkingÿforÿtheÿdefendant?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿcan'tÿremember.ÿÿI'mÿsorry.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿThat'sÿallÿright.ÿÿDidÿyouÿatÿsomeÿpointÿwhenÿyouÿwereÿ

 11ÿÿÿworkingÿforÿtheÿdefendantÿgetÿaÿboyfriend?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿIÿhadÿaÿboyfriend.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDustin?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿDustin.ÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿconversationsÿwithÿtheÿdefendantÿaboutÿ

 16ÿÿÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿknewÿthatÿafterÿIÿstartedÿdatingÿDustinÿthereÿwasÿ--ÿIÿ

 18ÿÿÿguessÿBrianÿandÿhimÿhadÿranÿintoÿsomeÿissues.ÿÿIÿthinkÿitÿwasÿ

 19ÿÿÿaboutÿDustinÿrobbingÿhim.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿleaveÿitÿaside.ÿÿDidÿyouÿhaveÿanyÿ--ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿIÿthinkÿthatÿtheÿ

 22ÿÿÿwitnessÿshouldÿbeÿallowedÿtoÿanswerÿtheÿquestion.ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿIÿwasÿanticipatingÿaÿhearsayÿobjection.ÿÿ

 24ÿÿÿSheÿcanÿgoÿaheadÿifÿsheÿwantsÿto.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿGoÿahead.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 153 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿjustÿknowÿthatÿwhenÿIÿwasÿdatingÿDustinÿIÿdidn'tÿknowÿ

    2ÿÿÿthatÿthoseÿtwoÿhadÿissues,ÿandÿthenÿIÿwasÿtoldÿthatÿ--ÿbyÿBrianÿ

    3ÿÿÿFolksÿthatÿheÿdidÿtryÿhelpingÿhimÿbutÿDustinÿrobbedÿhim,ÿandÿsoÿ

    4ÿÿÿthoseÿtwoÿhadÿlikeÿaÿbigÿhead-to-headÿthingÿwithÿeachÿother.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿI'llÿleaveÿthatÿalone.ÿÿDidÿyouÿeverÿseeÿFolksÿ

    6ÿÿÿhitÿanyÿofÿtheÿotherÿyoungÿwomenÿworkingÿforÿhim?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsee?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿsawÿwhenÿweÿwereÿatÿMarty'sÿthereÿwasÿaÿbigÿfight.ÿÿ

 10ÿÿÿHimÿforcingÿanotherÿgirlÿinÿtheÿroom.ÿÿIÿsaidÿsomethingÿandÿ--ÿ

 11ÿÿÿIÿsaidÿsomething.ÿÿIÿcan'tÿrememberÿwhatÿIÿsaid.ÿÿIÿthinkÿitÿ

 12ÿÿÿwasÿthat'sÿfuckingÿdisgustingÿandÿlikeÿheÿsaidÿsomethingÿtoÿme.ÿÿ

 13ÿÿÿJustÿ--ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿMary,ÿlookÿatÿme.ÿÿOkay.ÿÿLet'sÿleaveÿthatÿ

 15ÿÿÿaside.ÿÿDidÿyouÿseeÿhimÿhitÿanyÿofÿtheÿotherÿyoungÿwomen?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿHeÿandÿAylaÿwentÿatÿitÿaÿlot.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsee?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿAylaÿgotÿreallyÿcockyÿandÿheÿsmackedÿAyla.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿAylaÿwhat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿAylaÿgotÿcockyÿtowardsÿhim,ÿlikeÿfightingÿbackÿwithÿhim,ÿ

 21ÿÿÿandÿheÿhitÿAyla.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿsayÿheÿhitÿAylaÿisÿthisÿsomethingÿthatÿ

 23ÿÿÿyouÿsaw?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿsawÿhimÿhitÿAyla.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿyouÿsaw.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 154 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿHeÿ--ÿtheyÿgotÿintoÿaÿfight.ÿÿItÿwasÿoverÿtheÿkindÿofÿ--ÿ

    2ÿÿÿtryingÿtoÿgetÿtheÿbugsÿoutÿofÿherÿhairÿandÿstuffÿlikeÿthatÿandÿ

    3ÿÿÿtheÿfightÿwasÿoverÿthatÿsheÿwasn'tÿgoingÿtoÿgoÿandÿsleepÿwithÿ

    4ÿÿÿtheÿ--ÿlikeÿtheÿguyÿthatÿheÿwantedÿherÿtoÿsleepÿwith.ÿÿSheÿsaidÿ

    5ÿÿÿsheÿwasn'tÿgoingÿtoÿdoÿanythingÿsick.ÿÿTheyÿgotÿintoÿitÿandÿ

    6ÿÿÿthenÿIÿdon'tÿknowÿwhatÿAylaÿdid,ÿbutÿIÿjustÿsawÿBrianÿjustÿ

    7ÿÿÿcoldcockÿherÿlike.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿheÿcoldcockedÿherÿcanÿyouÿtellÿusÿwhatÿheÿ

    9ÿÿÿdid?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿBackhandedÿher.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSwungÿtheÿbackÿofÿhisÿhandÿandÿhitÿherÿwhere?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes,ÿinÿtheÿface.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿimpactÿdidÿthatÿhaveÿonÿherÿbody?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿimpact?ÿÿHeÿhitÿherÿinÿtheÿface.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿsheÿjustÿabsorbÿthat?ÿÿDidÿsheÿmove?ÿÿDidÿsheÿfallÿ

 16ÿÿÿover?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNoÿsheÿfellÿover.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿNowÿyouÿsayÿthatÿtheÿcontextÿofÿthatÿ

 19ÿÿÿwasÿsheÿdidn'tÿwantÿtoÿworkÿsick?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWasÿAylaÿaÿheroinÿaddict?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes,ÿbadÿandÿaÿcrackÿhead.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿdidÿsheÿdoÿprostitutionÿwork?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿAllÿtheÿtimeÿsheÿworkedÿforÿMoe.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿdoÿweÿunderstandÿyouÿcorrectlyÿthatÿsheÿwasÿsayingÿIÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 155 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿdon'tÿwantÿtoÿdoÿthatÿworkÿwhenÿI'mÿsickÿIÿneedÿheroin?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿwhenÿsheÿgotÿstruck?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿaÿburglaryÿwhileÿyouÿwereÿatÿ103ÿNorthÿ

    6ÿÿÿUnion?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWouldÿthisÿbeÿinÿorÿaroundÿmidÿJanuaryÿ2016?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿI'mÿnotÿreallyÿfamiliarÿwithÿtheÿmonths,ÿbutÿIÿdoÿknowÿ

 10ÿÿÿthatÿmeÿandÿMandyÿwereÿinÿtheÿhome,ÿaÿguyÿcameÿupÿtoÿtheÿdoor,ÿ

 11ÿÿÿbangingÿonÿtheÿdoor.ÿÿHeÿactuallyÿputÿaÿwholeÿcrackÿthroughÿtheÿ

 12ÿÿÿdoor.ÿÿHeÿkeptÿsayingÿit'sÿtheÿpolice,ÿit'sÿtheÿpolice.ÿÿIÿtoldÿ

 13ÿÿÿMandyÿnotÿtoÿopenÿupÿthatÿdoor.ÿÿIÿsaidÿlookÿoutÿtheÿwindow.ÿÿ

 14ÿÿÿSheÿdidÿnotÿdoÿthatÿandÿIÿtriedÿtellingÿher.ÿÿI'mÿlikeÿMandyÿ

 15ÿÿÿdon'tÿopenÿupÿtheÿdoor.ÿÿSheÿwasÿstupidÿenoughÿtoÿopenÿupÿtheÿ

 16ÿÿÿdoor.ÿÿSoÿtheÿdrugsÿthatÿweÿhadÿonÿusÿIÿwasÿflushingÿdownÿtheÿ

 17ÿÿÿtoilet.ÿÿIÿwasÿinÿtheÿbathroomÿandÿIÿwasÿflushingÿstuffÿdownÿ

 18ÿÿÿtheÿtoilet.ÿÿTheÿguyÿheÿgrabbedÿme,ÿthrewÿmeÿoutÿofÿtheÿ

 19ÿÿÿbathroom,ÿheÿpulledÿdownÿmyÿpantsÿandÿeverythingÿlookingÿforÿ

 20ÿÿÿtheÿdrugs,ÿhadÿ--ÿheÿhadÿmeÿputÿmyÿhandsÿonÿmyÿhead,ÿMandyÿisÿ

 21ÿÿÿinÿtheÿlivingÿroomÿcrouchedÿdownÿonÿtheÿsideÿofÿtheÿcouch,ÿkeptÿ

 22ÿÿÿcryingÿandÿscreamingÿsayingÿweÿdon'tÿhaveÿanythingÿhere,ÿweÿ

 23ÿÿÿdon'tÿhaveÿanythingÿhere.ÿÿ

 24ÿÿÿ             Theÿ103ÿNorthÿUnionÿhouseÿisÿaÿveryÿsmallÿhome.ÿÿWhenÿ

 25ÿÿÿyouÿwalkÿinÿtheÿlivingÿroomÿyouÿwalkÿjustÿtwoÿfeetÿyou'reÿintoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 156 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿaÿveryÿsmallÿkitchenÿandÿtheÿbathroomÿdoorÿisÿrightÿthere.ÿÿ

    2ÿÿÿWhenÿyouÿcomeÿthroughÿtheÿfrontÿdoor,ÿlikeÿIÿsaid,ÿtheÿlivingÿ

    3ÿÿÿroom,ÿtheÿoneÿbedroomÿisÿrightÿthereÿonÿtheÿleft-handÿside.ÿÿHeÿ

    4ÿÿÿkeptÿstayingÿinsideÿtheÿlivingÿroomÿbetweenÿthatÿbedroom.ÿÿHeÿ

    5ÿÿÿkeptÿopeningÿupÿtheÿhutchÿwhichÿweÿhadÿtheÿdrugsÿin,ÿbutÿweÿhadÿ

    6ÿÿÿnothingÿinÿthereÿbecauseÿIÿtookÿeverythingÿandÿIÿwasÿflushingÿ

    7ÿÿÿit.ÿÿHeÿgotÿawayÿwithÿaÿcoupleÿofÿ50ÿpieces.ÿÿHeÿdidÿtearÿtheÿ

    8ÿÿÿhouseÿapart.ÿÿHeÿleft.ÿÿHeÿranÿoutÿofÿtheÿhouseÿandÿleft,ÿbutÿ

    9ÿÿÿheÿhadÿaÿgunÿpointedÿatÿus.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheÿgunÿwentÿtoÿtheÿbackÿofÿmyÿheadÿandÿtheÿsideÿofÿmyÿ

 12ÿÿÿhead.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAfterÿheÿleftÿ--ÿwasÿheÿwearingÿanythingÿunusual?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿHeÿ--ÿeverythingÿwasÿblack.ÿÿHeÿwasÿaÿblackÿman.ÿÿ

 15ÿÿÿEverythingÿwasÿblack.ÿÿHeÿhadÿaÿblackÿbandannaÿacrossÿhisÿfaceÿ

 16ÿÿÿlikeÿthis.ÿÿHisÿarmsÿandÿeverythingÿwereÿcompletelyÿcovered.ÿÿ

 17ÿÿÿSoÿafterÿeverythingÿwasÿdoneÿweÿcalledÿMr.ÿFolks.ÿÿToldÿhimÿ

 18ÿÿÿeverything.ÿÿBrianÿgotÿoverÿtoÿtheÿhouse.ÿÿWeÿtoldÿhimÿ

 19ÿÿÿeverythingÿthatÿhappened.ÿÿHeÿhuggedÿusÿbothÿandÿheÿsaidÿthatÿ

 20ÿÿÿeverythingÿisÿgoingÿtoÿbeÿfineÿandÿwe'reÿgoingÿ--ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhenÿheÿcameÿoverÿdidÿheÿhaveÿanyoneÿwithÿhim?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYesÿandÿIÿdon'tÿ--ÿIÿthinkÿitÿwasÿeitherÿGÿ--ÿifÿitÿ

 23ÿÿÿwasn'tÿGÿitÿwasÿMarty.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿtheÿmanÿyouÿreferÿtoÿasÿGÿ--ÿdidÿheÿhaveÿanyÿ

 25ÿÿÿotherÿnamesÿthatÿyouÿknewÿof?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 157 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿGhost.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿExcuseÿme,ÿYourÿHonor.ÿÿWeÿwantÿyouÿtoÿtakeÿaÿlookÿatÿ--ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThatÿisÿG.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYou'reÿlookingÿatÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThat'sÿG.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿIÿapologize.ÿÿYou'reÿlookingÿatÿaÿphotographÿwhichÿisÿ

    7ÿÿÿexhibitÿ64.ÿÿDoÿyouÿrecognizeÿthatÿman?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThatÿisÿG.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿroleÿdidÿGÿhaveÿinÿthisÿbusiness?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿpersonallyÿdon'tÿknowÿthat.ÿÿIÿknowÿthatÿheÿlivedÿ--ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿIÿthinkÿsheÿ

 12ÿÿÿansweredÿtheÿquestion.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿWellÿyouÿwantÿtoÿclarifyÿtoÿseeÿifÿ

 14ÿÿÿthere'sÿaÿfoundationÿforÿanythingÿthatÿsheÿintendsÿtoÿsayÿotherÿ

 15ÿÿÿthanÿwhatÿsheÿsaidÿinitially.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿYes.ÿÿ

 17ÿÿÿBYÿMR.ÿDARROW:

 18ÿÿÿQ.ÿÿÿÿÿMary,ÿyouÿsaidÿyouÿpersonallyÿdon'tÿknowÿandÿweÿwantÿtoÿ

 19ÿÿÿknowÿifÿyouÿactuallyÿhaveÿpersonalÿknowledgeÿofÿanyÿinvolvementÿ

 20ÿÿÿGÿhadÿinÿthisÿbusiness?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿjustÿknowÿthatÿthoseÿtwoÿwereÿreallyÿgoodÿfriendsÿandÿ

 22ÿÿÿheÿ--ÿthatÿtheyÿbothÿhelpÿeachÿother.ÿÿGÿcameÿdownÿwithÿaÿwholeÿ

 23ÿÿÿbunchÿofÿdrugsÿandÿmeÿandÿMandyÿwereÿinÿtheÿroom.ÿÿGÿwasÿactingÿ

 24ÿÿÿveryÿsnarkyÿtowardsÿmeÿandÿMandy,ÿandÿIÿgotÿrudeÿbackÿwithÿGÿ

 25ÿÿÿandÿIÿsaidÿIÿdon'tÿworkÿforÿyouÿIÿworkÿforÿBrian.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 158 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿsaidÿsomethingÿlikeÿheÿcameÿinÿwithÿsomeÿ

    2ÿÿÿdrugs.ÿÿWhoÿisÿthat?ÿÿG?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿG.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿknowÿhowÿtheÿdrugsÿthatÿyouÿwereÿ

    5ÿÿÿsellingÿwithÿMandyÿforÿtheÿdefendantÿgotÿtoÿVermont?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿTheyÿcameÿfromÿNewÿYork.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿwasÿbringingÿthemÿupÿfromÿNewÿYork?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTwoÿblackÿguysÿwithÿaÿwhiteÿBenzÿorÿsomethingÿlikeÿ--ÿitÿ

    9ÿÿÿwasÿaÿreallyÿniceÿbigÿcar.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿifÿMandyÿeverÿwentÿonÿtripsÿtoÿNewÿ

 11ÿÿÿYork?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYesÿsheÿdid.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿBecauseÿonceÿIÿhaveÿdoneÿitÿwithÿherÿandÿIÿdidn'tÿknowÿ

 15ÿÿÿthatÿweÿwereÿdoingÿthat.ÿÿThatÿwasÿtheÿbeginningÿofÿeverythingÿ

 16ÿÿÿandÿIÿwasn'tÿreallyÿlikeÿpulledÿintoÿtheÿloopÿtoÿknowÿwhatÿwasÿ

 17ÿÿÿreallyÿgoingÿonÿatÿfirst.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿaÿtimeÿwhenÿyouÿwereÿinÿaÿcarÿ

 19ÿÿÿthatÿwasÿstoppedÿbyÿtheÿpoliceÿandÿMandyÿandÿFolksÿandÿanotherÿ

 20ÿÿÿwomanÿwereÿinÿtheÿcar?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhereÿwereÿyouÿcomingÿfromÿthatÿnight?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿWeÿwereÿcomingÿfromÿMarty's.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿhadÿyouÿbeenÿdoingÿatÿMarty's?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿCuttingÿupÿheroin.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 159 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhereÿwereÿyouÿgoing?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿWeÿwereÿ--ÿweÿ--ÿtheÿotherÿwoman'sÿnameÿwasÿMary.ÿÿWeÿ

    3ÿÿÿwentÿtoÿMarty's.ÿÿWeÿdidÿeverything.ÿÿWeÿbroughtÿbackÿaÿsmallÿ

    4ÿÿÿbagÿwithÿus,ÿandÿsomethingÿaboutÿherÿnotÿdoingÿaÿturnÿsignalÿ

    5ÿÿÿandÿtheÿpoliceÿofficerÿpulledÿusÿover.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿpauseÿthereÿforÿaÿmoment.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYouÿhadÿbeenÿbaggingÿatÿMandyÿ--ÿMarty's?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿMarty.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿisÿinÿtheÿcar?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿMe,ÿBrian,ÿandÿMandy,ÿandÿtheÿotherÿwomanÿnamedÿMary.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhoÿisÿdriving?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheÿwomanÿMaryÿis.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhereÿareÿtheÿthreeÿofÿyouÿsitting?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿMandyÿwasÿupfrontÿwithÿtheÿwomanÿ--ÿwithÿtheÿwomanÿMary,ÿ

 16ÿÿÿandÿmeÿandÿBrianÿwereÿinÿtheÿbackÿseatÿofÿtheÿcar.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿtellÿusÿagainÿwhatÿyouÿhadÿinÿtheÿcar?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿWeÿhadÿaÿbagÿfilledÿwithÿheroinÿandÿcrackÿthatÿweÿjustÿ

 19ÿÿÿgotÿdoneÿbagging.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿPoliceÿofficerÿpullsÿyouÿover?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdoÿyouÿrecallÿaÿcanineÿshowingÿupÿandÿ

 23ÿÿÿgoingÿaroundÿtheÿcar?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿthatÿconcernÿyou?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 160 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿseenÿtheÿvideoÿofÿthis?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAtÿoneÿpointÿyouÿsaidÿ--ÿdidÿyouÿsayÿwe'reÿallÿgoingÿtoÿ

    5ÿÿÿjail?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿsaidÿI'mÿgoingÿtoÿgoÿtoÿjailÿandÿI'mÿneverÿgoingÿtoÿ

    7ÿÿÿseeÿmyÿkidsÿagain.ÿÿThat'sÿgreat.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿsayÿthat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿBecauseÿweÿhadÿdrugsÿinÿtheÿcar.ÿÿThereÿwasÿcopsÿthereÿ

 10ÿÿÿandÿtheÿdogÿcameÿoutÿcirclingÿtheÿcar.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿwereÿafraidÿtheÿdrugsÿwereÿgoingÿtoÿgetÿseized?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿexhibitÿ30ÿplease?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿwasÿtheÿbag.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿbag?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿbagÿthatÿweÿhadÿtheÿheroinÿandÿcrackÿin.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿThatÿnightÿyouÿwereÿpulledÿover?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿweÿlookÿatÿpageÿ2ÿplease?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿThatÿisÿtheÿheroinÿandÿcrack.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿThatÿwasÿinsideÿtheÿbag?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿThatÿwasÿinsideÿtheÿbag.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿcanÿweÿgoÿtoÿtheÿnextÿpage?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAndÿthat'sÿwhatÿwasÿinÿtheÿbag,ÿyes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿcanÿyouÿ--ÿjustÿbecauseÿsomeÿofÿusÿaren'tÿthatÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 161 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿfamiliarÿwithÿwhatÿthatÿshows,ÿcanÿyouÿtellÿusÿ--ÿcanÿweÿzoomÿ

    2ÿÿÿinÿaÿlittleÿbitÿandÿcanÿyouÿtellÿusÿwhat'sÿinÿtheÿpictureÿ

    3ÿÿÿthere?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿCanÿweÿhaveÿtheÿpicturesÿ--ÿsoÿthisÿrightÿhereÿ--ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIÿapologize,ÿMary.ÿÿRememberÿtheÿmicrophoneÿifÿyouÿcan.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCanÿyouÿhearÿme?ÿÿOkay.ÿÿSoÿallÿofÿthisÿrightÿhereÿitÿisÿ

    7ÿÿÿallÿheroin.ÿÿThatÿrightÿthere.ÿÿThisÿrightÿhereÿinÿthatÿsmallÿ

    8ÿÿÿbagÿwasÿcrackÿsoÿweÿdidn'tÿgetÿenoughÿcrackÿtoÿbringÿback.ÿÿTheÿ

    9ÿÿÿstuffÿthat'sÿrightÿinÿhere,ÿifÿmyÿmemoryÿisÿright,ÿthatÿisÿ

 10ÿÿÿheroinÿasÿwell.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿMostÿofÿthisÿisÿheroinÿwithÿaÿlittleÿbitÿofÿcrack.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿtestifiedÿearlierÿthatÿwhenÿyouÿbaggedÿ

 14ÿÿÿheroinÿitÿwouldÿbeÿinÿlittleÿticketsÿandÿ10ÿticketsÿwouldÿmakeÿ

 15ÿÿÿaÿbundleÿwithÿaÿbandÿaroundÿthem?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿRight,ÿandÿIÿalsoÿstatedÿthatÿifÿweÿcouldn'tÿgetÿtheÿ

 17ÿÿÿtickets,ÿtheÿbaggiesÿthatÿareÿrightÿhereÿwhereÿIÿcircledÿwithÿ

 18ÿÿÿlikeÿaÿsquareÿweÿwouldÿputÿheroinÿinÿthoseÿpackagesÿasÿwell.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿwhiteÿbagsÿhereÿareÿthoseÿindividualÿbunsÿ

 20ÿÿÿorÿbundlesÿofÿheroin?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheseÿareÿbundles;ÿthatÿhaveÿtheÿrubberbandsÿonÿthem,ÿ

 22ÿÿÿtheseÿareÿallÿsingleÿbundles.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYouÿtestifiedÿearlier,ÿMary,ÿthatÿwhenÿFolksÿhiredÿyouÿ

 24ÿÿÿforÿrunningÿforÿtheÿjobÿatÿ103ÿNorthÿUnionÿheÿpaidÿyouÿ$500ÿaÿ

 25ÿÿÿweek?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 162 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿEveryÿSunday.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿyouÿpaidÿeveryÿweek?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿIÿapologize,ÿYourÿHonor.ÿÿJustÿalmostÿ

    5ÿÿÿdone.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    7ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿMary,ÿIÿgotÿaÿcoupleÿmoreÿtoughÿquestionsÿforÿyouÿthenÿ

    9ÿÿÿwe'reÿdone,ÿallÿright.ÿÿDidÿyouÿeverÿaskÿMoeÿforÿcigarettes?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿEveryÿtimeÿweÿhadÿ--ÿeveryÿtimeÿweÿaskedÿhimÿforÿaÿ

 11ÿÿÿcigarette,ÿweÿwouldÿhaveÿtoÿpullÿdownÿourÿpantsÿforÿhimÿtoÿtakeÿ

 12ÿÿÿaÿphotoÿofÿourÿbutt.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿMary,ÿcanÿyouÿtakeÿaÿquickÿlookÿatÿthis?ÿÿI'mÿshowingÿ

 14ÿÿÿyouÿGovernmentÿ49Bÿandÿtellÿusÿifÿyouÿknowÿwhatÿthoseÿpicturesÿ

 15ÿÿÿare?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿThoseÿpicturesÿareÿ--ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿThoseÿareÿtheÿpicturesÿofÿme.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿThatÿheÿaskedÿforÿinÿexchangeÿforÿaÿcigarette?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿCanÿyouÿgoÿtoÿtheÿnextÿpageÿplease?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿtheÿnextÿpage?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAreÿthoseÿtheÿpicturesÿthatÿwereÿtakenÿbecauseÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 163 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿyouÿwantedÿaÿcigarette?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿOkay.ÿÿYourÿHonor,ÿweÿmoveÿ49B.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿCanÿIÿquestion,ÿJudge?ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    7ÿÿÿ                              VOIRÿDIRE

    8ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿisÿitÿyourÿtestimonyÿthatÿtheseÿpicturesÿwereÿdoneÿ

 10ÿÿÿbutÿwereÿnotÿvoluntary?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheyÿwereÿvoluntary.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿcouldÿhaveÿgoneÿoutÿandÿboughtÿcigarettes,ÿright?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿhadÿnoÿmoney.ÿÿIÿhadÿnone.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿI'mÿjustÿcuriousÿaboutÿthisÿone.ÿÿItÿsaysÿdateÿ

 15ÿÿÿacquiredÿFebruaryÿ23rd,ÿ2016.ÿÿIsÿthatÿwhenÿthatÿwasÿtaken?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿThatÿpartÿIÿwouldn'tÿknow.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿCanÿyouÿlookÿatÿitÿplease?ÿÿRightÿthereÿdoesÿitÿsayÿ

 18ÿÿÿthat'sÿtheÿdateÿitÿwasÿacquired?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿI'mÿassumingÿso,ÿsir.ÿÿIÿtruthfullyÿdon'tÿknow.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿafterÿtheÿdateÿyouÿsaidÿyouÿwereÿsexuallyÿ

 21ÿÿÿassaulted?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿstillÿdoingÿthat?ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿWellÿobjection,ÿYourÿHonor.ÿÿSheÿsaysÿ

 25ÿÿÿsheÿdidn'tÿknowÿwhenÿthisÿhappenedÿandÿIÿdidn'tÿaskÿherÿaboutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 164 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿtheÿvariousÿdatesÿprintedÿoutÿonÿthese.ÿÿIÿjustÿaskedÿherÿaboutÿ

    2ÿÿÿtheÿphotographs.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿWellÿsheÿrespondedÿsheÿdidn'tÿknowÿaboutÿ

    4ÿÿÿtheseÿ--ÿaboutÿtheÿdates.ÿÿSoÿgoÿahead.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿthinkÿsheÿdidÿsayÿthatÿthatÿdateÿwasÿ

    6ÿÿÿafterÿtheÿdateÿsheÿwasÿsexuallyÿ--ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿNo.ÿÿYouÿaskedÿtheÿquestion,ÿbutÿsheÿ

    8ÿÿÿdidn'tÿknowÿtheÿactualÿdateÿofÿthatÿFebruaryÿdemarcation.ÿÿWellÿ

    9ÿÿÿsheÿdidn'tÿknowÿwhatÿthatÿmeansÿbasically.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿMayÿweÿhaveÿtheÿElmoÿforÿaÿ

 12ÿÿÿsecond?ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 14ÿÿÿ[Governmentÿexhibitÿ49Bÿadmitted]

 15ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 16ÿÿÿQ.ÿÿÿÿÿMary,ÿlowerÿleft-handÿpictureÿthere,ÿwhoseÿhandÿisÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThat'sÿBrian's.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿMary,ÿdidÿheÿeverÿurinateÿonÿyouÿ--ÿletÿmeÿ

 19ÿÿÿaskÿyouÿaÿquestion.ÿÿAllÿtheseÿterribleÿthingsÿareÿhappening.ÿÿ

 20ÿÿÿAtÿsomeÿpointÿyouÿleft,ÿright?ÿÿWhyÿdidn'tÿyouÿleaveÿsooner?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿhadÿnothing.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿI'mÿ--ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿwasÿlivingÿoutsideÿinÿtheÿsnow.ÿÿIÿwasÿcoldÿbecauseÿIÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 165 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿdidn'tÿhaveÿanything.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿ

    3ÿÿÿ          THEÿCOURT:ÿÿCanÿyouÿjustÿsayÿthatÿagain?ÿÿI'mÿsorry,ÿ

    4ÿÿÿbutÿIÿcan'tÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwasÿlivingÿoutsideÿinÿtheÿsnow.ÿÿIÿwasÿhomeless.ÿÿIÿ

    6ÿÿÿdidn'tÿhaveÿanythingÿandÿIÿwantedÿtoÿsleepÿinÿaÿwarmÿhouse.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿMary,ÿafterÿtheÿepisodeÿyouÿtoldÿusÿaboutÿwhereÿyouÿwereÿ

    8ÿÿÿbeatenÿandÿrapedÿdidÿyouÿgoÿtoÿtheÿpolice?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿ            MR.ÿKAPLAN:ÿÿI'mÿsorry,ÿJudge,ÿIÿcan'tÿhear.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿwasÿwithÿmyÿmotherÿandÿmyÿuncleÿbecauseÿthenÿtheÿnightÿ

 12ÿÿÿheÿdidÿkeepÿmeÿinÿtheÿhouseÿforÿseveralÿhoursÿafterÿtheÿrapeÿ

 13ÿÿÿandÿeverythingÿlikeÿthat,ÿthat'sÿwhenÿIÿmetÿOfficerÿAdam.ÿÿTheyÿ

 14ÿÿÿhadÿmeÿgoÿthere,ÿbutÿIÿhadÿneverÿtoldÿthemÿaboutÿtheÿrape.ÿÿIÿ

 15ÿÿÿjustÿtoldÿthemÿaboutÿtheÿgunÿthing.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿatÿsomeÿpointÿafterÿthatÿepisodeÿwithÿtheÿgun,ÿ

 17ÿÿÿtheÿrape,ÿyouÿwentÿ--ÿdidÿyouÿgoÿtoÿlawÿenforcementÿorÿdidÿtheyÿ

 18ÿÿÿcomeÿtoÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿTheyÿhadÿ--ÿIÿwasÿprettyÿmuchÿbyÿmyÿmomÿandÿmyÿuncle.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿYouÿwentÿtoÿyourÿfamily?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿSoÿwhatÿhappenedÿwasÿafterÿeverythingÿthatÿhappenedÿ

 22ÿÿÿBrianÿ--ÿIÿfellÿasleepÿinÿtheÿroomÿafterÿeverythingÿhappenedÿ

 23ÿÿÿwithÿtheÿgunÿandÿtheÿrapeÿthing.ÿÿBrianÿkickedÿmeÿinÿtheÿface,ÿ

 24ÿÿÿwokeÿmeÿup,ÿtoldÿmeÿtoÿgoÿoutÿtoÿtheÿlivingÿroomÿbecauseÿtheyÿ

 25ÿÿÿkeptÿmeÿinÿtheÿroom.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 166 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿheÿgiveÿyouÿsomeÿmoney?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿHeÿsatÿdown,ÿheÿtalkedÿtoÿmeÿandÿheÿthrewÿmeÿ$2,ÿandÿheÿ

    3ÿÿÿlookedÿatÿmeÿandÿhe'sÿlikeÿIÿdon'tÿcareÿwhetherÿyouÿthinkÿyouÿ

    4ÿÿÿcanÿhideÿorÿanythingÿlikeÿthat.ÿÿIÿwillÿfindÿyouÿandÿIÿwillÿ

    5ÿÿÿkillÿyouÿifÿIÿfindÿoutÿyouÿhaveÿanythingÿtoÿdoÿwithÿthatÿcarÿ

    6ÿÿÿbreak-in,ÿandÿthenÿafterÿthatÿheÿgaveÿmeÿtheÿ$2.ÿÿIÿranÿoutÿofÿ

    7ÿÿÿthere.ÿÿIÿgotÿonÿtheÿbus,ÿwentÿbackÿtoÿSelena'sÿhouse,ÿIÿpackedÿ

    8ÿÿÿupÿmyÿthings,ÿIÿtoldÿmyÿmomÿeverythingÿthatÿhadÿhappened,ÿnotÿ

    9ÿÿÿtheÿrapeÿpart,ÿjustÿIÿdidn'tÿwantÿtoÿhurtÿmyÿmomÿorÿmakeÿherÿ

 10ÿÿÿupset,ÿandÿtheyÿcameÿandÿgotÿmeÿlaterÿonÿthatÿnightÿandÿIÿ

 11ÿÿÿstayedÿawayÿforÿmonths.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhoÿcameÿandÿgotÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿMyÿmotherÿandÿmyÿuncle.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿtheyÿtakeÿyouÿtoÿtheÿpolice?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿTheÿnextÿdayÿtheyÿdid.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿtalkÿtoÿtheÿpolice?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿtalkedÿtoÿAdam.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿToÿAgentÿChetwynd?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAdam.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿTheÿmanÿwhoÿjustÿraisedÿhisÿhand?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿtalkedÿwithÿhimÿdidÿyouÿhaveÿfamilyÿmembersÿ

 23ÿÿÿwithÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿhadÿmyÿmotherÿandÿmyÿuncleÿwithÿme.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿmentionÿtheÿrapeÿpartÿofÿtheÿassault?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 167 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿWhy?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿwasÿembarrassed.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿfeltÿdisgustedÿandÿbelittled.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿMary,ÿareÿyouÿcleanÿtoday?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿam.ÿÿI'mÿthreeÿyearsÿsober.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHowÿlong?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThreeÿyears.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿThreeÿyears.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿgetÿoff?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAfterÿtalkingÿwithÿAdamÿheÿintroducedÿmeÿtoÿAmyÿSternsÿ

 13ÿÿÿandÿprettyÿmuchÿIÿneededÿtoÿgetÿclean.ÿÿIÿdidn'tÿwantÿtoÿliveÿ

 14ÿÿÿthatÿlifestyleÿanyÿmoreÿandÿtheyÿhelpedÿmeÿgetÿintoÿtheÿprogramÿ

 15ÿÿÿandÿI'veÿbeenÿcleanÿeverÿsince.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿprogram?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿTheÿpainÿclinicÿprogram.ÿÿI'mÿonÿSubutex.ÿÿ

 18ÿÿÿBuprenorphine.ÿÿIt'sÿanÿopiateÿblocker.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhat'sÿyourÿ--ÿwhatÿareÿyourÿpresentÿ

 20ÿÿÿcircumstances?ÿÿYou'reÿinÿtheÿprogram?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿNotÿusingÿdrugs?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿaÿjob?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNoÿIÿdoÿnot.ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 168 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAreÿyouÿtakingÿcareÿofÿyourÿkids?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYesÿIÿam.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhaveÿyouÿreceivedÿsomeÿassistanceÿfromÿmyÿ

    4ÿÿÿofficeÿtoÿtryÿtoÿgetÿyouÿonÿyourÿfeet?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYesÿIÿhave.ÿÿ

    6ÿÿÿ           MR.ÿDARROW:ÿÿAllÿright.ÿÿMayÿIÿhaveÿaÿmoment,ÿYourÿ

    7ÿÿÿHonor?ÿÿ

    8ÿÿÿ           THEÿCOURT:ÿÿYes.ÿÿ

    9ÿÿÿ           MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 10ÿÿÿ             THEÿCOURT:ÿÿAllÿright.ÿÿMr.ÿKaplan,ÿdoÿyouÿwishÿtoÿ

 11ÿÿÿspeakÿwithÿyourÿclientÿbeforeÿyouÿbeginÿcrossÿexamination?ÿÿ

 12ÿÿÿ             MR.ÿKAPLAN:ÿÿIÿdo,ÿJudge.ÿÿThankÿyou.ÿÿ

 13ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿLet'sÿ--ÿwe'reÿfairlyÿcloseÿtoÿtheÿ

 14ÿÿÿtimeÿthatÿweÿwouldÿtakeÿaÿbreak.ÿÿLet'sÿtakeÿourÿbreakÿatÿthisÿ

 15ÿÿÿpoint,ÿ15-minuteÿbreak,ÿandÿIÿwouldÿaskÿyouÿtoÿcomeÿbackÿohÿ

 16ÿÿÿsomewhereÿinÿtheÿvicinityÿofÿ10ÿof.ÿÿ

 17ÿÿÿ[Recessÿ2:35ÿ-ÿ2:50ÿp.m.]

 18ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿMr.ÿKaplan.ÿÿ

 19ÿÿÿ             MR.ÿKAPLAN:ÿÿThankÿyou,ÿJudge.ÿÿ

 20ÿÿÿ                           CROSSÿEXAMINATION

 21ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿIÿwantedÿtoÿaskÿyouÿ--ÿtheÿprosecutorÿinÿthisÿcaseÿ

 23ÿÿÿtouchedÿbrieflyÿonÿwhatÿyouÿhaveÿbeenÿpaidÿbyÿtheÿprosecution.ÿÿ

 24ÿÿÿDoÿyouÿknowÿwhatÿtheÿexactÿfigureÿis?ÿÿYouÿhaveÿtoÿanswerÿyesÿ

 25ÿÿÿorÿno.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 169 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIfÿIÿwereÿtoÿtellÿyouÿthatÿbetweenÿAprilÿofÿlastÿ

    3ÿÿÿyearÿandÿAprilÿofÿthisÿyearÿyouÿwereÿpaidÿ$6,856.23,ÿwouldÿthatÿ

    4ÿÿÿsoundÿrightÿtoÿyou?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwouldn'tÿknow.ÿÿI'mÿsorry.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿhasÿtheÿprosecutionÿbeenÿpayingÿyourÿlivingÿexpenses?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheyÿhaveÿhelpedÿmeÿwithÿcertainÿthings,ÿyes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿisÿitÿthatÿtheyÿpayÿfor?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿLikeÿifÿIÿneededÿhelpÿwithÿdiapersÿorÿanythingÿlikeÿthatÿ

 10ÿÿÿandÿfoodÿmoneyÿtoÿgetÿfoodÿinÿmyÿhouse,ÿyes,ÿtheyÿhaveÿdoneÿ

 11ÿÿÿthat.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿtheyÿareÿgivingÿyouÿcashÿonÿaÿregularÿbasis?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNotÿonÿaÿregularÿbasis,ÿno.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿButÿwhenÿyouÿwantedÿmoneyÿwasÿitÿcashÿthatÿtheyÿgaveÿ

 15ÿÿÿyou?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿTheyÿareÿonÿcards.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿTheyÿareÿonÿcards?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿwasÿitÿthatÿwouldÿgiveÿyouÿthoseÿcards?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿwouldÿaskÿAmyÿSterns.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿPardonÿme.ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwouldÿaskÿAmyÿSterns.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿsoÿwheneverÿyouÿneededÿsomethingÿyouÿwouldÿ

 24ÿÿÿjustÿcallÿthem?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿwouldÿtryÿmyÿhardestÿtoÿfindÿitÿfirst,ÿandÿifÿitÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 170 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿwasÿtoÿtheÿpointÿwhereÿIÿcouldn'tÿdoÿit,ÿthenÿyesÿIÿwouldÿaskÿ

    2ÿÿÿher.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿknowÿwhatÿthatÿ$6,800ÿwasÿspentÿon?ÿÿWasÿthatÿ

    4ÿÿÿmoneyÿthatÿyouÿspentÿfromÿtheÿcardsÿtheyÿgaveÿyou?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿItÿwasÿonÿcards,ÿyes.ÿÿIÿdon'tÿreallyÿunderstandÿwhatÿ

    6ÿÿÿyou'reÿaskingÿme.ÿÿI'mÿsorry.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿisÿitÿfairÿtoÿsayÿthatÿtheÿyearÿbeforeÿthatÿtheyÿ

    8ÿÿÿalsoÿprovidedÿbenefitsÿtoÿyou?ÿÿForÿexample,ÿtheyÿprovidedÿ

    9ÿÿÿtransportation,ÿtaxisÿtoÿdoctors'ÿappointments,ÿtoiletries,ÿ

 10ÿÿÿSubwayÿgiftÿcards,ÿMcDonald'sÿgiftÿcarts,ÿcellÿphone,ÿprogramÿ

 11ÿÿÿreferrals.ÿÿDidÿtheyÿdoÿallÿthatÿforÿyou?ÿÿPardonÿme.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿdidn'tÿhaveÿaÿvehicleÿatÿtheÿtime.ÿÿIÿdidn'tÿ

 13ÿÿÿhaveÿanythingÿatÿtheÿtime.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿmentionedÿthatÿKatelynnÿC.ÿwasÿoneÿofÿtheÿpeopleÿ

 15ÿÿÿworkingÿwithÿBrianÿFolks;ÿisÿthatÿright?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿButÿthatÿwasn'tÿwhileÿyouÿwereÿthere?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿInÿotherÿwords,ÿyouÿneverÿsawÿKatelynnÿC.ÿandÿBrianÿ

 20ÿÿÿFolksÿtogether?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo,ÿbutÿBrianÿtoldÿmeÿ--ÿÿ

 22ÿÿÿ              MR.ÿDARROW:ÿÿYourÿHonor,ÿcouldÿyouÿpleaseÿdirectÿMr.ÿ

 23ÿÿÿKaplanÿtoÿstopÿmentioningÿtheÿlastÿnames.ÿÿ

 24ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿIt'sÿimportantÿnotÿtoÿ

 25ÿÿÿmentionÿtheÿlastÿname.ÿÿOkay.ÿÿSoÿthere'sÿaÿpendingÿquestion.ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 171 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿYouÿwereÿsayingÿthatÿtheÿdefendantÿsaidÿtoÿyouÿsomething.ÿÿ

    2ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿneverÿsawÿKatelynnÿ--ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿIÿthinkÿsheÿwasÿrespondingÿtoÿyourÿ

    5ÿÿÿquestion.ÿÿWhatÿwasÿyourÿresponse?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿBrianÿFolksÿdidÿtellÿmeÿthatÿheÿ--ÿheÿusedÿtoÿcallÿherÿ

    7ÿÿÿPinkie,ÿthatÿ--ÿsheÿisÿmyÿcousinÿandÿyesÿthatÿheÿ--ÿthatÿsheÿ

    8ÿÿÿworkedÿforÿhim,ÿthatÿsheÿwasÿaÿprostitute,ÿandÿsheÿtoldÿMoeÿtheÿ

    9ÿÿÿsameÿexactÿthingÿthatÿBrianÿFolksÿtoldÿme.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿButÿwhenÿyouÿtestifiedÿaboutÿthat,ÿthatÿwasn'tÿsomethingÿ

 11ÿÿÿthatÿyouÿsawÿyourself?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo,ÿbutÿIÿdon'tÿthinkÿheÿhasÿaÿreasonÿtoÿlieÿnorÿmyÿ

 13ÿÿÿcousinÿdoes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿthatÿBrianÿFolksÿhitÿAyla?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿelseÿwasÿthere?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿItÿwasÿme,ÿMandy,ÿAyla,ÿandÿBrian.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿthat'sÿsomethingÿthatÿMandyÿwouldÿhaveÿseen?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿSheÿwasÿrightÿthere.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿwasÿthatÿtheÿsameÿdayÿthatÿMandyÿandÿyouÿcutÿherÿ

 21ÿÿÿhair?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿwasÿitÿtheÿsameÿdayÿthatÿyouÿgaveÿherÿaÿshowerÿ

 24ÿÿÿbecauseÿsheÿhadn'tÿdoneÿthatÿforÿaÿwhile?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 172 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿcutÿherÿhairÿatÿBrian'sÿrequest?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿBrianÿgoÿoutÿandÿbuyÿtheÿthingsÿthatÿyouÿneededÿtoÿ

    4ÿÿÿdoÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHeÿhandedÿmeÿmoneyÿandÿsheÿwentÿoutÿtoÿRiteÿAidÿrightÿ

    6ÿÿÿoverÿthereÿbyÿtheÿhouseÿandÿsheÿboughtÿeverythingÿthatÿneededÿ

    7ÿÿÿtoÿbeÿbought.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿatÿtheÿtimeÿsheÿhadÿtheseÿbigÿcornrowsÿandÿ

    9ÿÿÿeverything?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿItÿwasÿliterallyÿaÿrat'sÿnest.ÿÿItÿhadÿlikeÿbugsÿinÿit.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿinÿagreementÿthatÿthatÿwasÿsomethingÿthatÿ

 12ÿÿÿshouldÿbeÿdone?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeahÿsheÿneededÿhelp.ÿÿSheÿstunk.ÿÿSheÿwasÿ--ÿsheÿwasÿaÿ

 14ÿÿÿreallyÿbadÿheroinÿaddict.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿBrianÿwasÿtheÿoneÿthatÿarrangedÿforÿallÿthatÿtoÿ

 16ÿÿÿhappen?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿsayingÿifÿBrianÿactuallyÿhadÿassaultedÿAylaÿ

 19ÿÿÿthatÿMandyÿwouldÿhaveÿseenÿit?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWeÿwereÿallÿthere.ÿÿHeÿhitÿher.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYouÿsaidÿthatÿBrianÿhitÿyouÿbecauseÿyouÿwereÿ

 22ÿÿÿsnortingÿheroinÿwhileÿyouÿwereÿ--ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿwouldÿnotÿletÿmeÿ--ÿIÿwasÿreallyÿsickÿandÿIÿaskedÿhimÿ

 24ÿÿÿforÿjustÿaÿsmallÿlineÿsoÿIÿcanÿgetÿtheÿstuffÿdone.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿButÿweren'tÿyouÿusingÿaÿneedleÿatÿtheÿtime?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 173 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿhaveÿneverÿusedÿneedles.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿsnortÿmyÿheroin.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿyouÿalsoÿindicatedÿ--ÿIÿrememberÿyouÿtalkedÿaboutÿtheÿ

    5ÿÿÿrobberyÿwhenÿMandyÿandÿyouÿ--ÿexcuseÿmeÿ--ÿwhenÿMandyÿandÿyouÿ

    6ÿÿÿwereÿthere?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWithÿtheÿguyÿbreakingÿintoÿtheÿhome.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhenÿheÿbrokeÿintoÿtheÿhome.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿCanÿyouÿsayÿthatÿagainÿplease?ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOneÿsecond.ÿÿYouÿtestifiedÿearlierÿthatÿwhenÿ--ÿoneÿtimeÿ

 11ÿÿÿwhenÿMandyÿandÿyouÿwereÿhomeÿsomeÿpersonÿbrokeÿinÿandÿrobbedÿ

 12ÿÿÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿdidÿIÿhearÿyouÿcorrectlyÿyouÿtestifiedÿtodayÿthatÿ

 15ÿÿÿwhenÿthatÿhappenedÿyouÿwereÿtheÿoneÿthatÿgatheredÿupÿallÿtheÿ

 16ÿÿÿdrugsÿandÿflushedÿthemÿdownÿtheÿtoilet?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿgrabbedÿeverythingÿandÿIÿflushedÿitÿdownÿtheÿ

 18ÿÿÿtoilet.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿButÿdoÿyouÿrecallÿwhenÿyouÿwereÿinterviewedÿonÿFebruaryÿ

 20ÿÿÿ11thÿofÿ2017ÿ--ÿ2016ÿyouÿactuallyÿsaidÿitÿwasÿMandyÿthatÿdidÿ

 21ÿÿÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿMeÿandÿMandyÿbothÿgrabbedÿtheÿdrugs.ÿÿSheÿ--ÿ

 23ÿÿÿwhateverÿsheÿwasÿdoingÿwithÿthemÿIÿdon'tÿknow,ÿbutÿIÿgrabbedÿ

 24ÿÿÿwhatÿIÿgrabbedÿandÿIÿwasÿflushingÿthemÿdownÿtheÿtoilet.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿgoingÿtoÿreadÿtoÿyouÿwhatÿyouÿsaidÿ--ÿwellÿletÿmeÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 174 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿexhibitÿK281ÿonÿpageÿ

    2ÿÿÿ17.ÿÿJustÿhaveÿyouÿpleaseÿ--ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿYourÿHonor,ÿwe'veÿbeenÿoverÿthisÿ

    4ÿÿÿprocedureÿseveralÿtimes.ÿÿDefendantÿshouldÿaskÿifÿsheÿremembersÿ

    5ÿÿÿsomething.ÿÿIfÿsheÿdoesn't,ÿthenÿshowÿitÿtoÿher.ÿÿIÿdidn'tÿhearÿ

    6ÿÿÿtheÿquestion.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿShe'sÿalreadyÿtestifiedÿonÿthisÿissue.ÿÿ

    8ÿÿÿYouÿcanÿnowÿshowÿherÿtheÿdocument.ÿÿSheÿshouldÿreadÿtheÿ

    9ÿÿÿdocumentÿherself.ÿÿDoesÿthatÿrefreshÿherÿrecollection.ÿÿOkay.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿTheÿwholeÿthingÿdown?ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿJustÿtheÿbottomÿpartÿthatÿIÿhaveÿhighlightedÿfromÿrightÿ

 12ÿÿÿthere.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿOkay.ÿÿSoÿthatÿrightÿthere.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSpeakÿupÿaÿlittleÿbitÿplease.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿSheÿwasÿgrabbingÿstuff.ÿÿIfÿIÿrememberÿcorrectly,ÿsheÿ

 16ÿÿÿwasÿgrabbingÿstuffÿwhereÿtheÿcurtainÿrodÿthingsÿwereÿandÿyouÿ

 17ÿÿÿcanÿshoveÿstuffÿinÿthere.ÿÿIÿneverÿknewÿthereÿwasÿdrugsÿthere.ÿÿ

 18ÿÿÿSheÿwasÿgrabbingÿthat.ÿÿTheÿstuffÿthatÿIÿgrabbedÿoutÿofÿtheÿ

 19ÿÿÿbedroomÿwereÿcrackÿpieces.ÿÿSoÿ50ÿpieces,ÿ100ÿpieces,ÿ25ÿ

 20ÿÿÿpieces.ÿÿIÿhadÿbundlesÿwithÿmeÿtoo.ÿÿIÿwasÿflushingÿeverythingÿ

 21ÿÿÿdownÿtheÿtoilet.ÿÿLikeÿIÿsaidÿsheÿwasÿoutÿinÿtheÿlivingÿroom.ÿÿ

 22ÿÿÿIÿtoldÿherÿnotÿtoÿopenÿupÿthatÿdoor.ÿÿIÿsaidÿlookÿoutÿtheÿ

 23ÿÿÿwindow.ÿÿSheÿsaidÿsheÿwouldn'tÿevenÿlookÿoutÿtheÿwindow.ÿÿIÿ

 24ÿÿÿdon'tÿknowÿwhatÿsheÿwasÿdoing.ÿÿIÿwasÿtooÿbusyÿflushingÿstuff.ÿÿ

 25ÿÿÿTheÿguyÿgotÿinÿtheÿhouse.ÿÿSheÿgotÿout.ÿÿHeÿmadeÿherÿgetÿdownÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 175 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿwithÿherÿhandsÿlikeÿthisÿcrouchedÿdown.ÿÿHeÿgrabbedÿme,ÿpulledÿ

    2ÿÿÿmeÿoutÿofÿtheÿbathroom,ÿpulledÿdownÿmyÿpantsÿandÿeverything,ÿ

    3ÿÿÿpattedÿmeÿdownÿlookingÿforÿtheÿdrugs.ÿÿIÿtoldÿhimÿthatÿweÿ

    4ÿÿÿdidn'tÿhaveÿanything.ÿÿHeÿputÿtheÿgunÿtoÿtheÿbackÿofÿmyÿhead.ÿÿ

    5ÿÿÿLikeÿIÿsaidÿheÿwasÿrightÿthere.ÿÿAfterÿthatÿheÿwentÿbetweenÿtheÿ

    6ÿÿÿlivingÿroomÿandÿtheÿbedroom.ÿÿHeÿtoreÿtheÿwholeÿlivingÿroomÿ

    7ÿÿÿapartÿandÿthenÿheÿwentÿintoÿtheÿ--ÿheÿwentÿtoÿtheÿbedroom,ÿwentÿ

    8ÿÿÿinÿtheÿhutch,ÿtoreÿthatÿwholeÿroomÿapart.ÿÿHeÿgotÿawayÿwithÿaÿ

    9ÿÿÿcoupleÿpiecesÿ--ÿIÿdon'tÿknowÿifÿheÿgotÿawayÿwithÿbundles,ÿbutÿ

 10ÿÿÿIÿknowÿheÿgotÿawayÿwithÿaÿcoupleÿ50ÿpiecesÿofÿcrackÿandÿthenÿheÿ

 11ÿÿÿleft.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿwouldÿagreeÿwhenÿyouÿexplainedÿtoÿtheÿpoliceÿ

 13ÿÿÿofficersÿonÿFebruaryÿ11,ÿofÿ2016ÿwhatÿhappenedÿyouÿindicatedÿ

 14ÿÿÿthisÿwasÿMandyÿthatÿwasÿflushingÿeverythingÿdownÿtheÿtoiletÿandÿ

 15ÿÿÿyouÿputÿdrugsÿinÿyourÿshirtÿandÿyourÿpants?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿThatÿwasÿtheÿcopÿthing.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIsn'tÿthatÿwhatÿyouÿsaid,ÿthough?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿFromÿusÿbeingÿpulledÿover.ÿÿYouÿhaveÿmeÿsoÿconfusedÿ

 19ÿÿÿrightÿnowÿlikeÿpleaseÿrepeatÿthatÿandÿpleaseÿdoÿitÿslow.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿYouÿwereÿtalkingÿaboutÿtheÿrobberyÿthatÿtookÿplaceÿwhenÿ

 21ÿÿÿsomeoneÿbrokeÿintoÿtheÿapartment?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿIÿlookÿatÿwhatÿyouÿsaidÿbackÿinÿFebruaryÿ11,ÿ

 24ÿÿÿ2016,ÿandÿIÿthinkÿyouÿtestifiedÿaboutÿthisÿbriefly,ÿthatÿitÿwasÿ

 25ÿÿÿMandyÿwhoÿwasÿflushingÿeverythingÿdownÿtheÿtoilet?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 176 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿwasÿflushingÿstuffÿdownÿtheÿtoilet.ÿÿItÿwasÿme.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿButÿyouÿdidn'tÿtellÿtheÿpoliceÿofficerÿthatÿatÿtheÿtime?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿevenÿtellingÿtheÿpoliceÿofficerÿthat.ÿÿ

    4ÿÿÿI'mÿsorry.ÿÿI'mÿnotÿsure.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿjustÿshowÿthisÿtoÿyouÿagain.ÿÿMaybeÿweÿcanÿgetÿ

    6ÿÿÿthroughÿthis.ÿÿWhatÿIÿwantÿyouÿtoÿlookÿforÿisÿwhoÿdidÿyouÿsayÿ

    7ÿÿÿwasÿflushingÿdrugsÿdownÿtheÿtoilet?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwasÿflushing.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿIÿwantÿyouÿtoÿpleaseÿlookÿatÿtheÿtranscriptÿandÿseeÿifÿ

 10ÿÿÿitÿrefreshesÿyourÿmemoryÿasÿtoÿwhatÿyouÿtoldÿtheÿpoliceÿ

 11ÿÿÿofficer.ÿÿGoÿtoÿtheÿnextÿpageÿalso.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿThisÿrightÿhereÿthatÿyouÿareÿtalkingÿaboutÿisÿwhenÿheÿ

 13ÿÿÿputÿtheÿgunÿtoÿmyÿheadÿaboutÿtheÿcarÿbeingÿbrokenÿinto.ÿÿThat'sÿ

 14ÿÿÿwhatÿthatÿisÿaboutÿbecauseÿafterÿeverythingÿwhenÿheÿputÿtheÿgunÿ

 15ÿÿÿtoÿmeÿandÿafterÿbeingÿbeatenÿwithÿallÿthat,ÿIÿcameÿoutÿofÿtheÿ

 16ÿÿÿroom.ÿÿLikeÿIÿgotÿoutÿofÿtheÿroom.ÿÿHeÿslammedÿme,ÿheÿgrabbedÿ

 17ÿÿÿmeÿbyÿmyÿthroat,ÿandÿheÿslammedÿmeÿdown.ÿÿAylaÿwasÿthereÿforÿ

 18ÿÿÿthat,ÿMandyÿwasÿthereÿforÿthat,ÿandÿhe'sÿlikeÿyouÿbetterÿstartÿ

 19ÿÿÿtalkingÿlikeÿyouÿhaveÿsomeÿfuckingÿsense.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿThatÿwasÿafterÿtheÿdrugsÿwereÿflushedÿdownÿtheÿtoilet?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿTheÿdrugsÿwereÿflushedÿdownÿtheÿtoiletÿwhenÿtheÿhouseÿ

 22ÿÿÿgotÿbrokenÿinto.ÿÿWhatÿyou'reÿhavingÿmeÿreadÿhasÿnothingÿtoÿdoÿ

 23ÿÿÿwithÿthatÿbreak-in.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿShe'sÿactuallyÿindicatingÿthatÿwhatÿyouÿ

 25ÿÿÿhaveÿshownÿherÿmustÿrelateÿtoÿtheÿassaultÿthatÿsheÿdescribesÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 177 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿthatÿtheÿdefendantÿcommitted.ÿÿ

    2ÿÿÿ           MR.ÿKAPLAN:ÿÿNoÿthat'sÿnotÿwhatÿthisÿrefersÿto,ÿ

    3ÿÿÿJudge.ÿÿ

    4ÿÿÿ           THEÿWITNESS:ÿÿThatÿisÿwhatÿitÿrefersÿto.ÿÿ

    5ÿÿÿ           THEÿCOURT:ÿÿThat'sÿwhatÿyou'reÿsaying.ÿÿSoÿyou'reÿ

    6ÿÿÿobviouslyÿbothÿonÿdifferentÿpagesÿhere,ÿisÿthatÿcorrect?ÿÿWhatÿ

    7ÿÿÿyou'reÿsayingÿisÿthatÿparticularÿpartÿofÿyourÿtranscriptÿ

    8ÿÿÿrelatesÿtoÿtheÿassault?ÿÿ

    9ÿÿÿ           THEÿWITNESS:ÿÿWithÿtheÿgun.ÿÿ

 10ÿÿÿ             THEÿCOURT:ÿÿPardonÿme.ÿÿ

 11ÿÿÿ             THEÿWITNESS:ÿÿYes.ÿÿItÿrelatesÿtoÿwhenÿtheÿcarÿgotÿ

 12ÿÿÿbrokenÿintoÿwhenÿIÿgotÿtheÿbeatingÿandÿtheÿrapeÿbyÿhisÿfriendÿ

 13ÿÿÿandÿeverythingÿlikeÿthatÿmeÿandÿhimÿwereÿstillÿyellingÿandÿ

 14ÿÿÿfightingÿwithÿeachÿother.ÿÿHeÿgrabbedÿmeÿbyÿmyÿthroat.ÿÿHeÿ

 15ÿÿÿslammedÿmeÿdownÿrightÿinÿfrontÿofÿtheÿtelevision.ÿÿ

 16ÿÿÿ             THEÿCOURT:ÿÿAllÿright.ÿÿWithoutÿgoingÿintoÿthatÿallÿ

 17ÿÿÿagain,ÿsoÿyouÿwantÿtoÿclarifyÿwhatÿquestionÿyou'reÿasking.ÿÿAllÿ

 18ÿÿÿright,ÿMr.ÿDarrow.ÿÿ

 19ÿÿÿ             MR.ÿDARROW:ÿÿIÿwasÿjustÿgoingÿtoÿobjectÿtoÿtheÿextentÿ

 20ÿÿÿ--ÿmayÿIÿfinishÿwhatÿI'mÿsaying?ÿÿ

 21ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿ

 22ÿÿÿ             MR.ÿDARROW:ÿÿMr.ÿKaplanÿisÿtryingÿtoÿrefreshÿtheÿ

 23ÿÿÿwitness'sÿmemory.ÿÿHeÿshowedÿherÿtheÿdocumentÿtwiceÿandÿitÿ

 24ÿÿÿappearsÿthatÿit'sÿnotÿhelpingÿher.ÿÿI'mÿconcernedÿatÿsomeÿpointÿ

 25ÿÿÿthisÿbecomesÿargumentative.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 178 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿYeahÿIÿappreciateÿthat.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿMistakenlyÿIÿhadÿshownÿherÿtheÿwrongÿ

    3ÿÿÿpage.ÿÿI'mÿgoingÿtoÿtryÿitÿoneÿmoreÿtime.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿOhÿyouÿactuallyÿshowedÿherÿtheÿwrongÿ

    5ÿÿÿpage.ÿÿ

    6ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWouldÿyouÿpleaseÿreadÿpageÿ17ÿfromÿhereÿdown?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿOkay.ÿÿThisÿisÿallÿbackwards.ÿÿI'mÿtellingÿMandyÿ--ÿI'mÿ

    9ÿÿÿtheÿoneÿthat'sÿflushingÿstuffÿdownÿtheÿtoilet.ÿÿI'mÿtellingÿ

 10ÿÿÿMandyÿnotÿtoÿopenÿupÿtheÿdoor.ÿÿAnythingÿlikeÿthat.ÿÿStupidÿ

 11ÿÿÿenoughÿMandyÿopensÿtheÿdoor.ÿÿTheÿguyÿgotÿin.ÿÿI'mÿtheÿoneÿheÿ

 12ÿÿÿrippedÿmeÿoutÿofÿtheÿbathroomÿandÿlikeÿIÿsaidÿ--ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿsayingÿ--ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿcanÿweÿjustÿclearÿ--ÿ

 15ÿÿÿthere'sÿnotÿaÿquestionÿpendingÿsoÿyouÿwantÿtoÿaskÿyourÿ

 16ÿÿÿquestion.ÿÿ

 17ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿsayingÿthisÿtranscriptÿisÿincorrect?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThatÿisÿincorrect.ÿÿSheÿwasÿnotÿflushingÿnothing.ÿÿIÿwasÿ

 20ÿÿÿflushing.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿifÿtheÿtranscriptÿofÿyourÿconversationÿwithÿtheÿ

 22ÿÿÿpoliceÿonÿFebruaryÿ11,ÿ2016ÿsaysÿ--ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿObjection,ÿYourÿHonor.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿTheÿbestÿprocedureÿisÿtoÿthenÿcallÿtheÿ

 25ÿÿÿagentÿwhoÿtookÿtheÿstatement.ÿÿSoÿobjectionÿsustained.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 179 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿFromÿwhatÿyouÿsaidÿyou'reÿsayingÿthat'sÿincorrect?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿI'mÿtheÿoneÿ--ÿIÿtoldÿherÿnotÿtoÿanswerÿtheÿdoor,ÿ

    4ÿÿÿdon'tÿdoÿanything.ÿÿIÿgrabbedÿtheÿdrugsÿandÿIÿwasÿtheÿoneÿthatÿ

    5ÿÿÿwasÿthrowingÿthemÿdownÿtheÿtoiletÿflushingÿeverything.ÿÿTheyÿ

    6ÿÿÿwouldn'tÿallÿflush.ÿÿLikeÿIÿsaidÿheÿgotÿawayÿwithÿaÿcoupleÿ50ÿ

    7ÿÿÿpiecesÿorÿhoweverÿmanyÿpiecesÿheÿgotÿofÿcrackÿandÿheÿleft,ÿbutÿ

    8ÿÿÿheÿstillÿdestroyedÿtheÿhouseÿbecauseÿheÿwasÿlookingÿforÿtheÿ

    9ÿÿÿmoney.ÿÿHeÿwasÿlookingÿforÿtheÿdrugs.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAtÿleastÿthat'sÿyourÿmemoryÿtodayÿasÿyouÿtestifyÿinÿ

 11ÿÿÿcourt?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿThat'sÿwhatÿitÿis.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿasÿIÿunderstandÿitÿyouÿmetÿBrianÿFolksÿonÿNovemberÿ

 14ÿÿÿ2017ÿ--ÿNovemberÿofÿ2015?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿjustÿknowÿitÿwasÿsnowingÿoutside.ÿÿIÿthoughtÿitÿwasÿ

 16ÿÿÿDecember,ÿsir.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿwithÿhimÿforÿaÿcoupleÿofÿmonths?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿOnlyÿaÿcoupleÿmonths,ÿyes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿitÿwasÿyourÿcousinÿSelenaÿthatÿintroducedÿyouÿtoÿ

 20ÿÿÿhim?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿatÿtheÿtimeÿthatÿyouÿmetÿBrianÿFolksÿyouÿwereÿaÿ

 23ÿÿÿheroinÿaddict?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿApparentlyÿyourÿformerÿboyfriendÿHendyÿhadÿintroducedÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 180 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿyouÿtoÿheroin?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿwasÿheÿstillÿyourÿboyfriendÿatÿtheÿtime?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿWhenÿIÿfirstÿdidÿ--ÿwhenÿIÿfirstÿstartedÿheroinÿmyÿ

    5ÿÿÿboyfriendÿatÿtheÿtimeÿwasÿDustin'sÿbestÿfriendÿandÿthatÿwasÿ

    6ÿÿÿJeremyÿwhichÿisÿBrittÿBarber'sÿex-boyfriendÿJeremy.ÿÿDustinÿhadÿ

    7ÿÿÿitÿonÿhim.ÿÿHeÿgaveÿmeÿaÿsmallÿlittleÿpieceÿofÿitÿandÿthenÿ

    8ÿÿÿafterÿIÿjustÿgotÿhookedÿtoÿit,ÿandÿthenÿwhenÿIÿwasÿwithÿBrianÿ

    9ÿÿÿFolksÿworkingÿwithÿhimÿthat'sÿwhenÿmeÿandÿDustinÿHendyÿstartedÿ

 10ÿÿÿdating.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿBrianÿFolksÿpaidÿyouÿsoÿmuchÿeveryÿweek?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿyourÿjobÿwasÿtoÿhelpÿwithÿtheÿdrugs?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿBagging,ÿselling.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿasÿitÿturnsÿoutÿyouÿwereÿinvolvedÿinÿtheÿrobberyÿ

 16ÿÿÿthatÿheÿaccusedÿyouÿof?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMeÿandÿHannahÿwere.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿYouÿandÿHannahÿandÿHendyÿstoleÿtheÿdrugs?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMeÿandÿHannah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿitÿoccurÿtoÿyouÿthatÿitÿmightÿnotÿbeÿaÿ

 21ÿÿÿgoodÿideaÿtoÿdoÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwasÿinÿaÿbadÿplaceÿinÿmyÿlife,ÿsir.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿIÿmeanÿBrianÿFolksÿisÿgivingÿyouÿaÿplaceÿtoÿlive.ÿÿHe'sÿ

 24ÿÿÿpayingÿyou.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿWhileÿhe'sÿalsoÿbeatingÿmeÿandÿrapingÿme.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 181 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿatÿthatÿtimeÿ--ÿbecauseÿyouÿneverÿsaidÿthatÿ

    2ÿÿÿbefore.ÿÿ

    3ÿÿÿ            MR.ÿDARROW:ÿÿI'mÿsorry.ÿÿNeverÿsaidÿwhat?ÿÿ

    4ÿÿÿ            THEÿCOURT:ÿÿWellÿthatÿheÿwasÿbeatingÿandÿrapingÿherÿ

    5ÿÿÿatÿtheÿtimeÿthatÿyou'reÿtalkingÿabout.ÿÿSoÿyouÿwantÿtoÿaskÿ

    6ÿÿÿanotherÿquestionÿbecauseÿthatÿwasÿnotÿreallyÿ--ÿÿ

    7ÿÿÿ            THEÿWITNESS:ÿÿCanÿIÿpleaseÿsayÿsomething?ÿÿ

    8ÿÿÿ            THEÿCOURT:ÿÿWellÿno.ÿÿYouÿhaveÿtoÿrespondÿtoÿtheÿ

    9ÿÿÿquestionsÿthatÿareÿasked.ÿÿOkay.ÿÿAllÿright.ÿÿGoÿahead.ÿÿ

 10ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWereÿyouÿconcernedÿwhenÿyouÿstoleÿtheÿdrugsÿfromÿBrianÿ

 12ÿÿÿFolksÿthatÿifÿheÿfoundÿoutÿthereÿmightÿbeÿrepercussions?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿatÿtheÿtimeÿthatÿyouÿstoleÿtheÿdrugsÿBrianÿwasn'tÿ

 15ÿÿÿwithholdingÿdrugsÿfromÿyou.ÿÿYouÿwereÿmakingÿmoneyÿandÿyouÿwereÿ

 16ÿÿÿbuyingÿyourÿownÿdrugs?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿAsÿIÿsaidÿinÿtheÿbeginningÿwhenÿIÿcameÿandÿ

 18ÿÿÿtestifiedÿearlierÿeverythingÿwasÿgoingÿgreat.ÿÿAÿmanÿnamedÿ

 19ÿÿÿHightowerÿbecameÿinvolved,ÿcameÿfromÿNewÿYork,ÿandÿthenÿthat'sÿ

 20ÿÿÿwhenÿeverythingÿwentÿsouthÿforÿmeÿandÿMoe.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿEverythingÿwentÿsouthÿforÿBrianÿandÿyou?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿbecause?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿOfÿHightower.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿMcFarlan,ÿG,ÿbroughtÿHightowerÿtoÿVermont?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 182 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿdon'tÿknowÿifÿGÿbroughtÿHightowerÿintoÿVermont.ÿÿ

    2ÿÿÿIÿdon'tÿknowÿthat.ÿÿIÿjustÿknowÿthatÿHightowerÿwasÿthere.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿHightowerÿwasÿreallyÿ--ÿmistreatedÿtheÿwomen?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿHightowerÿwasÿjustÿ--ÿIÿdon'tÿhaveÿwordsÿforÿthatÿman.ÿÿ

    5ÿÿÿIÿdon't.ÿÿLikeÿ--ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿsoÿbecauseÿofÿHightowerÿthat'sÿwhyÿyouÿstoleÿtheÿ

    7ÿÿÿdrugs?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿLikeÿheÿ--ÿheÿwouldn'tÿhelpÿme.ÿÿHeÿstartedÿmakingÿmeÿgoÿ

    9ÿÿÿsickÿandÿheÿwantedÿmeÿtoÿworkÿsick.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHightower?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿHightowerÿ--ÿHightowerÿmadeÿitÿworse.ÿÿIÿdon'tÿ

 12ÿÿÿknow.ÿÿHimÿandÿBrianÿalwaysÿhadÿtheirÿtalksÿandÿthenÿBrianÿjustÿ

 13ÿÿÿstoppedÿhelpingÿmeÿandÿjustÿstartedÿtreatingÿmeÿlikeÿsomeÿtypeÿ

 14ÿÿÿofÿway,ÿandÿthat'sÿwhenÿtheÿgunÿthingÿhappenedÿandÿthat'sÿwhenÿ

 15ÿÿÿjustÿallÿthisÿhorribleÿandÿjustÿnastyÿshitÿjustÿstartedÿgoingÿ

 16ÿÿÿwrong.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿthisÿwasÿinÿDecemberÿofÿ2015?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿtheÿdaysÿorÿtheÿmonths.ÿÿIÿjustÿ--ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidn'tÿyouÿsayÿatÿoneÿpointÿthatÿyouÿneverÿsawÿBrianÿ

 20ÿÿÿforceÿanyoneÿtoÿadvertiseÿonÿBackpage?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿI'mÿ--ÿIÿdon'tÿrememberÿthat.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿtheyÿwereÿdoingÿitÿwillinglyÿbecauseÿtheyÿ

 23ÿÿÿwantedÿtheÿdrugs?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAÿlotÿofÿgirlsÿdidÿitÿwillingly,ÿyes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿtoldÿhimÿthatÿyouÿwereÿnotÿinterestedÿinÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 183 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿbeingÿonÿBackpage?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿyouÿearlierÿ--ÿatÿleastÿsomeÿofÿyourÿstatementsÿ

    4ÿÿÿbeforeÿtodayÿsaidÿthatÿthatÿwasÿfineÿwithÿhim.ÿÿHeÿjustÿsaidÿtoÿ

    5ÿÿÿyouÿyou'reÿnoÿfun?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿWeÿgotÿintoÿfightsÿaboutÿitÿandÿthenÿhe'sÿlikeÿ

    7ÿÿÿyou'reÿabsolutelyÿnoÿfunÿandÿthatÿheÿwantedÿHannahÿback.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

    9ÿÿÿexhibitÿZZ5ÿandÿshowingÿyouÿpageÿ4ÿandÿjustÿhaveÿyouÿreadÿthisÿ

 10ÿÿÿparagraphÿtoÿyourselfÿplease.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿalwaysÿstayedÿinÿtheÿroomÿwhenÿhisÿfriendsÿcameÿ

 12ÿÿÿover.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿPardonÿme.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿalwaysÿstayedÿinÿtheÿroomÿwhenÿhisÿfriendsÿcameÿover.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿtoldÿBrianÿyouÿweren'tÿinterestedÿheÿsaidÿ

 16ÿÿÿyou'reÿnoÿfun?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes,ÿbutÿweÿalwaysÿhadÿargumentsÿbecauseÿIÿwouldÿnotÿdoÿ

 18ÿÿÿit.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿButÿatÿleastÿasÿfarÿasÿtheseÿreportsÿgoÿyouÿneverÿtoldÿ

 20ÿÿÿthemÿthatÿyouÿhadÿargumentsÿwithÿBrianÿaboutÿit?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYesÿIÿhave.ÿÿMeÿandÿBrianÿhaveÿgotÿinÿplentyÿofÿ

 22ÿÿÿarguments,ÿplentyÿofÿblowoutsÿwithÿeachÿotherÿandÿeverything.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿeverything.ÿÿWellÿIÿthinkÿwhatÿyouÿtoldÿBrianÿwasÿ

 24ÿÿÿthatÿthat'sÿnotÿsomethingÿyouÿwereÿinterestedÿin.ÿÿYouÿjustÿ

 25ÿÿÿwantedÿtoÿmakeÿmoneyÿandÿbuyÿdrugs?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 184 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿI'mÿhereÿtoÿ--ÿtoÿhelpÿhimÿmakeÿmoney,ÿgetÿmyÿownÿmoney,ÿ

    2ÿÿÿandÿgetÿhigh.ÿÿThat'sÿtheÿexactÿwordsÿIÿsaid.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿinterviewedÿonÿFebruaryÿ11,ÿ2016.ÿÿWe'veÿ

    4ÿÿÿspokenÿaboutÿthatÿbyÿtheÿEssexÿPoliceÿDepartment.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿAreÿyouÿtalkingÿaboutÿtheÿtimeÿwithÿAdam?ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿTheÿtimeÿyouÿwentÿtoÿtheÿpoliceÿdepartmentÿinÿEssex.ÿÿDoÿ

    7ÿÿÿyouÿrecallÿthatÿdiscussion?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIfÿyou'reÿreferringÿtoÿmeÿgoingÿtoÿtalkÿtoÿAdamÿthatÿ

    9ÿÿÿtime,ÿyes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿYes.ÿÿDoÿyouÿrecallÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿyouÿcameÿtoÿthisÿbuildingÿonÿMarchÿ27thÿ

 13ÿÿÿofÿ2018.ÿÿYouÿmayÿnotÿrememberÿtheÿexactÿ--ÿyouÿcameÿhereÿinÿ

 14ÿÿÿMarchÿofÿ2019ÿandÿsatÿdownÿandÿspokeÿtoÿtheÿprosecutorsÿandÿtheÿ

 15ÿÿÿagentsÿagain.ÿÿDoÿyouÿrecallÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿtoÿanswerÿyes.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhadÿanÿopportunityÿduringÿbothÿthoseÿoccasionsÿ

 20ÿÿÿtoÿtellÿthemÿanythingÿthatÿyouÿknewÿaboutÿwhatÿBrianÿdidÿorÿ

 21ÿÿÿwhatÿheÿhadÿdoneÿtoÿyou.ÿÿYouÿunderstoodÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYesÿandÿIÿhave.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿPardonÿme?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYesÿandÿIÿhave.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿbutÿyouÿneverÿtoldÿanyoneÿbeforeÿtodayÿinÿcourtÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 185 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿthatÿwhenÿyouÿwereÿhelpingÿtoÿbagÿthatÿBrianÿhitÿyou,ÿisn'tÿ

    2ÿÿÿthatÿtrue?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿWhenÿIÿwasÿhelpingÿhimÿbaggingÿwhenÿheÿhitÿme?ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿBecauseÿheÿwouldn'tÿhelpÿmeÿoutÿwithÿheroinÿandÿIÿwasÿ

    6ÿÿÿsick.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿtellÿthatÿtoÿbeforeÿtoday?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿhaveÿtoldÿAyla.ÿÿIÿtoldÿ--ÿIÿ--ÿliterallyÿeverythingÿIÿ

    9ÿÿÿamÿsayingÿisÿtheÿtruth.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿButÿyouÿdidn'tÿtellÿanyone?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAndÿIÿtoldÿthem.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿtellÿanyoneÿthatÿonÿFebruaryÿ11thÿofÿ2016ÿ

 13ÿÿÿwhichÿwasÿrightÿafterÿtheÿeventÿ--ÿÿ

 14ÿÿÿA.ÿÿÿÿÿDoÿyouÿknowÿhowÿbelittlingÿthisÿis?ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿPardonÿme.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿDoÿyouÿunderstandÿhowÿlikeÿdisgustingÿandÿscaryÿandÿ

 17ÿÿÿbelittlingÿthisÿstuffÿis?ÿÿIt'sÿnotÿsomethingÿthatÿpeopleÿwantÿ

 18ÿÿÿtoÿtalkÿabout,ÿsir.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿYouÿtalkedÿaboutÿquiteÿaÿbitÿonÿdirectÿwhenÿtheÿ

 20ÿÿÿprosecutorÿwasÿaskingÿyouÿquestions.ÿÿYouÿspokeÿaboutÿallÿthis,ÿ

 21ÿÿÿdidn'tÿyou?ÿÿWouldÿyouÿlikeÿtoÿtakeÿaÿbreak?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYou'reÿgettingÿmeÿconfused,ÿsir.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWellÿletÿmeÿaskÿyouÿifÿyouÿunderstandÿmyÿquestion.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿSoÿwouldÿyouÿlikeÿtoÿtakeÿaÿbreakÿatÿthisÿ

 25ÿÿÿpointÿorÿareÿyouÿableÿtoÿrespondÿtoÿtheÿquestions?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 186 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          THEÿWITNESS:ÿÿI'mÿnotÿunderstandingÿhisÿquestions.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿThenÿjustÿexplainÿIÿdon'tÿ

    3ÿÿÿunderstandÿyourÿquestion.ÿÿSoÿyouÿwantÿtoÿrephraseÿtheÿ

    4ÿÿÿquestion.ÿÿ

    5ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYouÿtestifiedÿearlierÿtodayÿthatÿwhileÿyouÿwereÿhelpingÿ

    7ÿÿÿtoÿbagÿdrugsÿBrianÿhitÿyou?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿI'mÿnotÿsayingÿtoÿyouÿthat'sÿtrueÿorÿnot.ÿÿI'mÿ

 10ÿÿÿnotÿpassingÿjudgment.ÿÿI'mÿjustÿwonderingÿwhyÿyouÿdidn'tÿsayÿ

 11ÿÿÿthatÿtoÿtheÿpoliceÿonÿFebruaryÿ11,ÿofÿ2016?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaidÿIÿwasÿscared.ÿÿMyÿmotherÿwasÿthere.ÿÿIÿ

 13ÿÿÿdidn'tÿwantÿmyÿmotherÿtoÿknowÿcertainÿthings.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿonÿMarchÿ28thÿofÿ2018ÿyouÿwereÿthereÿwithoutÿ

 15ÿÿÿyourÿmother,ÿright?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSpeakingÿwithÿ--ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿInÿthisÿbuilding?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿSpeakingÿwithÿthem?ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿtoldÿthemÿthisÿstuff.ÿÿMyÿmother'sÿnotÿhere.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhyÿdidn'tÿyouÿtellÿthemÿatÿthatÿtimeÿthatÿBrianÿhadÿhitÿ

 22ÿÿÿyouÿwhenÿyouÿwereÿbagging?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿSir,ÿIÿjustÿtoldÿyouÿthatÿfiveÿtimesÿalready.ÿÿMoreÿthanÿ

 24ÿÿÿfiveÿtimes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYouÿtoldÿmeÿwhyÿyouÿdidn'tÿtellÿtheÿprosecutorÿthat.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 187 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿtoldÿthemÿeverything.ÿÿWhenÿIÿcameÿhereÿIÿtoldÿ

    2ÿÿÿthemÿeverything.ÿÿYou'reÿaskingÿ--ÿareÿyouÿsayingÿwhenÿIÿwentÿ

    3ÿÿÿforÿtheÿfirstÿtimeÿtoÿtheÿpoliceÿwithÿtalkingÿtoÿAdamÿtheÿ

    4ÿÿÿreasonÿwhyÿIÿdidn'tÿsayÿthat.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿI'mÿtalkingÿaboutÿwhenÿyouÿcameÿhereÿforÿtheÿfirstÿtimeÿ

    6ÿÿÿandÿmetÿwithÿthemÿandÿdidÿaÿprofferÿsessionÿI'mÿwonderingÿwhyÿ

    7ÿÿÿyouÿdidn'tÿmentionÿthatÿBrianÿhitÿyou?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿBecauseÿIÿdidn'tÿknowÿIÿneededÿtoÿsayÿeveryÿlittleÿ

    9ÿÿÿdetail.ÿÿIÿthoughtÿitÿwasÿjustÿmainlyÿaboutÿ--ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿyouÿconsideredÿthatÿaÿsmallÿdetail?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿdon'tÿlikeÿtalkingÿaboutÿstuffÿlikeÿthat.ÿÿ

 12ÿÿÿThat'sÿbelittling.ÿÿIt'sÿdisgusting.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿhaveÿaÿproblemÿtalkingÿaboutÿtellingÿthemÿ

 14ÿÿÿthatÿBrianÿheldÿaÿgunÿonÿyou?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThat'sÿaÿgun.ÿÿThat'sÿnotÿbeingÿheldÿdownÿandÿbrutallyÿ

 16ÿÿÿrapedÿeither.ÿÿCanÿIÿpleaseÿtakeÿaÿbreak?ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿLet'sÿtakeÿ--ÿlet'sÿ

 18ÿÿÿtakeÿaÿfive-minuteÿbreakÿandÿwe'llÿcomeÿ--ÿyou'llÿgoÿbackÿinÿ

 19ÿÿÿtheÿjuryÿroomÿandÿI'mÿgoingÿtoÿreturnÿinÿaboutÿfiveÿminutes.ÿÿ

 20ÿÿÿ[Recessÿ3:25ÿ-ÿ3:30ÿp.m.ÿÿTheÿfollowingÿwasÿheldÿinÿopenÿcourtÿ

 21ÿÿÿwithÿtheÿjuryÿpresent]

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿReadyÿtoÿproceed?ÿÿOkay.ÿÿAllÿ

 23ÿÿÿright.ÿÿMr.ÿKaplan.ÿÿ

 24ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿIÿthinkÿbeforeÿtheÿbreakÿyouÿindicatedÿthatÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 188 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿdidn'tÿtellÿtheÿprosecutorsÿonÿMarchÿ28thÿofÿ2018ÿaboutÿtheÿ

    2ÿÿÿfactÿthatÿBrianÿhitÿyouÿwhenÿyouÿwereÿbaggingÿandÿyouÿsaidÿitÿ

    3ÿÿÿwasÿbecauseÿyouÿdidn'tÿthinkÿitÿwasÿimportant?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿItÿwasn'tÿimportant.ÿÿWeÿweren'tÿ--ÿitÿwasn'tÿstuffÿ

    5ÿÿÿbeingÿtalkedÿabout.ÿIÿdidn'tÿthinkÿIÿhadÿtoÿgoÿintoÿsoÿmuchÿ

    6ÿÿÿdetailÿofÿeveryÿlittleÿthingÿthatÿhappenedÿtoÿme,ÿandÿIÿwasÿ--ÿ

    7ÿÿÿjustÿtheÿmainÿstuffÿofÿtheÿprostitutes,ÿtheÿdrugs,ÿtheÿ

    8ÿÿÿtrafficking.ÿÿIÿjustÿthoughtÿitÿwasÿtheÿmainÿthingÿthatÿyouÿ

    9ÿÿÿguysÿwereÿlookingÿat.ÿÿIÿdidn'tÿknowÿIÿhadÿtoÿgoÿthroughÿ--ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿYouÿalsoÿsaidÿtodayÿforÿtheÿfirstÿtimeÿthatÿBrianÿhitÿ

 11ÿÿÿyouÿbecauseÿyouÿwouldn'tÿwearÿcertainÿclothesÿorÿsomething?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿThatÿwasÿalreadyÿsaid.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyouÿsayÿit?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWhenÿIÿwasÿtalkingÿtoÿthemÿupÿinÿtheÿroomÿbeforeÿweÿhadÿ

 15ÿÿÿcourtÿandÿeverythingÿlikeÿthat.ÿÿIÿdidÿstateÿthatÿBrianÿgotÿ

 16ÿÿÿupsetÿbecauseÿIÿwouldn'tÿwearÿaÿt-shirtÿwithÿnoÿunderwears,ÿnoÿ

 17ÿÿÿbraÿtoÿwalkÿaroundÿtoÿimpressÿhisÿfriends,ÿtoÿsleepÿwithÿhisÿ

 18ÿÿÿfriends,ÿandÿdoÿstuffÿlikeÿthat.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidn'tÿyouÿsayÿsomethingÿaboutÿthatÿinÿcourtÿtoday?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿsayÿheÿhitÿyouÿbecauseÿofÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿButÿyouÿdidn'tÿtellÿanybodyÿthatÿbeforeÿtoday,ÿdidÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿLikeÿIÿjustÿsaidÿIÿdidn'tÿthinkÿeverythingÿwasÿgoingÿtoÿ

 25ÿÿÿbeÿsoÿmuchÿdetailsÿaboutÿwhatÿwasÿgoingÿonÿwithÿme.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 189 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿyouÿthinkÿit'sÿimportantÿtoÿsayÿitÿtodayÿinÿfrontÿofÿ

    2ÿÿÿtheÿjuryÿbutÿnotÿwhenÿyou'reÿbeingÿaskedÿbyÿtheÿpoliceÿwhatÿ

    3ÿÿÿhappened?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIt'sÿnotÿthatÿIÿdidn'tÿthinkÿitÿwasÿimportant.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

    6ÿÿÿexhibitÿH.ÿÿSeeÿifÿyouÿcanÿtellÿmeÿwhatÿthatÿis?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿThatÿisÿmeÿandÿMandy.ÿÿIÿwasÿextremelyÿhigh.ÿÿWeÿwereÿ

    8ÿÿÿjustÿtakingÿphotosÿafterÿ--ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿIÿthinkÿthatÿhe'sÿactuallyÿaskingÿ

 10ÿÿÿyouÿtoÿreadÿitÿtoÿyourself.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿNo.ÿÿIt'sÿjustÿaÿpicture,ÿJudge.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿPardonÿme.ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿIt'sÿjustÿaÿpicture.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOhÿit'sÿaÿpicture.ÿÿOhÿokay.ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿwouldÿmoveÿtoÿadmitÿdefendant'sÿ

 16ÿÿÿexhibitÿH.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿSoÿI'mÿsorry.ÿÿThenÿIÿdidn'tÿunderstand.ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿIt'sÿaÿpictureÿofÿherÿandÿMandy.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOhÿokay.ÿÿAnyÿobjection?ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿCouldÿcounselÿshowÿitÿtoÿusÿplease,ÿYourÿ

 21ÿÿÿHonor?ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿWeÿhaveÿnoÿobjection.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿSoÿadmittedÿandÿwhatÿisÿthatÿexhibit?ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿIt'sÿdefendant'sÿexhibitÿH.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 190 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    2ÿÿÿ[DefendantÿexhibitÿHÿadmitted]

    3ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    4ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿyouÿwereÿextremelyÿhighÿinÿthatÿpicture?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWereÿyouÿhighÿmostÿofÿtheÿtimeÿforÿthoseÿtwoÿmonths?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheÿfirstÿtwoÿmonths,ÿyes,ÿIÿwasÿhighÿeveryÿday,ÿeveryÿ

    8ÿÿÿnight,ÿeverything.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtellingÿtheÿpoliceÿonÿJanuaryÿ--ÿFebruaryÿ

 10ÿÿÿ11thÿofÿ2016ÿthatÿyouÿhaveÿneverÿseenÿBrianÿhitÿanyÿofÿtheÿ

 11ÿÿÿgirlsÿorÿhitÿMandy?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿI'veÿneverÿseenÿhimÿhitÿMandy,ÿbutÿyesÿheÿhasÿhitÿtheÿ

 13ÿÿÿgirlsÿ--ÿotherÿgirls,ÿyes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿtellingÿtheÿpoliceÿonÿFebruaryÿ11thÿthatÿ

 15ÿÿÿyouÿhaveÿneverÿseenÿhimÿhitÿanyÿofÿtheÿgirls?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿdon'tÿrecallÿsayingÿthat.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

 18ÿÿÿexhibitÿK281ÿpageÿ28,ÿwhichÿisÿtheÿtranscriptÿofÿwhenÿyouÿmetÿ

 19ÿÿÿwithÿtheÿpolice,ÿandÿaskÿyouÿjustÿtoÿreadÿtheÿhighlightedÿ

 20ÿÿÿportionÿtoÿyourselfÿplease.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿSoÿtheÿthingÿisÿaboutÿthisÿ--ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿLetÿmeÿjustÿaskÿyouÿfirstÿbeforeÿIÿgetÿinÿtroubleÿdoesÿ

 23ÿÿÿthatÿrefreshÿyourÿmemory?ÿÿDoÿyouÿrecallÿsayingÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaidÿhimÿandÿMandyÿhadÿthisÿthingÿgoingÿon,ÿbutÿ

 25ÿÿÿlikeÿIÿsaidÿIÿdidn'tÿthinkÿitÿwasÿaÿbigÿthingÿatÿfirst.ÿÿIÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 191 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿdidn'tÿreallyÿknowÿwhatÿwasÿgoingÿon,ÿandÿthenÿwhenÿIÿstartedÿ

    2ÿÿÿdoingÿthis,ÿwhenÿIÿstartedÿhavingÿtoÿcomeÿhereÿandÿbeÿaÿwitnessÿ

    3ÿÿÿand,ÿyouÿknow,ÿIÿwasÿlikeÿwellÿI'mÿgoingÿtoÿstartÿtellingÿwhatÿ

    4ÿÿÿreallyÿhappenedÿtoÿthoseÿgirlsÿandÿeverythingÿlikeÿthat.ÿÿSoÿ--ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿseeÿifÿIÿunderstandÿwhatÿyou'reÿsaying.ÿÿ

    6ÿÿÿYou'reÿsittingÿinÿaÿroomÿwithÿseveralÿpoliceÿofficers.ÿÿTheyÿ

    7ÿÿÿaskÿyouÿifÿyouÿeverÿsawÿBrianÿhitÿanyÿofÿtheÿgirlsÿandÿyouÿsayÿ

    8ÿÿÿno,ÿright?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿtheÿreasonÿyouÿsayÿnoÿisÿbecauseÿyouÿdidn'tÿ

 11ÿÿÿunderstandÿthatÿitÿwasÿimportant?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNotÿthatÿitÿwasÿnotÿimportant.ÿÿIÿjustÿdidn'tÿthinkÿallÿ

 13ÿÿÿofÿthisÿ--ÿyouÿknowÿwhatÿIÿmean.ÿÿLikeÿjustÿeverything,ÿallÿofÿ

 14ÿÿÿthis,ÿandÿnowÿthatÿIÿseeÿIÿshouldÿhaveÿsaidÿsomethingÿI'mÿwrongÿ

 15ÿÿÿaboutÿthat.ÿÿIÿshouldÿhaveÿsaidÿsomething.ÿÿIÿshouldÿhaveÿstuckÿ

 16ÿÿÿupÿforÿthoseÿgirls.ÿÿIÿshouldÿhaveÿsaidÿsomethingÿandÿIÿfeelÿ

 17ÿÿÿawfulÿaboutÿit.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿButÿonÿMarchÿ28thÿofÿ2017ÿ--ÿ2018ÿoverÿaÿyearÿlaterÿ

 19ÿÿÿotherÿthanÿyouÿsayingÿyouÿsawÿBrianÿhitÿAylaÿyouÿneverÿsaidÿ

 20ÿÿÿthatÿyouÿsawÿhimÿhitÿanyoneÿelse.ÿÿWhyÿisÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaid,ÿsirÿ--ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿneverÿsaidÿthatÿheÿhitÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿBecauseÿatÿtheÿtimeÿitÿwasn'tÿ--ÿlikeÿIÿsaidÿIÿwasÿwrongÿ

 24ÿÿÿinÿtheÿbeginning.ÿÿIÿshouldÿhaveÿstuckÿupÿforÿtheÿgirls.ÿÿIÿ

 25ÿÿÿshouldÿhaveÿtoldÿthem.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 192 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿHowÿdoesÿsomeoneÿdetermineÿwhenÿyou'reÿtellingÿtheÿtruthÿ

    2ÿÿÿbackÿthenÿwhenÿyouÿsayÿyouÿneverÿsawÿBrianÿhitÿanyoneÿorÿtodayÿ

    3ÿÿÿinÿcourt?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿwasÿscared.ÿÿIÿdidn'tÿ--ÿIÿhaveÿkids,ÿokay.ÿÿIÿwasÿ

    5ÿÿÿscared.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWellÿbutÿyouÿweren'tÿsoÿscaredÿthatÿyouÿdidn'tÿtellÿtheÿ

    7ÿÿÿpoliceÿthatÿBrianÿheldÿaÿgunÿtoÿyourÿhead?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿInÿtheÿbeginningÿwhenÿIÿgotÿoutÿofÿeverythingÿyesÿIÿdid.ÿÿ

    9ÿÿÿIÿwentÿrightÿtoÿtheÿpoliceÿandÿtoldÿthemÿthatÿheÿputÿaÿgunÿtoÿ

 10ÿÿÿmyÿhead.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿThatÿdayÿI'mÿtalkingÿaboutÿwhereÿyouÿsaidÿ--ÿinÿthatÿ

 12ÿÿÿinterviewÿwhereÿyouÿsaidÿBrianÿheldÿaÿgunÿtoÿyourÿheadÿwhenÿyouÿ

 13ÿÿÿwereÿaskedÿifÿBrianÿeverÿ--ÿifÿyouÿeverÿsawÿBrianÿhitÿanyÿofÿ

 14ÿÿÿtheÿgirlsÿyouÿsaidÿno?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes,ÿbutÿI'mÿsayingÿthatÿI'mÿwrongÿaboutÿ--ÿIÿshouldÿ

 16ÿÿÿhaveÿstuckÿupÿforÿtheÿgirls.ÿÿIÿshouldÿhaveÿsaidÿallÿthat.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWellÿthenÿaÿyearÿandÿaÿhalfÿlaterÿwhenÿyou'reÿ

 18ÿÿÿinterviewedÿandÿyou'reÿtalkingÿaboutÿthatÿissueÿtheÿonlyÿpersonÿ

 19ÿÿÿyouÿsayÿyouÿsawÿBrianÿhitÿisÿAylaÿandÿnoÿoneÿelse?ÿÿ

 20ÿÿÿ              MR.ÿDARROW:ÿÿYourÿHonor,ÿobject.ÿÿWe'veÿbeenÿgoingÿ

 21ÿÿÿaroundÿandÿaroundÿandÿaroundÿonÿthis.ÿÿIt'sÿaskedÿandÿanswered.ÿÿ

 22ÿÿÿ              THEÿCOURT:ÿÿThisÿisÿcrossÿexamination.ÿÿHe'sÿgotÿ

 23ÿÿÿleewayÿtoÿdoÿthis.ÿÿSoÿobjectionÿoverruled.ÿÿGoÿahead.ÿÿ

 24ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿI'mÿjustÿwonderingÿyouÿhaven'tÿreallyÿgivenÿanÿanswerÿasÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 193 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿtoÿwhy?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿhaveÿbeenÿgivingÿyouÿanswers,ÿsir.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaidÿIÿwasÿwrongÿforÿnotÿstickingÿupÿforÿtheÿ

    5ÿÿÿotherÿgirls.ÿÿIÿwasÿwrongÿaboutÿthat.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿButÿmyÿquestionÿisÿhowÿdoesÿsomeoneÿknowÿwhichÿtimeÿ

    7ÿÿÿyou'reÿtellingÿtheÿtruthÿbackÿonÿFebruaryÿ11thÿofÿ2016?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWellÿbecauseÿIÿdidn'tÿsayÿeverythingÿitÿdoesn'tÿmeanÿ--ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿBrianÿdidn'tÿhitÿanyoneÿorÿtodayÿinÿcourtÿ

 10ÿÿÿwhenÿyouÿgiveÿaÿwholeÿlaundryÿlistÿaboutÿitÿhowÿareÿweÿsupposedÿ

 11ÿÿÿtoÿknowÿwhichÿisÿtheÿtruth?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWellÿbecauseÿIÿdidn'tÿsayÿtheÿwholeÿentireÿtruth,ÿsir,ÿ

 13ÿÿÿdoesn'tÿmakeÿmeÿoutÿtoÿbeÿaÿliar.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿsayÿanything?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThat'sÿwhatÿI'mÿapologizingÿfor.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿyourÿapologyÿshouldÿbeÿsufficientÿforÿusÿtoÿbelieveÿ

 17ÿÿÿyouÿtodayÿbutÿnotÿbackÿthen?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿwhatÿtoÿsayÿtoÿthat.ÿÿI'mÿsorry.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

 20ÿÿÿexhibitÿQQ3ÿandÿaskÿyouÿifÿyouÿcanÿidentifyÿwhatÿthatÿis?ÿÿAreÿ

 21ÿÿÿthoseÿFacebookÿmessagesÿbetweenÿBrianÿandÿyou?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿwhatÿtheÿwholeÿconversationÿwasÿaboutÿ

 23ÿÿÿbecauseÿitÿdoesn'tÿreallyÿsayÿmuch.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿMyÿquestionÿtoÿyouÿisÿ--ÿÿ

 25ÿÿÿA.ÿÿÿÿÿBut,ÿyes,ÿtheseÿareÿFacebookÿmessages.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 194 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿIÿwouldÿmoveÿtoÿadmitÿ

    2ÿÿÿdefendant'sÿQQ3.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿWellÿhasÿsheÿidentifiedÿsufficientlyÿthatÿ

    4ÿÿÿexhibit?ÿÿInÿotherÿwords,ÿsheÿrecognizedÿthat?ÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿSheÿsaidÿyesÿitÿwasÿFacebookÿmessages.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿI'mÿsorry.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿSheÿsaidÿyesÿitÿwasÿFacebookÿmessages.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjection?ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿMayÿweÿseeÿit,ÿYourÿHonor?ÿÿNoÿ

 10ÿÿÿobjection.

 11ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 12ÿÿÿ[DefendantÿexhibitÿQQ3ÿadmitted]ÿÿ

 13ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿI'mÿgoingÿtoÿputÿthisÿupÿonÿtheÿscreen.ÿÿCanÿyouÿseeÿitÿ

 15ÿÿÿonÿyourÿscreen?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIt'sÿblurry,ÿbutÿyeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿyouÿsendÿBrianÿaÿFacebookÿmessageÿonÿDecemberÿ25,ÿ

 18ÿÿÿ2015ÿandÿyouÿsayÿMerryÿChristmas?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿseeÿthat?ÿÿAndÿthenÿBrianÿinÿreturnÿsaysÿMerryÿ

 21ÿÿÿChristmas?ÿÿDoÿyouÿseeÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿsee.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿPardonÿme?ÿÿDoÿyouÿseeÿtheÿsecondÿentryÿwhereÿ--ÿÿ

 24ÿÿÿA.ÿÿÿÿÿOhÿokay.ÿÿOkay.ÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿBrianÿsaysÿMerryÿChristmasÿtoÿyou.ÿÿAreÿyouÿstillÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 195 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿlivingÿatÿNorthÿUnionÿatÿthatÿtime?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAmÿIÿstillÿlivingÿthere?ÿÿNo,ÿsir.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿwereÿyouÿlivingÿatÿthatÿpoint?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿOhÿatÿthisÿtime?ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿwasÿatÿSelena'sÿhouseÿforÿthatÿnight,ÿbutÿIÿwasÿlivingÿ

    7ÿÿÿatÿ103ÿNorthÿUnion,ÿyes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿsayÿtoÿBrianÿhowÿareÿyouÿdoing.ÿÿHeÿsaysÿ--ÿÿ

    9ÿÿÿA.ÿÿÿÿÿWaitÿcanÿIÿchangeÿthat?ÿÿIÿapologize.ÿÿI'mÿnotÿaÿhundredÿ

 10ÿÿÿpercentÿsure,ÿbutÿIÿthinkÿthatÿ--ÿIÿamÿsureÿIÿthinkÿatÿtheÿtimeÿ

 11ÿÿÿofÿthisÿwasÿtheÿbeginningÿandÿIÿwasÿactuallyÿstillÿstayingÿatÿ

 12ÿÿÿSelena'sÿandÿIÿjustÿstartedÿbaggingÿforÿhim.ÿÿSoÿIÿdoÿbelieveÿ

 13ÿÿÿthisÿisÿtheÿbeginningÿofÿmeÿbaggingÿforÿhimÿandÿthat'sÿtheÿ

 14ÿÿÿreasonÿwhyÿIÿaskedÿareÿyouÿworking.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿyouÿstartedÿprettyÿmuchÿChristmasÿorÿafterÿandÿthenÿ

 16ÿÿÿstoppedÿlikeÿonÿFebruaryÿ10th?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿThatÿseemsÿmoreÿthanÿanything.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿlikeÿyouÿwereÿlivingÿforÿlikeÿaÿmonthÿandÿ15ÿdays,ÿ

 19ÿÿÿsomethingÿlikeÿthat,ÿapproximately?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿSayÿthatÿ--ÿtheÿmonth?ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿYouÿwereÿwithÿBrianÿforÿaboutÿaÿmonthÿandÿ15ÿdaysÿfromÿ

 22ÿÿÿstartÿtoÿfinish?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿwouldÿprobablyÿsayÿaboutÿtwoÿmonths.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWellÿ--ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿwouldÿthinkÿtwoÿmonths.ÿÿMaybeÿyou'reÿright.ÿÿHonestlyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 196 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿmaybeÿyou'reÿright.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿdon'tÿremember?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿtellÿBrianÿthatÿyouÿhadÿaÿbadÿChristmas?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿBecauseÿofÿyourÿmother?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿhowÿlongÿhadÿyouÿknownÿBrianÿatÿthatÿpoint?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿI'mÿunsure.ÿÿAboutÿlikeÿmaybeÿforÿlikeÿaÿcoupleÿweeksÿatÿ

 10ÿÿÿthatÿpoint.ÿÿMaybeÿtwo.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿHowÿlong?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿI'mÿunsure,ÿbutÿmaybeÿjustÿlikeÿaÿcoupleÿweeks.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿonÿtheÿnextÿpageÿyouÿsayÿareÿyouÿworkingÿ

 14ÿÿÿtonight.ÿÿDoÿyouÿseeÿthat?ÿÿYouÿsayÿnoÿit'sÿnot.ÿÿYouÿworkingÿ

 15ÿÿÿtonightÿthough,ÿquestionÿmark?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿthenÿBrianÿsaysÿyesÿandÿyouÿsayÿcanÿIÿpossiblyÿworkÿ

 18ÿÿÿtonightÿtoo.ÿÿWhatÿareÿyouÿreferringÿto?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿI'mÿsick.ÿÿIt'sÿbeginning.ÿÿI'mÿsick,ÿcanÿIÿworkÿforÿ

 20ÿÿÿyou,ÿdoÿyouÿhaveÿsomeÿbagsÿsoÿIÿcanÿgetÿaÿcoupleÿbundles,ÿsomeÿ

 21ÿÿÿcash.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿyouÿneverÿexpectedÿBrianÿtoÿjustÿgiveÿyouÿtheÿdrugs.ÿÿ

 23ÿÿÿYouÿexpectedÿtoÿhaveÿtoÿworkÿforÿthem?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNoÿIÿhaveÿtoÿworkÿforÿthem.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿThenÿonÿtheÿnextÿpageÿdoÿyouÿseeÿwhereÿyouÿsayÿifÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 197 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿcanÿstopÿforÿmeÿandÿgetÿmeÿaÿCricketÿphoneÿcard,ÿ60ÿdollars,ÿIÿ

    2ÿÿÿwillÿhaveÿtheÿmoneyÿforÿyouÿwhenÿyouÿgetÿhere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThat'sÿwhenÿIÿwasÿlivingÿatÿ103ÿNorthÿUnion.ÿÿThat'sÿ

    4ÿÿÿwhenÿIÿgotÿtheÿjobÿtoÿstayÿthereÿandÿeverything.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿaskingÿBrianÿtoÿgiveÿyouÿaÿhandÿwithÿ

    6ÿÿÿgettingÿ--ÿÿ

    7ÿÿÿA.ÿÿÿÿÿGettingÿtheÿphoneÿcallÿ--ÿtheÿphoneÿcardÿforÿme,ÿbutÿweÿ

    8ÿÿÿ--ÿBrianÿendedÿupÿgettingÿ--ÿlikeÿgaveÿmeÿtheÿmoneyÿandÿweÿputÿ

    9ÿÿÿitÿonÿlikeÿaÿVisaÿgiftÿcardÿtypeÿofÿthingÿforÿmeÿtoÿdoÿitÿthatÿ

 10ÿÿÿway.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIsÿitÿfairÿtoÿsayÿthatÿMandyÿandÿyouÿbecameÿ

 12ÿÿÿgoodÿfriends?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿAtÿfirst.ÿÿIÿthoughtÿweÿwere.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿLetÿmeÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿdefendant'sÿ

 15ÿÿÿexhibitÿQQ5ÿandÿaskÿyouÿ--ÿit'sÿanÿattemptÿweÿmadeÿtoÿdiagramÿ

 16ÿÿÿtheÿapartmentÿandÿcouldÿyouÿlookÿatÿthatÿandÿseeÿifÿthatÿseemsÿ

 17ÿÿÿaccurateÿtoÿyou?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿWhatÿapartmentÿareÿweÿtalkingÿabout?ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿNorthÿUnion.ÿÿThisÿisÿtheÿlivingÿroom.ÿÿThisÿisÿtheÿ

 20ÿÿÿkitchen.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCanÿIÿputÿitÿlikeÿthisÿplease?ÿÿOkay.ÿÿSoÿIÿrememberÿyouÿ

 22ÿÿÿwalkÿintoÿtheÿdoor.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿRightÿhere,ÿright?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿRight.ÿÿThere'sÿaÿcouchÿhere.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHere'sÿtheÿcouchÿrightÿhere?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 198 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿAndÿthenÿthere'sÿaÿcouchÿfacingÿtheÿtv.ÿÿThereÿwouldÿbeÿ

    2ÿÿÿaÿtvÿstand.ÿÿTheÿbedroomÿisÿliterallyÿrightÿhere.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿhere'sÿtheÿbedroomÿrightÿhere,ÿright?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSmall?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿVeryÿsmallÿbedroom,ÿbutÿthereÿwouldÿbeÿaÿhutchÿrightÿ

    7ÿÿÿthereÿandÿthenÿyouÿhaveÿtheÿbedÿandÿthenÿyouÿhaveÿtheÿwindowÿ

    8ÿÿÿthere.ÿÿAÿwindowÿbehindÿtheÿhutch.ÿÿLikeÿIÿsaidÿeverythingÿwasÿ

    9ÿÿÿveryÿsmall.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿdoesÿthatÿlookÿlikeÿanÿaccurateÿdepictionÿofÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿWellÿwhenÿIÿwasÿthere,ÿthereÿwasÿabsolutelyÿnoÿtableÿinÿ

 12ÿÿÿthatÿplace.ÿÿThereÿwasÿaÿtvÿstand.ÿÿMaybeÿaÿveryÿsmallÿcoffeeÿ

 13ÿÿÿtableÿifÿthat'sÿwhatÿyouÿmeanÿbyÿtable.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOtherÿthanÿthatÿisÿitÿaccurateÿtoÿtheÿextentÿyouÿcanÿdoÿ

 15ÿÿÿitÿunprofessionallyÿofÿtheÿapartment?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿIÿwouldÿmoveÿtoÿadmitÿ

 18ÿÿÿdefendant'sÿexhibitÿQQ5.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjection?ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿMayÿweÿseeÿit?ÿÿMayÿIÿinquire.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 22ÿÿÿ                                VOIRÿDIRE

 23ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSo,ÿMary,ÿitÿlooksÿlikeÿsomeone'sÿhandÿdrawnÿfloorÿplanÿ

 25ÿÿÿshowingÿfurnitureÿinÿtheÿapartment?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 199 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿCanÿIÿexplainÿtheÿwayÿIÿknowÿwhatÿitÿis?ÿÿMeÿlookingÿatÿ

    2ÿÿÿthatÿisÿ--ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿLetÿmeÿjustÿaskÿyouÿwhatÿthisÿis?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿThat's,ÿIÿguess,ÿtheÿhouseÿatÿ103ÿNorthÿUnion.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIsÿitÿaÿhandÿdrawnÿsketchÿofÿtheÿlayoutÿofÿtheÿ

    6ÿÿÿapartment?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿitÿcompletelyÿaccurate?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIt'sÿbeenÿsoÿlongÿIÿ--ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿareÿyouÿnotÿsure?ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿIÿdidn'tÿquiteÿhearÿit.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIt'sÿbeenÿsoÿlong.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿfairÿtoÿsayÿyouÿdon'tÿknowÿwhetherÿthisÿisÿanÿ

 14ÿÿÿaccurateÿdepictionÿofÿtheÿlayoutÿorÿnot?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿI'mÿgoingÿtoÿsayÿit'sÿmostlyÿaccurate.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿareÿtheÿpartsÿthatÿareÿnotÿaccurate?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaidÿwhenÿyouÿwalkedÿinÿthatÿwasÿtheÿlivingÿroom.ÿÿ

 18ÿÿÿYouÿhadÿaÿsmallÿcouchÿhereÿandÿthenÿyouÿhadÿanotherÿcouchÿgoingÿ

 19ÿÿÿthisÿwayÿwithÿaÿtvÿstand.ÿÿYouÿtakeÿ--ÿwhenÿyouÿopenÿupÿtheÿ

 20ÿÿÿdoorÿyouÿcanÿtakeÿaÿleft.ÿÿThatÿrightÿthereÿwasÿtheÿbedroom.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkayÿandÿIÿapologize.ÿÿI'mÿlosingÿyou.ÿÿWhatÿhereÿisÿ

 22ÿÿÿinaccurate?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿOkay.ÿÿSoÿdoorÿ--ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿIÿapologize.ÿÿJustÿkeepÿthatÿmicrophoneÿthere.ÿÿ

 25ÿÿÿThankÿyou.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 200 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿA.ÿÿÿÿÿSoÿtheÿdoor,ÿlikeÿIÿsaid,ÿisÿrightÿthere.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    3ÿÿÿA.ÿÿÿÿÿTheÿtvÿstand,ÿtheÿcouch,ÿtheÿotherÿcouchÿwasÿhere,ÿtheÿ

    4ÿÿÿbedroomÿisÿrightÿthere.ÿÿYouÿgoÿintoÿtheÿkitchen.ÿÿSoÿyesÿthisÿ

    5ÿÿÿisÿaccurate.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿtheÿlivingÿroom,ÿkitchen.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿBedroom.ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿOkay.ÿÿNoÿobjection.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 10ÿÿÿ[DefendantÿexhibitÿQQ5ÿadmitted]

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿThankÿyou,ÿJudge.ÿÿ

 12ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿthisÿisÿtheÿapartmentÿwe'reÿtalkingÿaboutÿandÿthisÿ

 14ÿÿÿrightÿhereÿisÿtheÿbedroom?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿit'sÿaboutÿtwoÿfeetÿwithÿaÿbedÿinÿthere?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿareÿyouÿawareÿofÿtheÿfactÿthatÿwhenÿyouÿtalkÿaboutÿ

 19ÿÿÿtheÿsexualÿassaultÿthatÿyou'veÿtoldÿatÿleastÿthreeÿdifferentÿ

 20ÿÿÿversionsÿofÿwhatÿhappened?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿtoldÿthreeÿdifferentÿversionsÿofÿwhatÿhappened?ÿÿIsÿ

 22ÿÿÿthatÿwhatÿyouÿsaid?ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYes.ÿÿDoÿyouÿrealizeÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿInÿtheÿJuneÿ11ÿ--ÿIÿkeepÿsayingÿJuneÿ11,ÿbutÿit'sÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 201 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿFebruaryÿ11th,ÿ2016ÿinterviewÿwhenÿyouÿwereÿinterviewedÿbyÿtheÿ

    2ÿÿÿpoliceÿtheÿonlyÿthingÿyouÿtoldÿthemÿwasÿBrianÿaccusedÿyouÿofÿ

    3ÿÿÿstealingÿdrugsÿandÿheldÿaÿgunÿtoÿyou.ÿÿDoÿyouÿrememberÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿLikeÿIÿsaidÿIÿtoldÿlittleÿbyÿlittle.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿThat'sÿallÿyouÿsaid,ÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿThenÿ--ÿandÿyouÿsaidÿthatÿyouÿwereÿinÿtheÿbathroomÿwhenÿ

    8ÿÿÿheÿheldÿtheÿgunÿtoÿyou?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿneverÿsaidÿIÿwasÿinÿtheÿbathroomÿwhenÿheÿheldÿtheÿgunÿ

 10ÿÿÿtoÿme.ÿÿIÿhadÿaÿgunÿonÿmeÿwhenÿtheÿbreak-inÿhappened.ÿÿThat'sÿ

 11ÿÿÿhowÿIÿgotÿoutÿofÿtheÿbathroom.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿThenÿonÿMarchÿ27thÿ--ÿMarchÿ27thÿwhatÿyouÿsaidÿwasÿBrianÿ

 13ÿÿÿcalledÿyouÿ--ÿthisÿisÿwhenÿyouÿwereÿinÿtheÿbuildingÿupstairsÿ

 14ÿÿÿwithÿtheÿprosecutors,ÿdoÿyouÿrecallÿthatÿwhenÿyouÿcameÿhereÿtoÿ

 15ÿÿÿdoÿaÿprofferÿsessionÿwithÿtheÿprosecutorsÿandÿtheÿagent?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAndÿwhoÿcalledÿme?ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿyouÿcameÿ--ÿIÿthinkÿweÿtalkedÿaboutÿthis.ÿÿ

 18ÿÿÿYouÿcameÿtoÿthisÿbuildingÿandÿtheyÿaskedÿyouÿaÿlotÿofÿquestionsÿ

 19ÿÿÿinÿMarchÿofÿ2018?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿLikeÿIÿsaidÿIÿdon'tÿknowÿtheÿmonths,ÿbutÿyesÿIÿhaveÿcomeÿ

 21ÿÿÿhereÿtimesÿandÿtalked.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtoldÿthemÿatÿthatÿtimeÿthatÿBrianÿcalledÿyouÿtoÿ

 23ÿÿÿcomeÿoverÿsoÿyouÿcameÿoverÿandÿheÿalmostÿimmediatelyÿgrabbedÿ

 24ÿÿÿyou,ÿdraggedÿyouÿaroundÿtheÿapartment,ÿthenÿdraggedÿyouÿintoÿ

 25ÿÿÿtheÿsmallÿbedroom,ÿandÿyouÿwereÿassaulted,ÿandÿthenÿyouÿsaidÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 202 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿbeforeÿyouÿleftÿtheÿapartmentÿ--ÿthisÿwasÿquiteÿaÿwhileÿlaterÿ

    2ÿÿÿ--ÿBrianÿandÿyouÿgotÿintoÿanotherÿargument.ÿÿSoÿyouÿwereÿstillÿ

    3ÿÿÿthere.ÿÿYouÿtoldÿthemÿonÿMarchÿ27thÿthatÿBrianÿandÿyouÿgotÿintoÿ

    4ÿÿÿanotherÿargumentÿandÿthat'sÿwhenÿheÿpulledÿtheÿgunÿonÿyou.ÿÿIsÿ

    5ÿÿÿthatÿwhatÿhappened?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNo.ÿÿWhenÿyouÿwereÿtalkingÿaboutÿtheÿcarÿbeingÿrobbedÿ

    7ÿÿÿwhatÿhappenedÿwasÿ--ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYes.ÿÿLetÿmeÿjustÿletÿ--ÿletÿyouÿreadÿpageÿ3ÿtoÿyourselfÿ

    9ÿÿÿbecauseÿthisÿisÿyourÿsecondÿversion.ÿÿIÿwouldÿlikeÿtoÿhaveÿyouÿ

 10ÿÿÿtellÿmeÿwhetherÿyouÿthinkÿthat'sÿaccurateÿorÿnot.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿIÿthinkÿtheÿquestionÿpendingÿis,ÿisÿthatÿ

 12ÿÿÿaccurate.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThisÿisn't.ÿÿMostÿofÿit,ÿyes,ÿisÿaccurate,ÿbutÿnoneÿofÿ

 14ÿÿÿthatÿstuffÿhappenedÿinÿtheÿbathroom.ÿÿWhenÿIÿwalkedÿinÿtheÿ

 15ÿÿÿhouseÿIÿsaidÿIÿhadÿtoÿuseÿtheÿbathroom.ÿÿThenÿIÿwalkedÿintoÿtheÿ

 16ÿÿÿbedroomÿandÿeverythingÿhappenedÿinÿtheÿbedroom,ÿandÿthenÿMandyÿ

 17ÿÿÿandÿArielÿwereÿoutÿinÿtheÿlivingÿroomÿlaughingÿatÿmeÿbecauseÿ

 18ÿÿÿallÿofÿitÿwasÿhappening.ÿÿThat'sÿwhatÿhappened.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿseeÿifÿIÿunderstand.ÿÿWhenÿdidÿheÿholdÿtheÿgunÿ

 20ÿÿÿonÿyou?ÿÿInÿhereÿyouÿsaidÿitÿwasÿafterÿallÿthis,ÿright?ÿÿIsÿ

 21ÿÿÿthatÿright?ÿÿIsÿthatÿcorrect?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿAfterÿtheÿcarÿwasÿbrokenÿintoÿitÿwasÿtheÿnextÿmorning.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿNoÿI'mÿnotÿaskingÿyouÿthat,ÿbutÿ--ÿandÿI'mÿsorryÿtoÿkeepÿ

 24ÿÿÿraisingÿthisÿissueÿwithÿyou,ÿbutÿonÿMarchÿ27thÿyouÿsaidÿthatÿ

 25ÿÿÿyouÿwereÿassaultedÿandÿlaterÿonÿinÿtheÿdayÿyouÿgotÿinÿanÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 203 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿargumentÿwithÿBrianÿandÿheÿheldÿaÿgunÿtoÿyourÿhead.ÿÿIsÿthatÿ

    2ÿÿÿtrue?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿNoÿoneÿisÿlisteningÿtoÿme.ÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿtodayÿyouÿtestifiedÿinÿcourtÿtoÿsomethingÿ

    5ÿÿÿdifferent,ÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCanÿIÿpleaseÿsayÿwhatÿhappenedÿallÿoverÿagainÿsoÿ

    7ÿÿÿeverybodyÿknows?ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿBecauseÿI'veÿbeenÿsayingÿit.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWe'reÿgoingÿtoÿdoÿitÿthisÿway.ÿÿTodayÿinÿcourtÿyouÿsaidÿ

 11ÿÿÿthatÿyouÿwalkedÿinÿandÿinsteadÿofÿBrianÿholdingÿaÿgunÿtoÿyourÿ

 12ÿÿÿheadÿafterÿyouÿsaidÿyouÿwalkedÿinÿandÿtheÿfirstÿthingÿBrianÿdidÿ

 13ÿÿÿwasÿholdÿaÿgunÿtoÿyourÿhead,ÿthenÿheÿdraggedÿyouÿintoÿtheÿ

 14ÿÿÿbedroom.ÿÿSoÿwhatÿIÿwouldÿlikeÿtoÿknowÿisÿ--ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿsayÿthatÿatÿfirst.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿsayÿtoday?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿWhatÿIÿsaidÿwasÿafterÿtheÿcarÿbeingÿbrokenÿintoÿheÿ

 18ÿÿÿcalledÿmeÿandÿheÿsaidÿheÿhadÿproductÿthatÿheÿwantedÿmeÿtoÿ

 19ÿÿÿtaste.ÿÿIÿwalkedÿintoÿtheÿhouse.ÿÿIÿwalkedÿin.ÿÿIÿsaidÿIÿhadÿtoÿ

 20ÿÿÿgoÿtoÿtheÿbathroom.ÿÿAfterÿIÿwasÿdoneÿusingÿtheÿbathroomÿIÿ

 21ÿÿÿwalkedÿintoÿtheÿroom.ÿÿIÿgotÿthrownÿfromÿoneÿsideÿtoÿtheÿother.ÿÿ

 22ÿÿÿIÿgotÿbeaten.ÿÿHisÿfriendÿrapedÿme,ÿbutÿbeforeÿthatÿrapeÿpartÿ

 23ÿÿÿyesÿheÿcheckedÿmeÿintoÿtheÿcornerÿofÿtheÿroom,ÿcockedÿbackÿtheÿ

 24ÿÿÿgun,ÿandÿheÿputÿtheÿgunÿtoÿmyÿhead.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿtoldÿthemÿonÿMarchÿ27thÿthatÿitÿhappenedÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 204 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿdifferentlyÿthatÿwasÿincorrect?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿOhÿmyÿGod.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿLetÿmeÿjustÿshowÿyouÿagainÿ--ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿCanÿIÿjustÿpleaseÿrephraseÿit?ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿLetÿmeÿjustÿaskÿyouÿtoÿreadÿtoÿyourselfÿdefendant'sÿ

    6ÿÿÿexhibitÿZZ5,ÿtheÿlastÿparagraph,ÿandÿtellÿmeÿifÿthatÿisÿ

    7ÿÿÿaccurateÿorÿisÿwhatÿyouÿsaidÿtodayÿmoreÿaccurate?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThatÿrightÿthereÿisÿwhatÿhappenedÿinÿtheÿbedroomÿwhenÿheÿ

    9ÿÿÿthrewÿmeÿacrossÿtheÿroomÿandÿthat'sÿwhenÿheÿgotÿonÿmeÿafterÿtheÿ

 10ÿÿÿotherÿstuff,ÿbutÿwhenÿheÿgotÿmeÿpinnedÿintoÿtheÿcornerÿinÿtheÿ

 11ÿÿÿbedroomÿheÿkeptÿaskingÿmeÿwhereÿisÿmyÿdrugs.ÿÿIÿsaidÿIÿdon'tÿ

 12ÿÿÿknowÿwhatÿtheÿfuckÿyou'reÿtalkingÿabout.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿsayÿthenÿheÿheldÿaÿgunÿtoÿyourÿheadÿafterÿ

 14ÿÿÿtheÿassaultÿsomeÿtimeÿlaterÿinÿtheÿday?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿHeÿheldÿaÿgunÿtoÿmeÿfirstÿwhenÿIÿwentÿintoÿtheÿroomÿ

 16ÿÿÿandÿgotÿtoÿtheÿfightÿandÿthenÿafterwardsÿwhenÿhisÿfriendÿQÿcameÿ

 17ÿÿÿin.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOhÿsoÿnowÿyou'reÿsayingÿheÿheldÿaÿgunÿtoÿyourÿheadÿ

 19ÿÿÿtwice?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿI'veÿbeenÿsayingÿthat,ÿsir.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿsayingÿthatÿMandyÿ--ÿthatÿMandyÿandÿArielÿ

 22ÿÿÿwereÿinÿtheÿlivingÿroomÿlaughing?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAndÿtheyÿwereÿlaughingÿatÿme.ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿCanÿIÿhaveÿaÿminute,ÿJudge?ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 205 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿaÿBrittanyÿBarber?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿIsÿsheÿoneÿofÿtheÿpeopleÿthatÿwasÿthere,ÿnotÿthatÿday,ÿ

    5ÿÿÿbutÿassociatedÿwithÿBrian?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿSheÿworkedÿforÿhimÿasÿaÿprostitute.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿyouÿactuallyÿknewÿher?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿCanÿIÿhaveÿaÿmomentÿplease,ÿJudge?ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿdon'tÿhaveÿanythingÿelse,ÿJudge.ÿÿ

 12ÿÿÿThankÿyou.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿredirect?ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿNotÿmuch.ÿÿAÿcoupleÿquestions.ÿÿThankÿ

 15ÿÿÿyou,ÿJudge.ÿÿ

 16ÿÿÿ                         REDIRECTÿEXAMINATION

 17ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿMary,ÿwe'veÿgoneÿaroundÿandÿaroundÿonÿexactlyÿwhatÿ

 19ÿÿÿhappenedÿthatÿnightÿthatÿyouÿwereÿrapedÿandÿthreatened.ÿÿIfÿ

 20ÿÿÿmemoryÿserves,ÿyouÿtestifiedÿonÿdirectÿthatÿwhenÿyouÿfirstÿgotÿ

 21ÿÿÿtoÿtheÿapartmentÿhavingÿbeenÿsummonedÿ--ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿMayÿbeÿ

 23ÿÿÿpreliminary,ÿbutÿitÿseemsÿtoÿbeÿaÿlongÿquestion.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿWellÿobjectionÿoverruled.ÿÿAskÿaÿquestionÿ

 25ÿÿÿandÿsheÿcanÿrespond.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 206 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIÿthinkÿyouÿtestifiedÿthatÿwhatÿhappenedÿfirstÿwasÿyouÿ

    4ÿÿÿusedÿtheÿbathroom;ÿisÿthatÿright?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿcounselÿaskedÿifÿthatÿwasn'tÿ--ÿcounselÿimpliedÿthatÿ

    7ÿÿÿtheÿgunÿwasÿputÿonÿyouÿwhenÿyouÿwereÿinÿtheÿbathroom?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYesÿandÿthatÿdidn'tÿhappen.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿIÿdidn'tÿimplyÿanything.ÿÿIÿwasÿ

 10ÿÿÿaskingÿher.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿYeahÿandÿIÿalsoÿdon'tÿrememberÿhimÿ

 12ÿÿÿactuallyÿsayingÿthat,ÿbutÿwellÿwhyÿdon'tÿyouÿaskÿ--ÿyouÿshouldÿ

 13ÿÿÿbeÿableÿtoÿaskÿtheÿquestion.ÿÿ

 14ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿThankÿyou.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿMyÿmemoryÿmayÿnotÿbeÿaccurate.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿMaybeÿmineÿtoo.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 18ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿmetÿwithÿtheÿprosecutionÿteamÿatÿtheÿtimeÿinÿ

 20ÿÿÿAprilÿ2018ÿdidÿyouÿtellÿtheÿstoryÿtheÿsameÿway?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWhatÿdoÿyouÿmeanÿwhenÿIÿmet?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿfirstÿgotÿthereÿyouÿwentÿtoÿtheÿbathroomÿandÿ

 23ÿÿÿwhenÿyouÿcameÿoutÿisÿwhenÿyouÿwereÿattacked?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThankÿyou,ÿandÿdidÿyouÿtestifyÿonÿdirectÿthatÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 207 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿwereÿworkingÿ24/7ÿaroundÿtheÿclockÿforÿFolksÿinÿthisÿenterpriseÿ

    2ÿÿÿforÿaÿcoupleÿmonths?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿIsÿitÿsometimesÿhardÿtoÿrememberÿeverythingÿthatÿ

    5ÿÿÿhappened?ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYesÿitÿis.ÿÿItÿreallyÿis.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿObjectionÿoverruled.ÿÿHeÿcanÿaskÿtheÿ

    9ÿÿÿquestionÿandÿyourÿanswerÿisÿyes.ÿÿOkay.ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿCounselÿ--ÿÿ

 12ÿÿÿA.ÿÿÿÿÿItÿwasÿyearsÿago.ÿÿIÿmeanÿI'mÿtryingÿtoÿrememberÿasÿbestÿ

 13ÿÿÿasÿIÿcanÿforÿyouÿguys.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYou'reÿdoingÿfine.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿThereÿisÿnoÿquestionÿsoÿgoÿahead.ÿÿ

 16ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿcounselÿaskingÿyouÿaboutÿtheÿtimeÿthatÿ

 18ÿÿÿyouÿandÿMandyÿtriedÿtoÿcleanÿupÿAyla?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿcounselÿaskedÿyouÿwhetherÿFolksÿhadÿkindlyÿsuppliedÿ

 21ÿÿÿtheÿmoneyÿtoÿgetÿsomeÿshampoo?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿwentÿout,ÿgaveÿMandyÿtheÿmoneyÿtoÿgetÿcombs,ÿ

 23ÿÿÿhairÿpicks,ÿtheÿstuffÿthatÿyouÿhaveÿtoÿuseÿinÿtheÿhairÿtoÿgetÿ

 24ÿÿÿitÿlikeÿ--ÿIÿdon'tÿknowÿ--ÿgreasyÿorÿsomethingÿtoÿtryÿtoÿpickÿ

 25ÿÿÿitÿout.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 208 of 228
ÿ
ÿ
ÿ
ÿ                         MaryÿP.
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAppreciateÿit.ÿÿWhatÿwasÿAyla'sÿroleÿinÿFolks'sÿ

    2ÿÿÿorganization?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿProstitute.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWasÿsheÿworkingÿasÿaÿprostituteÿthen?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWasÿFolksÿgettingÿmoneyÿfromÿherÿprostitution?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿFolksÿsayÿwhyÿheÿwantedÿherÿtoÿbeÿcleanedÿupÿ

    9ÿÿÿandÿlookingÿbetter?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿToÿbeÿhonestÿsheÿlookedÿlikeÿ--ÿÿ

 11ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿ--ÿaÿwhore.ÿÿLikeÿtheÿworstÿ--ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿShe'sÿansweringÿanÿopenÿendedÿ--ÿ

 14ÿÿÿshe'sÿtakingÿitÿasÿanÿopen-endedÿquestion.ÿÿGoÿahead.ÿÿYouÿcanÿ

 15ÿÿÿanswerÿtheÿquestion.ÿÿ

 16ÿÿÿ            THEÿWITNESS:ÿÿSoÿcontinue?ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿYouÿcanÿgoÿaheadÿandÿfinishÿyourÿanswer.ÿÿ

 18ÿÿÿ            THEÿWITNESS:ÿÿSheÿlookedÿlikeÿaÿtrainÿwreck.ÿÿLikeÿitÿ

 19ÿÿÿwasÿliterallyÿaÿrat'sÿnest.ÿÿSheÿhadÿbugsÿcomingÿoutÿofÿherÿ

 20ÿÿÿhair.ÿÿSheÿstunk.ÿÿSheÿhadÿhorribleÿclothes.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 22ÿÿÿ            THEÿWITNESS:ÿÿItÿwasÿbad.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWeÿhaveÿgoneÿoverÿthisÿall.ÿÿ

 24ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYup.ÿÿYouÿtestifiedÿonÿcrossÿexaminationÿthatÿwhenÿFolksÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 209 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿtriedÿtoÿgetÿyouÿtoÿprostituteÿyouÿwouldÿhaveÿargumentsÿandÿyouÿ

    2ÿÿÿdescribedÿthemÿasÿblowoutsÿaboutÿit?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿLikeÿmeÿandÿhimÿlikeÿ--ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿCanÿyouÿtellÿusÿanÿexampleÿofÿaÿblowoutÿwhenÿheÿwasÿ

    5ÿÿÿtryingÿtoÿgetÿyouÿtoÿprostitute?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿInÿeachÿother'sÿfacesÿscreaming,ÿyelling.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿheÿscreamingÿandÿyelling?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿBecauseÿheÿwantsÿmeÿtoÿhaveÿsexÿwithÿhisÿfriends,ÿmakeÿ

    9ÿÿÿmoney,ÿentertainÿhisÿfriends.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWasÿheÿyellingÿatÿyou?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿtestifiedÿonÿcrossÿexaminationÿthatÿanotherÿreasonÿ

 13ÿÿÿwhyÿyouÿmaybeÿdidn'tÿsayÿeverythingÿeachÿtimeÿyouÿwereÿ

 14ÿÿÿinterviewedÿwasÿthatÿyouÿwereÿscaredÿofÿhim?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeahÿIÿam.ÿÿI'mÿpetrifiedÿofÿhim.ÿÿOkay.ÿÿI'mÿpetrifiedÿ

 16ÿÿÿofÿtheÿman.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhyÿareÿyouÿsoÿfrightenedÿofÿhim?ÿÿIsÿitÿtheÿwayÿheÿ

 18ÿÿÿtreatedÿyouÿandÿothers?ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿObjectionÿsustained.ÿÿSheÿhasÿaÿ

 20ÿÿÿquestionÿsoÿ--ÿÿ

 21ÿÿÿA.ÿÿÿÿÿI'mÿscaredÿofÿhim.ÿÿHe'sÿmean.ÿÿHeÿwasÿcontrolling.ÿÿHeÿ

 22ÿÿÿwasÿabusive.ÿÿIÿhadÿaÿheroinÿproblem.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿMary,ÿIÿwantÿtoÿshowÿyouÿtheÿdefenseÿexhibitÿwithÿtheÿ

 24ÿÿÿFacebookÿexchangesÿbetweenÿyouÿandÿFolks,ÿokay.ÿÿDoÿyouÿseeÿ

 25ÿÿÿhereÿwhereÿtheÿorangeÿstickerÿis?ÿÿIsÿthatÿyouÿaskingÿhimÿdidÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 210 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿyouÿsayÿthisÿguyÿcanÿcomeÿin,ÿAylaÿletÿhimÿin,ÿandÿIÿdon'tÿwantÿ

    2ÿÿÿtoÿgetÿinÿtrouble.ÿÿDoÿyouÿseeÿthat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿwhoÿtheÿguyÿwas.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿIÿdidn'tÿaskÿyouÿthat.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿseeÿyou'reÿaskingÿhimÿthatÿquestion?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYouÿjustÿmentionedÿthatÿheÿwasÿcontrolling.ÿÿDidÿyouÿ

    9ÿÿÿneedÿpermissionÿforÿsomeoneÿtoÿcomeÿintoÿtheÿ103ÿNorthÿUnionÿ

 10ÿÿÿhouse?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿWeÿneededÿpermissionÿtoÿhaveÿanybodyÿgoÿinÿthatÿ

 12ÿÿÿhouse.ÿÿAnyone.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOrÿyouÿwouldÿgetÿinÿtroubleÿwithÿMoe?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿ            MR.ÿDARROW:ÿÿCanÿIÿhaveÿaÿmoment?ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿNothingÿfurther.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿrecross?ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿBriefly.ÿÿ

 20ÿÿÿ                          RECROSSÿEXAMINATION

 21ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿknowÿyou'reÿsayingÿthatÿyouÿwereÿafraidÿtoÿsayÿ

 23ÿÿÿeverythingÿbecauseÿyou'reÿafraidÿofÿBrian;ÿisÿthatÿright?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿButÿthatÿconfusesÿmeÿbecauseÿonÿFebruaryÿ11thÿofÿ2016ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 211 of 228
ÿ
ÿ
ÿ
ÿ                        MaryÿP.
ÿ
    1ÿÿÿyouÿwentÿvoluntarily,ÿyouÿmetÿwithÿtheÿpolice,ÿandÿyouÿsaidÿ

    2ÿÿÿBrianÿwasÿinvolved?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThatÿwasÿnotÿaÿvoluntaryÿthing.ÿÿMyÿmotherÿandÿmyÿuncleÿ

    4ÿÿÿmadeÿmeÿgoÿthere.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿwentÿinÿthereÿyouÿsaidÿthatÿBrianÿwasÿ

    6ÿÿÿinvolvedÿinÿprostitution,ÿthatÿheÿwasÿsellingÿdrugs,ÿthatÿyouÿ

    7ÿÿÿwereÿsellingÿdrugsÿwithÿhim,ÿthatÿheÿheldÿaÿgunÿtoÿyourÿhead.ÿÿ

    8ÿÿÿSoÿamÿIÿwrongÿinÿthinkingÿthatÿyouÿweren'tÿsoÿafraidÿthatÿyouÿ

    9ÿÿÿcouldn'tÿsayÿthoseÿthings?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿWasÿheÿthereÿnextÿtoÿme,ÿsir?ÿÿNoÿheÿwasn't.ÿÿMyÿmomÿwasÿ

 11ÿÿÿthere.ÿÿMyÿuncle.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDidÿyouÿsayÿallÿthoseÿthingsÿaboutÿhim?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿsaidÿheÿheldÿaÿgunÿtoÿmyÿhead.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿhaveÿnothingÿfurther,ÿYourÿHonor.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿThankÿyou.ÿÿYou'reÿallÿ

 16ÿÿÿdone.ÿÿ

 17ÿÿÿ            THEÿWITNESS:ÿÿThankÿyou.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿGovernmentÿwantÿtoÿcallÿnextÿ

 19ÿÿÿwitness.ÿÿ

 20ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿTheÿGovernmentÿcallsÿ

 21ÿÿÿOfficerÿKyleÿBrouillette.ÿÿ

 22ÿÿÿ            COURTROOMÿDEPUTY:ÿÿPleaseÿcomeÿforward,ÿsir,ÿtoÿbeÿ

 23ÿÿÿsworn.ÿÿWouldÿyouÿraiseÿyourÿright-hand?

 24ÿÿÿKYLEÿBROUILLETTE,

 25ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 212 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿ          DEPUTYÿCLERK:ÿÿYouÿmayÿtakeÿtheÿstand,ÿsir.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿGoodÿafternoon,ÿOfficerÿBrouillette.ÿÿ

    3ÿÿÿ          OFFICERÿBROUILLETTE:ÿÿGoodÿafternoon,ÿYourÿHonor.ÿÿ

    4ÿÿÿ                        DIRECTÿEXAMINATION

    5ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿGoodÿafternoon,ÿOfficer.ÿÿDoÿyouÿmindÿsayingÿyourÿnameÿ

    7ÿÿÿandÿspellingÿyourÿlastÿnameÿforÿtheÿcourtÿreporter?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿIt'sÿKyleÿBrouillette.ÿÿMyÿlastÿnameÿisÿspelledÿ

    9ÿÿÿB-R-O-U-I-L-L-E-T-T-E.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿWhereÿdoÿyouÿwork?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿI'mÿcurrentlyÿemployedÿwithÿtheÿBurlingtonÿPoliceÿ

 12ÿÿÿDepartment.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhat'sÿyourÿassignmentÿthere?ÿÿWhat'sÿyourÿrole?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿI'mÿaÿpoliceÿofficer.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿbeenÿthere?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAboutÿthreeÿyears.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿworkÿpreviously?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿPriorÿtoÿthatÿIÿworkedÿatÿtheÿWinooskiÿPoliceÿDepartmentÿ

 19ÿÿÿalsoÿinÿVermont.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHowÿlongÿwereÿyouÿatÿWinooski?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAÿlittleÿoverÿaÿyearÿandÿaÿhalf.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAlsoÿpoliceÿofficerÿthere?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿyouÿhaveÿpriorÿlawÿenforcementÿexperienceÿbeforeÿ

 25ÿÿÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 213 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿPriorÿtoÿthatÿIÿactuallyÿbeganÿmyÿlawÿ

    2ÿÿÿenforcementÿcareerÿatÿtheÿSouthÿBurlingtonÿPoliceÿDepartmentÿ

    3ÿÿÿwhereÿIÿspentÿaboutÿthreeÿyearsÿworkingÿthere.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿbeforeÿbecomingÿaÿpoliceÿofficer?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿBeforeÿthatÿIÿservedÿinÿtheÿUnitedÿStatesÿArmyÿforÿ

    6ÿÿÿapproximatelyÿfourÿyears.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhat'sÿtheÿhighestÿrankÿyouÿobtained?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwasÿaÿsergeant.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿwereÿwithÿWinooskiÿPDÿ--ÿthat'sÿwhatÿIÿwantÿtoÿ

 10ÿÿÿtalkÿtoÿyouÿaboutÿtodayÿ--ÿwhatÿwereÿyourÿresponsibilitiesÿandÿ

 11ÿÿÿyourÿduties?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWhileÿIÿwasÿworkingÿwithÿWinooskiÿPoliceÿIÿwasÿassignedÿ

 13ÿÿÿasÿaÿpatrolÿofficer.ÿÿMyÿdutiesÿinvolvedÿrespondingÿtoÿcallsÿ

 14ÿÿÿforÿservice,ÿconductingÿappropriateÿinvestigations,ÿenforcingÿ

 15ÿÿÿstateÿlaws,ÿandÿgenerallyÿjustÿmediatingÿanyÿsortÿofÿissuesÿ

 16ÿÿÿthatÿaroseÿwithinÿtheÿpublicÿorÿtheÿcommunity.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIÿwantÿtoÿbringÿyourÿattentionÿtoÿJanuaryÿ20,ÿ2016.ÿÿOnÿ

 18ÿÿÿthatÿdayÿdidÿyouÿhaveÿoccasionÿtoÿmakeÿaÿtrafficÿstopÿthatÿledÿ

 19ÿÿÿtoÿtheÿseizureÿofÿsuspectedÿnarcotics?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿTellÿusÿwhatÿledÿyouÿtoÿmakeÿthatÿtrafficÿ

 22ÿÿÿstop?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿhadÿreceivedÿinformationÿfromÿaÿconfidentialÿsourceÿorÿ

 24ÿÿÿaÿsourceÿofÿinformationÿthatÿanÿindividualÿwasÿgoingÿtoÿbeÿ

 25ÿÿÿtravelingÿwithÿaÿlargeÿquantityÿofÿnarcoticsÿfromÿoneÿlocationÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 214 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿinÿBurlingtonÿtoÿanotherÿlocation.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhoÿwasÿthatÿsource?ÿÿWhatÿwasÿherÿname?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHerÿnameÿisÿMaryÿRobinstein.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿtheÿinformationÿyouÿgotÿfromÿMs.ÿ

    5ÿÿÿRobinstein?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿcontactedÿDetectiveÿDaveÿNeaseÿwhoÿworkedÿforÿtheÿ

    7ÿÿÿWinooskiÿPoliceÿDepartment.ÿÿIÿsharedÿtheÿinformationÿwithÿhim.ÿÿ

    8ÿÿÿIÿwasÿawareÿthatÿthereÿwasÿanÿactiveÿfederalÿinvestigationÿ

    9ÿÿÿongoingÿintoÿtheÿpersonÿwhoÿwasÿtoÿbeÿtransportingÿtheÿ

 10ÿÿÿnarcotics.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿknewÿhimÿtoÿbeÿBrianÿFolks.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿonceÿyouÿsharedÿtheÿinformationÿandÿknewÿ

 14ÿÿÿthatÿthereÿwasÿtheÿfederalÿinvestigationÿwhatÿdidÿyouÿdo?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAtÿthatÿpointÿDetectiveÿNeaseÿcontactedÿDEA.ÿÿTheÿ--ÿweÿ

 16ÿÿÿdidn'tÿwantÿtoÿhaveÿanyÿsortÿofÿconflictÿofÿinterestÿorÿweÿ

 17ÿÿÿdidn'tÿwantÿtoÿstepÿonÿtheirÿtoesÿsoÿtoÿspeak,ÿsoÿweÿcontactedÿ

 18ÿÿÿDEAÿtoÿseeÿifÿtheyÿwouldÿgiveÿusÿtheÿgoÿaheadÿtoÿproceedÿwithÿ

 19ÿÿÿtheÿinformationÿweÿreceived.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿgetÿtheÿgoÿahead?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYesÿweÿdid.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿdidÿyouÿdo?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAtÿthatÿpointÿweÿwereÿcontactedÿ--ÿmadeÿcontactÿagainÿ

 24ÿÿÿwithÿMs.ÿRobinsteinÿtoÿgetÿmoreÿclarifyingÿinformationÿasÿfarÿ

 25ÿÿÿasÿwhereÿsheÿwasÿgoingÿtoÿbeÿcomingÿfrom,ÿwhereÿsheÿwasÿgoingÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 215 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿtoÿbeÿgoingÿto,ÿwhatÿvehicleÿsheÿwasÿgoingÿtoÿbeÿdriving,ÿandÿ

    2ÿÿÿsoÿon.ÿÿAtÿthatÿpointÿitÿwasÿdeterminedÿthatÿsheÿwasÿcomingÿ

    3ÿÿÿfromÿaÿlocationÿonÿNorthÿAvenueÿinÿBurlingtonÿandÿthatÿsheÿwasÿ

    4ÿÿÿgoingÿtoÿbeÿdrivingÿtoÿaÿlocationÿinÿtheÿareaÿofÿLoomisÿorÿ

    5ÿÿÿNorthÿUnionÿStreetÿalsoÿinÿBurlington.ÿÿTheÿrouteÿsheÿ

    6ÿÿÿanticipatedÿtakingÿwasÿtheÿbeltline,ÿVermontÿRouteÿ127,ÿinÿ

    7ÿÿÿBurlington.ÿÿSheÿatÿthatÿpointÿthoughtÿsheÿwouldÿgoÿdownÿalongÿ

    8ÿÿÿManhattanÿDriveÿandÿproceedÿtoÿoneÿofÿthoseÿlocationsÿthatÿsheÿ

    9ÿÿÿhadÿinitiallyÿtoldÿme.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿthatÿinformation?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAgainÿIÿconferredÿwithÿDetectiveÿNeaseÿandÿweÿhadÿsetÿupÿ

 12ÿÿÿaÿplanÿthatÿheÿwouldÿtryÿtoÿinterceptÿherÿvehicleÿonÿtheÿ

 13ÿÿÿbeltlineÿandÿthenÿmaintainÿcloseÿobservationÿofÿitÿfromÿanÿ

 14ÿÿÿunmarkedÿvehicle.ÿÿIÿwouldÿthenÿsetÿupÿinÿaÿdifferentÿpositionÿ

 15ÿÿÿinÿtheÿareaÿofÿManhattanÿandÿSpringÿStreetÿwhereÿIÿcouldÿthenÿ

 16ÿÿÿinterceptÿherÿvehicle,ÿmyselfÿbeingÿinÿaÿfullyÿmarkedÿpoliceÿ

 17ÿÿÿcruiser.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿdidÿyouÿsetÿupÿatÿthatÿintersectionÿyouÿ

 19ÿÿÿmentioned?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿonceÿthereÿatÿsomeÿpointÿdidÿyouÿspotÿtheÿcar?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿTellÿusÿwhatÿhappenedÿnext?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿSoÿIÿobservedÿherÿwhiteÿMercedesÿpullÿupÿtoÿtheÿ

 25ÿÿÿintersection.ÿÿItÿwasÿaÿthreeÿwayÿintersection.ÿÿThereÿwasÿaÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 216 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿstopÿsign.ÿÿVehicleÿcameÿtoÿaÿstop.ÿÿTheyÿproceededÿtoÿmakeÿaÿ

    2ÿÿÿright-handÿturnÿwithoutÿsignaling.ÿÿIÿrecognizedÿthatÿtoÿbeÿaÿ

    3ÿÿÿviolationÿofÿVermontÿstatute,ÿsignalingÿisÿrequired,ÿandÿIÿ

    4ÿÿÿeffectedÿaÿmotorÿvehicleÿstopÿbasedÿonÿthatÿviolation.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿyouÿwalkÿupÿtoÿtheÿcar?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhatÿcouldÿyouÿseeÿinÿtermsÿofÿtheÿdriverÿ

    8ÿÿÿandÿtheÿpassengers?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿobservedÿthatÿthereÿwasÿtwoÿfemaleÿoccupantsÿinÿtheÿ

 10ÿÿÿfrontÿofÿtheÿvehicleÿandÿthereÿwasÿaÿmaleÿandÿaÿfemaleÿseatedÿ

 11ÿÿÿinÿtheÿrearÿofÿtheÿvehicle.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwereÿanyÿofÿthoseÿpeopleÿMs.ÿRobinstein?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYesÿtheyÿwere.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhichÿone?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿMs.ÿRobinsteinÿwasÿtheÿoperatorÿofÿtheÿvehicle.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿyouÿrecognizeÿtheÿotherÿtwoÿfemales?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNotÿatÿtheÿtime,ÿno.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿHowÿaboutÿtheÿmale?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿrecognizeÿhim?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAgainÿIÿwasÿawareÿofÿMr.ÿFolksÿthroughÿpriorÿ

 22ÿÿÿinvestigationsÿthatÿwereÿongoing.ÿÿIÿhadÿseenÿphotosÿofÿhimÿinÿ

 23ÿÿÿlawÿenforcementÿdatabases.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿHadÿyouÿpersonallyÿinteractedÿwithÿhimÿbefore?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 217 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿseeÿtheÿpersonÿthatÿyouÿidentifiedÿasÿMr.ÿ

    2ÿÿÿFolksÿinÿthatÿcarÿonÿJanuaryÿ--ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿwe'llÿstipulateÿthatÿit'sÿ

    4ÿÿÿourÿclient.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿstipulated.ÿÿGoÿahead.ÿÿ

    6ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿonceÿyouÿgotÿtoÿtheÿcar?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿnotifiedÿtheÿoperatorÿtheÿreasonÿforÿtheÿstop.ÿÿIÿ

    9ÿÿÿrequestedÿtheÿnecessaryÿinformation;ÿdriver'sÿlicense,ÿ

 10ÿÿÿregistration,ÿproofÿofÿinsurance,ÿandÿIÿaskedÿifÿsheÿwouldÿbeÿ

 11ÿÿÿwillingÿtoÿstepÿbackÿtoÿmyÿpoliceÿcruiserÿwhileÿIÿtalkedÿtoÿherÿ

 12ÿÿÿaboutÿtheÿviolation.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿhappenedÿnext?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿSheÿagreedÿtoÿstepÿbackÿtoÿmyÿcruiserÿandÿspeakÿwithÿme.ÿÿ

 15ÿÿÿSheÿbroughtÿherÿnecessaryÿinformation;ÿlicense,ÿregistration,ÿ

 16ÿÿÿandÿproofÿofÿinsuranceÿbackÿwithÿme.ÿÿWhileÿbackÿatÿtheÿvehicleÿ

 17ÿÿÿIÿaskedÿherÿseveralÿbasicÿquestionsÿthatÿIÿaskÿonÿallÿmyÿstopsÿ

 18ÿÿÿsuchÿasÿpurposeÿofÿtravels,ÿwhereÿareÿyouÿcomingÿfrom,ÿwhereÿ

 19ÿÿÿareÿyouÿgoingÿto,ÿrelationshipÿtoÿpeopleÿinÿtheÿvehicle,ÿthatÿ

 20ÿÿÿsortÿofÿthing.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿJustÿtoÿbeÿclearÿshe'sÿtheÿoneÿthatÿhadÿbeenÿprovidingÿ

 22ÿÿÿ--ÿprovidedÿyouÿtheÿtipÿforÿtheÿstopÿinÿtheÿfirstÿplace,ÿright?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThatÿisÿcorrect.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿtakeÿaÿlookÿatÿherÿregistration?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 218 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿnoticeÿaboutÿit?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿnoticedÿthatÿtheÿregistrationÿonÿtheÿcertificateÿdidÿ

    3ÿÿÿnotÿmatchÿtheÿregistrationÿplatesÿthatÿwereÿonÿtheÿvehicle.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿyouÿdoÿwithÿthatÿinformation?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿInÿorderÿtoÿverifyÿthatÿtheÿplatesÿwereÿactuallyÿ

    6ÿÿÿsupposedÿtoÿbeÿonÿtheÿvehicleÿIÿwantedÿtoÿcompareÿtheÿVINÿ

    7ÿÿÿnumberÿthat'sÿlistedÿonÿtheÿregistrationÿcertificateÿtoÿtheÿVINÿ

    8ÿÿÿnumberÿthatÿbelongedÿtoÿtheÿvehicleÿtoÿseeÿifÿtheÿtwoÿwereÿtheÿ

    9ÿÿÿsame.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿnext?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAfterÿIÿfinishedÿspeakingÿwithÿherÿIÿapproachedÿtheÿ

 12ÿÿÿvehicle,ÿbeganÿspeakingÿwithÿtheÿoccupants,ÿagainÿaskedÿthemÿ

 13ÿÿÿtheÿsameÿbasicÿquestions;ÿpurposeÿofÿtravels,ÿwhereÿyouÿcomingÿ

 14ÿÿÿfrom,ÿwhereÿyouÿgoingÿto,ÿrelationshipÿtoÿpeopleÿinÿtheÿ

 15ÿÿÿvehicle.ÿÿIÿinformedÿthemÿthatÿIÿwasÿgoingÿtoÿbeÿgoingÿtoÿtheÿ

 16ÿÿÿfrontÿofÿtheÿvehicleÿtoÿcheckÿtheÿVINÿnumber,ÿandÿIÿaskedÿthemÿ

 17ÿÿÿtoÿplaceÿtheirÿhandsÿinÿaÿvisibleÿlocation.ÿÿIÿbelieveÿIÿaskedÿ

 18ÿÿÿthemÿeitherÿonÿtheÿheadrestÿorÿtheÿroofÿofÿtheÿvehicleÿwhileÿIÿ

 19ÿÿÿdidÿsoÿforÿmyÿsafety.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhereÿ--ÿifÿtheÿdefendantÿansweredÿtheÿ

 21ÿÿÿquestionÿofÿwhereÿheÿwasÿcomingÿfrom?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿbelieveÿheÿeventuallyÿdid,ÿyes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿhisÿanswer?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHeÿtoldÿmeÿheÿwasÿcomingÿfromÿhisÿuncle'sÿhouseÿonÿNorthÿ

 25ÿÿÿAvenue.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 219 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿaskedÿthemÿtoÿputÿtheirÿhandsÿonÿtheÿheadrestÿ

    2ÿÿÿwhatÿwasÿtheÿdefendant'sÿresponse?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿwasÿaÿlittleÿdefensiveÿinÿnature.ÿÿInitiallyÿheÿ

    4ÿÿÿdidn'tÿwantÿtoÿcomply.ÿÿHeÿbeganÿ--ÿheÿbeganÿaskingÿmeÿwhatÿ

    5ÿÿÿthatÿhasÿtoÿdoÿwithÿtheÿstop,ÿwhyÿdoÿtheyÿneedÿtoÿputÿtheirÿ

    6ÿÿÿhandsÿonÿtheÿheadrest,ÿthatÿsortÿofÿthing.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿyouÿgoÿandÿcheckÿtheÿVINÿ

    8ÿÿÿnumber?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿdidÿexplainÿthisÿisÿnothingÿpersonalÿjustÿforÿmyÿ

 10ÿÿÿsafety.ÿÿEventuallyÿtheyÿdidÿcomply.ÿÿIÿbelieveÿatÿthatÿtimeÿ

 11ÿÿÿtheÿdefendantÿalsoÿhadÿhisÿcellÿphoneÿoutÿandÿwasÿrecordingÿtheÿ

 12ÿÿÿinteraction.ÿÿOnceÿtheÿhandsÿwereÿplacedÿinÿaÿsafeÿlocationÿ

 13ÿÿÿwhereÿIÿfeltÿsafeÿtoÿmoveÿforwardÿIÿwentÿupÿandÿverifiedÿtheÿ

 14ÿÿÿVINÿnumberÿonÿtheÿfrontÿofÿtheÿvehicle.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿJustÿtoÿbeÿclearÿtheÿVINÿnumberÿisÿnotÿsomethingÿyouÿhadÿ

 16ÿÿÿtoÿgoÿinsideÿtheÿcarÿtoÿlookÿat,ÿright?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿIt'sÿvisibleÿfromÿtheÿoutside.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿdidÿyouÿdoÿafterÿyouÿcheckedÿtheÿVINÿ

 19ÿÿÿnumber?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿAfterÿIÿcheckedÿtheÿVINÿnumberÿIÿnoticedÿitÿdidÿmatchÿ

 21ÿÿÿtheÿregistration.ÿÿItÿmatchedÿtheÿVINÿnumberÿonÿtheÿ

 22ÿÿÿregistrationÿcertificate.ÿÿAtÿthatÿpointÿIÿbelieveÿtheÿ

 23ÿÿÿdiscrepancyÿinÿtheÿlicenseÿplateÿwasÿdueÿtoÿanÿerrorÿatÿDMV.ÿÿ

 24ÿÿÿAtÿthatÿpointÿIÿwentÿbackÿandÿspokeÿwithÿMissÿRobinsteinÿIÿ

 25ÿÿÿbelieve.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 220 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿyouÿcallÿforÿaÿK-9ÿunit?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿtheÿK-9ÿunitÿarrived?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYesÿitÿdid.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿtheÿK-9ÿunitÿdoÿwhenÿtheyÿarrived?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿWhenÿCorporalÿMartinÿandÿhisÿK-9ÿpartnerÿarrivedÿonÿ

    7ÿÿÿsceneÿIÿspokeÿtoÿhimÿbriefly,ÿmadeÿhimÿawareÿofÿtheÿsituation,ÿ

    8ÿÿÿaskedÿhimÿtoÿconductÿanÿexteriorÿsweepÿofÿtheÿvehicle.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿinÿtheÿcarÿwhenÿtheÿdogÿwasÿconductingÿtheÿ

 10ÿÿÿsweep?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAllÿfourÿoccupants.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿ--ÿwellÿafterÿthatÿ--ÿafterÿtheÿK-9ÿdidÿtheÿ

 13ÿÿÿsweepÿ--ÿwhatÿhappened?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAfterÿthatÿCorporalÿMartinÿnotifiedÿmeÿthatÿhisÿK-9ÿ

 15ÿÿÿpartnerÿhadÿalertedÿtoÿtheÿpresenceÿofÿnarcoticÿodorÿcomingÿ

 16ÿÿÿfromÿtheÿvehicle.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿnext?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿAtÿthatÿpointÿIÿdirectedÿallÿfourÿoccupantsÿtoÿexitÿtheÿ

 19ÿÿÿvehicle.ÿÿHadÿthemÿstandÿoverÿtoÿtheÿsideÿwhileÿIÿspokeÿwithÿ

 20ÿÿÿMs.ÿRobinstein.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿspeakÿtoÿherÿabout?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿexplainedÿtheÿprobableÿcauseÿconsentÿtoÿsearchÿcardÿ

 23ÿÿÿthatÿweÿhad.ÿÿEssentiallyÿIÿexplainedÿthatÿIÿhadÿprobableÿcauseÿ

 24ÿÿÿtoÿseizeÿherÿvehicleÿandÿapplyÿforÿaÿsearchÿwarrant.ÿÿJudgeÿmayÿ

 25ÿÿÿorÿmayÿnotÿgrantÿthatÿsearchÿwarrant,ÿandÿthatÿsheÿwasÿalsoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 221 of 228
ÿ
ÿ
ÿ
ÿ                         KyleÿBrouillette
ÿ
    1ÿÿÿfreeÿtoÿgrantÿtheÿconsentÿtoÿsearchÿtheÿvehicleÿifÿsheÿsoÿchoseÿ

    2ÿÿÿatÿthatÿtime.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿI'mÿsorryÿifÿyouÿsaidÿthis.ÿÿDidÿtheÿotherÿoccupantsÿgetÿ

    4ÿÿÿoutÿofÿtheÿcarÿasÿwell?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYesÿtheyÿdid.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿtwoÿotherÿwomenÿinÿtheÿcarÿdoÿyouÿknowÿtheirÿ

    7ÿÿÿnamesÿnow?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿdo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhatÿareÿtheirÿnames?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIt'sÿMaryÿP.ÿandÿMandyÿL.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿtheyÿgetÿoutÿofÿtheÿcarÿwereÿeitherÿofÿthemÿ

 12ÿÿÿcarryingÿpursesÿorÿanyÿpersonalÿbelongings?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNotÿthatÿIÿrememberÿseeing,ÿno.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿaskedÿMaryÿRobinsteinÿforÿconsentÿtoÿsearchÿherÿcarÿ

 15ÿÿÿandÿwhatÿwasÿherÿresponse?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSheÿconsentedÿtoÿtheÿsearch.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿaskÿtheÿoccupantsÿanythingÿbeforeÿyouÿ

 18ÿÿÿthenÿproceededÿtoÿsearchÿtheÿcar?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿaskedÿtheÿoccupantsÿifÿtheyÿhadÿanyÿpersonalÿ

 20ÿÿÿbelongingsÿorÿpersonalÿinterestÿinsideÿtheÿvehicle.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿtheirÿresponse?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿInitiallyÿtheÿresponseÿwasÿno.ÿÿIÿbelieveÿMr.ÿFolksÿmadeÿ

 23ÿÿÿclaimÿtoÿgetÿaÿcameraÿinÿtheÿvehicleÿwhichÿwasÿthenÿrecoveredÿ

 24ÿÿÿforÿhim.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWasÿthatÿbeforeÿorÿafterÿtheÿsearchÿbegan?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 222 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecallÿthat.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsayÿwasÿhis?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿcameraÿthatÿwasÿinÿtheÿbackÿofÿtheÿ--ÿbackÿseatÿ

    4ÿÿÿofÿtheÿvehicle.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿproceduresÿwereÿtakenÿbeforeÿtheÿpassengersÿinÿtheÿ

    6ÿÿÿcar;ÿMandy,ÿMaryÿP,ÿandÿMr.ÿFolksÿwereÿallowedÿtoÿleave?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿwereÿinÿtheÿvehicleÿatÿtheÿtimeÿtheÿK-9ÿ

    8ÿÿÿalertedÿtoÿtheÿpresenceÿofÿnarcoticÿodor,ÿIÿwasÿunableÿtoÿsayÿ

    9ÿÿÿifÿtheÿodorÿwasÿfromÿtheirÿpersonÿorÿfromÿtheÿvehicle.ÿÿAsÿsuchÿ

 10ÿÿÿitÿwasÿexplainedÿthatÿifÿtheyÿsubjectedÿtoÿaÿsearchÿofÿtheirÿ

 11ÿÿÿperson,ÿtheyÿwouldÿbeÿfreeÿtoÿleave.ÿÿOtherwise,ÿtheyÿwouldÿbeÿ

 12ÿÿÿdetainedÿpendingÿaÿsearchÿwarrantÿapplication.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿtheÿextentÿofÿthatÿsearch?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwasn'tÿtheÿoneÿwhoÿconductedÿtheÿsearch,ÿbutÿtypicallyÿ

 15ÿÿÿit'sÿgoingÿintoÿpockets,ÿasÿthoroughÿofÿaÿsearchÿweÿcanÿbeÿ

 16ÿÿÿwhileÿrespectingÿaÿperson'sÿprivacy.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿyouÿfindÿanythingÿonÿ--ÿwellÿIÿwon'tÿaskÿyouÿbecauseÿ

 18ÿÿÿyouÿdidn'tÿperformÿtheÿsearch.ÿÿDidÿyouÿaskÿtheÿoccupantsÿofÿ

 19ÿÿÿtheÿcarÿtoÿprovideÿidentification?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿIÿwantÿtoÿaskÿyouÿspecificallyÿwhatÿwasÿtheÿ

 22ÿÿÿdefendant,ÿMr.ÿFolks,ÿresponseÿtoÿthatÿrequest?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿInitiallyÿIÿdon'tÿbelieveÿheÿprovidedÿmeÿwithÿanything.ÿÿ

 24ÿÿÿEventuallyÿheÿsaidÿtheÿonlyÿthingÿI'llÿgiveÿyouÿisÿmyÿfirstÿ

 25ÿÿÿnameÿBrian.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 223 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿQ.ÿÿÿÿÿRefusedÿtoÿgiveÿyouÿanyÿlastÿname?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿItÿisÿjustÿaboutÿ4:30.ÿÿHowÿlongÿdoÿyouÿ

    4ÿÿÿanticipateÿtheÿdirectÿexamination?ÿÿ

    5ÿÿÿ          MS.ÿSAVNER:ÿÿFiveÿmoreÿminutes.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿDoÿyouÿanticipateÿaÿlongÿcrossÿ

    7ÿÿÿexamination,ÿMs.ÿSenÿorÿMr.ÿKaplan?ÿÿ

    8ÿÿÿ          MS.ÿSEN:ÿÿNo,ÿYourÿHonor.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿDoÿyouÿwantÿ--ÿÿ

 10ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿWrapÿup.ÿÿ

 12ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDidÿyouÿproceedÿtoÿsearchÿtheÿvehicle?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿwithÿMaryÿRobinstein'sÿconsent?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYesÿitÿwas.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿfindÿanything?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿfind?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿfoundÿaÿsmallÿblackÿhandbagÿunderÿtheÿdriver'sÿsideÿ

 21ÿÿÿseatÿofÿtheÿvehicleÿwhichÿcontainedÿaÿlargeÿquantityÿofÿ

 22ÿÿÿnarcotics.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿCanÿweÿhaveÿexhibitÿ30ÿplease?ÿÿOkay.ÿÿDescribeÿwhatÿ

 24ÿÿÿwe'reÿseeingÿhere?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThisÿlooksÿtoÿbeÿtheÿbagÿthatÿweÿrecoveredÿfromÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 224 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿvehicle.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿTellÿusÿagainÿwhereÿyouÿrecoveredÿitÿfromÿexactly?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿItÿwasÿfromÿtheÿfrontÿdriver'sÿside.ÿÿLikeÿkindÿofÿ

    4ÿÿÿtuckedÿunderneathÿtheÿfrontÿdriver'sÿsideÿseatÿagainstÿtheÿ

    5ÿÿÿcenterÿconsoleÿarea.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿcloserÿtoÿtheÿcenterÿconsoleÿthanÿtoÿtheÿdoor?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYesÿitÿwasÿ--ÿyesÿdefinitelyÿtowardÿtheÿcenterÿconsole.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿGoÿtoÿtheÿnextÿpicture.ÿÿDidÿyouÿtakeÿtheseÿ

    9ÿÿÿpictures?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿareÿweÿlookingÿat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿThisÿisÿtheÿcontentsÿofÿtheÿbagÿthatÿwasÿseized.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿGoÿtoÿtheÿnextÿone.ÿÿDidÿyouÿlayÿtheseÿsuspectedÿ

 14ÿÿÿnarcoticsÿoutÿonÿtheÿtable?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿdidÿyouÿdoÿwithÿthemÿonceÿyouÿseizedÿ

 17ÿÿÿtheÿbagÿandÿtheÿcontents?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿfieldÿtestedÿbothÿtheÿsuspectedÿheroinÿandÿsuspectedÿ

 19ÿÿÿcrackÿcocaine.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIÿdon'tÿwantÿyouÿtoÿtellÿmeÿwhatÿtheÿresultsÿwere,ÿbutÿ

 21ÿÿÿwhatÿdidÿyouÿdoÿnext?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿAfterÿtheyÿwereÿfieldÿtestedÿtheyÿwereÿsealedÿinÿanÿ

 23ÿÿÿevidenceÿbagÿandÿplacedÿinÿourÿevidenceÿlocker.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhoÿhasÿaccessÿtoÿthatÿlocker?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿbelieveÿatÿtheÿtimeÿitÿwasÿLieutenantÿMcGivern,ÿScottÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 225 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿMcGivern.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿourÿevidenceÿlockerÿwhichÿdepartmentÿisÿ

    3ÿÿÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSorry.ÿÿTheÿevidenceÿlockerÿatÿWinooskiÿPoliceÿ

    5ÿÿÿDepartment.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿwasÿDEAÿinformedÿofÿtheÿresultsÿofÿtheÿ

    7ÿÿÿstop?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYesÿtheyÿwere.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿUntilÿthatÿpointÿdidÿWinooskiÿPDÿmaintainÿcompleteÿcareÿ

 10ÿÿÿandÿcontrolÿofÿtheÿitemsÿseized?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿToÿmyÿknowledgeÿtheyÿdid.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿmakeÿanyÿarrestsÿthatÿday,ÿcorrect?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhyÿnot?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿInÿanÿeffortÿtoÿprotectÿtheÿanonymityÿofÿmyÿsourceÿofÿ

 16ÿÿÿinformationÿweÿelectedÿtoÿstageÿtheÿarrestÿofÿherÿsoÿsheÿcouldÿ

 17ÿÿÿbeÿremovedÿfromÿtheÿsceneÿandÿsafelyÿtakenÿaway.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿthinkÿitÿwasÿimportantÿtoÿprotectÿherÿ

 19ÿÿÿanonymity?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿwasÿawareÿthatÿMr.ÿFolksÿhadÿaÿviolentÿpast.ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿmayÿweÿapproach?ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿObjectionÿsustained.ÿÿ

 23ÿÿÿ            MS.ÿSAVNER:ÿÿNoÿfurtherÿquestions.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿMr.ÿKaplan,ÿareÿyouÿaskingÿtheÿ

 25ÿÿÿquestions?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 226 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿNo.ÿÿI'mÿsorry,ÿJudge.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿ

    3ÿÿÿ          MS.ÿSEN:ÿÿNoÿquestions,ÿYourÿHonor.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿOfficer,ÿthankÿyou.ÿÿOkay.ÿÿ

    5ÿÿÿThat'sÿtheÿendÿofÿtheÿday.ÿÿNowÿit'sÿreallyÿimportantÿ--ÿyou'reÿ

    6ÿÿÿgoingÿhomeÿforÿtheÿweekend.ÿÿIt'sÿreallyÿimportantÿthatÿyouÿnotÿ

    7ÿÿÿtalkÿwithÿanyone.ÿÿYouÿnotÿconductÿanyÿinvestigation.ÿÿYouÿ

    8ÿÿÿreallyÿgoÿoverÿthisÿwithÿnoÿoneÿbecauseÿI'mÿgoingÿtoÿaskÿyouÿ

    9ÿÿÿwhenÿyouÿcomeÿbackÿhereÿifÿinÿfactÿyou'veÿlearnedÿanythingÿorÿ

 10ÿÿÿtalkedÿwithÿanyoneÿaboutÿthisÿcase.ÿÿSoÿwe'llÿstartÿagainÿonÿ

 11ÿÿÿMondayÿmorningÿatÿ9ÿo'clock.ÿÿHopefullyÿtheÿbreakfastÿwillÿ

 12ÿÿÿimproveÿandÿI'mÿgoingÿtoÿstayÿandÿtalkÿwithÿtheÿlawyersÿjustÿ

 13ÿÿÿforÿaÿsecond.ÿÿSoÿhaveÿaÿniceÿweekend.

 14ÿÿÿ[Juryÿleavesÿatÿ4:35ÿp.m.ÿÿTheÿfollowingÿoccurredÿinÿopenÿcourtÿ

 15ÿÿÿwithoutÿtheÿjuryÿpresent]

 16ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿJustÿwantÿtoÿaskÿaÿschedulingÿ

 17ÿÿÿquestionÿfromÿtheÿGovernment.ÿÿWhereÿdoÿyouÿgoÿfromÿhere?ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿareÿweÿonÿforÿMonday?ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿYou'reÿaskingÿwhoÿourÿwitnessesÿ

 21ÿÿÿwillÿbe?ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿLoriÿC.,ÿpoliceÿofficerÿBeliveauÿ--ÿ

 24ÿÿÿBeliveau,ÿwitnessÿChrissyÿT.,ÿandÿifÿweÿgetÿpastÿthat,ÿScottÿ

 25ÿÿÿMurray.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 227 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿPardonÿme.ÿÿScottÿMurray?ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿYeah.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAsÿanÿexpertÿwitness?ÿÿ

    4ÿÿÿ          MR.ÿDARROW:ÿÿYeah.ÿÿJustÿtoÿdoÿtheÿinterstate.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿNowÿdoÿyouÿstillÿanticipateÿ

    6ÿÿÿcompletingÿtheÿcaseÿwellÿmaybeÿnotÿThursday,ÿbutÿMonday?ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿMayÿIÿhaveÿaÿmoment?ÿÿYouÿsaidÿnextÿweekÿ

    8ÿÿÿorÿMonday?ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿWellÿnextÿweekÿorÿMonday,ÿright.ÿÿSoÿwhatÿ

 10ÿÿÿyouÿsaidÿbeforeÿwasÿreallyÿanticipatedÿbeingÿalmostÿcompleteÿ

 11ÿÿÿnextÿweek,ÿbutÿyouÿhadÿoneÿwitnessÿwhomÿyouÿaskedÿtoÿcomeÿonÿ

 12ÿÿÿMonday.ÿÿIÿjustÿwantÿtoÿmakeÿsureÿthatÿwe'reÿstillÿonÿschedule.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿAndÿIÿapologize.ÿÿYou'reÿsayingÿifÿweÿgoÿ

 14ÿÿÿthroughÿnextÿweekÿwe'llÿbeÿ--ÿwrapÿupÿbyÿFridayÿorÿMonday?ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿWellÿweÿwon'tÿbeÿ--ÿweÿwon'tÿhaveÿcourtÿ

 16ÿÿÿonÿFriday.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿRight.ÿÿSoÿMondayÿwouldÿbeÿtheÿfinalÿ

 18ÿÿÿday.ÿÿIÿthinkÿwe'reÿstillÿon.ÿÿWeÿstillÿprojectÿthat.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿFromÿtheÿdefenseÿisÿ

 20ÿÿÿyourÿperspectiveÿtheÿsame?ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿYes.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿOkay.ÿÿIsÿthereÿ

 23ÿÿÿanythingÿthatÿyouÿanticipateÿcomingÿupÿMondayÿthatÿneedsÿmyÿ

 24ÿÿÿreflection?ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿIÿcan'tÿthinkÿofÿaÿproblem,ÿhowever,ÿIÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 466 Filed 05/30/19 Page 228 of 228
ÿ
ÿ
ÿ
ÿ                        KyleÿBrouillette
ÿ
    1ÿÿÿdoÿhaveÿinÿmindÿwhenÿweÿwereÿlastÿinÿchambersÿyouÿaskedÿus,ÿ

    2ÿÿÿbothÿparties,ÿifÿthereÿwereÿanyÿotherÿmotionsÿinÿlimineÿthatÿweÿ

    3ÿÿÿanticipatedÿandÿIÿthinkÿweÿsaidÿnoÿatÿtheÿtime.ÿÿThere'sÿoneÿ

    4ÿÿÿthatÿIÿhaveÿemailedÿcounselÿaboutÿtoÿseeÿwhetherÿweÿcanÿ

    5ÿÿÿstreamlineÿitÿwithoutÿaÿmotionÿandÿdependingÿonÿhowÿthatÿgoesÿ

    6ÿÿÿweÿmayÿhaveÿaÿsmallÿone.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿtheÿonlyÿotherÿissueÿforÿusÿisÿweÿ

    9ÿÿÿwouldÿlikeÿ--ÿIÿcouldÿdoÿthisÿprivately,ÿweÿwouldÿlikeÿatÿleastÿ

 10ÿÿÿtwoÿdaysÿnoticeÿasÿtoÿwhenÿThortonÿisÿgoingÿtoÿbeÿtestifyingÿsoÿ

 11ÿÿÿourÿexpertÿcanÿbeÿhereÿandÿlisten.ÿÿYouÿcanÿdoÿthat?ÿÿ

 12ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿweÿcanÿdoÿthat.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿGood.ÿÿAllÿright.ÿÿWellÿhaveÿaÿniceÿ

 14ÿÿÿweekendÿandÿseeÿyouÿMonday.

 15ÿÿÿ[Adjournedÿatÿ4:40ÿp.m.]ÿ

 16ÿÿÿ                      C E R T I F I C A T I O N

 17ÿÿÿ      Iÿcertifyÿthatÿtheÿforegoingÿisÿaÿcorrectÿtranscript

 18ÿÿÿfromÿtheÿrecordÿofÿproceedingsÿinÿtheÿabove-entitledÿmatter.

 19

 20

 21

 22ÿÿÿMayÿ29,ÿ2019ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ________________________

 23ÿÿÿDateÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿJoAnnÿQ.ÿCarson,ÿRMR,CRR

 24ÿÿÿ

 25ÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
